Title 1 - GENERAL PROVISIONS

Chronological History



Chapter 1 - Short Title, Form of Citation and Effective Date

Section 101 - Short title

§ 101. Short title.

This act shall be known and may be cited as the "Pennsylvania Consolidated Statutes."

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 changed the short title from "Consolidated Pennsylvania Statutes."

Conforming Editorial Changes in Citations. For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 101, see section 6 of act 271 of 1974 in the appendix to this title.



Section 102 - Citation of Pennsylvania Consolidated Statutes

§ 102. Citation of Pennsylvania Consolidated Statutes.

The Pennsylvania Consolidated Statutes may be cited by title and section number. Without prejudice to any other form of citation, a citation to any section of this act in the following form shall, except as provided in section 303 of this title (relating to cross references between provisions of the Consolidated Statutes), be adequate for all purposes: "1 Pa.C.S. § 102."

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 changed the short form of citation from "Pa.S."

Conforming Editorial Changes in Citations. For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 102, see section 6 of Act 271 of 1974 in the appendix to this title.

Cross References. Section 102 is referred to in sections 303, 502 of this title.



Section 103 - Effective date

§ 103. Effective date.

This act shall take effect immediately.






Chapter 2 - (Reserved)

Enactment. Chapter 2 (Reserved) was added November 25, 1970, P.L.707, No.230, effective immediately.



Chapter 3 - Format of the Consolidated Statutes

Section 301 - Arrangement

§ 301. Arrangement.

(a) Titles and major subdivisions.--This act consists of titles subdivided into parts, articles, chapters and such other major subdivisions as may be required for clarity of expression and uniformity of style.

(b) Chapters.--The principal subdivisions of a part, or of a title that is not divided into parts, of this act are chapters, comprising the sections relating to the part or title, as the case may be, embraced in the heading of the chapter. Chapters of this act are identified by Arabic numerals beginning with each title.

(c) Sections and minor subdivisions.--Sections of this act are identified by Arabic numerals beginning with each title. Chapters shall consist of no more than 99 sections. The last two digits in the section numbers shall indicate the sequence of sections within a chapter, and the digit or digits preceding such digits shall indicate the number of the chapter. A section of this act is subdivided into subsections, paragraphs, subparagraphs and such other minor subdivisions as may be required for clarity of expression and uniformity of style.



Section 302 - Section headings

§ 302. Section headings.

Each section of this act shall be given a brief descriptive heading immediately preceding the body of the section. The headings of sections may be referred to as catchlines. In printing this act and its amendments the Director of the Legislative Reference Bureau shall substitute a symbol for the word "Section" preceding the digits of a section number in each catchline. Subsections may also have headings for convenience. Subsection headings shall not be set out on separate lines.



Section 303 - Cross references between provisions of the Consolidated Statutes

§ 303. Cross references between provisions of the Consolidated Statutes.

When reference is made in this act to a provision contained in any other section or sections of the same title such provision shall be identified without specifying the number of the title in which it appears. When reference is made in this act to a provision contained in any section or sections of this act appearing in a different title the short form of citation specified in section 102 of this title (relating to citation of Pennsylvania Consolidated Statutes) shall be used. A cross reference description based on the section heading or headings of the provisions cited shall be inserted immediately following the first occurrence of the citation in the section and following any reoccurrence of the citation which is preceded in the same section or relevant part thereof by a citation to a different section of this act. Where required for clarity in the case of cross references to subsections or other parts of a section, the cross reference description shall be based on the subject matter of the subsection or other part thereof referred to.

Cross References. Section 303 is referred to in sections 102, 502 of this title.



Section 304 - References to other statutes

§ 304. References to other statutes.

(a) Method and scope of reference.--Acts of the General Assembly shall be referred to generically in this act as statutes and, unless the context clearly indicates otherwise, such term when used in this act shall be deemed to be also a general reference to the provisions of this act.

(b) Form of citation.--Without prejudice to any other form of citation, any statute, except a provision of this act, shall be cited in this act by reference to its date of enactment, the special session number, if any, the page and act number, if any, assigned in the Laws of Pennsylvania and its statutory short title, or popular name, if any, otherwise a brief summary of its title.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 amended subsec. (b).



Section 305 - Re-use of section numbers

§ 305. Re-use of section numbers.

A section number shall not be re-used for a different subject, except in a bill to revise a part, article, chapter or other major subdivision of this act.



Section 306 - Bills to amend the Consolidated Statutes

§ 306. Bills to amend the Consolidated Statutes.

(a) Conformity with requirements of chapter.--Bills to amend this act shall be drafted to conform with the structure of the Pennsylvania Consolidated Statutes, as provided in this chapter.

(b) Bureau to insure conformity of bills.--The Legislative Reference Bureau shall insure that all bills to amend this act conform with the requirement of subsection (a) of this section and other requirements established by the bureau pursuant to this section. Agencies and persons submitting requests for bills to amend this act shall allow the bureau sufficient time to make the necessary review and revision prior to final drafting of the bill by the bureau and shall, upon request or pursuant to requirements established by the bureau, submit copies or information for preparation of tables of contents, source notes and parallel tables for the use or information of the bureau, the General Assembly, governmental agencies and the public.

(c) Bureau to determine form of bill and title changes.--In drafting bills requested by members of the General Assembly or other duly authorized agencies and persons, the bureau shall determine whether the bill shall be drafted in the form of an amendment to this act or in the form of an original enactment or amendment to another statute and shall draft the bill according to such determination. The bureau shall also determine whether the number or name of a title established under this act shall be changed and whether titles shall be added or deleted. This subsection shall not authorize the bureau to refuse to draft a bill in a manner expressly insisted upon by a member of the General Assembly nor shall it be construed as prohibiting the enactment of a law the form of which is contrary to the determination or advice of the bureau.

(d) Bureau may adopt regulations and initiate amendments.--The Director of the Legislative Reference Bureau may adopt and enforce rules, regulations, instructions and forms to carry out the powers and duties of the bureau under this act or other statute and the bureau may, from time to time, upon its own initiative, draft amendments to this act for consideration by the General Assembly.

(e) Validity of law unaffected by nonconformity.--No law or any part thereof shall be invalid because it is not enacted in conformity with this title or requirements established pursuant to this section.

(May 10, 1974, P.L.290, No.89, eff. imd.)

1974 Amendment. Act 89 lettered existing provisions as subsec. (a) and added subsecs. (b) to (e).






Chapter 4 - (Reserved)

Enactment. Chapter 4 (Reserved) was added November 25, 1970, P.L.707, No.230, effective immediately.



Chapter 5 - Official Publication of the Consolidated Statutes

Section 501 - Publication and distribution

§ 501. Publication and distribution.

(a) General rule.--The Legislative Reference Bureau may compile, edit, publish, print, supplement and revise or contract directly or through the Legislative Printing Clerk for the compilation, editing, publishing, printing, supplementation or revision of an official publication of the Pennsylvania Consolidated Statutes and amendments thereto. It shall be the duty of the Department of Property and Supplies, upon request of the bureau, to arrange for the prompt distribution of the official publication and the supplements thereto and revisions thereof in accordance with the provisions of this chapter. This publication shall be in addition to the publication of advance copies of statutes and the Laws of Pennsylvania except that the bureau, when authorized by concurrent resolution of the General Assembly, may reduce the number of such statutes and laws published and printed and provide for the manner of their distribution and a fee to be charged for certain distributions.

(b) Sale and distribution.--The prices to be charged for individual copies of and subscriptions to the official publication, the supplements thereto and revisions thereof, for reprints and bound volumes thereof, which prices may be fixed without reference to the restrictions placed upon and fixed for the sale of other publications of the Commonwealth, and the number of copies which shall be distributed free for official use shall be established by the bureau. Without limiting the generality of the foregoing, the bureau may provide for the free reciprocal exchange of publications between this Commonwealth and other states and foreign jurisdictions and for the free distribution of at least one copy of every publication printed under authority of this chapter to each:

(1) County for the use of its law library.

(2) Member of the General Assembly at the post office address specified by him.

(3) Law school library which pursuant to rules of court receives copies of printed briefs and records filed in the Supreme Court of Pennsylvania.

(c) Payments and disposition of moneys.--Payments for documents published by authority of this chapter shall be made to the Department of Property and Supplies which shall pay the same into the State Treasury to the credit of the General Fund. Such moneys are hereby appropriated from the General Fund to the Legislative Reference Bureau to carry out the provisions of this chapter.

Prior Provisions. Former section 501, which related to publication of amendments to the Consolidated Statutes, was added November 25, 1970, P.L.707, No.230, and repealed December 6, 1972, P.L.1339, No.290, effective immediately. The subject matter is now contained in section 1104 of this title.

References in Text. The Department of Property and Supplies, referred to in section 501, is now the Department of General Services.

Suspension of Inconsistent Laws. See section 5 of Act 107 of 1974 in the appendix to this title for provisions relating to suspension of laws inconsistent with a concurrent resolution adopted pursuant to section 501.

Cross References. Section 501 is referred to in section 502 of this title.



Section 502 - Preparation and contents

§ 502. Preparation and contents.

(a) General rule.--In compiling and editing the Pennsylvania Consolidated Statutes and amendments thereto for publication, the bureau may:

(1) Omit provisions of the amendatory acts which do not become a part of the structure of this act or which do not constitute part of the law as provided in section 1101(b) of this title (relating to enacting clause and unofficial provisions).

(2) Include the provisions or a summary of the provisions referred to in paragraph (1) of this subsection in a footnote, appendix, table or other form at such a place and in such a manner as it deems appropriate but any unofficial provisions so included shall not constitute part of the law.

(3) Include tables of contents, summary analyses, source notes, parallel tables, indexes, cross references to statutes and regulations, and such other provisions, whether or not contained in this act or in any amendment or amendments to this act, as the bureau deems appropriate but any unofficial provisions so included shall not constitute part of the law.

(4) Include the Constitution of Pennsylvania and proposed amendments thereto as well as selected general and permanent laws and amendments thereto.

(5) Establish a form of citation of such publication or any part thereof which may be used for the purpose of drafting amendments to this act and for other purposes not inconsistent with the provisions of section 102 of this title (relating to citation of Pennsylvania Consolidated Statutes) and section 303 of this title (relating to cross references between provisions of the Consolidated Statutes).

(b) Approvals by legislative officers.--The President pro tempore of the Senate and the Speaker of the House of Representatives shall approve:

(1) The form and contents of the publication prepared by the bureau.

(2) All contracts entered into by the bureau or the Legislative Printing Clerk pursuant to section 501(a) of this title (relating to publication and distribution).

(3) All regulations and decisions of the bureau relating to the distribution of the publication and the prices to be charged for such publications pursuant to section 501(b) of this title (relating to publication and distribution).

Cross References. Section 502 is referred to in sections 503, 1105 of this title.



Section 503 - Official status of publication

§ 503. Official status of publication.

The publication prepared by the bureau pursuant to this chapter shall constitute an official publication of the Pennsylvania Consolidated Statutes and shall be legal evidence of the laws contained therein including the Constitution and laws incorporated therein pursuant to section 502(a)(4) of this title (relating to preparation and contents).






Chapter 9 - Constitutional Provisions

Section 901 - Legislation to show changes

§ 901. Legislation to show changes.

Bills or joint resolutions introduced in the General Assembly proposing amendments to the Constitution of Pennsylvania shall be printed in such a manner as to indicate the words to be added to or deleted from the Constitution.



Section 902 - Conduct of election

§ 902. Conduct of election.

The manner in which proposed amendments to the Constitution of Pennsylvania shall be submitted to the qualified electors of the Commonwealth and the manner and effect of the certification of the returns of the election thereon shall, unless the General Assembly shall prescribe otherwise with respect to any particular proposed amendment, be as provided in the Pennsylvania Election Code.



Section 903 - Governor to proclaim result of election

§ 903. Governor to proclaim result of election.

The officer of this Commonwealth to whom election returns are required by law to be certified shall, whenever a proposed amendment to the Constitution of Pennsylvania has been on the ballot at any election, certify the result of the election thereon to the Governor immediately upon receiving the official returns from all counties of the Commonwealth, and the Governor shall thereupon issue his proclamation indicating whether or not the proposed amendment has been adopted by a majority of the electors voting thereon. The proclamation shall be published in the next available volume of the Laws of Pennsylvania.



Section 904 - Governor to proclaim corrected numbering

§ 904. Governor to proclaim corrected numbering.

Whenever an amendment of an article or of a section of the Constitution of Pennsylvania is adopted without specifying an article or section number, or whenever any amendment is adopted bearing a number which conflicts with the number of another article or section of the Constitution, the Governor may by proclamation specify a number for the article or section having no number, or change the number of any article or section which bears a number which conflicts with the number of another article or section of the Constitution, or renumber the articles of the Constitution or the sections of an article. The proclamation shall be published in the next available volume of the Laws of Pennsylvania.



Section 905 - Section headings

§ 905. Section headings.

The Director of the Legislative Reference Bureau, with the approval of the Department of Justice, shall prepare and promulgate an appropriate heading for any section of the Constitution of Pennsylvania which was heretofore or may hereafter be adopted without a section heading. Any section heading promulgated pursuant to this section shall be published in the next available volume of the Laws of Pennsylvania.



Section 906 - Short titles of Constitutions of 1874 and 1968

§ 906. Short titles of Constitutions of 1874 and 1968.

(a) Constitution of 1874.--The Constitution of Pennsylvania, as adopted by referendum of December 16, 1873, shall be known and may be cited as the "Constitution of 1874."

(b) Constitution of 1968.--The Constitution of Pennsylvania, as amended by referenda of May 17, 1966, November 8, 1966, May 16, 1967 and April 23, 1968 and as numbered by proclamation of the Governor of this Commonwealth of July 7, 1967 pursuant to the act of August 17, 1965 (P.L.345, No.180), shall be known and may be cited as the "Constitution of 1968."






Chapter 11 - Statutory Provisions

Section 1101 - Enacting clause and unofficial provisions

§ 1101. Enacting clause and unofficial provisions.

(a) Style and position of enacting clause.--All statutes shall begin in the following style: "The General Assembly of the Commonwealth of Pennsylvania hereby enacts as follows:". Such enacting clause shall be placed immediately after the preamble or the table of contents of the statute, or if there be neither preamble nor table of contents, then immediately after the title.

(b) Enumeration and use of unofficial provisions.--Preambles, tables of contents, summary analyses, major subdivision headings, section and minor subdivision headings, cross reference descriptions, source notes and parallel tables shall not constitute part of the law and the Legislative Reference Bureau may, in its discretion, either include or omit such provisions in bills drafted by the bureau including bills prepared initially by agencies or persons other than the bureau.

(c) Amendment of unofficial provisions.--Notwithstanding any provision of this act or other statute to the contrary, in amending a bill or a statute it shall not be necessary to amend or delete any provision which does not constitute part of the law contained in the bill or statute which may be affected by such an amendment nor shall it be necessary to add any such provision to conform to such an amendment.



Section 1102 - Publication of notice of application for local or special legislation

§ 1102. Publication of notice of application for local or special legislation.

(a) General rule.--No local or special bill to enact a local or special statute shall be passed by the General Assembly, unless notice of the intention to apply therefor shall be published, once a week for four successive weeks, in not less than two newspapers of general circulation, and also in the legal journal, if any, published in the county or in each of the several counties where the matter or thing affected may be. Where the matter or thing affected is in a municipality, publication shall be made in two newspapers of general circulation published in such municipality, if any, and, if none, then in two newspapers published in the county, and, in either event, also in the legal journal, if any, published in the county. Where only one newspaper of general circulation is published in a county or in a municipality, publication in such one newspaper and in the legal journal, if any, shall be deemed sufficient.

(b) Time of first publication.--The first publication shall be at least 30 days prior to, and within three months immediately preceding, the introduction of the bill into the General Assembly.

(c) Content and signing of notice.--The notice shall set forth the full title and the purposes of the bill, and shall be signed by one of the parties applying therefor.

(d) Filing proof of publication.--Proof of publication in each newspaper and legal journal, verified by affidavit, shall be filed with the bill when it is introduced.

(e) Exception from notice requirement.--Notice shall not be required to be given under this section of a proposal to repeal a local or special statute by any of the following:

(1) A general bill which codifies, compiles or revises the law or any part thereof.

(2) A bill which:

(i) only eliminates obsolete statutory provisions; and

(ii) makes specific reference in its title to that elimination.

(Oct. 30, 2001, P.L.815, No.79, eff. imd.)

2001 Amendment. Act 79 amended subsecs. (a) and (e).



Section 1103 - Preparation of statutes for printing

§ 1103. Preparation of statutes for printing.

The Director of the Legislative Reference Bureau shall, as soon as any bill becomes a law, prepare the same for printing, cause the same to be printed immediately, and collate with and correct the proof sheets by the original rolls. He shall also have the statutes printed and indexed in book form as the Laws of Pennsylvania as early as possible succeeding each regular session of the General Assembly, for distribution in accordance with law.

Cross References. Section 1103 is referred to in section 702 of Title 44 (Law and Justice).



Section 1104 - Printing of amendatory statutes

§ 1104. Printing of amendatory statutes.

(a) General rule.--The Director of the Legislative Reference Bureau shall, in printing amendatory statutes, cause to be printed the section or part of the statute only as reenacted. Except as provided in subsection (b) of this section, in the section or part of the law reenacted, the Director shall cause to be printed between brackets, the words, phrases, or provisions of the existing statute, if any, which have been stricken out or eliminated by the adoption of the amendment, and he shall cause to be printed in italics or with underscoring all new words, phrases or provisions, if any, which have been inserted into or added to the statute by the passage of such amendment.

(b) Pennsylvania Consolidated Statutes.--In printing as much of any statute as adds an entire title, part, article, chapter, subchapter or other major subdivision to the Pennsylvania Consolidated Statutes, the Director shall cause such addition to be printed in Roman type without underscoring, and in printing as much of any statute as deletes or repeals an entire title, part, article, chapter, subchapter or other major subdivision of the Pennsylvania Consolidated Statutes, the Director shall not cause to be printed the provisions which have been deleted or repealed unless the deletion or repeal was effected by the use of brackets.

(June 17, 1974, P.L.330, No.107, eff. imd.)

1974 Amendment. Act 107 amended subsec. (b).



Section 1105 - Editing statutes for printing

§ 1105. Editing statutes for printing.

(a) Correction of errors.--Where any statute shall have been finally enacted and it shall be ascertained that such statute is technically defective in form, or contains misspelled words or typographical errors, or the plural or singular number, or the past, present or future tense appears where another should be used, or where a word clearly intended to be inserted has been omitted, or where a word clearly should have been omitted, or where a word is correctly spelled but it clearly appears that another word was intended, the Director of the Legislative Reference Bureau, in editing such statute, shall have authority, with the approval of the President pro tempore of the Senate, the Speaker of the House of Representatives, and the Department of Justice, to correct the original copy of such statute, as filed in the Department of State, if such correction will not in any manner affect or change the meaning, intent or substance of such statute.

(b) Notation of correction.--Whenever any such correction on any statute is made, a notation thereof shall be made on the original copy or on a sheet attached to the original copy by the Director of the Legislative Reference Bureau, together with his signature, followed by the approval and signatures of the President pro tempore of the Senate, the Speaker of the House of Representatives and the Attorney General or his deputy. A notation of such corrections shall also be printed in the Laws of Pennsylvania as footnotes to the statutes on which the corrections were made.

(c) Unofficial provisions of statutes.--The Director of the Legislative Reference Bureau, in editing and preparing statutes for printing, shall have authority to add to the statute provisions which do not constitute part of the law as provided in section 1101 of this title (relating to enacting clause and unofficial provisions) and to correct or omit such provisions contained in the statute. In making such changes it shall not be necessary to obtain the approvals or to make the notations required under subsections (a) and (b) of this section.

(d) Changes in form and style.--The Director of the Legislative Reference Bureau, in editing and preparing statutes for printing in the Laws of Pennsylvania or pursuant to Chapter 5 of this title (relating to official publication of the Consolidated Statutes), may, in a manner that will not affect or change the meaning, intent or substance of such statute and, unless otherwise provided in this subsection, without obtaining the approvals or making the notations required under subsections (a) and (b) of this section:

(1) Renumber major subdivisions, sections and minor subdivisions to eliminate duplicate numbers.

(2) With approvals required under subsection (a) of this section, rearrange or transfer major subdivisions, sections and minor subdivisions to conform to requirements established pursuant to Chapter 3 of this title (relating to format of the Consolidated Statutes).

(3) Insert or change instructions and references in sections of amendatory statutes to conform to the provisions amended or affected.

(4) Insert or change reference numbers and the form of citations or references to Federal or State constitutions, statutes or regulations to conform to renumbered or revised provisions or to requirements established pursuant to Chapter 3 of this title.

(5) Substitute the proper major subdivision, section or minor subdivision number and related references for the terms "this act," "the preceding section," and the like.

(6) Strike out or insert figures and symbols where they are merely a repetition of or have the same meaning as written words and vice-versa.

(7) Change capitalization for the purpose of uniformity or style.

(8) Insert a symbol for the word "section" and vice-versa.

(e) Constitutional provisions.--The Director of the Legislative Reference Bureau, in editing and preparing the Constitution of Pennsylvania and its amendments for printing in the Laws of Pennsylvania or pursuant to Chapter 5 of this title (relating to official publication of the Consolidated Statutes), may make corrections and changes under this section and section 502(a) of this title (relating to preparation and contents) in the same manner and subject to the same requirements applicable to statutes.

(June 17, 1974, P.L.330, No.107, eff. imd.; Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendments. Act 107 amended subsecs. (a) and (b) and added subsec. (c). Act 271 amended the section heading and subsecs. (a) and (b) and added subsecs. (d) and (e).

Conforming Editorial Changes in Citations. For authority of the Director of the Legislative Reference Bureau to editorially change the form of citations in statutes to conform to the 1974 amendment to section 1105, see section 6 of Act 271 of 1974 in the appendix to this title. See also section 6 of Act 107 of 1974 in the appendix.

Cross References. Section 1105 is referred to in section 702 of Title 44 (Law and Justice).



Section 1106 - Prothonotaries to keep files of advance copies of statutes

§ 1106. Prothonotaries to keep files of advance copies of statutes.

The prothonotaries of the several counties shall file and keep in their offices, in such manner that they shall be accessible to the public during the office hours of the prothonotaries, advance copies of the statutes enacted at each session of the General Assembly, as such advance copies are furnished to them in accordance with law, until the statutes of such session as printed in the Laws of Pennsylvania are generally available.






Chapter 15 - General Provisions

Section 1501 - Short title of part

§ 1501. Short title of part.

This part shall be known and may be cited as the "Statutory Construction Act of 1972."



Section 1502 - Application of part

§ 1502. Application of part.

(a) Direct application.--

(1) Except as otherwise provided in this part, the provisions of this part shall apply to the following unless the General Assembly or the agency adopting the document shall provide otherwise:

(i) Every statute finally enacted on or after September 1, 1937.

(ii) Every document codified in the Pennsylvania Code except legislative, judicial and home rule charter documents.

(2) The provisions of this chapter and of Chapter 17 of this title (relating to effective date of statutes) shall apply to every statute enacted by the General Assembly, whether under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania.

(b) Other applications.--The provisions of this part shall apply to any public document to the extent such document refers to and incorporates therein the provisions of this part. The provisions of this part other than this chapter and Chapter 17 of this title (relating to effective date of statutes) shall apply to statutes finally enacted before September 1, 1937 to the extent that this part substantially reenacts or restates rules of construction enacted or in force prior to such date.



Section 1503 - Applicability of colonial law

§ 1503. Applicability of colonial law.

(a) English law.--The common law and such of the statutes of England as were in force in the Province of Pennsylvania on May 14, 1776 and which were properly adapted to the circumstances of the inhabitants of this Commonwealth shall be deemed to have been in force in this Commonwealth from and after February 10, 1777.

(b) Provincial statutes.--The statutes enacted on or before May 14, 1776 under the authority of the late Proprietaries of the Province of Pennsylvania have the same validity and effect as statutes enacted under the authority of this Commonwealth.

(c) Exceptions.--The rules specified in subsections (a) and (b) of this section shall not be applicable to any statute or law which:

(1) has been heretofore or is hereafter amended or repealed or which has expired by its own limitation;

(2) orders the taking or subscribing any oath, affirmation or declaration of allegiance or fidelity to the British crown;

(3) acknowledges any authority in the heirs or devisees of William Penn, Esq., deceased, the former Governor of the Province of Pennsylvania, or any other person whomsoever as Governor of the Province of Pennsylvania; or

(4) is repugnant to the Constitution of this Commonwealth or of the United States.



Section 1504 - Statutory remedy preferred over common law

§ 1504. Statutory remedy preferred over common law.

In all cases where a remedy is provided or a duty is enjoined or anything is directed to be done by any statute, the directions of the statute shall be strictly pursued, and no penalty shall be inflicted, or anything done agreeably to the common law, in such cases, further than shall be necessary for carrying such statute into effect.

Cross References. Section 1504 is referred to in section 708 of Title 42 (Judiciary and Judicial Procedure).






Chapter 17 - Effective Date of Statutes

Section 1701 - Statutes generally

§ 1701. Statutes generally.

(a) General rule.--Except as otherwise provided in this chapter all statutes enacted finally at any regular session of the General Assembly not containing a specified effective date shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before May 18, 1929.--immediately upon final enactment.

(2) Final enactment on or after May 18, 1929 and before August 25, 1951.--on the first day of September next following their final enactment.

(3) Final enactment on or after August 25, 1951 and before January 10, 1960.--on the first day of September next following their final enactment, or if finally enacted after the first day of September of the year of the regular session, immediately upon final enactment.

(4) Final enactment on or after January 10, 1960 and before June 6, 1969.--on the first day of September next following their final enactment, or if finally enacted after the first day of July of the year of the regular session, 60 days after final enactment.

(5) Final enactment on or after June 6, 1969.--60 days after final enactment.

(b) Statutes enacted after effective date therein specified.--Except as otherwise provided in this chapter all statutes enacted finally at any regular session of the General Assembly after the effective date therein specified shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before January 10, 1960.-- immediately upon final enactment.

(2) Final enactment on or after January 10, 1960.--60 days after final enactment.



Section 1702 - Statutes making appropriations

§ 1702. Statutes making appropriations.

Appropriation statutes, or statutes having appropriation items enacted finally at any regular session of the General Assembly, shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before May 18, 1929.--immediately upon final enactment unless a different date is specified in the statute itself.

(2) Final enactment on or after May 18, 1929 and before June 2, 1967.--on the first day of June next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of June in any year, in which case it shall be effective immediately upon final enactment.

(3) Final enactment on or after June 2, 1967 and before June 6, 1969.--on the first day of July next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of July in any year, in which case it shall be effective immediately upon final enactment.

(4) Final enactment on or after June 6, 1969.--on the first day of July next following their final enactment, unless a different date is specified in the statute itself, or unless any such statute is enacted finally after the first day of July in any year, or after the date specified in the statute, in which case it shall be effective immediately upon final enactment.



Section 1703 - Statutes affecting the budget of any political subdivision

§ 1703. Statutes affecting the budget of any political subdivision.

Statutes affecting the budget of any political subdivision enacted finally at any regular session of the General Assembly shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment before May 18, 1929.--immediately upon final enactment unless a different date is specified in the statute itself.

(2) Final enactment on or after May 18, 1929 and before June 4, 1941.--on the first day of September next following their final enactment unless a different date is specified in the statute itself.

(3) Final enactment on or after June 4, 1941 and before August 25, 1951 or on or after May 28, 1953 and before June 6, 1969.--at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute unless a different date is specified in the statute itself.

(4) Final enactment on or after August 25, 1951 and before May 28, 1953.--at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute unless a different date is specified in the statute itself, or if enacted finally after the beginning of such fiscal year, or after the date specified in the statute, immediately upon final enactment.

(5) Final enactment on or after June 6, 1969.--on the date specified in the statute, or if finally enacted thereafter, or if no date is specified, then at the beginning of the fiscal year of the political subdivision affected following the date of final enactment of the statute.



Section 1704 - Statutes enacted at a special session

§ 1704. Statutes enacted at a special session.

(a) General rule.--Statutes enacted finally at a special or extraordinary session of the General Assembly shall, except as otherwise provided in this section, be governed as to the time when they shall be effective by the rules of construction specified in this chapter for statutes enacted finally at regular sessions of the General Assembly.

(b) Rules applicable between 1935 and 1969.--Statutes enacted finally at special or extraordinary sessions of the General Assembly during the periods hereinafter specified shall be effective on the date specified by that one of the following rules of construction in effect on the date of final enactment of the statute:

(1) Final enactment on or after June 11, 1935 and before January 10, 1960.--immediately upon final enactment unless a different date is specified in the statute itself.

(2) Final enactment on or after January 10, 1960 and before June 6, 1969.--60 days after final enactment unless a different date is specified in the statute itself.






Chapter 19 - Rules of Construction

Section 1901 - Rules of interpretation

§ 1901. Rules of interpretation.

In the construction of the statutes of this Commonwealth, the rules set forth in this chapter shall be observed, unless the application of such rules would result in a construction inconsistent with the manifest intent of the General Assembly.



Section 1902 - Number; gender; tense

§ 1902. Number; gender; tense.

The singular shall include the plural, and the plural, the singular. Words used in the masculine gender shall include the feminine and neuter. Words used in the past or present tense shall include the future.



Section 1903 - Words and phrases

§ 1903. Words and phrases.

(a) General rule.--Words and phrases shall be construed according to rules of grammar and according to their common and approved usage; but technical words and phrases and such others as have acquired a peculiar and appropriate meaning or are defined in this part, shall be construed according to such peculiar and appropriate meaning or definition.

(b) General restricted by particular words.--General words shall be construed to take their meanings and be restricted by preceding particular words.



Section 1904 - Numerals

§ 1904. Numerals.

The Roman numerals and the Arabic numerals shall be deemed parts of the English language.



Section 1905 - Joint authority; quorum

§ 1905. Joint authority; quorum.

(a) Joint authority.--Words in a statute conferring a joint authority upon three or more public officers or other persons shall be construed to confer authority upon a majority of such officers or persons.

(b) Quorum.--A majority of any board or commission shall constitute a quorum.



Section 1906 - Bonds

§ 1906. Bonds.

A statute requiring a bond or undertaking with sureties to be given by any person, shall be construed to permit in lieu thereof a bond of indemnity or surety bond for the amount of such bond or undertaking, given by any indemnity or surety company authorized to do business in this Commonwealth, and approved by the proper authority.



Section 1907 - Uniform standard time

§ 1907. Uniform standard time.

Every mention of, or reference to any hour or time in any statute, shall be construed with reference to and in accordance with the mean solar time of the 75th meridian of longitude west of Greenwich, commonly called eastern standard time, unless a different standard is therein expressly provided for, or unless the standard time shall be advanced for any portion of the year, by any act of Congress.



Section 1908 - Computation of time

§ 1908. Computation of time.

When any period of time is referred to in any statute, such period in all cases, except as otherwise provided in section 1909 of this title (relating to publication for successive weeks) and section 1910 of this title (relating to computation of months) shall be so computed as to exclude the first and include the last day of such period. Whenever the last day of any such period shall fall on Saturday or Sunday, or on any day made a legal holiday by the laws of this Commonwealth or of the United States, such day shall be omitted from the computation.

Cross References. Section 1908 is referred to in section 3508 of Title 25 (Elections).



Section 1909 - Time; publication for successive weeks

§ 1909. Time; publication for successive weeks.

Whenever in any statute providing for the publishing of notices, the phrase "successive weeks" is used, weeks shall be construed as calendar weeks. The publication upon any day of such weeks shall be sufficient publication for that week, but at least five days shall elapse between each publication. At least the number of weeks specified in "successive weeks" shall elapse between the first publication and the day for the happening of the event for which publication shall be made.

Cross References. Section 1909 is referred to in section 1908 of this title; section 3133 of Title 15 (Corporations and Unincorporated Associations).



Section 1910 - Time; computation of months

§ 1910. Time; computation of months.

Whenever in any statute the lapse of a number of months after or before a certain day is required, such number of months shall be computed by counting the months from such day, excluding the calendar month in which such day occurs, and shall include the day of the month in the last month so counted having the same numerical order as the day of the month from which the computation is made, unless there be not so many days in the last month so counted, in which case the period computed shall expire with the last day of such month.

Cross References. Section 1910 is referred to in section 1908 of this title.



Section 1921 - Legislative intent controls

§ 1921. Legislative intent controls.

(a) Object and scope of construction of statutes.--The object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly. Every statute shall be construed, if possible, to give effect to all its provisions.

(b) Unambiguous words control construction.--When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.

(c) Matters considered in ascertaining intent.--When the words of a statute are not explicit, the intention of the General Assembly may be ascertained by considering, among other matters:

(1) The occasion and necessity for the statute.

(2) The circumstances under which it was enacted.

(3) The mischief to be remedied.

(4) The object to be attained.

(5) The former law, if any, including other statutes upon the same or similar subjects.

(6) The consequences of a particular interpretation.

(7) The contemporaneous legislative history.

(8) Legislative and administrative interpretations of such statute.



Section 1922 - Presumptions in ascertaining legislative intent

§ 1922. Presumptions in ascertaining legislative intent.

In ascertaining the intention of the General Assembly in the enactment of a statute the following presumptions, among others, may be used:

(1) That the General Assembly does not intend a result that is absurd, impossible of execution or unreasonable.

(2) That the General Assembly intends the entire statute to be effective and certain.

(3) That the General Assembly does not intend to violate the Constitution of the United States or of this Commonwealth.

(4) That when a court of last resort has construed the language used in a statute, the General Assembly in subsequent statutes on the same subject matter intends the same construction to be placed upon such language.

(5) That the General Assembly intends to favor the public interest as against any private interest.



Section 1923 - Grammar and punctuation of statutes

§ 1923. Grammar and punctuation of statutes.

(a) Grammatical errors and transposition of words.--Grammatical errors shall not vitiate a statute. A transposition of words and clauses may be resorted to where a sentence is without meaning as it stands.

(b) Use of punctuation in construction.--In no case shall the punctuation of a statute control or affect the intention of the General Assembly in the enactment thereof but punctuation may be used to aid in the construction thereof if the statute was finally enacted after December 31, 1964.

(c) Adding words for proper construction.--Words and phrases which may be necessary to the proper interpretation of a statute and which do not conflict with its obvious purpose and intent, nor in any way affect its scope and operation, may be added in the construction thereof.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.)

1974 Amendment. Act 271 amended subsec. (b).



Section 1924 - Construction of titles, preambles, provisos, exceptions and headings

§ 1924. Construction of titles, preambles, provisos, exceptions and headings.

The title and preamble of a statute may be considered in the construction thereof. Provisos shall be construed to limit rather than to extend the operation of the clauses to which they refer. Exceptions expressed in a statute shall be construed to exclude all others. The headings prefixed to titles, parts, articles, chapters, sections and other divisions of a statute shall not be considered to control but may be used to aid in the construction thereof.

Cross References. Section 1924 is referred to in section 1107 of Title 13 (Commercial Code).



Section 1925 - Constitutional construction of statutes

§ 1925. Constitutional construction of statutes.

The provisions of every statute shall be severable. If any provision of any statute or the application thereof to any person or circumstance is held invalid, the remainder of the statute, and the application of such provision to other persons or circumstances, shall not be affected thereby, unless the court finds that the valid provisions of the statute are so essentially and inseparably connected with, and so depend upon, the void provision or application, that it cannot be presumed the General Assembly would have enacted the remaining valid provisions without the void one; or unless the court finds that the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.



Section 1926 - Presumption against retroactive effect

§ 1926. Presumption against retroactive effect.

No statute shall be construed to be retroactive unless clearly and manifestly so intended by the General Assembly.



Section 1927 - Construction of uniform laws

§ 1927. Construction of uniform laws.

Statutes uniform with those of other states shall be interpreted and construed to effect their general purpose to make uniform the laws of those states which enact them.



Section 1928 - Rule of strict and liberal construction

§ 1928. Rule of strict and liberal construction.

(a) Statutes in derogation of common law.--The rule that statutes in derogation of the common law are to be strictly construed, shall have no application to the statutes of this Commonwealth enacted finally after September 1, 1937.

(b) Provisions subject to strict construction.--All provisions of a statute of the classes hereafter enumerated shall be strictly construed:

(1) Penal provisions.

(2) Retroactive provisions.

(3) Provisions imposing taxes.

(4) Provisions conferring the power of eminent domain.

(5) Provisions exempting persons and property from taxation.

(6) Provisions exempting property from the power of eminent domain.

(7) Provisions decreasing the jurisdiction of a court of record.

(8) Provisions enacted finally prior to September 1, 1937 which are in derogation of the common law.

(c) Provisions subject to liberal construction.--All other provisions of a statute shall be liberally construed to effect their objects and to promote justice.



Section 1929 - Penalties no bar to civil remedies

§ 1929. Penalties no bar to civil remedies.

The provision in any statute for a penalty or forfeiture for its violation shall not be construed to deprive an injured person of the right to recover from the offender damages sustained by reason of the violation of such statute.



Section 1930 - Penalties for each offense

§ 1930. Penalties for each offense.

Whenever a penalty or forfeiture is provided for the violation of a statute, such penalty or forfeiture shall be construed to be for each such violation.



Section 1931 - Intent to defraud

§ 1931. Intent to defraud.

Whenever an intent to defraud is required in any statute in order to constitute an offense, the statute shall be construed to require only an intent to defraud any person or body politic.



Section 1932 - Statutes in pari materia

§ 1932. Statutes in pari materia.

(a) Meaning.--Statutes or parts of statutes are in pari materia when they relate to the same persons or things or to the same class of persons or things.

(b) Construction.--Statutes in pari materia shall be construed together, if possible, as one statute.



Section 1933 - Particular controls general

§ 1933. Particular controls general.

Whenever a general provision in a statute shall be in conflict with a special provision in the same or another statute, the two shall be construed, if possible, so that effect may be given to both. If the conflict between the two provisions is irreconcilable, the special provisions shall prevail and shall be construed as an exception to the general provision, unless the general provision shall be enacted later and it shall be the manifest intention of the General Assembly that such general provision shall prevail.

Cross References. Section 1933 is referred to in section 1934 of this title; section 9303 of Title 42 (Judiciary and Judicial Procedure).



Section 1934 - Irreconcilable clauses in the same statute

§ 1934. Irreconcilable clauses in the same statute.

Except as provided in section 1933 of this title (relating to particular controls general), whenever, in the same statute, several clauses are irreconcilable, the clause last in order of date or position shall prevail.



Section 1935 - Irreconcilable statutes passed by same General Assembly

§ 1935. Irreconcilable statutes passed by same General Assembly.

Whenever the provisions of two or more statutes enacted finally during the same General Assembly are irreconcilable, the statute latest in date of final enactment, and where two or more irreconcilable statutes are enacted finally on the same date, the statute bearing the highest number, in either case irrespective of its effective date, shall prevail from the time it becomes effective except as otherwise provided in section 1952 of this title (relating to effect of separate amendments on code provisions enacted by same General Assembly) and section 1974 of this title (relating to effect of separate repeals on code provisions by same General Assembly).

Cross References. Section 1935 is referred to in section 1955 of this title.



Section 1936 - Irreconcilable statutes passed by different General Assemblies

§ 1936. Irreconcilable statutes passed by different General Assemblies.

Whenever the provisions of two or more statutes enacted finally by different General Assemblies are irreconcilable, the statute latest in date of final enactment shall prevail.

Cross References. Section 1936 is referred to in section 1955 of this title.



Section 1937 - References to statutes and regulations

§ 1937. References to statutes and regulations.

(a) General rule.--A reference in a statute to a statute or to a regulation issued by a public body or public officer includes the statute or regulation with all amendments and supplements thereto and any new statute or regulation substituted for such statute or regulation, as in force at the time of application of the provision of the statute in which such reference is made, unless the specific language or the context of the reference in the provision clearly includes only the statute or regulation as in force on the effective date of the statute in which such reference is made.

(b) Applicability of section.--The provisions of subsection (a) of this section shall apply to every statute finally enacted on or after July 1, 1971.



Section 1938 - References to public bodies and public officers

§ 1938. References to public bodies and public officers.

A reference in a statute to a governmental agency, department, board, commission or other public body or to a public officer includes an entity or officer which succeeds to substantially the same functions as those performed by such public body or officer on the effective date of the statute, unless the specific language or the context of the reference in the statute clearly includes only the public body or officer on the effective date of the statute.



Section 1939 - Use of comments and reports

§ 1939. Use of comments and reports.

The comments or report of the commission, committee, association or other entity which drafted a statute may be consulted in the construction or application of the original provisions of the statute if such comments or report were published or otherwise generally available prior to the consideration of the statute by the General Assembly, but the text of the statute shall control in the event of conflict between its text and such comments or report.



Section 1951 - Interpretation of amendatory statutes

§ 1951. Interpretation of amendatory statutes.

In ascertaining the correct reading, status and interpretation of an amendatory statute, the matter inserted within brackets shall be omitted, and the matter in italics or underscored shall be read and interpreted as part of the statute.



Section 1952 - Effect of separate amendments on code provisions   enacted by same General Assembly.

§ 1952. Effect of separate amendments on code provisions enacted by same General Assembly.

Whenever any existing statute, incorporated into and repealed by a code, is also amended by other legislation enacted by the same General Assembly, such separate amendment shall be construed to be in force, notwithstanding the repeal by the code of the statute such other legislation amends, and such amendment shall be construed to prevail over the corresponding provisions of the code.

Applicability. Section 1952 was made inapplicable, in whole or in part, by various statutes amending the Pennsylvania Consolidated Statutes and amending or repealing corresponding former provisions of law. In such cases, the appendix following the particular title affected contains the provision of the statute which rendered section 1952 inapplicable.

Cross References. Section 1952 is referred to in sections 1935, 1956 of this title.



Section 1953 - Construction of amendatory statutes

§ 1953. Construction of amendatory statutes.

Whenever a section or part of a statute is amended, the amendment shall be construed as merging into the original statute, become a part thereof, and replace the part amended, and the remainder of the original statute and the amendment shall be read together and viewed as one statute passed at one time; but the portions of the statute which were not altered by the amendment shall be construed as effective from the time of their original enactment, and the new provisions shall be construed as effective only from the date when the amendment became effective.



Section 1954 - Merger of subsequent amendments

§ 1954. Merger of subsequent amendments.

Whenever a statute has been more than once amended, the latest amendment shall be read into the original statute as previously amended and not into such statute as originally enacted. This rule applies whether or not the previous amendment is referred to and whether or not its language is incorporated in the latest amendment. If the insertions in and the deletions from the statute made by the previous amendment are not incorporated in the later, they shall nevertheless be read into the later amendment as though they had in fact been incorporated therein.



Section 1955 - Two or more amendments to same provision, one   overlooking the other.

§ 1955. Two or more amendments to same provision, one overlooking the other.

Whenever two or more amendments to the same provision of a statute are enacted at the same or different sessions, one amendment overlooking and making no reference to the other or others, the changes in the statute made by each shall be given effect and all the amendments shall be read into each other. If the changes made in the statute are to any extent in direct conflict with each other, the rules specified in section 1935 of this title (relating to irreconcilable statutes passed by same General Assembly) and section 1936 of this title (relating to irreconcilable statutes passed by different General Assemblies) shall govern. The fact that a later amendment (1) restates language of the original statute which was deleted by an earlier amendment, or (2) fails to restate language inserted by an earlier amendment, does not of itself create a conflict between the two amendments. Amendments are in conflict with each other only if the changes in the statute made by each without considering the inserts and strike-outs of the other cannot be put into operation simultaneously.



Section 1956 - Repeal of amendatory statutes and original statutes subsequently amended

§ 1956. Repeal of amendatory statutes and original statutes subsequently amended.

The repeal of an amendatory statute does not revive the corresponding provision or section of the original statute or of any prior amendment. Except as otherwise provided in section 1952 of this title (relating to effect of separate amendments on code provisions enacted by same General Assembly), the repeal of an original statute, or section or provision of an original statute, repeals all subsequent amendments to the original statute, or to the original section or provision, as the case may be.



Section 1957 - Ineffective provisions not revived by reenactment in amendatory statutes

§ 1957. Ineffective provisions not revived by reenactment in amendatory statutes.

Provisions of a statute no longer effective because of having been deleted by an earlier amendment or otherwise shall not be construed as being revived by reenactment in an amendatory statute, unless it shall clearly appear by notice thereof in the title of the amendatory statute that the General Assembly intended to revive such provisions.



Section 1961 - Effect of reenactment on original statute

§ 1961. Effect of reenactment on original statute.

Whenever a statute reenacts a former statute, the provisions common to both statutes shall date from their first adoption. Such provisions only of the former statute as are omitted from the reenactment shall be deemed abrogated, and only the new or changed provisions shall be deemed to be the law from the effective date of the reenactment.



Section 1962 - Repeal and reenactment

§ 1962. Repeal and reenactment.

Whenever a statute is repealed and its provisions are at the same time reenacted in the same or substantially the same terms by the repealing statute, the earlier statute shall be construed as continued in active operation. All rights and liabilities incurred under such earlier statute are preserved and may be enforced.



Section 1963 - Effect of reenactment on intervening statutes

§ 1963. Effect of reenactment on intervening statutes.

A statute which reenacts the provisions of an earlier statute shall not be construed to repeal an intermediate statute which modified but did not effect an amendment to such earlier statute. Such intermediate statute shall be construed to remain in force and to modify the reenactment in the same manner as it modified the earlier statute.



Section 1971 - Implied repeal by later statute

§ 1971. Implied repeal by later statute.

(a) Revision or exclusive system covering entire subject.--Whenever a statute purports to be a revision of all statutes upon a particular subject, or sets up a general or exclusive system covering the entire subject matter of a former statute and is intended as a substitute for such former statute, such statute shall be construed to supply and therefore to repeal all former statutes upon the same subject.

(b) Uniform mandatory system covering class of subjects.--Whenever a general statute purports to establish a uniform and mandatory system covering a class of subjects, such statute shall be construed to supply and therefore to repeal pre-existing local or special statutes on the same class of subjects.

(c) Other cases.--In all other cases, a later statute shall not be construed to supply or repeal an earlier statute unless the two statutes are irreconcilable.



Section 1972 - Nonexistence of reason for statute does not effect repeal

§ 1972. Nonexistence of reason for statute does not effect repeal.

A statute shall not be deemed repealed because the reason for its passage no longer exists.



Section 1973 - No implied repeal by nonuser

§ 1973. No implied repeal by nonuser.

A statute shall not be deemed repealed by failure to use such statute.



Section 1974 - Effect of separate repeals on code provisions by same General Assembly

§ 1974. Effect of separate repeals on code provisions by same General Assembly.

Whenever a statute repeals any provision of another statute incorporated into a code adopted by the same General Assembly, the statute repealing the provision so incorporated into the code shall be construed to effect a repeal of the corresponding provision of the code.

Applicability. Section 1974 was made inapplicable, in whole or in part, by various statutes amending the Pennsylvania Consolidated Statutes and amending or repealing corresponding former provisions of law. In such cases, the appendix following the particular title affected contains the provision of the statute which rendered section 1974 inapplicable.

Cross References. Section 1974 is referred to in section 1935 of this title.



Section 1975 - Effect of repeal on limitations

§ 1975. Effect of repeal on limitations.

Whenever a limitation or period of time, prescribed in any statute for acquiring a right or barring a remedy, or for any other purpose, has begun to run before a statute repealing such statute takes effect, and the same or any other limitation is prescribed in any other statute passed by the same General Assembly, the time which has already run shall be deemed part of the time prescribed as such limitation in such statute passed by the same General Assembly.



Section 1976 - Effect of repeal on rights, et cetera

§ 1976. Effect of repeal on rights, et cetera.

(a) Existing rights and pending actions.--The repeal of any civil provisions of a statute shall not affect or impair any act done, or right existing or accrued, or affect any civil action pending to enforce any right under the authority of the statute repealed. Such action may be proceeded with and concluded under the statutes in existence when such action was instituted, notwithstanding the repeal of such statutes, or such action may be proceeded with and concluded under the provisions of the new statute, if any, enacted.

(b) Existence of private corporation.--The repeal of any statute shall not affect the corporate existence of any private corporation created by or incorporated under such statute.



Section 1977 - Repeal does not revive repealed statute

§ 1977. Repeal does not revive repealed statute.

The repeal of a repealing statute shall not be construed to revive the statute originally repealed.



Section 1978 - Repeal as obsolete does not affect substantive rights

§ 1978. Repeal as obsolete does not affect substantive rights.

Whenever a statute which created a personal or property right in derogation of the common law is repealed as obsolete or by a code which does not contain an express provision with respect to such personal or property right, the repeal shall not be construed to revive the prior inconsistent common law rule, but such repeal shall be construed as a recognition by the General Assembly that such personal or property right has been received into and has become a part of the common law of this Commonwealth.



Section 1991 - Definitions

§ 1991. Definitions.

The following words and phrases, when used in any statute finally enacted on or after September 1, 1937, unless the context clearly indicates otherwise, shall have the meanings given to them in this section:

"Action." Any suit or proceeding in any court of this Commonwealth.

"Administrator." A fiduciary appointed under authority of law by a register of wills or court to administer the estate of a decedent.

"Adult." An individual 21 years of age or over.

"Aeronautics." The art and science of transportation by aircraft including the facilities connected therewith.

"Affidavit." A statement in writing of a fact or facts signed by the party making it, sworn to or affirmed before an officer authorized by the laws of this Commonwealth to take acknowledgments of deeds, or authorized to administer oaths, or before the particular officer or individual designated by law as the one before whom it is to or may be taken, and officially certified to in the case of an officer under his seal of office.

"Aircraft." Any contrivance used or designated for navigation of, or flight in, or to ascent into, the air, except a parachute or other contrivance designed and used primarily as safety equipment.

"Airman." Any member of a crew of an aircraft.

"Airport." Any place, either water or land, which is designed and used for the taking off and landing of aircraft including the facilities connected therewith.

"Almshouse." The county home, poorhouse, home for the destitute, or any other building or place, by whatever title designated where poor persons are maintained at the public expense.

"Apiary." Any place where one or more colonies or nuclei of bees are kept.

"As now provided by law." A reference to the laws in force at the time when the statute containing the phrase was finally enacted.

"As provided by law." A reference to the laws in force at the particular time when the statute containing the phrase is applied.

"Association."

(1) When used in any statute finally enacted before December 7, 1994, any form of unincorporated enterprise owned by two or more persons other than a partnership or limited partnership.

(2) When used in any statute finally enacted on or after December 7, 1994, an association as defined in 15 Pa.C.S. § 102 (relating to definitions).

"Attorney at law." An individual admitted to practice law by a court of record of this Commonwealth.

"Attorney of record." An attorney at law who is entered on the docket or record of a court as appearing for or representing a party in a legal proceeding.

"Bequeath." Includes devise.

"Bequest." Includes devise and legacy.

"Bond."

(1) An unconditional written undertaking under seal for the payment of money, or

(2) a conditional written acknowledgment of being bound for the payment of money, to become void or effective on the performance of any act or the occurrence of any event therein expressed.

"Bridge." Includes the actual bridge and the approaches thereto, and the substructures and superstructures of both.

"Bulletin." When used in any statute finally enacted on or after July 31, 1968, the Pennsylvania Bulletin established by the Commonwealth Documents Law.

"Certified public accountant." An individual licensed under the laws of this Commonwealth to practice as a certified public accountant.

"Child" or "children." Includes children by birth or adoption.

"Commission merchant." One who receives consignments of personal property to be sold for a commission or other compensation.

"Commonwealth." The Commonwealth of Pennsylvania.

"Convict." An individual who has been finally convicted of an indictable offense and is serving sentence in a penal institution.

"Creditor." One to whom the performance of an obligation is owed.

"Crime." Any indictable offense.

"Crosswalk." That portion of a highway at an intersection, or any portion of a highway, clearly indicated for pedestrian crossing by lines or other markings on the surface.

"Day." The time from midnight to the next midnight.

"Debtor." One who owes to another the performance of an obligation.

"Decedent." Either a testator or person dying intestate.

"Dental hygienist." An individual licensed under the laws of this Commonwealth to practice as a dental hygienist.

"Dentist." An individual licensed under the laws of this Commonwealth to practice dentistry.

"Devise." Includes bequeath when used as a verb and bequest and legacy when used as a noun.

"Devisee." Includes legatee.

"Doctor of medicine." An individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches.

"Domestic animal." Any equine animal, bovine animal, sheep, goat and pig.

"Effects." Includes all personal property and any interest therein.

"Executor." A fiduciary named in a will to execute its provisions and administer the estate of the testator.

"Factor." One who receives consignments of personal property to be sold for a commission or other compensation.

"Farm product." Any agricultural, horticultural, vegetable, fruit, and floricultural product of the soil, livestock and meats, wool, hides, poultry, eggs, dairy products, nuts, mushrooms and honey.

"Fiduciary." An executor, administrator, guardian, committee, receiver, trustee, assignee for the benefit of creditors, and any other person acting in any similar capacity.

"Final enactment" or "enacted finally." The time when the procedure required by the Constitution of Pennsylvania for the enactment of a bill has been complied with.

"Fiscal year." The year by or for which accounts are reckoned.

"Funeral director." An individual licensed under the laws of this Commonwealth as a funeral director.

"General election." The election held biennially on the Tuesday next following the first Monday of November in each even-numbered year.

"Grantee." One to whom any estate or interest in real property other than a leasehold passes by conveyance.

"Grantor." One from or by whom any estate or interest in real property other than a leasehold passes by conveyance.

"Guardian." A fiduciary who legally has the care and management of the person, or the estate, or both, of another under legal disability.

"Guardian ad litem." A fiduciary who is appointed to represent in legal proceedings another under legal disability.

"Healing art." The science of diagnosis and treatment in any manner whatsoever of disease or any ailment of the human body.

"Hereafter." A reference to the time after the time when the statute containing such word takes effect.

"Heretofore." A reference to the time previous to the time when the statute containing such word takes effect.

"Highway." A way or place of whatever nature open to the use of the public as a matter of right for purposes of vehicular traffic.

"Individual." A natural person.

"Insane person." An individual of unsound mind.

"Intersection." The area embraced within the prolongation of the lateral boundary lines of two or more highways which join one another at an angle whether or not one such highway crosses the other.

"Issue." As applied to the descent of estates, means all lawful, lineal descendants of a common ancestor.

"Judicial sale." A sale conducted by an officer or person authorized for the purpose by some competent tribunal.

"Legacy." Includes devise and bequest.

"Legatee." Includes devisee.

"Legislature." The General Assembly of the Commonwealth of Pennsylvania.

"Licensed practical nurse." An individual licensed under the laws of this Commonwealth to practice practical nursing.

"Local authority." When used in any statute finally enacted on or after January 1, 1975, a municipal authority or any other body corporate and politic created by one or more political subdivisions pursuant to statute.

"Lunatic." An individual of unsound mind.

"Majority." When used in reference to age, means of the age of 21 years or over.

"Medicine and surgery." The art and science having for their object the cure of diseases of and the preservation of the health of man, including all practice of the healing art with or without drugs, except healing by spiritual means or prayer.

"Midwife." An individual licensed under the laws of this Commonwealth to practice midwifery.

"Minor." An individual under the age of 21 years.

"Money." Lawful money of the United States.

"Month." A calendar month.

"Motor boat." Any boat propelled by any type of internal combustion motor.

"Motorcycle." Any vehicle of the bicycle or tricycle type operated by any type of internal combustion motor.

"Motor vehicle." Any self-propelled device in, upon or by which any person or property is or may be transported or drawn upon a public highway, except tractors, power shovels, road machinery, agricultural machinery, and vehicles which move upon or are guided by a track or trolley.

"Municipality authority" or "municipal authority." A body corporate and politic created pursuant to the Municipality Authorities Act of 1935 or to the Municipality Authorities Act of 1945.

"Municipal corporation."

(1) When used in any statute finally enacted on or before December 31, 1974, a city, borough or incorporated town.

(2) When used in any statute finally enacted on or after January 1, 1975, a city, borough, incorporated town or township.

"Municipal election." The election held on the Tuesday next following the first Monday in November in each odd-numbered year.

"Municipality."

(1) When used in any statute finally enacted on or before December 31, 1974, a city, borough or incorporated town.

(2) When used in any statute finally enacted on or after January 1, 1975, a county, city, borough, incorporated town or township.

"Nighttime." The time from sunset to sunrise.

"Non compos mentis." Of unsound mind.

"Notary." A notary public.

"Now." In any provision of a statute referring to other laws in force, or to persons in office, or to any facts or circumstances as existing, relates to the laws in force, or to the persons in office, or to the facts or circumstances existing, respectively, on the effective date of such provision.

"Oath." Includes affirmation.

"Optometrist." An individual licensed under the laws of this Commonwealth to practice optometry.

"Osteopath." A physician licensed under the laws of this Commonwealth to practice osteopathy.

"Osteopathic surgeon." A physician licensed under the laws of this Commonwealth to practice osteopathy and osteopathic surgery.

"Parking." Suffering a vehicle to stand on any highway while not actually engaged in a traffic movement nor in taking up or setting down passengers or merchandise.

"Pedestrian." An individual afoot.

"Person." Includes a corporation, partnership, limited liability company, business trust, other association, government entity (other than the Commonwealth), estate, trust, foundation or natural person.

"Personal representative." The executor or administrator of a decedent.

"Pharmacist." An individual licensed under the laws of this Commonwealth to practice as a pharmacist.

"Physician."

(1) When used in any statute finally enacted on or before April 6, 1951, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in any or all of its branches;

(2) when used in any statute finally enacted on or after April 7, 1951 and on or before June 14, 1957, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in any or in all of its branches within the scope of the act of June 3, 1911 (P.L.639, No.246) relating to medicine and surgery and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the act of March 19, 1909 (P.L.46, No.29) and its amendments;

(3) when used in any statute finally enacted on or after June 15, 1957 and on or before July 19, 1974, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all of its branches within the scope of the act of June 3, 1911 (P.L.639, No.246) relating to medicine and surgery and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the act of March 19, 1909 (P.L.46, No.29) and its amendments;

(4) when used in any statute finally enacted on or after July 20, 1974 and on or before October 7, 1978, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches within the scope of the act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, and its amendments, or in the practice of osteopathy or osteopathic surgery within the scope of the prior provisions of the act of March 19, 1909 (P.L.46, No.29), referred to as the Osteopathic Practice Law, and its amendments; and

(5) when used in any statute finally enacted on or after October 5, 1978, an individual licensed under the laws of this Commonwealth to engage in the practice of medicine and surgery in all its branches within the scope of the act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, and its amendments, or in the practice of osteopathic medicine and surgery within the scope of the act of October 5, 1978 (P.L.1109, No.261), known as the Osteopathic Medical Practice Act, and its amendments. To the extent that any statute imposes duties upon or grants powers to the State Board of Medical Education and Licensure relating to an individual licensed under the laws of this Commonwealth to engage in the practice of osteopathic medicine and surgery, such statute shall be construed to impose such duties upon and grant such power to the State Board of Osteopathic Medical Examiners, which board shall exercise such duties or powers in accordance with the Osteopathic Medical Practice Act.

"Political subdivision." Any county, city, borough, incorporated town, township, school district, vocational school district and county institution district.

"Poultry." Includes all domestic fowl.

"Primary election." Any election at which the members of qualified political parties nominate their candidates for public office.

"Professional engineer." An individual licensed under the laws of this Commonwealth to practice as a professional engineer.

"Property." Includes both real and personal property.

"Publish" or "published." As applied to the publication of a newspaper of general circulation means the place where such newspaper is originally issued and circulated.

"Real estate broker." One licensed under the laws of this Commonwealth to act as a real estate broker.

"Real estate salesman." An individual licensed under the laws of this Commonwealth to act as a real estate salesman.

"Registered architect." An individual licensed under the laws of this Commonwealth to practice architecture.

"Registered mail." When used in any statute finally enacted before or after September 1, 1937, includes certified mail.

"Registered nurse." An individual licensed under the laws of this Commonwealth to practice professional nursing.

"Safety zone." The area or space officially set aside within a highway for the use of pedestrians.

"Signature." Includes mark when the individual cannot write, his name being written near it, and witnessed by another who writes his own name.

"Special election." Any election authorized by law, other than a general, municipal or primary election.

"State." When used in reference to the different parts of the United States, includes the District of Columbia and the several territories of the United States.

"Statute." An act of the General Assembly, whether under the authority of the Commonwealth or of the late Proprietaries of the Province of Pennsylvania.

"Surveyor." An individual licensed under the laws of this Commonwealth to practice land surveying.

"Sworn." Includes affirmed.

"Trustee." One in whom some estate, interest or power in or affecting property of any description is vested for the benefit of another.

"Undertaker." An individual licensed under the laws of this Commonwealth to practice as an undertaker, undertaker and embalmer, embalmer, funeral director or mortician.

"Vehicle." A conveyance in or on which persons or property may be carried.

"Verified." When used in reference to writings, means supported by oath or affirmation.

"Veterinarian." An individual licensed under the laws of this Commonwealth to practice veterinary medicine and surgery.

"Will." Includes codicil.

"Written." Every legible representation of letters or numerals upon a material substance, except when used in reference to the signature of an instrument.

"Year." A calendar year.

(Dec. 10, 1974, P.L.816, No.271, eff. imd.; July 9, 1976, P.L.877, No.160, eff. 60 days; Dec. 18, 1984, P.L.1057, No.207, eff. imd.; Dec. 18, 1992, P.L.1333, No.169, eff. 60 days; Dec. 7, 1994, P.L.703, No.106, eff. 60 days)

1994 Amendment. Act 106 amended the defs. of "association" and "person."

1992 Amendment. Act 169 amended the intro. par. and the def. of "person."

1984 Amendment. Act 207 amended the def. of "physician," retroactive to June 11, 1982.

1976 Amendment. Act 160 added the def. of "registered mail."

1974 Amendment. Act 271 added the def. of "local authority" and amended the defs. of "municipal corporation" and "municipality."

References in Text. The act of July 20, 1974 (P.L.551, No.190), known as the Medical Practice Act of 1974, referred to in the definition of "physician," was repealed by the act of December 20, 1985 (P.L.457, No.112), known as the Medical Practice Act of 1985.

Cross References. Section 1991 is referred to in section 1189 of Title 8 (Boroughs and Incorporated Towns); section 6109 of Title 18 (Crimes and Offenses); section 5902 of Title 20 (Decedents, Estates and Fiduciaries); section 102 of Title 34 (Game); section 8401 of Title 53 (Municipalities Generally).






Chapter 23 - Implementation of Constitutional Provisions

Section 2301 - Equality of rights based on sex

§ 2301. Equality of rights based on sex.

(a) General rule.--In recognition of the adoption of section 28 of Article I of the Constitution of Pennsylvania, it is hereby declared to be the intent of the General Assembly that where in any statute heretofore enacted there is a designation restricted to a single sex, the designation shall be deemed to refer to both sexes unless the designation does not operate to deny or abridge equality of rights under the law of this Commonwealth because of the sex of the individual.

(b) Public appointments.--All references to sex in requirements for appointments to public agencies or public positions shall be construed to require appointment without reference to sex. However where the legislative intent is expressed that both men and women shall serve on a public agency or in public positions, the agency or positions shall not be composed of a membership wholly of one sex.

(c) Employment benefits.--Where employment benefits authorized by statute, including pensions, death or disability payments or other similar benefits, are to be paid upon the death or disability of the employee, any designation of beneficiary which is restricted to a single sex shall be deemed a reference to both sexes.

(d) Other employment rights.--All other statutes affecting employment which contain a designation restricted to one sex shall be deemed to refer to both sexes unless the designation does not operate to deny or abridge equality of rights.

(Oct. 4, 1978, P.L.909, No.173, eff. 60 days)

1978 Amendment. Act 173 added section 2301.



Section 2310 - Sovereign immunity reaffirmed; specific waiver

§ 2310. Sovereign immunity reaffirmed; specific waiver.

Pursuant to section 11 of Article I of the Constitution of Pennsylvania, it is hereby declared to be the intent of the General Assembly that the Commonwealth, and its officials and employees acting within the scope of their duties, shall continue to enjoy sovereign immunity and official immunity and remain immune from suit except as the General Assembly shall specifically waive the immunity. When the General Assembly specifically waives sovereign immunity, a claim against the Commonwealth and its officials and employees shall be brought only in such manner and in such courts and in such cases as directed by the provisions of Title 42 (relating to judiciary and judicial procedure) or 62 (relating to procurement) unless otherwise specifically authorized by statute.

(May 15, 1998, P.L.358, No.57, eff. 180 days)

Cross References. Section 2310 is referred to in section 8521 of Title 42 (Judiciary and Judicial Procedure); section 1702 of Title 62 (Procurement); section 6018 of Title 64 (Public Authorities and Quasi-Public Corporations); section 1711 of Title 74 (Transportation).






Chapter 31 - Board of Commissioners on Uniform State Laws

Section 3101 - Definitions

§ 3101. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section:

"Board." The Board of Commissioners on Uniform State Laws.



Section 3102 - Board established

§ 3102. Board established.

(a) Establishment.--The Board of Commissioners on Uniform State Laws is reestablished within the Office of General Counsel.

(b) Composition.--The board shall be composed of nine commissioners learned in the law:

(1) The Governor shall appoint three commissioners.

(2) The President pro tempore of the Senate shall appoint one commissioner.

(3) The Speaker of the House of Representatives shall appoint one commissioner.

(4) The Minority Leader of the Senate shall appoint one commissioner.

(5) The Minority Leader of the House of Representatives shall appoint one commissioner.

(6) The Attorney General shall serve as an ex officio commissioner.

(7) The General Counsel shall serve as an ex officio commissioner.

(c) Terms.--

(1) A commissioner under subsection (b)(1) shall serve a term of four years, calculated from the date of appointment.

(2) A commissioner under subsection (b)(2), (3), (4) or (5) shall serve at the pleasure of the appointing authority.

(d) Officers.--The General Counsel shall serve as chairman of the board.

(e) Quorum.--Five commissioners constitute a quorum.



Section 3103 - Powers and duties

§ 3103. Powers and duties.

The board has the following powers and duties:

(1) To examine subjects it deems necessary.

(2) To ascertain the best means to effect an assimilation and uniformity of state legislation throughout the United States on the subjects examined under paragraph (1).

(3) To meet with the National Conference of Commissioners on Uniform State Laws, at annual and other sessions, to:

(i) promote uniformity of state legislation in the United States; and

(ii) join the conference in measures deemed most expedient to advance the objective of paragraphs (1) and (2).









Title 2 - ADMINISTRATIVE LAW AND PROCEDURE

Chronological History



Chapter 1 - General Provisions

Section 101 - Definitions

§ 101. Definitions. Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have, unless the context clearly indicates otherwise, the meanings given to them in this section: "Adjudication." Any final order, decree, decision, determination or ruling by an agency affecting personal or property rights, privileges, immunities, duties, liabilities or obligations of any or all of the parties to the proceeding in which the adjudication is made. The term does not include any order based upon a proceeding before a court or which involves the seizure or forfeiture of property, paroles, pardons or releases from mental institutions. "Administrative proceeding." Any proceeding other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law or in which law or regulation is particularized in application to individuals. The term includes an appeal. "Agency." A government agency. "Appeal." Includes proceedings on petition for review. "Certified interpreter." A person who: (1) is readily able to interpret; and (2) either: (i) is certified by the Department of Labor and Industry in accordance with Subchapter C of Chapter 5 (relating to administrative proceeding interpreters for persons with limited English proficiency); or (ii) is certified by the Department of Labor and Industry in accordance with Subchapter D of Chapter 5 (relating to administrative proceeding interpreters for persons who are deaf) or is registered with the department pursuant to the act of July 2, 2004 (P.L.492, No.57), known as the Sign Language Interpreter and Transliterator State Registration Act. "Commonwealth agency." Any executive agency or independent agency. "Commonwealth government." The government of the Commonwealth, including the courts and other officers or agencies of the unified judicial system, the General Assembly, and its officers and agencies, the Governor, and the departments, boards, commissions, authorities and officers and agencies of the Commonwealth, but the term does not include any political subdivision, municipal or other local authority, or any officer or agency of any such political subdivision or local authority. "Court Administrator of Pennsylvania." The court administrator appointed by the Supreme Court under section 10(b) of Article V of the Constitution of Pennsylvania and 42 Pa.C.S. § 1901 (relating to Court Administrator of Pennsylvania). "Deaf." An impairment of hearing or speech which creates an inability to understand or communicate the spoken English language. "Department." The Department of Labor and Industry of the Commonwealth. "Executive agency." The Governor and the departments, boards, commissions, authorities and other officers and agencies of the Commonwealth government, but the term does not include any court or other officer or agency of the unified judicial system, the General Assembly and its officers and agencies, or any independent agency. "General rule." As defined in 42 Pa.C.S. § 102 (relating to definitions). "Government agency." Any Commonwealth agency or any political subdivision or municipal or other local authority, or any officer or agency of any such political subdivision or local authority. "Government unit." The General Assembly and its officers and agencies, any government agency or any court or other officer or agency of the unified judicial system. "Independent agency." Boards, commissions, authorities and other agencies and officers of the Commonwealth government which are not subject to the policy supervision and control of the Governor, but the term does not include any court or other officer or agency of the unified judicial system or the General Assembly and its officers and agencies. "Interpret." Either one of the following: (1) For purposes of Subchapter C of Chapter 5 (relating to administrative proceeding interpreters for persons with limited English proficiency), to convey spoken and written English into the language of the person with limited English proficiency and to convey oral and written statements by the person into spoken English. (2) For purposes of Subchapter D of Chapter 5 (relating to administrative proceeding interpreters for persons who are deaf), to convey spoken English in a manner understood by the person who is deaf and to convey statements made by the person who is deaf into English through, but not limited to, American Sign Language and transliteration or the use of computer-aided real-time captioning (CART) or similar procedure. "Interpreter." Includes both a certified interpreter and an otherwise qualified interpreter. "Judicial proceeding." An "action," "appeal" or "proceeding" in any "court" of this Commonwealth as those terms are defined in 42 Pa.C.S. § 102 (relating to definitions). "Limited ability to speak or understand English." The ability to speak exclusively or primarily a language other than English and the inability to sufficiently speak or understand English. "Local agency." A government agency other than a Commonwealth agency. "Matter." Action, proceeding or appeal. "Otherwise qualified interpreter." A person who: (1) For purposes of Subchapter C of Chapter 5 (relating to administrative proceeding interpreters for persons with limited English proficiency): (i) is readily able to interpret; and (ii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency as established by the Department of Labor and Industry in accordance with Subchapter C of Chapter 5. (2) For purposes of Subchapter D of Chapter 5 (relating to administrative proceeding interpreters for persons who are deaf): (i) is readily able to interpret; (ii) is certified by the National Association of the Deaf, the Registry of Interpreters for the Deaf or similar registry; and (iii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons who are deaf as established by the Department of Labor and Industry in accordance with Subchapter D of Chapter 5. "Party." Any person who appears in a proceeding before an agency who has a direct interest in the subject matter of such proceeding. "Person." Includes a government unit or an agency of the Federal Government. "Person who is deaf." A party or witness who is deaf. "Person with limited English proficiency." A party or a witness who has limited ability to speak or understand English. "Presiding officer." An individual appointed by an agency to preside at an administrative proceeding. "Transliteration." To convey spoken or written English in an English-based sign system and the process of conveying an English-based sign system in spoken or written English. "Witness." A person who testifies in a proceeding before an agency. (Nov. 29, 2006, P.L.1538, No.172, eff. 60 days) Cross References. Section 101 is referred to in section 202 of Title 26 (Eminent Domain); section 4402 of Title 42 (Judiciary and Judicial Procedure).



Section 102 - Implementing regulations

§ 102. Implementing regulations. (a) General rule.--An agency shall have power to promulgate, amend and repeal reasonable regulations implementing the provisions of this title. (b) Uniform rules.--(Reserved).



Section 103 - Administrative Agency Law

§ 103. Administrative Agency Law. (a) General rule.--The provisions of Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies) and Subchapter A of Chapter 7 (relating to judicial review of Commonwealth agency action) shall be known and may be cited as the "Administrative Agency Law." (b) Rule making references.--Whenever any statute makes reference to the Administrative Agency Law for procedures relating to the promulgation of administrative regulations, such reference shall hereafter be deemed to be a reference to the act of July 31, 1968 (P.L.769, No.240), known as the "Commonwealth Documents Law."



Section 104 - Commonwealth Documents Law (Reserved)

§ 104. Commonwealth Documents Law (Reserved).



Section 105 - Local Agency Law

§ 105. Local Agency Law. The provisions of Subchapter B of Chapter 5 (relating to practice and procedure of local agencies) and Subchapter B of Chapter 7 (relating to judicial review of local agency action) shall be known and may be cited as the "Local Agency Law."



Section 106 - Effect of future legislation

§ 106. Effect of future legislation. No subsequent statute shall be held to supersede or modify the provisions of this title except to the extent that such statute shall do so expressly.






Chapter 3 - Promulgation of Regulations (Reserved)

Enactment. Chapter 3 (Reserved) was added April 28, 1978, P.L.202, No.53, effective in 60 days.



Chapter 5 - Practice and Procedure

Section 501 - Scope of subchapter

§ 501. Scope of subchapter.

(a) General rule.--Except as provided in subsection (b), this subchapter shall apply to all Commonwealth agencies.

(b) Exception.--None of the provisions of this subchapter shall apply to:

(1) Proceedings before the Department of Revenue, Auditor General or Board of Finance and Revenue, involving the original settlement, assessment or determination or resettlement, reassessment or redetermination, review or refund of taxes, interest or payments made into the Commonwealth treasury.

(2) Proceedings before the Secretary of the Commonwealth under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code.

(3) Proceedings before the Department of Transportation involving matters reviewable under 42 Pa.C.S. § 933 (relating to appeals from government agencies).

(4) Proceedings before the State System of Higher Education involving student discipline.

(Dec. 21, 1988, P.L.1895, No.186, eff. imd.)



Section 502 - Representation

§ 502. Representation. Any party may be represented before a Commonwealth agency.



Section 503 - Discipline

§ 503. Discipline. Any Commonwealth agency may, upon hearing and good cause shown, preclude any person from practice before it.



Section 504 - Hearing and record

§ 504. Hearing and record. No adjudication of a Commonwealth agency shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard. All testimony shall be stenographically recorded and a full and complete record shall be kept of the proceedings. Cross References. Section 504 is referred to in sections 1205, 13A14 of Title 4 (Amusements).



Section 505 - Evidence and cross-examination

§ 505. Evidence and cross-examination. Commonwealth agencies shall not be bound by technical rules of evidence at agency hearings, and all relevant evidence of reasonably probative value may be received. Reasonable examination and cross-examination shall be permitted. Cross References. Section 505 is referred to in sections 1205, 13A14 of Title 4 (Amusements).



Section 505.1 - Interpreters for the deaf (Deleted by amendment)

§ 505.1. Interpreters for the deaf (Deleted by amendment). 2006 Amendment. Section 505.1 was deleted by amendment Nov. 29, 2006, P.L.1538, No.172, effective in 60 days.



Section 506 - Briefs and oral argument

§ 506. Briefs and oral argument. All parties shall be afforded opportunity to submit briefs prior to adjudication by a Commonwealth agency. Oral argument upon substantial issues may be heard by the agency.



Section 507 - Contents and service of adjudications

§ 507. Contents and service of adjudications. All adjudications of a Commonwealth agency shall be in writing, shall contain findings and the reasons for the adjudication, and shall be served upon all parties or their counsel personally, or by mail.



Section 508 - Notice to Department of Justice

§ 508. Notice to Department of Justice. Before notice of any hearing leading to an adjudication is given by a Commonwealth agency (except the Pennsylvania Public Utility Commission), the agency shall submit the matter to its representative in the Department of Justice who shall pass upon the legality of the proposed action or defense. Failure of the agency to submit the matter to the department shall not invalidate any adjudication.



Section 551 - Scope of subchapter

§ 551. Scope of subchapter. This subchapter shall apply to all local agencies.



Section 552 - Representation

§ 552. Representation. Any party may be represented before a local agency.



Section 553 - Hearing and record

§ 553. Hearing and record. No adjudication of a local agency shall be valid as to any party unless he shall have been afforded reasonable notice of a hearing and an opportunity to be heard. All testimony may be stenographically recorded and a full and complete record may be kept of the proceedings. In the event all testimony is not stenographically recorded and a full and complete record of the proceedings is not provided by the local agency, such testimony shall be stenographically recorded and a full and complete record of the proceedings shall be kept at the request of any party agreeing to pay the costs thereof.



Section 554 - Evidence and cross-examination

§ 554. Evidence and cross-examination. Local agencies shall not be bound by technical rules of evidence at agency hearings, and all relevant evidence of reasonably probative value may be received. Reasonable examination and cross-examination shall be permitted.



Section 555 - Contents and service of adjudications

§ 555. Contents and service of adjudications. All adjudications of a local agency shall be in writing, shall contain findings and the reasons for the adjudication, and shall be served upon all parties or their counsel personally, or by mail.



Section 561 - Scope of subchapter

§ 561. Scope of subchapter. (a) Commonwealth agencies.--Except as provided in subsection (b), this subchapter applies to all Commonwealth agencies. (b) Exception.--This subchapter does not apply to: (1) Proceedings before the Department of Revenue, the Department of the Auditor General or the Board of Finance and Revenue involving the original settlement, assessment or determination or resettlement, reassessment or redetermination, review or refund of taxes, interest or payments made into the State Treasury. (2) Proceedings before the Secretary of the Commonwealth under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code. (3) Proceedings before the Department of Transportation involving matters reviewable under 42 Pa.C.S. § 933 (relating to appeals from government agencies). (4) Proceedings before the State System of Higher Education involving student discipline. (c) Local agencies.--This subchapter applies to all local agencies.



Section 562 - Duties of department

§ 562. Duties of department. (a) Interpreter program.--The department shall establish a program to appoint and use certified interpreters in administrative proceedings that is consistent with the program established by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 (relating to court interpreters). As part of the program, the department may grant automatic certification to any interpreter that has been certified pursuant to 42 Pa.C.S. Ch. 44. To certify interpreters, the department may establish a program which may include: (1) establishing and administering a comprehensive testing and certification program for interpreters; (2) establishing and adopting standards of proficiency, written and oral, in English and the language to be interpreted, including, but not limited to, certification by the Court Administrator of Pennsylvania as provided in 42 Pa.C.S. Ch. 44; (3) conducting periodic examinations to ensure the availability of certified interpreters pursuant to this subchapter; (4) prescribing, determining and certifying the qualifications of persons who may serve as certified interpreters for persons with limited English proficiency; (5) charging reasonable fees, as deemed necessary, for testing and certification; (6) reciprocity of certification for interpreters from other jurisdictions, provided that, in the judgment of the department, the criteria for certification in the foreign jurisdiction is at least as stringent as that established by the department or the Court Administrator of Pennsylvania; (7) providing for the audio recording of testimony that is the subject of interpretation; and (8) providing a continuing education requirement for interpreters. (b) List of certified interpreters.--The department shall compile, maintain and disseminate a current list of interpreters certified by the department to the agencies through any means deemed appropriate by the department, including, but not limited to, a written directory and publication on the official World Wide Web site of the department. (c) Guidelines for selection of otherwise qualified interpreters.--The department shall provide guidelines to the agencies for the selection and use of otherwise qualified interpreters in order to ensure that the highest standards of accuracy are maintained in all administrative proceedings subject to this subchapter. (d) Fee schedule.--The department shall prescribe, subject to periodic review, a schedule of reasonable fees for services rendered by certified interpreters and otherwise qualified interpreters. (e) Standards of professional conduct.-- (1) The department shall establish and adopt standards for a code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency. (2) The department shall establish, administer or recommend a process to review and respond to allegations of violations of the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency, including, but not limited to, decertification and other disciplinary measures. (f) Certification by courts.--Any interpreter certified by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 shall be deemed certified pursuant to this chapter.



Section 563 - Appointment of interpreter

§ 563. Appointment of interpreter. (a) Appointment of certified interpreter.--Upon request or sua sponte, a presiding officer shall appoint a certified interpreter, unless a certified interpreter is unavailable as provided in subsection (b). (b) Appointment of otherwise qualified interpreter when certified interpreter is unavailable.-- (1) An otherwise qualified interpreter shall be appointed by the presiding officer if a good faith effort was made to obtain a certified interpreter and a certified interpreter was not reasonably available, as determined by the presiding officer. (2) Prior to the appointment of an otherwise qualified interpreter, the presiding officer shall state on the record that the otherwise qualified interpreter: (i) is readily able to interpret; and (ii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency, as established by the department. (c) Additional interpreters.--After consideration of the length of the administrative proceeding and the number of persons with limited English proficiency involved, a presiding officer may appoint, as provided in subsections (a) and (b), an additional interpreter or provide for additional interpretation in a manner deemed appropriate by the presiding officer.



Section 564 - Replacement of interpreter

§ 564. Replacement of interpreter. A presiding officer shall dismiss the interpreter and obtain the services of another interpreter in accordance with this subchapter if the interpreter: (1) Fails to follow the standards prescribed by law or by the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency. (2) Is unable to effectively communicate with the presiding officer or the person with limited English proficiency, including where the interpreter self-reports such inability.



Section 565 - Oath

§ 565. Oath. Before the commencement of interpreter duties, an interpreter appointed under this subchapter shall take an oath or make an affirmation on the record that the interpreter will make a true interpretation to the person with limited English proficiency in the language which the person with limited English proficiency understands and that the interpreter will repeat the statements of the person with limited English proficiency to the court in English to the best of the interpreter's skill and judgment and in accordance with the code of professional conduct for administrative proceeding interpreters for persons with limited English proficiency.



Section 566 - Confidential communications in presence of interpreter

§ 566. Confidential communications in presence of interpreter. An interpreter appointed under this subchapter may not be compelled to testify, in any judicial proceeding or administrative proceeding, to statements made by the person with limited English proficiency and interpreted by the interpreter when the person with limited English proficiency is engaged in a confidential communication as provided by any statute or general rule, including, but not limited to: (1) 42 Pa.C.S. § 5916 (relating to confidential communications to attorney). (2) 42 Pa.C.S. § 5928 (relating to confidential communications to attorney). (3) 42 Pa.C.S. § 5942 (relating to confidential communications to news reporters). (4) 42 Pa.C.S. § 5943 (relating to confidential communications to clergymen). (5) 42 Pa.C.S. § 5944 (relating to confidential communications to psychiatrists or licensed psychologists). (6) 42 Pa.C.S. § 5945 (relating to confidential communications to school personnel). (7) 42 Pa.C.S. § 5945.1 (relating to confidential communications with sexual assault counselors). (8) 42 Pa.C.S. § 5945.2 (relating to confidential communications to crime stopper or similar anticrime program).



Section 567 - Cost of providing interpreter

§ 567. Cost of providing interpreter. An interpreter appointed in accordance with this subchapter is entitled to a reasonable fee for interpreter services and shall be reimbursed for actual and reasonable expenses by the agency conducting the administrative proceeding. Cross References. Section 567 is referred to in section 568 of this title.



Section 568 - Funding

§ 568. Funding. Except as provided in section 567 (relating to cost of providing interpreter), the General Assembly shall appropriate to the department such sums as may be necessary to establish a program to facilitate the use of interpreters and otherwise fulfill the provisions of this subchapter. Implementation of this section is contingent upon the availability of appropriated funds to carry out the purposes of this section.



Section 581 - Scope of subchapter

§ 581. Scope of subchapter. (a) Commonwealth agencies.--Except as provided in subsection (b), this subchapter applies to all Commonwealth agencies. (b) Exception.--This subchapter does not apply to: (1) Proceedings before the Department of Revenue, the Department of the Auditor General or the Board of Finance and Revenue involving the original settlement, assessment or determination or resettlement, reassessment or redetermination, review or refund of taxes, interest or payments made into the State Treasury. (2) Proceedings before the Secretary of the Commonwealth under the act of June 3, 1937 (P.L.1333, No.320), known as the Pennsylvania Election Code. (3) Proceedings before the Department of Transportation involving matters reviewable under 42 Pa.C.S. § 933 (relating to appeals from government agencies). (4) Proceedings before the State System of Higher Education involving student discipline. (c) Local agencies.--This subchapter applies to all local agencies.



Section 582 - Duties of department

§ 582. Duties of department. (a) Interpreter program.--The department shall establish a program to appoint and use certified interpreters in administrative proceedings that is consistent with the program established by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 (relating to court interpreters). As part of the program, the department may grant automatic certification to any interpreter that has been certified pursuant to 42 Pa.C.S. Ch. 44. To certify interpreters, the department may establish a program which may include: (1) establishing and administering a comprehensive testing and certification program for interpreters pursuant to this subchapter; (2) establishing and adopting standards of proficiency, including, but not limited to, certification by the Court Administrator of Pennsylvania as provided in 42 Pa.C.S. Ch. 44 and certification by the Registry for Interpreters for the Deaf or similar registry; (3) conducting periodic examinations to ensure the availability of certified interpreters; (4) prescribing, determining and certifying the qualifications of persons who may serve as certified interpreters; (5) charging reasonable fees, as deemed necessary, for testing and certification; (6) reciprocity of certification for interpreters from other jurisdictions, provided that, in the judgment of the department, the criteria for certification in the foreign jurisdiction is as least as stringent as that established by the department or the Court Administrator of Pennsylvania; (7) providing for the audio recording of testimony that is the subject of interpretation; and (8) providing a continuing education requirement for interpreters. (b) List of certified interpreters.--The department shall compile, maintain and disseminate a current list of interpreters certified by the department to the agencies through any means deemed appropriate by the department, including, but not limited to, a written directory and publication on the official World Wide Web site of the department. (c) Guidelines for selection of otherwise qualified interpreters.--The department shall provide guidelines to the agencies for the selection and use of otherwise qualified interpreters in order to ensure that the highest standards of accuracy are maintained in all administrative proceedings subject to this subchapter. (d) Fee schedule.--The department shall prescribe, subject to periodic review, a schedule of reasonable fees for services rendered by certified interpreters and otherwise qualified interpreters. (e) Standards of professional conduct.-- (1) The department shall establish and adopt standards for a code of professional conduct for administrative proceeding interpreters for persons who are deaf. (2) The department shall establish, administer or recommend a process to review and respond to allegations of violations of the code of professional conduct for administrative proceeding interpreters for persons who are deaf, including, but not limited to, decertification and other disciplinary measures. (f) Certification by courts.--Any interpreter certified by the Administrative Office of Pennsylvania Courts pursuant to 42 Pa.C.S. Ch. 44 shall be deemed certified pursuant to this chapter.



Section 583 - Appointment of interpreter

§ 583. Appointment of interpreter. (a) Appointment of certified interpreter.--Upon request, a presiding officer shall appoint a certified interpreter unless the certified interpreter is unavailable as provided in subsection (b). (b) Appointment of otherwise qualified interpreter when certified interpreter is unavailable.-- (1) An otherwise qualified interpreter shall be appointed by a presiding officer if a good faith effort was made to obtain a certified interpreter and a certified interpreter was not reasonably available, as determined by the presiding officer. (2) Prior to the appointment of an otherwise qualified interpreter, the presiding officer shall state on the record that to the best of the knowledge of the presiding officer, the otherwise qualified interpreter: (i) is readily able to interpret; (ii) is certified by the National Association for the Deaf, the Registry of Interpreters for the Deaf or similar registry, to the best of the knowledge of the presiding officer; and (iii) has read, understands and agrees to abide by the code of professional conduct for administrative proceeding interpreters for persons who are deaf, as established by the department. (c) Additional interpreters.--After consideration of the length of the administrative proceeding, the special needs of the person who is deaf and the number of persons involved who are deaf, the presiding officer may appoint, as provided in subsections (a) and (b), an additional interpreter or provide for additional interpretation in a manner deemed appropriate by the presiding officer.



Section 584 - Replacement of interpreter

§ 584. Replacement of interpreter. A presiding officer shall dismiss the interpreter and obtain the services of another interpreter in accordance with this subchapter if the interpreter: (1) Fails to follow the standards prescribed by law or by the code of professional conduct for administrative proceeding interpreters for persons who are deaf. (2) Is unable to effectively communicate with the presiding officer or person who is deaf, including where the interpreter self-reports such inability.



Section 585 - Oath

§ 585. Oath. Before the commencement of interpreter duties, an interpreter appointed under this subchapter shall take an oath or make an affirmation on the record that the interpreter will make a true interpretation to the person who is deaf in the manner that the person who is deaf understands and that the interpreter will repeat the statements of the person who is deaf to the court in the spoken English language to the best of the interpreter's skill and judgment and in accordance with the code of professional conduct for administrative proceeding interpreters for persons who are deaf.



Section 586 - Confidential communications in presence of interpreter

§ 586. Confidential communications in presence of interpreter. An interpreter appointed under this subchapter may not be compelled to testify, in any judicial proceeding or administrative proceeding, to statements made by the person who is deaf and interpreted by the interpreter when the person who is deaf is engaged in a confidential communication as provided by any statute or general rule, including, but not limited to: (1) 42 Pa.C.S. § 5916 (relating to confidential communications to attorney). (2) 42 Pa.C.S. § 5928 (relating to confidential communications to attorney). (3) 42 Pa.C.S. § 5942 (relating to confidential communications to news reporters). (4) 42 Pa.C.S. § 5943 (relating to confidential communications to clergymen). (5) 42 Pa.C.S. § 5944 (relating to confidential communications to psychiatrists or licensed psychologists). (6) 42 Pa.C.S. § 5945 (relating to confidential communications to school personnel). (7) 42 Pa.C.S. § 5945.1 (relating to confidential communications with sexual assault counselors). (8) 42 Pa.C.S. § 5945.2 (relating to confidential communications to crime stopper or similar anticrime program).



Section 587 - Cost of providing interpreter

§ 587. Cost of providing interpreter. An interpreter appointed in accordance with this subchapter is entitled to a reasonable fee for interpreter services and shall be reimbursed for actual and reasonable expenses by the agency conducting the administrative proceeding. Cross References. Section 587 is referred to in section 588 of this title.



Section 588 - Funding

§ 588. Funding. Except as provided in section 587 (relating to cost of providing interpreter), the General Assembly shall appropriate to the department such sums as may be necessary to establish a program to facilitate the use of interpreters and otherwise fulfill the provisions of this subchapter. Implementation of this section is contingent upon the availability of appropriated funds to carry out the purposes of this section.






Chapter 7 - Judicial Review

Section 701 - Scope of subchapter

§ 701. Scope of subchapter.

(a) General rule.--Except as provided in subsection (b), this subchapter shall apply to all Commonwealth agencies regardless of the fact that a statute expressly provides that there shall be no appeal from an adjudication of an agency, or that the adjudication of an agency shall be final or conclusive, or shall not be subject to review.

(b) Exceptions.--None of the provisions of this subchapter shall apply to:

(1) Any matter which is exempt from Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies).

(2) Any appeal from a Commonwealth agency which may be taken initially to the courts of common pleas under 42 Pa.C.S. § 933 (relating to appeals from government agencies).



Section 702 - Appeals

§ 702. Appeals. Any person aggrieved by an adjudication of a Commonwealth agency who has a direct interest in such adjudication shall have the right to appeal therefrom to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure). Cross References. Section 702 is referred to in section 9518 of Title 13 (Commercial Code).



Section 703 - Scope of review

§ 703. Scope of review. (a) General rule.--A party who proceeded before a Commonwealth agency under the terms of a particular statute shall not be precluded from questioning the validity of the statute in the appeal, but such party may not raise upon appeal any other question not raised before the agency (notwithstanding the fact that the agency may not be competent to resolve such question) unless allowed by the court upon due cause shown. (b) Equitable relief.--The remedy at law provided by subsection (a) shall not in any manner impair the right to equitable relief heretofore existing, and such right to equitable relief is hereby continued notwithstanding the provisions of subsection (a).



Section 704 - Disposition of appeal

§ 704. Disposition of appeal. The court shall hear the appeal without a jury on the record certified by the Commonwealth agency. After hearing, the court shall affirm the adjudication unless it shall find that the adjudication is in violation of the constitutional rights of the appellant, or is not in accordance with law, or that the provisions of Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies) have been violated in the proceedings before the agency, or that any finding of fact made by the agency and necessary to support its adjudication is not supported by substantial evidence. If the adjudication is not affirmed, the court may enter any order authorized by 42 Pa.C.S. § 706 (relating to disposition of appeals).



Section 751 - Scope of subchapter

§ 751. Scope of subchapter. (a) General rule.--Except as provided in subsection (b), this subchapter shall apply to all local agencies regardless of the fact that a statute expressly provides that there shall be no appeal from an adjudication of an agency, or that the adjudication of an agency shall be final or conclusive, or shall not be subject to review. (b) Exception.--The provisions of this subchapter shall apply to any adjudication which under any existing statute may be appealed to a court of record, but only to the extent not inconsistent with such statute.



Section 752 - Appeals

§ 752. Appeals. Any person aggrieved by an adjudication of a local agency who has a direct interest in such adjudication shall have the right to appeal therefrom to the court vested with jurisdiction of such appeals by or pursuant to Title 42 (relating to judiciary and judicial procedure).



Section 753 - Scope of review

§ 753. Scope of review. (a) General rule.--A party who proceeded before a local agency under the terms of a particular statute, home rule charter, or local ordinance or resolution shall not be precluded from questioning the validity of the statute, home rule charter or local ordinance or resolution in the appeal, but if a full and complete record of the proceedings before the agency was made such party may not raise upon appeal any other question not raised before the agency (notwithstanding the fact that the agency may not be competent to resolve such question) unless allowed by the court upon due cause shown. (b) Equitable relief.--The remedy at law provided by subsection (a) shall not in any manner impair the right to equitable relief heretofore existing, and such right to equitable relief is hereby continued, notwithstanding the provisions of subsection (a).



Section 754 - Disposition of appeal

§ 754. Disposition of appeal. (a) Incomplete record.--In the event a full and complete record of the proceedings before the local agency was not made, the court may hear the appeal de novo, or may remand the proceedings to the agency for the purpose of making a full and complete record or for further disposition in accordance with the order of the court. (b) Complete record.--In the event a full and complete record of the proceedings before the local agency was made, the court shall hear the appeal without a jury on the record certified by the agency. After hearing the court shall affirm the adjudication unless it shall find that the adjudication is in violation of the constitutional rights of the appellant, or is not in accordance with law, or that the provisions of Subchapter B of Chapter 5 (relating to practice and procedure of local agencies) have been violated in the proceedings before the agency, or that any finding of fact made by the agency and necessary to support its adjudication is not supported by substantial evidence. If the adjudication is not affirmed, the court may enter any order authorized by 42 Pa.C.S. § 706 (relating to disposition of appeals).









Title 3 - AGRICULTURE

Chronological History



Chapter 1 - Preliminary Provisions

Section 101 - Short title of title

§ 101. Short title of title.

This title shall be known and may be cited as the Agriculture Code.



Section 102 - Definitions

§ 102. Definitions.

Subject to additional definitions contained in subsequent provisions of this title which are applicable to specific provisions of this title, the following words and phrases when used in this title shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Department." The Department of Agriculture of the Commonwealth.

"Secretary." The Secretary of Agriculture of the Commonwealth.






Chapter 3 - Local Regulation

Section 311 - Scope

§ 311. Scope.

This chapter deals with local regulation of normal agricultural operations.



Section 312 - Definitions

§ 312. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Local government unit." A political subdivision of the Commonwealth.

"Normal agricultural operation." As defined under section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

"Unauthorized local ordinance." An ordinance enacted or enforced by a local government unit which does any of the following:

(1) Prohibits or limits a normal agricultural operation unless the local government unit:

(i) has expressed or implied authority under State law to adopt the ordinance; and

(ii) is not prohibited or preempted under State law from adopting the ordinance.

(2) Restricts or limits the ownership structure of a normal agricultural operation.



Section 313 - Certain local government unit actions prohibited

§ 313. Certain local government unit actions prohibited.

(a) Adoption and enforcement of unauthorized local ordinances.--A local government unit shall not adopt nor enforce an unauthorized local ordinance.

(b) Existing local ordinances.--This chapter shall apply to the enforcement of local ordinances existing on the effective date of this section and to the enactment or enforcement of local ordinances enacted on or after the effective date of this section.

(c) Construction.--Notwithstanding the provisions of this section, nothing in this chapter shall be construed to diminish, expand or otherwise affect the legislative or regulatory authority of local government units under State law, including the following:

(1) Chapter 5 (relating to nutrient management and odor management).

(2) The regulation, control or permitting procedures for the land application of class A or B biosolids.



Section 314 - Duties of Attorney General

§ 314. Duties of Attorney General.

(a) Request for review.--An owner or operator of a normal agricultural operation may request the Attorney General to review a local ordinance believed to be an unauthorized local ordinance and to consider whether to bring legal action under section 315(a) (relating to right of action).

(b) Discretion.--The Attorney General has the discretion whether to bring an action under section 315(a).

(c) Response.--Within 120 days after receiving a request under subsection (a), the Attorney General shall advise the person that made the request whether or not the Attorney General will bring legal action under section 315(a). If the request under subsection (a) is in writing, the response shall be in writing.

(d) Consultation.--The secretary and the dean of the College of Agricultural Sciences at The Pennsylvania State University shall, upon request of the Attorney General, provide expert consultation regarding the nature of normal agricultural operations in this Commonwealth.



Section 315 - Right of action

§ 315. Right of action.

(a) Attorney General action.--The Attorney General may bring an action against the local government unit in Commonwealth Court to invalidate the unauthorized local ordinance or enjoin the enforcement of the unauthorized local ordinance.

(b) Other party action.--Notwithstanding any provision of 42 Pa.C.S. Ch. 85 Subch. C (relating to actions against local parties), any person who is aggrieved by the enactment or enforcement of an unauthorized local ordinance may bring an action against the local government unit in Commonwealth Court to invalidate the unauthorized local ordinance or enjoin the enforcement of the unauthorized local ordinance.

Cross References. Section 315 is referred to in sections 314, 316, 317 of this title.



Section 316 - Commonwealth Court masters

§ 316. Commonwealth Court masters.

(a) General rule.--The Commonwealth Court may promulgate rules for the selection and appointment of masters on a full-time or part-time basis for actions brought under section 315 (relating to right of action). A master shall be a member of the bar of this Commonwealth. The number and compensation of masters shall be fixed by the Commonwealth Court and their compensation shall be paid by the Commonwealth.

(b) Hearings before masters.--The Commonwealth Court may direct that hearings in actions brought under section 315 be conducted in the first instance by the master in the manner provided for in this subchapter.

(c) Recommendations of masters.--Upon the conclusion of a hearing before a master, the master shall transmit written findings and a recommendation for disposition to the president judge. Prompt written notice and copies of the findings and recommendations shall be given to the parties to the proceeding.

(d) Rehearing before president judge.--The findings and recommendations of the master shall become the findings and order of the Commonwealth Court upon written confirmation by the president judge. A rehearing may be ordered by the president judge at any time upon cause shown.



Section 317 - Attorney fees and costs

§ 317. Attorney fees and costs.

In an action brought under section 315(b) (relating to right of action), the court may do any of the following:

(1) If the court determines that the local government unit enacted or enforced an unauthorized local ordinance with negligent disregard of the limitation of authority established under State law, it may order the local government unit to pay the plaintiff reasonable attorney fees and other litigation costs incurred by the plaintiff in connection with the action.

(2) If the court determines that the action brought by the plaintiff was frivolous or was brought without substantial justification in claiming that the local ordinance in question was unauthorized, it may order the plaintiff to pay the local government unit reasonable attorney fees and other litigation costs incurred by the local government unit in defending the action.



Section 318 - Reports to General Assembly

§ 318. Reports to General Assembly.

The Attorney General shall provide to the chairman and the minority chairman of the Senate Committee on Agricultural and Rural Affairs and the chairman and minority chairman of the Agricultural and Rural Affairs Committee of the House of Representatives an annual report to include the following:

(1) Information on how many reviews were requested, the nature of the complaints and the location of the ordinances cited.

(2) Information on how many reviews were conducted.

(3) Information on how many legal actions were brought by the Attorney General.

(4) Information on the outcome of legal actions brought by the Attorney General.






Chapter 5 - Nutrient Management and Odor Management

Section 501 - Scope

§ 501. Scope.

This chapter relates to nutrient management and odor management.



Section 502 - Declaration of legislative purpose

§ 502. Declaration of legislative purpose.

The purposes of this chapter are as follows:

(1) To establish criteria, nutrient management planning requirements and an implementation schedule for the application of nutrient management measures on certain agricultural operations which generate or utilize animal manure.

(2) To provide for the development of an educational program by the State Conservation Commission in conjunction with the Cooperative Extension Service of The Pennsylvania State University, the department and conservation districts to provide outreach to the agricultural community on the proper utilization and management of nutrients on farms to prevent the pollution of surface water and groundwater.

(3) To require the State Conservation Commission, in conjunction with the Cooperative Extension Service of The Pennsylvania State University, the Department of Environmental Protection, the department and the Nutrient Management Advisory Board to develop and provide technical and financial assistance for nutrient management and alternative uses of animal manure, including a manure marketing and distribution program.

(4) To require the Department of Environmental Protection to assess the extent of nonpoint source pollution from other nutrient sources, determine the adequacy of existing authority and programs to manage those sources and make recommendations to provide for the abatement of that pollution.

(5) To require the State Conservation Commission, in conjunction with the Nutrient Management Advisory Board, to develop and administer a regulatory program requiring odor management plans addressing new and expanded animal housing facilities and manure management facilities at concentrated animal operations and concentrated animal feeding operations after July 19, 1993, and to encourage the voluntary implementation of odor management plans for other agricultural operations.



Section 503 - Definitions

§ 503. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"AEU." Animal equivalent unit.

"AEU per acre." An animal equivalent unit per acre of cropland or acre of land suitable for application of animal manure.

"Agricultural operations." The management and use of farming resources for the production of crops, livestock or poultry.

"Animal equivalent unit." One thousand pounds live weight of livestock or poultry animals, regardless of the actual number of individual animals comprising the unit.

"Animal housing facility." A roofed structure or facility, or any portion thereof, used for occupation by livestock or poultry.

"Best management practice" or "BMP." A practice or combination of practices determined by the commission to be effective and practicable (given technological, economic and institutional considerations) to manage nutrients to protect surface water and groundwater, taking into account applicable nutrient requirements for crop utilization. The term includes, but is not limited to:

(1) Conservation tillage.

(2) Crop rotation.

(3) Soil testing.

(4) Manure testing.

(5) Diversions.

(6) Manure storage facilities.

(7) Storm water management practices.

(8) Nutrient application.

"Board." The Nutrient Management Advisory Board created by section 510 (relating to Nutrient Management Advisory Board).

"Commission." The State Conservation Commission established by the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law.

"Concentrated animal feeding operation." An agricultural operation that meets the criteria established by the Department of Environmental Protection under authority of the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law.

"Concentrated animal operation." Agricultural operations meeting the criteria established under this chapter.

"Conservation district." Any county conservation district established under the act of May 15, 1945 (P.L.547, No.217), known as the Conservation District Law.

"Cooperative extension." The Cooperative Extension Service of The Pennsylvania State University.

"Department." The Department of Agriculture of the Commonwealth.

"Fund." The Nutrient Management Fund.

"Manure management facility." A manure storage facility, including a permanent structure or facility, or a portion of a structure or facility, utilized for the primary purpose of containing manure. The term includes liquid manure structures, manure storage ponds, component reception pits and transfer pipes, containment structures built under a confinement building, permanent stacking and composting facilities and manure treatment facilities. The term does not include the animal confinement areas of poultry houses, horse stalls, free stall barns or bedded pack animal housing systems.

"Nutrient." A substance or recognized plant nutrient, element or compound which is used or sold for its plant nutritive content or its claimed nutritive value. The term includes, but is not limited to, livestock and poultry manures, compost as fertilizer, commercially manufactured chemical fertilizers, sewage sludge or combinations thereof.

"Nutrient management plan." A written site-specific plan which incorporates best management practices to manage the use of plant nutrients for crop production and water quality protection consistent with the criteria established in sections 504 (relating to powers and duties of commission) and 506 (relating to nutrient management plans).

"Nutrient management specialist." A person satisfying the certification requirements of section 508 (relating to nutrient management certification program and odor management certification program).

"Odor management plan." A written site-specific plan identifying the practices, technologies, standards and strategies to be implemented to manage the impact of odors generated from animal housing or manure management facilities located or to be located on the site.



Section 504 - Powers and duties of commission

§ 504. Powers and duties of commission.

The commission shall have the following powers and duties:

(1) Before July 19, 1995, and periodically thereafter, to promulgate regulations, in consultation with the department, the Department of Environmental Protection and the board, establishing minimum criteria for nutrient management plans developed in accordance with section 506 (relating to nutrient management plans) and other regulatory requirements to implement this chapter. In establishing such criteria, the commission shall consult the Manure Management for Environmental Protection Manual of the Department of Environmental Protection, the Pennsylvania Agronomy Guide published by The Pennsylvania State University and the Pennsylvania Technical Guide for Soil and Water Conservation published by the United States Department of Agriculture's Soil Conservation Service. The criteria to be established pursuant to this section shall include the following:

(i) An identification of nutrients as defined by this chapter. Unless otherwise appropriate pursuant to specific criteria which shall be established by the commission, there shall be a presumption that nitrogen is the nutrient of primary concern.

(ii) The establishment of procedures to determine proper application rates of nutrients to be applied to land based on conditions of soil and levels of existing nutrients in the soil and the type of agricultural, horticultural or floricultural production to be conducted on the land.

(iii) An identification of best management practices to be utilized for proper nutrient management.

(iv) The establishment of recordkeeping requirements related to land application and distribution of nutrients.

(v) The establishment of minimum standards of construction, location, storage capacity and operation of facilities intended to be used for storage of animal manure.

(vi) The establishment of conditions under which amendments to nutrient management plans are required to be made after initial development or filing.

(vii) The establishment of special criteria which may be utilized for manure handling in emergency situations where there is an outbreak of a contagious disease.

(viii) The establishment of conditions under which changes due to unforeseen circumstances render the plan amendment process set forth in section 506(e) impracticable. Where such conditions exist, the owner or operator of an agricultural operation shall follow the procedures set forth in section 506(f).

(1.1) Within two years following the effective date of this section and periodically thereafter, to promulgate regulations, in consultation with the department, the Department of Environmental Protection and the board, establishing practices, technologies, standards, strategies and other requirements for odor management plans developed in accordance with section 509 (relating to odor management plans). The commission shall consider the following in promulgating the regulations under this paragraph:

(i) Site-specific factors such as proximity to adjoining landowners, land use of the surrounding area, type of structures proposed, species of animals, local topography and direction of the prevailing winds.

(ii) Reasonably available technology, practices, standards and strategies to manage odor impacts, considering both the practical and economic feasibility of installation and operation and the potential impacts from the facilities. Only those technologies, practices, standards and strategies that are necessary to address the offsite impacts of odors associated with these new facilities will be required to be included in the odor management plans.

(2) Prior to the adoption of regulations under paragraph (1.1), to establish interim guidelines for the operations identified in section 509.

(3) To continually evaluate emerging practices, methods and technology for utilization as best management practices and to so identify the practices, where appropriate, pursuant to paragraph (1)(iii).

(4) Beginning October 1, 2002, to evaluate the criteria for concentrated animal operations in this Commonwealth and to make appropriate changes in those criteria by regulation. Any such regulatory change related to concentrated animal operations shall require a two-thirds majority vote of the commission.

(5) Prior to the adoption of regulations under paragraph (1), to recommend, in consultation with the Department of Environmental Protection, the department and the board, interim criteria for the sole purpose of facilitating the initial development of the nutrient management certification program established by this chapter.

(6) Before July 19, 1995, to develop and implement, in cooperation with the department, the board, the Cooperative Extension Service and conservation districts, a program to provide education and technical assistance to the agricultural community and, to the extent funds are available, to provide financial assistance to existing agricultural operations for implementation of proper methods, practices, facilities and techniques for the utilization and management of nutrients on the farm to prevent the pollution of groundwater and surface water.

(7) To consult with the board as provided in section 510 (relating to Nutrient Management Advisory Board).

(8) To issue orders and take actions as are necessary to administer and enforce this chapter.

(9) To delegate administration or enforcement authority, or both, under this chapter to county conservation districts that have an adequate program and sufficient resources to accept and implement this delegation.

Cross References. Section 504 is referred to in sections 503, 506, 509, 510 of this title.



Section 505 - Powers and duties of Department of Environmental Protection

§ 505. Powers and duties of Department of Environmental Protection.

The Department of Environmental Protection shall have the following powers and duties:

(1) Before July 19, 1994, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which malfunctioning on-lot sewage systems contribute to the pollution of waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(2) Before July 19, 1994, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which improper water well construction contributes to groundwater pollution due to the intrusion of nutrients from the surface and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(3) Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which the application of chemical fertilizers and other plant nutrients for nonagricultural purposes contributes to the pollution of the waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(4) Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which nutrients from storm water runoff contribute to the pollution of waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(5) Before July 19, 1995, to make an assessment of and report to the Environmental Quality Board and the General Assembly on the extent to which atmospheric deposition of nutrients contribute to the pollution of the waters of this Commonwealth and to identify what regulatory or legislative initiatives, if any, the Department of Environmental Protection deems necessary to abate that pollution.

(6) To include, in the assessments in paragraphs (1) through (5), recommendations to the General Assembly for budgetary and legislative initiatives where program resources or statutory authority is not adequate to address pollution sources identified in those assessments.

(7) To provide technical and administrative assistance to the commission in carrying out its responsibilities under this chapter.



Section 506 - Nutrient management plans

§ 506. Nutrient management plans.

(a) Concentrated animal operations.--Concentrated animal operations are those agricultural operations where the animal density exceeds two AEUs per acre on an annualized basis. Beginning October 1, 2002, the commission, in consultation with the department, the board, the Department of Environmental Protection and the Cooperative Extension Service, shall review the criteria used to identify concentrated animal operations and make appropriate changes to the definition of concentrated animal operations by regulation.

(b) Development of nutrient management plans.--The operator of any concentrated animal operation shall develop and implement a nutrient management plan consistent with the requirements of this section.

(c) Certification of plans.--All plans and plan amendments shall be developed by nutrient management specialists who shall certify that the plans are in accordance with the requirements of this chapter and the regulations promulgated under this chapter.

(d) Review procedure.--Nutrient management plans required by this section shall be submitted for review in accordance with the following schedule:

(1) For a concentrated animal operation in existence on October 1, 1997, by October 1, 1998.

(2) For a concentrated animal operation which comes into existence after October 1, 1997, by the later of:

(i) January 1, 1998; or

(ii) commencement of operations.

(3) For an agricultural operation which, because of expansion, meets the criteria for a concentrated animal operation, within three months after the date of expansion.

(e) Plan review and approval.--Plans or plan amendments required under this chapter shall be submitted to local conservation districts for review and approval or alternatively to the commission for agricultural operations located in counties not delegated administrative authority under section 504 (relating to powers and duties of commission). Any person performing the plan review must be certified in accordance with section 508 (relating to nutrient management certification program and odor management certification program). Within 90 days of receipt of a nutrient management plan or plan amendment, the reviewing agency shall either approve, modify or disapprove the plan or plan amendment. Approvals shall only be granted for those plans or plan amendments which satisfy the requirements of this chapter and the regulations promulgated under this chapter. Notice of determination to approve, modify or disapprove a plan or plan amendment shall be provided in writing to the person submitting same. Notice of a determination to modify or disapprove shall include an explanation specifically stating the reasons for modification or disapproval. If a plan or plan amendment is disapproved, the person submitting a plan or plan amendment for the first time shall have 90 days after receipt of notice of disapproval to resubmit a revised plan or plan amendment. An agricultural operation that submits a complete plan or plan amendment is authorized to implement the same if the reviewing agency fails to act within 90 days of submittal. Where the reviewing agency fails to so act and the plan or plan amendment is resubmitted and the reviewing agency again fails to act within 90 days of resubmittal, it shall be deemed approved.

(f) Amendments due to unforeseen circumstances.--Amendments to plans or to implementation of plans made after initial development or filing which satisfy the criteria established under section 504(1)(vii) shall be certified by a nutrient management specialist prior to implementation and submitted to the district within 30 days of implementation.

(g) Implementation.--A person required to develop a nutrient management plan pursuant to subsection (b) shall fully implement such plan within three years of the date such plan is approved or is deemed approved or for which implementation is otherwise authorized pursuant to subsection (e), unless extended for cause shown or by a plan amendment. The three-year implementation schedule shall be extended an additional two years for individual substantial capital improvements required under an approved plan for an operation required to submit a plan under subsection (d)(1) if:

(1) the owner or operator demonstrates that the cost of all or part of the individual improvements for which the extension is applicable cannot be financed through available funding mechanisms; and

(2) a sum of $2,000,000 or more has not been appropriated for grants and loans to the Nutrient Management Fund created under section 512 (relating to Nutrient Management Fund), above and beyond any Chesapeake Bay nonpoint source pollution abatement moneys that may be appropriated to the fund, before October 1, 1998.

(h) Voluntary plans.--Any agricultural operation which is not a concentrated animal operation may voluntarily develop a nutrient management plan and have it reviewed pursuant to this section. To the extent possible, the commission, the Cooperative Extension Service, the department, the Department of Environmental Protection and conservation districts shall assist and promote the development of voluntary plans.

(i) Financial assistance.--Any agricultural operation receiving financial assistance under the Chesapeake Bay Nonpoint Source Pollution Abatement Program or otherwise receiving financial assistance under this chapter for the development of a nutrient management plan shall agree to develop and implement a nutrient management plan as a condition for receiving this financial assistance.

(j) Compliance plans.--Any agricultural operation found to be in violation of the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, may be required to submit a nutrient management plan within three months of notification thereof and implement the plan in order to prevent or abate such pollution.

(k) Transferability of plans.--A plan approved under this section shall be transferable to a subsequent owner of an agricultural operation upon notification thereof to the district unless the transfer results in operational changes requiring plan modification pursuant to the criteria established under section 504(1)(vi).

(l) Construction of section.--The density criteria for concentrated animal operations as identified in subsection (a) or as it may be subsequently modified by the commission shall only be utilized to identify those agricultural operations for which the planning requirements of this section shall apply and shall not be construed to prohibit the development or expansion of agricultural operations meeting or exceeding such criteria.

Cross References. Section 506 is referred to in sections 503, 504 of this title.



Section 507 - Manure application setbacks and buffers

§ 507. Manure application setbacks and buffers.

(a) General rule.--Unless the commission establishes a stricter requirement by regulation, no concentrated animal operation or other agricultural operation receiving manure from a concentrated animal operation directly or indirectly through a broker or other person may mechanically land apply manure within 100 feet of surface water unless a vegetated buffer no less than 35 feet in width and meeting standards established by the Natural Resources Conservation Service is used to prevent manure runoff into the surface water.

(b) Definition.--As used in this section, the term "surface water" means a perennial or intermittent stream with a defined bed and bank, a lake or a pond.

2005 Amendment. Section 5(1) of Act 38 provided that section 507 shall take effect in 180 days.



Section 508 - Nutrient management certification program and odor management certification program

§ 508. Nutrient management certification program and odor management certification program.

(a) Requirement.--The department shall establish, in consultation with the commission, a nutrient management certification program for the purpose of certifying individuals who have demonstrated the competency necessary to develop nutrient management plans and an odor management certification program for the purpose of certifying individuals who have demonstrated the competency necessary to develop odor management plans. The department or its designee shall develop such written testing procedures, educational requirements and examinations as it deems appropriate to carry out its responsibilities under this section. The department shall by regulation establish such fees and terms and conditions of certification as it deems appropriate. The department shall establish individual, commercial and public certification categories, including a certification category for farmers to develop and certify nutrient management plans and odor management plans for their own agricultural operations.

(b) Interim nutrient management certification program.--Until the department develops and implements a nutrient management certification program, persons having the following qualifications shall, upon request, receive interim certification from the department.

(1) the person has at least two years' experience in the development of nutrient management plans;

(2) the person is approved to develop nutrient management plans approved under the Chesapeake Bay Nonpoint Source Pollution Abatement Program, the United States Department of Agriculture's Water Quality Improvement Projects Program or other programs requiring submission and approval of a nutrient management plan, including sludge disposal under the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act; or

(3) the person is a farmer who has been provided training and assistance in developing and implementing nutrient management plans.

(c) Nutrient management specialist.--A person shall not certify a nutrient management plan or plan amendment unless that person has first satisfied the requirements of this section.

(d) Odor management specialist.--A person shall not certify an odor management plan or plan amendment unless that person has first satisfied the applicable requirements of this section.

Cross References. Section 508 is referred to in sections 503, 506, 509 of this title.



Section 509 - Odor management plans

§ 509. Odor management plans.

(a) Requirement.--

(1) The following operations shall develop and implement an odor management plan as described in this chapter:

(i) Existing concentrated animal operations and existing concentrated animal feeding operations, when doing any of the following:

(A) Erecting or constructing a new animal housing facility or a new manure management facility. The odor management plan required by this paragraph shall be developed and implemented only with respect to the new facility.

(B) Erecting or constructing an expansion of an animal housing facility or a manure management facility. The odor management plan required by this paragraph shall be developed and implemented only with respect to the newly erected or newly constructed portion of the facility.

(ii) Existing agricultural operations which, because of an increase, resulting from expansion or construction, in the number of animals maintained at the operation, will become regulated as either a concentrated animal operation or a concentrated animal feeding operation. The odor management plan required by this paragraph shall be developed and implemented only with respect to the newly expanded or newly constructed portion of the operation.

(iii) New agricultural operations which will be regulated as either a concentrated animal operation or a concentrated animal feeding operation.

(2) The operations described in paragraph (1)(i) and (ii) shall obtain approval of their odor management plan prior to the earlier of erection or construction of new or expanded animal housing facilities or the construction of new or expanded manure management facilities.

(b) Certification of plans.--All odor management plans and plan amendments shall be developed by odor management specialists who shall certify that the plans are in accordance with the requirements of the odor management regulations promulgated under this chapter.

(c) Reviewing entities.--Odor management plans or plan amendments required by this section shall be submitted to the commission for review and approval or, at the commission's discretion, to the appropriate local conservation district for review and approval.

(d) Plan review and approval.--Any person performing the plan review must be certified in accordance with section 508 (relating to nutrient management certification program and odor management certification program). Within 90 days of receipt of an odor management plan or plan amendment, the reviewing agency shall approve or disapprove the plan or plan amendment. Approvals shall only be granted for those plans or plan amendments which satisfy the requirements of the regulations promulgated under this chapter. Notice of determination to approve or disapprove a plan or plan amendment shall be provided in writing to the person submitting same. Notice of a determination to disapprove shall include an explanation specifically stating the reasons for disapproval. If a plan or plan amendment is disapproved, the person submitting a plan or plan amendment for the first time shall have 90 days after receipt of notice of disapproval to resubmit a revised plan or plan amendment. An existing or proposed concentrated animal operation or concentrated animal feeding operation that submits a complete plan or plan amendment is authorized to implement the same if the reviewing agency fails to act within 90 days of submittal.

(e) Implementation.--A person required to have an odor management plan under this section shall fully implement the plan prior to commencing use of the new animal housing facility or animal manure facility.

(f) Voluntary plans.--Any agricultural operation which is not required to comply with subsection (a) may voluntarily develop an odor management plan and have it reviewed pursuant to this section. To the extent possible, the commission, the Cooperative Extension Service, the department, the Department of Environmental Protection and conservation districts shall assist and promote the development of voluntary plans.

(g) Transferability of plans.--A plan approved under this section shall be transferable to a subsequent owner of an agricultural operation upon notification thereof to the district unless the transfer results in operational changes requiring plan modification pursuant to the criteria established in this section.

(h) Effectiveness of the section.--The requirements of this section shall become mandatory 90 days following the effective date of the regulations promulgated under section 504(1.1) (relating to powers and duties of commission).

Cross References. Section 509 is referred to in section 504 of this title.



Section 510 - Nutrient Management Advisory Board

§ 510. Nutrient Management Advisory Board.

(a) Creation.--There is created the Nutrient Management Advisory Board. The board shall consist of 16 members appointed by the chairman of the commission and approved by a two-thirds vote of the commission. The members so appointed shall consist of five active commercial farm owners or operators representing the livestock, swine, meat poultry, egg poultry and dairy industry nominated by Statewide general farm organizations, one veterinary nutrition specialist, one representative from the feed industry, one representative from the fertilizer industry, one representative of commercial agricultural lenders, one representative of local government, one representative of academia who shall be an agronomist or plant scientist faculty member of the school of agriculture of a Pennsylvania college or university, one representative of academia who shall be an animal science faculty member with an expertise in odor management from the school of agriculture of a college or university within this Commonwealth, one hydrologist, two citizen representatives who are not farmers and one environmental representative, all of whom shall have sufficient knowledge, experience or familiarity with agronomic practices, nutrient management practices or odor management practices and all of whom shall be residents of this Commonwealth.

(b) Compensation.--Board members shall not receive a salary but shall be reimbursed for all reasonable and necessary expenses incurred in the performance of their duties.

(c) Meetings.--A majority of the board shall constitute a quorum. All actions of the board shall be by a majority vote. The board shall meet upon the call of the commission, but not less than semiannually, to carry out its duties under this chapter. The board shall annually select a chairman and such other officers as it deems appropriate.

(d) Duties.--The board shall review and comment on all commission proposed regulations, the interim guidelines under section 504(2) (relating to powers and duties of commission) and the interim criteria under section 504(5) developed to implement the provisions of this chapter. The commission shall have no power to promulgate regulations, interim guidelines or interim criteria under this chapter until receipt of written comments on the proposed regulations, guidelines or criteria from the board or until 60 days have expired from the date when the regulations, guidelines or criteria were submitted by the commission to the board for its comments. Existing regulations, guidelines and criteria shall continue until modified, superseded or repealed by the commission.

(e) Term.--The term of office for each board member shall be three years except that the commission shall stagger the initial terms of the charter members such that five shall serve for one year, five shall serve for two years and six shall serve for three years. Board members may be appointed to successive terms at the discretion of the commission, provided that no member may serve more than two three-year terms.

Cross References. Section 510 is referred to in sections 503, 504 of this title.



Section 511 - Financial assistance

§ 511. Financial assistance.

(a) Loans, grants, etc.--The commission shall, to the extent funds are available, provide financial assistance in the form of loans, loan guarantees and grants for the implementation of nutrient management plans and of odor management plans for existing agricultural operations.

(b) Criteria for eligibility.--In reviewing applications for financial assistance, the commission shall consider the following:

(1) Whether the project will improve the health, safety or environment of the people of this Commonwealth and otherwise satisfy the purposes of this chapter.

(2) The cost-effectiveness of the proposed practices in comparison with other alternatives.

(3) The applicant's ability to operate or maintain the practices in a proper manner.

(c) Issuance and terms.--Subject to this section, the commission shall issue loans and set terms applicable thereto in any manner it deems appropriate. The commission may consider such factors as it deems relevant, including current market interest rates, the financial ability of the applicant to repay and the necessity to maintain the funds created hereunder in a financially sound manner. Loans may be based on the ability to repay from future revenue to be derived from the applicant's agricultural operation, by a mortgage or other security interest or by any other fiscal manner which the commission deems appropriate. The board shall have the power to defer principal on loans for up to 12 months. The minimum rate of interest to be paid on any loan made pursuant to this section shall be 1%.

(d) Grants.--Grants shall be made available as follows:

(1) Where funds have been made available to the commission, subject to any conditions that may have accompanied the receipt of such funds.

(2) Where the commission, in its sole discretion, determines that the financial condition of the recipient is such that repayment of a loan is unlikely and that the recipient will be financially distressed by the implementation of practices without a grant.

(e) Grants and loans.--The commission shall, where it deems appropriate and to the extent financial circumstances permit, mix grant funds with loan funds.



Section 512 - Nutrient Management Fund

§ 512. Nutrient Management Fund.

(a) Establishment of fund.--There is established a special nonlapsing fund in the State Treasury to be known as the Nutrient Management Fund. All fees, fines, judgments and interest collected by the commission under this chapter shall be paid into the fund. All money placed in the fund and the interest it accrues are hereby appropriated to the commission on a continuing basis for any activities necessary to meet the requirements of this chapter.

(b) Supplements to fund.--The Nutrient Management Fund may be supplemented by moneys received from the following sources:

(1) State funds appropriated to the commission.

(2) Federal funds appropriated to the commission.

(3) Proceeds from the sale of any bonds made available to the commission.

(4) Repayment of loan principal.

(5) Payment on interest loans made by the commission.

(6) Gifts and other contributions from public and private sources.

(c) Fund administration.--The commission shall have authority to adopt procedures for the use of moneys in the fund, including the creation of accounts within the fund for the purposes of administering the loan and grant programs authorized by this chapter.

(d) Status of fund.--The Nutrient Management Fund shall not be subject to 42 Pa.C.S. Ch. 37 Subch. C (relating to judicial computer system).

(e) Deposit and use of funds.--No administrative action shall prevent the deposit of moneys into the fund in the fiscal year in which they are received. The funds shall only be used for the purposes authorized by this chapter and shall not be transferred or diverted to any other purpose by administrative action.

Cross References. Section 512 is referred to in section 506 of this title.



Section 513 - Unlawful conduct

§ 513. Unlawful conduct.

It shall be unlawful to fail to comply with or to cause or assist in the violation of any order or any of the provisions of this chapter or the rules and regulations adopted under this chapter or to fail to comply with a nutrient management plan or an odor management plan.



Section 514 - Civil penalties and remedies

§ 514. Civil penalties and remedies.

(a) Civil penalty.--In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted, order issued or odor management plan or nutrient management plan approved under this chapter, the commission may assess a civil penalty of not more than $500 for the first day of each offense and $100 for each additional day of continuing violation. The factors for consideration in determining the amount of the penalty are:

(1) The gravity of the violation.

(2) The potential harm to the public.

(3) The potential effect on the environment.

(4) The willfulness of the violation.

(5) Previous violations.

(6) The economic benefit to the violator for failing to comply with this chapter.

Whenever the commission finds that a violation did not cause harm to human health or an adverse effect on the environment, the commission may issue a warning in lieu of assessing a penalty where the owner or operator, upon notice, takes immediate action to resolve the violation and come into compliance. If the commission finds the nutrient pollution or the danger of nutrient pollution or the negative impacts from odor associated with new or expanded facilities results from conditions, activities or practices which are being or have been implemented in accordance with a nutrient management plan or odor management plan developed and approved pursuant to and consistent with this chapter and the regulations developed under this chapter and which is being or has been fully implemented and maintained, the owner or operator of the agricultural operation shall be exempt from the imposition of penalties under this chapter.

(b) Collection.--In cases of inability to collect the civil penalty or failure of any person to pay all or a portion of the penalty, the commission may refer the matter to the Office of General Counsel or the Office of Attorney General which shall institute an action in the appropriate court to recover the penalty. Any penalty assessed shall act as a lien on the property of the person against whom the penalty has been assessed.

(c) Civil remedies.--In addition to any other remedies provided for in this chapter, any violation of this chapter, the rules and regulations promulgated under this chapter or any order or nutrient management plan or odor management plan approved under this chapter shall be abatable in the manner provided by law or equity for the abatement of public nuisances. In addition, in order to restrain or prevent any violation of this chapter or the rules and regulations promulgated under this chapter or any order or nutrient management plan or odor management plan approved under this chapter, suits may be instituted in equity or at law in the name of the Commonwealth upon relation of the Attorney General, the General Counsel, the district attorney of any county, the solicitor of any municipality affected or the solicitor of any conservation district, provided that the General Counsel, district attorney or solicitor shall first serve notice upon the Attorney General of the intention to so proceed. These proceedings may be prosecuted in the Commonwealth Court or in the court of common pleas of the county where the activity has taken place, the condition exists or the public is affected, and, to that end, jurisdiction is hereby conferred in law and equity upon these courts. Except in cases of emergency where, in the opinion of the court, the exigencies of the case require immediate abatement of the nuisance, the court may in its decree fix a reasonable time during which the person responsible for the nuisance may make provision for the abatement of same.

(d) Equitable relief.--In cases where the circumstances require it or the public health is endangered, a mandatory preliminary injunction, special injunction or temporary restraining order may be issued upon the terms prescribed by the court, provided that notice of the application has been given to the defendant in accordance with the rules of equity practice. In any such proceeding the Attorney General, the General Counsel, the district attorney or the solicitor of any municipality or conservation district shall not be required to give bond. In any such proceeding, the court shall issue a prohibitory or mandatory preliminary injunction if it finds that the defendant is engaging in unlawful conduct as defined by this chapter or is engaged in conduct which is causing immediate and irreparable harm to the public. In addition to an injunction, the court in such equity proceeding may assess civil penalties in accordance with this section.



Section 515 - Limitation of liability

§ 515. Limitation of liability.

If a person is fully and properly implementing a nutrient management plan or an odor management plan approved by the local conservation district or the commission and maintained under this chapter for an agricultural operation, the implementation shall be given appropriate consideration as a mitigating factor in any civil action for penalties or damages alleged to have been caused by the management or utilization of nutrients or the abatement of odor impacts pursuant to the implementation.



Section 516 - Enforcement authority; enforcement orders

§ 516. Enforcement authority; enforcement orders.

(a) Right of access.--A duly authorized agent of the commission or a conservation district shall have authority to enter any agricultural operation at reasonable times to conduct such investigations and to take such actions as are necessary to enforce the provisions of this chapter or any order, rule or regulation issued hereunder.

(b) Duty to grant access.--Any person owning or operating an agricultural operation shall grant access to any duly authorized agent of the commission or a conservation district pursuant to subsection (a) and shall not hinder, obstruct, prevent or interfere with such agents in the performance of their duties, provided, however, that agents shall perform such reasonable measures and actions as directed by the owner or operator of an agricultural operation as will reasonably and substantially prevent the spread or outbreak of contagious diseases.

(c) Orders.--The commission or any conservation district delegated enforcement authority may issue such orders as are necessary to aid in the enforcement of the provisions of this chapter. Any order issued under this section shall take effect upon notice unless the order specifies otherwise. An appeal of the order to the Environmental Hearing Board shall not act as a supersedeas, provided that, upon application for and cause shown, the hearing board may issue such a supersedeas under the rules established by the hearing board.



Section 517 - Appealable actions

§ 517. Appealable actions.

Any person aggrieved by an order or other administrative action of the commission issued pursuant to this chapter shall have the right, within 30 days from actual or constructive notice of the action, to appeal the action to the Environmental Hearing Board.



Section 518 - Powers reserved under existing laws

§ 518. Powers reserved under existing laws.

Nothing in this chapter shall limit in any way whatever the powers conferred upon the commission, the department, the Department of Environmental Protection or a conservation district under laws other than this chapter, including, but not limited to, the act of June 22, 1937 (P.L.1987, No.394), known as The Clean Streams Law, and the act of July 7, 1980 (P.L.380, No.97), known as the Solid Waste Management Act, and common law. All such powers are preserved and may be freely exercised. A court exercising general equitable jurisdiction shall not be deprived of such jurisdiction even though a nuisance or condition detrimental to health is subject to regulation or other action by the board under this chapter.



Section 519 - Preemption of local ordinances

§ 519. Preemption of local ordinances.

(a) General.--This chapter and its provisions are of Statewide concern and occupy the whole field of regulation regarding nutrient management and odor management, to the exclusion of all local regulations.

(b) Nutrient management.--No ordinance or regulation of any political subdivision or home rule municipality may prohibit or in any way regulate practices related to the storage, handling or land application of animal manure or nutrients or to the construction, location or operation of facilities used for storage of animal manure or nutrients or practices otherwise regulated by this chapter if the municipal ordinance or regulation is in conflict with this chapter and the regulations or guidelines promulgated under it.

(c) Odor management.--No ordinance or regulation of a political subdivision or home rule municipality may regulate the management of odors generated from animal housing or manure management facilities regulated by this chapter if the municipal ordinance or regulation is in conflict with this chapter and the regulations or guidelines promulgated under it.

(d) Stricter requirements.--Nothing in this chapter shall prevent a political subdivision or home rule municipality from adopting and enforcing ordinances or regulations which are consistent with and no more stringent than the requirements of this chapter and the regulations or guidelines promulgated under this chapter. No penalty shall be assessed under any such local ordinance or regulation under this subsection for any violation for which a penalty has been assessed under this chapter.

2005 Amendment. Section 5(2) of Act 38 provided that subsection (c) shall take effect on the earlier of the effective date of regulations promulgated under section 504(1.1) or the publication in the Pennsylvania Bulletin of interim guidelines under section 504(2).



Section 520 - Repeals

§ 520. Repeals.

All acts and parts of acts are repealed insofar as they are inconsistent with this chapter.



Section 521 - Other statutes not affected

§ 521. Other statutes not affected.

This chapter shall not be construed as modifying, rescinding or superseding any other statute or as regulating biosolids and shall be read in pari materia with other statutes. Nothing in this chapter shall limit in any way whatever the powers conferred upon the department, the Department of Environmental Protection and the State Conservation Commission under statutes other than this chapter. All such powers are preserved and may be freely exercised.



Section 522 - Regulations

§ 522. Regulations.

The Department of Environmental Protection is authorized to adopt such regulations as it deems necessary to its administration and enforcement of this chapter. This includes the authority to establish, by regulation, such fees as are reasonably necessary to fund the implementation and enforcement of this chapter.






Chapter 21 - Bees

Section 2101 - Short title of chapter

§ 2101. Short title of chapter.

This chapter shall be known and may be cited as the Bee Law.



Section 2102 - Definitions

§ 2102. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Apiary." Any place where one or more colonies or nuclei of bees are kept.

"Apiary yard." A fixed location or locations in this Commonwealth where an apiary is maintained on a continuing basis from which hives may be moved to temporary locations for crop pollination and returned.

"Appliance." Any apparatus, tool, machine or other device used in the handling and manipulating of bees, honey, wax and hives and any container of honey and wax which may be used in any apiary or in transporting bees and their products and apiary supplies.

"Bee." Any stage of the common hive or honeybee (Apis mellifera) or other species of the genus Apis.

"Bee disease." Any American or European foul brood, sac brood, bee paralysis or other disease or abnormal condition of eggs, larval, pupal or adult stages of the honeybee.

"Bureau." The Bureau of Plant Industry of the Department of Agriculture.

"Hive." Any frame hive, box hive, box, barrel, log, gum, skep or other receptacle or container, natural or artificial, or any part thereof, which may be used or employed as a domicile for bees.

"Owner of an apiary." Includes all colonies owned by an individual and located in any permanent location or locations within this Commonwealth.

"Queen apiary." Any apiary or premises in which queen bees are reared or kept for sale or gift.

"Violation." A violation of this chapter or any order or regulation promulgated under this chapter.



Section 2103 - Chief apiary inspector

§ 2103. Chief apiary inspector.

The secretary shall appoint a chief apiary inspector to be in charge of all apiary inspections and shall appoint such additional apiary inspectors as may be necessary. The inspectors shall be attached to the bureau and shall be furnished with official badges or other insignia of authority. The secretary and the bureau are charged with the enforcement of the provisions of this chapter.



Section 2104 - Quarantines

§ 2104. Quarantines.

The department may establish, modify and maintain such quarantines as may be necessary to control the shipment into or within this Commonwealth of any bees, queen bees, hives or appliances capable of transmitting any bee disease for such periods and under such conditions as may be necessary in order to control and eradicate any bee disease or to prevent its introduction, spread or dissemination in this Commonwealth and for such purposes may make and promulgate such rules, regulations and orders relating thereto and to the general enforcement of the provisions of this chapter as may be necessary.



Section 2105 - Registration of apiaries

§ 2105. Registration of apiaries.

(a) General rule.--The owner of an apiary located in this Commonwealth shall register the apiary with the department.

(b) Application.--The application for registration of an apiary shall be made on a form provided by the department and shall include all of the following:

(1) The name and complete mailing address of the owner of the apiary and the name and complete mailing address of the person primarily responsible for maintaining and caring for the apiary if different from the owner.

(2) The exact location or locations of each apiary.

(3) The number of colonies contained in the apiary.

(4) Such other information as the department may require.

(c) Fee.--The apiary registration fee shall be $10 for each applicant. No fee shall be charged for temporary relocation of a hive or hives for crop pollination from an apiary yard properly registered as an apiary under this chapter.

(d) Registration term.--A registration under this section shall be valid for a period of not more than two calendar years and shall expire on December 31 of the year following the initial year of registration.

(e) Relocation.--The department may by regulation require apiary owners to report the relocation of an apiary from its original location as reported at the time of registration to another location in this Commonwealth. The owner of an apiary yard which is properly registered as an apiary under this chapter shall not be required to report the temporary relocation of a hive or hives for crop pollination as long as proper records of hive locations are maintained by the owner at a location available to the department for inspection.



Section 2106 - Inspection

§ 2106. Inspection.

The department through the inspectors shall at least twice during each summer season inspect all queen apiaries. If from the inspection it appears that any bee disease exists in the queen apiary, the apiary inspector making the inspection shall immediately notify in writing the owner or person in charge thereof, and thereafter it shall be unlawful for that person to ship, sell or give away any queen bees from the apiary until the disease has been destroyed and a certificate of that fact has been obtained from the chief inspector. If upon inspection it is found that no bee disease exists in the queen apiary, the chief inspector shall issue a certificate of that fact, and a copy of the certificate shall be attached to each package or shipment of queen bees transported from the apiary. The certificate shall be valid for one year from the date of its issue unless revoked for cause.

Cross References. Section 2106 is referred to in section 2107 of this title.



Section 2107 - Diseases

§ 2107. Diseases.

(a) General rule.--The department through the inspectors shall, as far as practicable, inspect all apiaries in this Commonwealth. If upon inspection it is found that any bee disease exists in the apiary, the inspector making the inspection shall immediately notify in writing the owner or person in charge of the apiary, stating the nature of the disease and whether the disease may or may not be successfully treated. If the disease may be successfully treated, the inspector shall specify and direct the necessary treatment, which shall be administered by the owner or person in charge within 14 days.

(b) Service of notices.--The written notice required by section 2106 (relating to inspection) and this section may be served by handing a copy thereof to the owner or person in charge of the apiary or by leaving a copy thereof with an adult person residing upon the premises or by registered mail addressed to the owner or person in charge of the apiary at his last known or reputed address.



Section 2108 - Infected shipments

§ 2108. Infected shipments.

Infected shipments, apiaries where the existing disease cannot be successfully treated and apiaries which are affected by disease amenable to treatment but which have not been treated within a period of 14 days after the owner thereof has received notice of the necessary treatment are hereby declared to be a public nuisance and a menace to the community, and the director of the bureau or his authorized agent may destroy by burning or otherwise, without any remuneration to the owner, any infected bees, hives, honey or appliances found therein.



Section 2109 - Prohibitions

§ 2109. Prohibitions.

(a) Infected colonies, hives or appliances.--No person shall knowingly keep in his possession without proper treatment any colony of bees affected with any bee disease or expose any diseased colony or infected hive or appliance so that flying bees may have access to them.

(b) Infected bees.--No person shall sell, barter or give away, accept, receive or transport any bees affected with any bee disease.

(c) Hives.--No person shall keep or maintain honeybees in any hive other than a modern movable frame hive which permits thorough examination of every comb to determine the presence of bee disease. All other types of hives or receptacles for bees which are in use are hereby declared to be a public nuisance and a menace to the community, and the secretary, the chief apiary inspector or any apiary inspector may seize and destroy the hive or receptacle without remuneration to the owner.



Section 2110 - Free access

§ 2110. Free access.

The department, the chief apiary inspector and any apiary inspector shall have free access, ingress and egress to and from any apiary, premises, building or other place, public or private, in which bees, queen bees, wax, honey, hives or appliances may be kept or stored. No person shall deny to such duly authorized officer or agent access to any such place or hinder or resist the inspection of the premises.



Section 2111 - Transportation

§ 2111. Transportation.

No person shall transport bees, hives or appliances into this Commonwealth unless they are accompanied with a certificate of inspection signed by the chief apiary inspector or corresponding inspection official of the state or county from which the bees are being transported. The certificate shall certify that actual inspection of the bees was made within 30 days preceding the date of shipment and that the bees, hives and appliances contained in the shipment are free from bee diseases. It is the duty of any officer, agent, servant or employee of any person, firm or corporation engaged in transportation, who shall receive a shipment of bees consigned to a point in this Commonwealth and not having attached thereto a certificate as required, to immediately notify the department and to hold the shipment subject to its orders for a period of 15 days.



Section 2112 - Imported bees

§ 2112. Imported bees.

No person shall import any living insects belonging to the genus Apis from any foreign country except Canada for any purpose without written permission from the department.



Section 2113 - Penalties

§ 2113. Penalties.

(a) First violation.--A first violation of this chapter or any order or regulation promulgated under this chapter constitutes a summary offense punishable by a fine of not less than $100.

(b) Second violation.--A second violation of this chapter or any order or regulation promulgated under this chapter constitutes a summary offense punishable by a fine of not less than $300.

(c) Subsequent violations.--A third and subsequent violation of this chapter or any order or regulation promulgated under this chapter constitutes a misdemeanor of the third degree punishable by a fine of not less than $1,000.



Section 2114 - Civil penalties

§ 2114. Civil penalties.

(a) Assessment.--The department may assess a civil penalty of not more than $1,000 upon a person for each violation.

(b) Contest.--If a civil penalty is assessed against a person under subsection (a), the department shall notify the person by certified mail of the nature of the violation and the amount of the civil penalty and that the person may notify the department in writing within ten calendar days that he wishes to contest the civil penalty. If within ten calendar days from the receipt of that notification the person does not notify the department of his intent to contest the assessed penalty, the civil penalty shall become final.

(c) Hearing and appeal.--If timely notification of the intent to contest the civil penalty is given, the person contesting the civil penalty shall be provided with a hearing in accordance with 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies). Appeals may be taken in accordance with 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).



Section 2115 - Injunctions

§ 2115. Injunctions.

The Attorney General at the request of the department may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has a place of business an action in equity for an injunction to restrain any violation of this chapter or any order or regulation promulgated under this chapter. The Commonwealth shall not be required to furnish a bond or other security in connection with this proceeding.



Section 2116 - Concurrent remedies

§ 2116. Concurrent remedies.

The penalties and remedies prescribed by this chapter are concurrent. The existence or exercise of any remedy shall not prevent the exercise of any other remedy under this chapter.



Section 2117 - Disposition of funds

§ 2117. Disposition of funds.

Moneys received from registration fees, fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture for administering the provisions of this chapter.






Chapter 23 - Domestic Animals

Section 2301 - Short title of chapter

§ 2301. Short title of chapter.

This chapter shall be known and may be cited as the Domestic Animal Law.



Section 2302 - Finding, policy and purpose

§ 2302. Finding, policy and purpose.

The General Assembly finds that animal health is of major economic interest in this Commonwealth. It is the declared policy of the Commonwealth to assure the health and welfare of animals kept in captivity, to prevent and control diseases and dangerous substances that may threaten the safety of animals and humans and to provide for desirable management practices for the production, keeping and use of domestic animals. It is the purpose of this chapter to give the department authority to implement this policy.



Section 2303 - Definitions

§ 2303. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agent." A person, firm, association, partnership or corporation buying or receiving or soliciting or negotiating the sale of domestic animals for or on behalf of any dealer or transporting domestic animals on behalf of any hauler.

"Agricultural biosecurity area." Any of the following areas which has been identified by posted notice as an agricultural biosecurity area and for which the owner or other authorized person has established procedures to inhibit the transference of transmissible disease or hazardous substance:

(1) Agricultural or other open lands as defined under 18 Pa.C.S. § 3503(b.2)(3)(relating to criminal trespass).

(2) A building or animal or plant containment area fenced or enclosed in a manner manifestly designed and constructed to exclude trespassers or to confine domestic animals or plants used in research or agricultural activity or farming as defined in 18 Pa.C.S. § 3309 (relating to agricultural vandalism).

"Animal." A living nonhuman organism having sensation and the power of voluntary movement and requiring for its existence oxygen and organic food.

"Animal waste." Superfluous material emanating from domestic animal production or keeping, including, but not limited to, excrement, offal, eggs, milk, placenta, fetuses, feathers, hair, wool, blood and animal parts which are not intended or suitable for inclusion in the food chain without special processing.

"Appraised value." The current value of a domestic animal at the time of appraisal, determined by current market values, age of animal, physical condition, condition as to disease, nature and extent of disease, breeding value, milk production value, salvage value and any other factors which might affect value.

"Area" or "locality." A geographical district or portion or group thereof.

"Article" or "property." Any goods, products, containers or materials which are found on the premises where a domestic animal is or has been kept or which are used to hold, contain or transport a domestic animal.

"Brand." A permanent identification mark made on the hide of a live animal by dehydrating the superficial and deep layers of skin by heat, cold, electric current or another method approved by the Department of Agriculture.

"Cervidae livestock operation." (Deleted by amendment).

"Cleanup costs." The costs of indemnification for cleaning, disinfecting or sanitizing domestic animals, domestic animal products, equipment, facilities, buildings and other articles, including all other costs reasonably related to cleanup, when these costs are incurred either:

(1) as required by a quarantine order issued by the department under authority of this chapter; or

(2) as part of an agreement pursuant to which the department is paying a depopulation incentive under authority of this chapter.

"Compost." The biological digestion of dead domestic animals, animal waste or other biodegradable materials.

"Condemned." The status of a domestic animal, domestic animal product, conveyance or other article that has been determined by the Department of Agriculture as having been exposed to a dangerous transmissible disease or a hazardous substance such that destruction of the domestic animal, domestic animal product, conveyance or other article is necessary to prevent the spread of such disease or contamination, and that is subject to a quarantine order issued under this chapter.

"Conveyance." An automobile, truck, trailer, wagon or other vehicle used in the transportation of live or dead domestic animals, animal waste or domestic animal products or by-products upon the highways of this Commonwealth.

"Dangerous transmissible disease." A transmissible disease of domestic animals that has been designated by this chapter or by order of the Department of Agriculture as presenting a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries. This term shall be construed to mean and include the disease agent.

"Dead domestic animal disposal plant." A facility where the body or parts of the body of a dead domestic animal is received and processed for the purpose of salvaging useful material, including, but not limited to, hides, bones, fat and proteins.

"Dealer." A person that buys, receives, sells, exchanges, negotiates or solicits the sale, resale, exchange or transfer of domestic animals or dead domestic animals for the purpose of transfer of ownership or possession to a third party.

"Depopulation incentive." Payment to the owner for a portion of the appraised value of any domestic animal or other property which is voluntarily slaughtered or destroyed with the prior agreement of the Department of Agriculture and in accordance with this chapter, upon the Department of Agriculture's determination that such action serves to protect public health, the safety or quality of the food supply or the economic well-being of the domestic animal industry. A depopulation incentive may be paid only in situations where the domestic animal or other property has not been condemned.

"Disease." Any deviation from or interruption of the normal structure of any part, organ or system of the body of a living domestic animal.

"Disposal costs." The costs of indemnification for disposing of domestic animals, domestic animal products, equipment and other articles, including the cost of transportation for disposal and all other costs reasonably related to disposal, when these costs are incurred either:

(1) as required by a quarantine order issued by the department under authority of this chapter; or

(2) as part of an agreement pursuant to which the department is paying a depopulation incentive under authority of this chapter.

"Domestic animal." An animal maintained in captivity. The term also includes the germ plasm, embryos and fertile ova of such animals.

"Domestic animal feed." Any substance or mixture which is intended for use as food for domestic animals and which is intended for use as a substantial source of nutrients in the diet of domestic animals and is not limited to a substance or mixture intended to be the sole ration of the domestic animal.

"Domestic animal product." A part of a domestic animal or any food, material or article containing any part of a domestic animal.

"Exotic disease." A disease which is not or is no longer native or indigenous to the United States, including those diseases so designated by the United States Department of Agriculture.

"Garbage." All waste or residuals resulting from the handling, preparation, cooking or consumption of food derived in whole or in part from the meat of any animal, including poultry and fish, or other animal material and other refuse of any character that has been associated with the meat of any animal or other animal material. The term does not include waste from ordinary household operations that is fed directly to swine on the same premises where the household is located.

"General quarantine." A quarantine order published in at least one newspaper that restricts the movement of animals and materials, including conveyance into, within or from a designated area or locality.

"Group of domestic animals." Those domestic animals that are maintained on common ground for any purpose or two or more geographically separated concentrations of domestic animals which have an interchange or movement of animals or articles that may carry dangerous transmissible disease or contamination without regard to health status.

"Hauler." A person responsible for the transportation of domestic animals or dead domestic animals into, within or from this Commonwealth, but the term shall not be construed to mean any of the following:

(1) A person who transports a domestic animal which he owns or raises under contract on behalf of a third party between farms which that person owns or operates.

(2) A person who transports a domestic animal from a farm which he owns or operates to a location where ownership or possession is to be transferred to another.

(3) A person who transports a domestic animal which he has purchased or taken possession of at another location from the point of purchase or possession to a farm which that person owns or operates.

(4) A person who transports a domestic animal which he owns or raises under contract on behalf of a third party to and from places of exhibition.

(5) A person who transports a domestic animal which he owns or raises under contract on behalf of a third party to a slaughter or processing facility.

"Hazardous substance." Any element, compound or material which threatens the health of domestic animals or humans.

"Heritable disease." A domestic animal disease resulting from an inherited flaw in tissue, organ or other body structure.

"Humane method of slaughter." Either:

(1) a method of rendering a domestic animal insensible to pain by mechanical, electrical, chemical or other means that is rapid and effective before being handled for slaughter; or

(2) a method of ritual slaughter.

"Incineration." The reduction of domestic animals or articles to ashes by burning at temperatures and for durations sufficient to render the material noninfectious.

"Indemnity." Payment to the owner for a portion of the appraised value of condemned domestic animals, domestic animal products and other condemned articles that are slaughtered or destroyed by order of the Department of Agriculture to eradicate or prevent the spread of dangerous transmissible disease or the spread of contamination by a hazardous substance.

"Interstate" or "international quarantine." An order of quarantine issued by the Department of Agriculture which may cover any domestic animal or class of domestic animals, or conveyances, goods, products, materials or articles, regulating or forbidding their entry into this Commonwealth from another state, territory of the United States or foreign country.

"Market value." The current worth of a domestic animal, domestic animal product or other article in markets where such animals, products and other articles are commonly bought and sold.

"Metabolic disease." A domestic animal disease resulting from a physiological dysfunction of an animal tissue or organ.

"Neoplastic disease." A domestic animal disease resulting from an uncontrolled and progressive abnormal growth of tissue.

"Owner." A person owning, possessing or harboring any domestic animal. The term shall also include any person who allows a domestic animal habitually to remain about the premises inhabited, managed or owned by such person.

"Packer." A person engaged in the business of slaughtering, manufacturing or preparing meat, meat products or domestic animal products for sale, whether by such person or others.

"Posted notice." Notice posted in a manner which is reasonably likely to come to the attention of a person.

"Premises." A definite portion of real estate; land with its appurtenances, including any structure erected thereon; and any vehicle or vessel used in transporting passengers, goods, domestic animals or domestic animal products by land, air or by water. As used in this chapter, the term shall be taken in its widest sense.

"Quarantine." Restrictions upon the use, movement or other disposition of domestic animals, domestic animal products, equipment, facilities, vehicles, buildings and other articles required to eradicate, contain or otherwise control a dangerous transmissible disease or to control or prevent contamination by hazardous substances.

"Rendering." The cooking or heating of dead domestic animals or parts of such dead animals until all such cooked or heated material is incapable of transmitting dangerous transmissible disease.

"Ritual slaughter." A humane method of slaughter which is in accordance with the ritual requirements of the Jewish faith or any other religious faith whereby the domestic animal suffers a loss of consciousness by anoxia or hypoxia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

"Salvage." The net proceeds an owner of a domestic animal realizes from the sale of the live domestic animal or the carcass, hide and offal.

"Slaughter." The killing and processing of domestic animals for food production purposes.

"Slaughterer." A person regularly engaged in the commercial slaughter of domestic animals.

"Special quarantine." An order of quarantine issued by the Department of Agriculture covering a single premises or a single domestic animal or any number of domestic animals when confined or contained in or on the same premises and any conveyances, goods, products, materials, containers or articles which may carry disease or contamination by a hazardous substance.

"Stockyard." A place, establishment or facility owned or operated by a domestic animal dealer, consisting of pens or other enclosures and their appurtenances for the handling, keeping or holding of domestic animals for the purpose of sale or shipment.

"Tattoo." A permanent identification mark made on the hide of a live domestic animal by inserting pigment into the deep layers of the skin.

"Transmissible disease." A disease of a domestic animal which can be transferred, reproduced or established in a domestic animal or human by direct or indirect means.

"USDA-APHIS-VS." The United States Department of Agriculture, Animal Plant Health Inspection Service, Veterinary Services.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.; Dec. 9, 2002, P.L.1495, No.190, eff. imd.; June 29, 2006, P.L.206, No.51, eff. 60 days; Nov. 23, 2010, P.L.1360, No.125, eff. imd.)

2010 Amendment. Act 125 added the defs. of "agricultural biosecurity area" and "posted notice."

2006 Amendment. Act 51 deleted the def. of "cervidae livestock operation." See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.

2002 Amendment. Act 190 added the defs. of "cervidae livestock operation," "cleanup costs" and "disposal costs." Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

1998 Amendment. Act 39 amended the def. of "garbage."

Cross References. Section 2303 is referred to in sections 2331, 2332 of this title; sections 3311, 3503 of Title 18 (Crimes and Offenses).



Section 2304 - Diagnostic services and research

§ 2304. Diagnostic services and research.

The department may establish, maintain or fund, to the extent that funding is available, such domestic animal disease diagnostic services and research activities as are required to prevent, suppress, control and eradicate transmissible diseases of domestic animals, to protect the safety, quality and sufficiency of the human food supply and to provide domestic animal producers information necessary for efficient production and maintenance of healthy domestic animals.



Section 2305 - Keeping and handling of domestic animals

§ 2305. Keeping and handling of domestic animals.

The department shall have authority to regulate the keeping and handling of domestic animals to exclude or contain dangerous transmissible diseases and hazardous substances and to protect the environment, including the authority to require the establishment of an agricultural biosecurity area and that all such agricultural biosecurity areas so established be clearly and conspicuously posted. The department may develop a regulation to govern the form and content of posted notice to identify an agricultural biosecurity area. Nothing in this section shall be construed to authorize the department to require vaccination of any animal to prevent or control rabies whenever that animal is exempt from vaccination under the act of December 15, 1986 (P.L.1610, No.181), known as the Rabies Prevention and Control in Domestic Animals and Wildlife Act.

(Nov. 23, 2010, P.L.1360, No.125, eff. imd.)



Section 2311 - General authority

§ 2311. General authority.

The department shall have authority to impose requirements and methods for the identification of domestic animals owned, kept, possessed or transported within this Commonwealth. The department shall authorize and record the adoption and exclusive use of unique identification marks, numbers or devices, including distinctive branding marks, tattoos, microchips and other forms of identification that are affixed upon domestic animals, and shall maintain a registry of such forms of identification. The department may establish through regulations fees for the assignment, registry and exclusive use of forms of identification registered under this subchapter. Any regulations developed under this section shall not conflict with Federal regulations regarding the identification of domestic animals.



Section 2312 - Adoption of form of identification

§ 2312. Adoption of form of identification.

(a) General authority.--A domestic animal owner may adopt a brand, tattoo or other form of identification with which to identify domestic animals owned by such person through the procedure set forth in this subchapter. A form of identification recorded in compliance with this subchapter shall be considered the personal property of the person who records it. Such person shall have the exclusive right to use this form of identification within this Commonwealth.

(b) Application, facsimile and fee.--A person desiring to adopt a form of identification shall submit an application form, a facsimile of the form of identification and a recording fee of $25 to the department. The department shall provide the application form upon request. This fee may be changed by the department through regulations.

(c) Provisional filing.--It shall be the duty of the department to file all forms of identification offered for recording, keeping account of the date and chronological order of receipt, pending the review and examination provided for in subsection (d). If the form of identification is subsequently accepted for recording, ownership of the form of identification shall vest from the date of filing.

(d) Review.--The department shall have the power to examine, approve, accept or reject an application to record a brand, tattoo or other form of identification. Following receipt of the required application, facsimile and fee, the department shall, as promptly as possible, determine whether the form of identification is of record as that of some other person and whether the form of identification conflicts with or closely resembles that of another person. If neither of these conditions exist, the department shall record the form of identification. If either or both of these conditions exist, the department shall not record the form of identification, but shall instead return the recording fee and facsimile to the applicant.



Section 2313 - Certified copies

§ 2313. Certified copies.

(a) Issuance.--If a form of identification is recorded, the department shall furnish its owner with two certified copies of the record of the form of identification. Upon receipt of written evidence of the sale, assignment or transfer of a form of identification, the department shall furnish the new owner with two certified copies of the record of the form of identification. Additional copies may be obtained by the payment of $15 for each copy. This fee may be changed by the department through regulations.

(b) Filing.--Within ten days of receiving the two certified copies of the record of the form of identification, the owner of the recorded form of identification shall file one of the certified copies in the office of the county recorder of the county where the owner's principal place of business is located and one copy in each county where domestic animals bearing the recorded form of identification are to be kept. If the form of identification had a prior owner and the prior owner filed a certified copy in any other county, the subsequent owner shall file a certified copy in each county in which the previous owner had filed.

Cross References. Section 2313 is referred to in section 2314 of this title.



Section 2314 - Brand, tattoo or other form of identification as proof of ownership

§ 2314. Brand, tattoo or other form of identification as proof of ownership.

In all suits at law or in equity or in any criminal proceedings in which the title to domestic animals is an issue, the certified copies recorded pursuant to section 2313 (relating to certified copies) shall be prima facie evidence of the ownership of the domestic animal by the person in whose name the brand, tattoo or other form of identification is recorded.



Section 2315 - Disputes in custody or ownership

§ 2315. Disputes in custody or ownership.

Disputes in custody or ownership of domestic animals that bear brands, tattoos or other forms of identification shall be investigated on request by the sheriff of the county where the domestic animals are located. The sheriff may call upon the services of a licensed veterinarian in reading the brands, tattoos or other forms of identification on domestic animals. The cost of the veterinarian's services shall be borne by the person requesting the investigation. The results of the sheriff's investigation shall be a public record and shall be admissible in evidence.



Section 2316 - Sale or assignment of form of identification

§ 2316. Sale or assignment of form of identification.

Any form of identification recorded pursuant to this subchapter shall be the property of the person causing such record to be made and shall be subject to sale, assignment, transfer, devise and descent as personal property. Instruments of writing evidencing the sale, assignment or transfer of such form of identification shall be recorded by the department. The fee for recording such sale, assignment or transfer shall be $5. This fee may be changed by the department through regulations.



Section 2317 - Violations and penalty

§ 2317. Violations and penalty.

(a) Unauthorized brands.--It shall be unlawful for a person to use any brand for the branding of domestic animals unless the brand has been recorded pursuant to this subchapter or unless the use of a brand or the branding procedure is authorized under any other provision of this chapter.

(b) Affixing forms of identification by nonowners.--It shall be unlawful for a person to affix, attempt to affix or cause to be affixed a form of identification upon the domestic animal of another without the owner's consent.

(c) Tampering.--It shall be unlawful for a person to efface, deface or obliterate or attempt to efface, deface or obliterate any brand, tattoo or other form of identification upon any domestic animal belonging to another person. It shall be unlawful for a person to efface, deface, obliterate, conceal, remove or attempt to remove any official domestic animal identification of the department, the United States Department of Agriculture or any other state department of agriculture.

(d) Form of identification of another.--It shall be unlawful for a person to affix, attempt to affix or cause to be affixed upon any domestic animal the form of identification of another.

(e) Other false identification.--It shall be unlawful for any person to place, attach or use on a domestic animal, or to cause to be placed, attached or used on a domestic animal, or to attempt to place, attach or use on a domestic animal, any form of identification such as a brand, tattoo, tag, emblem, marking, microchip or other identifying mark, number or device that such person knows misrepresents the identity or health of the domestic animal, with intent to interfere or deceive in the identification, testing, vaccinating, selling, transfer or slaughter of the domestic animal.

(f) Penalty.--Any person who is convicted of violating any provision of this subchapter shall be guilty of a misdemeanor of the second degree and may be imprisoned for not more than two years and be fined not more than $5,000.



Section 2318 - Fees and forfeiture

§ 2318. Fees and forfeiture.

An owner of a form of identification of record shall pay the department a fee of $5 on January 1 of every fifth year from the year in which the form of identification was recorded with the department as that owner's property. This fee may be changed by the department through regulations. The department shall give a receipt for all such payments made. If an owner of a form of identification of record should fail, refuse or neglect to pay such fee by July 1 of any year in which it is due, such form of identification shall become forfeited and no longer carried in the record. Any such forfeited form of identification shall not be issued to any other person within a period of less than ten years following date of forfeiture.



Section 2321 - Dangerous transmissible diseases

§ 2321. Dangerous transmissible diseases.

(a) Specific dangerous transmissible diseases.--The following transmissible diseases are dangerous transmissible diseases within the meaning of this chapter:

(1) Actinomycosis, an infectious disease of cattle and man caused by Actinomyces bovis.

(2) African horse sickness, an infectious disease of horses caused by a reovirus (AHSV).

(3) African swine fever, an infectious disease of swine caused by a virus (ASFV).

(4) Anaplasmosis, an infectious disease of cattle, deer and camelids caused by Anaplasma marginale.

(5) Anthrax, an infectious disease of animals and man caused by Bacillis anthracis.

(6) Avian influenza, an infectious disease of poultry caused by Type A. influenza virus.

(7) Babesiosis (piroplasmosis), an infectious disease of cattle, equidae, deer and bison caused by Babesia bigemina, Babesia bovis, Babesia equi or Babesia coballi.

(8) Blackleg, an infectious disease of ruminants caused by Clostridium chauvoei.

(9) Bluetongue, an infectious disease of cattle, sheep, goats and cervidae caused by an orbivirus (BTV).

(10) Bovine spongiform encephalopathy (BSE), an infectious disease of cattle caused by a protein-like agent.

(11) Bovine Virus Diarrhea - type 2, an infectious disease of cattle caused by a virus (BVD).

(12) Brucellosis, an infectious disease of animals and man caused by Brucella abortus, Brucella suis, Brucella melitensis or Brucella ovis.

(13) Chlamydiosis (psittacosis), an infectious disease of birds and man caused by Chlamydia psittaci.

(14) Chronic respiratory disease of poultry (CRD), an infectious disease of poultry caused by Mycoplasma synoviae or Mycoplasma gallisepticum.

(15) Contagious equine metritis (CEM), an infectious disease of equine caused by Hemophilus equigenitalis.

(16) Contagious pleuropneumonia (CBPP), an infectious disease of cattle caused by Mycoplasma mycoides.

(17) Dourine, an infectious disease of equines caused by Trypanosoma equiperdum.

(18) Duck viral enteritis (DVE, duck plague), an infectious disease of ducks caused by a herpes virus (DVEV).

(19) Epizootic hemorrhagic disease (EHD), an infectious disease of cattle and deer caused by a virus (EHDV).

(20) Equine encephalitis, an infectious disease of equines and man caused by an alphavirus: Venezuelan (VEE), Western (WEE) or Eastern (EEE).

(21) Equine infectious anemia (EIA, swamp fever), an infectious disease of equines caused by a virus (EIAV).

(22) Foot and mouth disease (FMD), an infectious disease of cattle, sheep, goats, swine and deer caused by an aphthovirus (FMDV).

(23) Glanders, an infectious disease of horses caused by Pseudomonas mallei.

(24) Heartwater disease, an infectious disease of cattle caused by a rickettsia, Cowdria ruminatum.

(25) Hog cholera, an infectious disease of swine caused by a pestivirus (HCV).

(26) Listeriosis, an infectious disease of cattle, sheep and man caused by Listeria monocytogenes.

(27) Malignant catarrhal fever (MCF), an infectious disease of cattle caused by a virus (MCFV).

(28) Newcastle disease, an infectious disease of poultry caused by a virus.

(29) Paratuberculosis (Johnes disease), an infectious disease of cattle, sheep, goats and deer caused by Mycobacterium paratuberculosis.

(30) Pseudorabies, an infectious disease of swine, cattle, sheep, goats, dogs and cats caused by Herpesvirus suis.

(31) Psoroptic mange, an infectious disease of cattle and sheep caused by psoroptes mites.

(32) Rabies, an infectious disease of cattle, dogs, cats, sheep, horses and man caused by a virus.

(33) Rift Valley fever, an infectious disease of sheep caused by a virus (RVFV).

(34) Rinderpest, an infectious disease of ruminants and swine caused by a mobillivirus (RDV).

(35) Salmonellosis, an infection of animals and man caused by various Salmonella species: S. pullorum (poultry), S. typhimurium (cattle, equine and man), S. dublin (cattle and man), S. gallinarum (poultry) and S. cholerasuis (swine).

(36) Scrapie, an infectious disease of sheep and goats caused by a virus-like agent.

(37) Screwworm (miasis), a wound infection of animals and man caused by Cochliomyia hominivorax.

(38) Tuberculosis, an infectious disease of cattle, bison, sheep, goats, swine, horses, cervidae, camelids and man caused by Mycobacterium bovis, M. avium or M. tuberculosis.

(39) Vesicular exanthema, an infectious disease of swine, certain aquatic animals and man caused by a calicivirus (VEV).

(40) Vesicular stomatitis, an infectious disease of cattle, sheep and swine caused by a virus.

(b) Designation of additional dangerous transmissible diseases through regulation.--The department shall have the authority to promulgate regulations that designate other transmissible diseases to be dangerous transmissible diseases under this chapter if such other transmissible diseases present a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries. The department shall also have the authority to withdraw the designation of a particular transmissible disease as a dangerous transmissible disease under this chapter if the transmissible disease no longer presents a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries.

(c) Department of Health; notification and consultation.--The department shall inform the Department of Health of the outbreak of a domestic animal disease which may threaten human health and shall, in consultation with the Department of Health, determine the public health risk associated with the domestic animal disease outbreak and the appropriate action to manage such risk. Additions or deletions of domestic animal diseases of public health significance to or from the list of dangerous transmissible diseases shall be jointly determined by the department and the Department of Health.

(d) Designation of additional dangerous transmissible diseases through temporary order.--Upon the determination that a transmissible disease not listed in subsection (a) and not designated a dangerous transmissible disease through regulation under subsection (b) presents a danger to public health, to domestic animal health, to the safety or quality of the food supply or to the economic well-being of the domestic animal industries, the department shall issue a temporary order proclaiming that transmissible disease to be a dangerous transmissible disease within the meaning of this chapter. This chapter shall be applicable to that dangerous transmissible disease as of the date of actual or constructive notice of the order or any later date specified in that order. The department shall publish such an order in the Pennsylvania Bulletin within 20 days of its issuance. Publication in the Pennsylvania Bulletin shall effect constructive notice. The temporary order shall remain in effect for a period not to exceed one year, unless reissued, or until the transmissible disease is designated to be a dangerous transmissible disease through regulation under subsection (b), whichever occurs first.

(e) Regulations.--The department may establish regulations addressing the specific discovery, prevention, reporting, testing, control and eradication measures which it determines are necessary with respect to any dangerous transmissible disease.



Section 2322 - Neoplastic diseases, metabolic diseases and heritable diseases

§ 2322. Neoplastic diseases, metabolic diseases and heritable diseases.

If a neoplastic disease, metabolic disease or heritable disease is determined by the department to pose a threat to domestic animal health or to the economic well-being of the domestic animal industries, then the department may establish regulations addressing any discovery, prevention, reporting, testing, control, eradication or other measures as are necessary to lessen or eliminate the threat.



Section 2323 - Health requirements

§ 2323. Health requirements.

(a) Interstate and intrastate movement of domestic animals.--The department may establish identification and minimum health standards for the importation or the intrastate movement of domestic animals in this Commonwealth and may establish procedures for certification of the health status of domestic animals imported into or transported within this Commonwealth. If the department shall suspect the genuineness of any health certificate or official disease test report relating to domestic animals or shall question the competency of the person who shall have issued such report or certificate, the department may decline to accept the same and may refuse to permit the importation or intrastate movement of the domestic animals concerned unless a certificate or report is furnished from the proper inspector of the state or country of origin or USDA-APHIS-VS or unless the department shall otherwise determine.

(b) Violations.--

(1) It shall be unlawful for any person to knowingly, recklessly or negligently import or bring into this Commonwealth without the written permission of the department any domestic animal that is contaminated with a hazardous substance or that is infected with or that has been exposed to any transmissible disease.

(2) It shall be unlawful for any person to knowingly, recklessly or negligently import or bring into this Commonwealth any domestic animal in violation of any of the provisions of this chapter, an order entered under authority of this chapter or any attendant regulation to prevent the introduction of any transmissible disease.

(3) It shall be unlawful for any person to knowingly, recklessly or negligently receive or keep or have in his keeping or possession any domestic animal imported, brought into or transported within this Commonwealth in violation of any of the provisions of this chapter or to allow any such domestic animal to come into contact with any other domestic animal.

(c) Authority to remove or slaughter.--Whenever any domestic animal is imported into this Commonwealth or transported within this Commonwealth in violation of this chapter, the department shall have authority to cause such domestic animal to be removed from this Commonwealth or the domestic animal removed directly to slaughter or destroyed without indemnity.



Section 2324 - Safety of domestic animal feed

§ 2324. Safety of domestic animal feed.

(a) General authority.--The department shall have the authority and the duty to protect the food supply of domestic animals in order to prevent the transmission of diseases and substances hazardous to human health or domestic animal health.

(b) Carcasses used for animal feed.--No domestic animal carcass or parts of a domestic animal carcass shall be sold for domestic animal feeding purposes if the meat or meat parts may be hazardous to the health of domestic animals to which such meat or meat parts may be fed.

(c) Garbage used for domestic animal feed.--No garbage may be fed to domestic animals except in accordance with Subchapter G (relating to garbage feeding business).

(d) Regulations.--The department shall establish regulations and standards to assure the safety of materials that are fed to domestic animals.

(e) Licensure.--The department shall provide for the licensure of persons owning or operating facilities, equipment or conveyances utilized in the collection, treatment, preparation and transportation of domestic animal by-products that are used in feed for domestic animals.

(f) Content.--The department may establish standards for the composition of feed for domestic animals, including, but not limited to, antibiotics and chemical additives for the purpose of preventing tissue residues and contamination of domestic animal products by substances hazardous to human health or domestic animal health. Such standards shall be established by regulation.

(g) Prohibition.--Notwithstanding any provision of this chapter to the contrary, a domestic animal or part of a domestic animal which is suspected of carrying a transmissible spongiform encephalopathy shall not be moved without written permission of the department or used in the manufacture or production of domestic animal feed.



Section 2325 - Use of biologicals, antibiotics, genetic material, chemicals, diagnostic agents and other substances

§ 2325. Use of biologicals, antibiotics, genetic material, chemicals, diagnostic agents and other substances.

(a) Authority.--The department shall have the authority to regulate the manufacture, sale or administration of any biological product intended for diagnostic, preventive or therapeutic purposes with domestic animals. The department may establish regulations to control the production, sale, distribution or use of biologicals, antibiotics, genetic material, chemicals and other substances administered to domestic animals.

(b) Testing.--The department may prescribe methods of making official tests and may restrict the use of such tests to authorized accredited veterinarians and agents of the department and USDA-APHIS-VS for diagnosis of diseases of domestic animals. It shall be the duty of each person using restricted tests to report in writing the results of restricted tests to the department. Each report shall be signed by the person who conducted the test and shall give the date of the test, the name and address of the owner of the domestic animal tested, the location where such test was conducted, a description and definitive permanent identification of the domestic animal or domestic animals tested and a complete statement of the actual result of such test. It shall be unlawful for any person whose duty it is to make a report to fail or refuse to do so.

(c) Vaccines.--The department may, in order to prevent or control the introduction or spread of dangerous transmissible diseases, restrict the use of vaccines in domestic animals or cause domestic animals in this Commonwealth to be vaccinated with biologicals according to regulations promulgated under this chapter.



Section 2326 - Sanitation

§ 2326. Sanitation.

The department shall have the authority to establish standards of sanitation for the operation and maintenance of any facility, conveyance, equipment, building or other means of housing, containing or transporting domestic animals. Sanitation standards shall be established to minimize the possible transmission of dangerous transmissible diseases.



Section 2327 - Disease surveillance and detection

§ 2327. Disease surveillance and detection.

(a) General authority.--The department shall have the authority to regularly monitor the domestic animal population of this Commonwealth to determine the prevalence, incidence and location of transmissible diseases or contamination by hazardous substances.

(b) Duty to report.--It shall be the duty of every practitioner of veterinary medicine and every diagnostic laboratory in this Commonwealth, immediately upon receiving information thereof, to report to the department each case of any dangerous transmissible disease and each case of potential contamination by substances declared hazardous by the department.

(c) Violations.--

(1) It shall be unlawful for any person to impede, hinder or interfere with the testing of a domestic animal or to refuse to confine a domestic animal so as to allow testing without undue burden on the official conducting the test or to fail to present the person's domestic animals for testing by the department under authority of this chapter after reasonable notice of the proposed testing has been given.

(2) It shall be unlawful for any person who has knowledge that a domestic animal is infected with a dangerous transmissible disease or has been exposed to a dangerous transmissible disease or has been contaminated by a hazardous substance to conceal or attempt to conceal such domestic animal or knowledge of such a domestic animal from the department.

(d) Wild animals.--The department shall have the authority to solicit assistance from and provide assistance to Federal and other State agencies, local governments and private entities in monitoring wild animals in this Commonwealth to determine the presence of dangerous transmissible disease. This monitoring may be done in cooperation with the Pennsylvania Game Commission, the Pennsylvania Fish and Boat Commission, the United States Fish and Wildlife Service or any other private or governmental entity.



Section 2328 - Entry on premises

§ 2328. Entry on premises.

In the performance of the duties required by this chapter, the department may at any time enter any premises or stop and detain any vehicle or conveyance. If entry shall be refused or delayed by any person, the department's employee or agent may, upon oath or affirmation, declare before a court of competent jurisdiction that the employee or agent has reason to believe that domestic animals or articles that are or have been confined or kept in or on such premises carry a dangerous transmissible disease, have been exposed to a dangerous transmissible disease or have been contaminated by a hazardous substance and shall further declare that permission to enter and to investigate has been refused or delayed to the department. Upon review of such declaration, the court of jurisdiction may issue a search warrant for such premises, directed to the proper officer, agent or employee. The search warrant shall describe the premises which may be searched under authority of the search warrant, but need not describe the domestic animal, domestic animal products or other articles which are alleged to carry a dangerous transmissible disease, to have been exposed to a dangerous transmissible disease or to have been contaminated by a hazardous substance, which are or have been confined or kept on such premises. An officer, agent or employee of the department armed with such a search warrant shall have all the authority of a constable or other peace officer in the execution of the warrant. It shall be unlawful for any person to refuse or delay admission to any premises to any officer, agent or employee of the department provided with a search warrant issued pursuant to this section. The department shall take appropriate biosecurity and safety measures to ensure that it does not allow dangerous transmissible disease or contamination from hazardous substances to spread as the result of its entry upon any premises or conveyance.



Section 2329 - Quarantine

§ 2329. Quarantine.

(a) Power to establish and enforce.--Whenever a dangerous transmissible disease or contamination by hazardous substances exists anywhere within or outside of this Commonwealth, or whenever it is deemed advisable to test or treat any domestic animal upon the reasonable suspicion that it has contracted or been exposed to a dangerous transmissible disease or is contaminated with a hazardous substance, or whenever the testing or treatment of a domestic animal indicates that the domestic animal has been exposed to a dangerous transmissible disease or contaminated with a hazardous substance so as to render future accurate testing for recent exposure of that domestic animal to that dangerous transmissible disease or hazardous substance impractical or impossible, the department shall have the power to establish and enforce quarantines of any such infected, exposed, contaminated, suspected or susceptible domestic animal. In addition to the aforedescribed domestic animals, a quarantine may apply to any goods, products, facilities, containers, vehicles or materials that may carry dangerous transmissible disease or that may be contaminated with a hazardous substance and may be applied on or in or against any premises, area or locality as defined in this chapter.

(b) Type and duration.--Quarantines shall be of three kinds:

(1) interstate and/or international;

(2) general; and

(3) special;

and shall continue in effect for such lengths of time as the department deems necessary or advisable.

(c) Interstate and international quarantines.--

(1) An interstate or international quarantine may be established and enforced by order of the department against any place or places outside this Commonwealth for any of the reasons set forth in subsection (a) or where dangerous transmissible diseases or hazardous substances are reported to exist. An interstate or international quarantine order may prohibit the bringing of any domestic animals, conveyances, containers, goods, products or materials into this Commonwealth except in accordance with the requirements set forth in the quarantine order. The order may require the quarantine, testing, treatment, killing or other disposition of any domestic animal brought into this Commonwealth in violation of the order and may require the quarantine, disinfection or destruction of goods, products, conveyances, materials or containers brought into this Commonwealth in violation of the order. The order may also require that a person importing domestic animals in violation of the order bear the expenses of postentry requirements of this chapter.

(2) An interstate or international quarantine shall be established by order of the department and shall be effective as of the date of actual or constructive notice of the order or any later date specified in that order.

(3) Notices and copies of the order establishing an interstate or international quarantine shall be advertised in the Pennsylvania Bulletin within 20 days of the date of the order, in at least one newspaper of general circulation within this Commonwealth and in at least one newspaper of general circulation in the state(s) or nation(s) against which the quarantine is directed. Publication in the Pennsylvania Bulletin shall effect constructive notice. The department shall, if practicable, mail or deliver notice and a copy of the quarantine order to the governmental agency or agencies overseeing agricultural affairs in the state(s) or nation(s) against which the quarantine is directed. The quarantine order may be enforced prior to such publication or distribution.

(d) General quarantines.--

(1) A general quarantine may be established and enforced by order of the department against any area or locality within this Commonwealth for any of the reasons set forth in subsection (a) to prevent a dangerous transmissible disease or a domestic animal contaminated by a hazardous substance from being carried into, within, from or out of the area or locality that is subject to the quarantine. A general quarantine order may include any domestic animals, conveyances, containers, goods, products or materials that may carry dangerous transmissible disease or domestic animals that are contaminated with a hazardous substance and may include any area or locality, including all buildings, structures, premises and equipment located therein.

(2) A general quarantine shall be established by order of the department and shall be effective as of the date of actual or constructive notice of the order or any later date specified in that order.

(3) Notices and copies of the order establishing a general quarantine shall be advertised in the Pennsylvania Bulletin within 20 days of the date of the order and in at least one newspaper of general circulation within the area or locality subject to the quarantine. Publication in the Pennsylvania Bulletin shall effect constructive notice. The quarantine order may be enforced prior to such publication.

(e) Special quarantines.--

(1) A special quarantine may be established and enforced by order of the department against any premises, domestic animals, conveyances, containers, goods, products or materials situated within this Commonwealth for any of the reasons set forth in subsection (a) or whenever it is deemed necessary or advisable by the department to prevent or control the spread of a dangerous transmissible disease; control a domestic animal contaminated by a hazardous substance; control any domestic animal; examine or disinfect or regulate the use of any premises, materials, conveyances, goods, containers or products; or destroy or dispose of the carcass of any dead domestic animal.

(2) A special quarantine shall be established by the posting of a quarantine order describing the domestic animal or domestic animals and any conveyances, containers, goods, materials, products or premises covered by the special quarantine. The quarantine notice shall be conspicuously posted so as to alert any visitor to the quarantined premises of the probable presence of a dangerous transmissible disease or domestic animals contaminated by hazardous substances.

(3) If practicable, the department shall serve a copy of the special quarantine order upon the owner or caretaker of the domestic animals, premises or other property subject to the order. The department shall have authority to make available to interested persons the names and locations of premises subject to special quarantine.

(f) Violations of quarantine.--

(1) It shall be unlawful for any person to sell, offer for sale, lease, lend, exchange, give away, transfer, remove or allow to be removed any animals or animal products, goods, materials, containers, conveyances or other articles that are the subject of a general or special quarantine order under this section without first obtaining the written permission of the department to do so.

(2) It shall be unlawful for any person to allow a domestic animal that is the subject of a general or special quarantine order under this section to stray beyond the quarantined premises, area or locality.

(3) It shall be unlawful for any person to transfer ownership of any animal or animal product that is the subject of a general or special quarantine order under this section without first notifying the prospective or actual transferee of the quarantine order and the reasons for the imposition of quarantine.

(4) It shall be unlawful for any person to use or prepare as food for humans or domestic animals any domestic animal or domestic animal product that is the subject of a general or special quarantine order under this section without first obtaining the written permission of the department to do so. Such permission shall be granted in accordance with any applicable guidelines established by the department.

(5) It shall be unlawful for any person to tear, deface, destroy, remove, conceal or alter in any way any notice of quarantine posted by the department or to remove or destroy, partially or wholly, any portion of a building, tree, fence or other object to which a notice of quarantine has been posted by the department.

(6) It shall be unlawful for any person to bring into this Commonwealth any domestic animals, containers, goods, products, conveyances or materials that are the subject of an interstate or international quarantine order under this section.

(7) It shall be unlawful for any person to impede, hinder or interfere with the department entering upon premises or elsewhere in the performance of duties imposed by this subchapter.

(8) It shall be unlawful for any person to violate any provision of a quarantine order issued under this section.



Section 2330 - Condemnation

§ 2330. Condemnation.

The department shall have the authority to condemn and seize or cause to be destroyed any quarantined domestic animal, domestic animal product, conveyance or other quarantined article that has been determined by the department as having been exposed to a dangerous transmissible disease or a hazardous substance such that destruction of the domestic animal, domestic animal product, conveyance or other article is necessary to prevent the spread of such disease or contamination.



Section 2331 - Indemnification

§ 2331. Indemnification.

(a) In general.--Whenever a condemned domestic animal, domestic animal product or other condemned property is slaughtered or destroyed by order of the department to eradicate or prevent the spread of dangerous transmissible disease or contamination by a hazardous substance, the department may compensate the owner of such domestic animal, domestic animal product or other condemned property for a portion of the appraised value of the domestic animal or property and may compensate a person for cleanup costs and disposal costs or a portion thereof, provided that such compensation is made in accordance with this section. Notwithstanding the definition of "owner" set forth in section 2303 (relating to definitions), indemnification payments and payments of cleanup costs and disposal costs made under this section shall be made only to those persons who have an actual ownership interest in the domestic animal or other property that is the subject of the indemnification payment.

(b) Indemnification limits.--

(1) The amount of indemnity paid by the department shall not exceed $2,000 with respect to any individual domestic animal.

(2) The amount of indemnity paid by the department with respect to domestic animals condemned under authority of this chapter shall not exceed the sum of $200,000 for any group of domestic animals, regardless of the number of owners having domestic animals within such group of condemned domestic animals.

(3) The maximum amount of indemnity paid by the department shall not exceed 67% of the appraised value of the condemned domestic animal, domestic animal product or other condemned property for which indemnification is sought.

(4) The amount of indemnity paid by the department to the owner of domestic animals condemned under authority of this chapter plus the salvage value and the value of indemnity payments received from any other source shall not exceed 90% of the appraised value of such domestic animals.

(5) The amount of indemnity which the department may pay under this section shall be limited by the availability of funds for this purpose.

(6) Funds for indemnification under this section may not be paid by the department to indemnify owners of condemned cats and dogs.

(b.1) Cleanup costs and disposal costs.--

(1) The department may pay cleanup costs and disposal costs incurred on or after October 1, 2001, but prior to the effective date of this subsection if the cleanup and disposal activities generating the costs are agreed upon in writing between the department and the person incurring the costs.

(2) The department may pay cleanup costs and disposal costs incurred on or after the effective date of this subsection if the cleanup and disposal activities generating the costs are agreed upon in writing between the department and the person incurring the costs in advance of the performance of the activities.

(3) The amount of cleanup costs and disposal costs which the department may pay under this section shall be limited by the availability of funds for this purpose.

(c) Forfeiture.--A person shall not be eligible for any indemnity payment, depopulation incentive payment, cleanup cost payment or disposal cost payment under this chapter for any domestic animal, group of domestic animals, domestic animal product or other article if such person has been determined by the department to have committed a violation of any provision of this chapter or order, rule or regulation adopted under authority of this chapter that has resulted in the condemnation for which indemnity would be paid. A person shall not be eligible for any indemnity payment, depopulation incentive payment, cleanup cost payment or disposal cost payment with respect to any domestic animal or group of domestic animals having a condition of disease or contamination which the department has determined to have been directly caused by the person's willful misuse of a pesticide or a hazardous substance.

(d) Appraisal.--Whenever the department condemns domestic animals, domestic animal products or other articles, the value of such animals, products and articles shall be appraised. No domestic animal that is dead shall be appraised, and no indemnity shall be payable for such domestic animal, except that a domestic animal that dies after condemnation by the department may be appraised on the basis of its condition at the time of condemnation and indemnity may be paid with respect to such a domestic animal. The department shall determine the appraised value of the condemned domestic animal, products or articles taking into consideration the current market values, age of the animal, physical condition of the animal, its condition as to disease, nature and extent of disease, breeding value, milk production value, salvage value of the animal and any other factors which may influence value. If the department and the owner of the condemned domestic animals, domestic animal products or other articles are unable to agree on the appraised value of the domestic animals, products or articles, then the department and the owner may appoint a mutually agreeable appraiser to determine the appraised value. Costs of such an appraisal shall be borne by the owner. In the absence of such a mutually agreeable appraiser, the department's determination of the appraised value shall control.

(e) Disposal of condemned domestic animal.--A domestic animal that has been condemned by the department and is eligible for indemnity under this chapter shall be disposed of by the owner, under the supervision of the department, in accordance with the laws of this Commonwealth and regulations adopted by the department. When condemned domestic animals are approved by the department for salvage, the salvage value shall be paid directly to the owner by the buyer of the live domestic animal or the buyer of the carcass, hide, offal or other by-product. The buyer shall promptly present an itemized statement of the salvage value to the department to determine the amount, if any, due from the department to the owner.

(Dec. 9, 2002, P.L.1495, No.190, eff. imd.)

2002 Amendment. Act 190 amended subsecs. (a) and (c) and added subsec. (b.1). Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

Cross References. Section 2331 is referred to in sections 2333, 2334 of this title.



Section 2332 - Depopulation incentive

§ 2332. Depopulation incentive.

(a) Generally.--If a domestic animal, domestic animal product or other property has not been condemned under authority of this chapter, the department shall have the discretion to pay to the owner of any domestic animal or other property a sum which shall not exceed 33% of the appraised value of that domestic animal or other property and may compensate a person for cleanup costs and disposal costs or a portion thereof in consideration of that owner or other authorized person voluntarily slaughtering or destroying that domestic animal or other property and implementing cleanup and disposal measures in accordance with this chapter and with the prior agreement of the department. This discretion may be exercised only upon the department's determination that the destruction and disposal of the domestic animal or other property serves to protect public health, the safety or quality of the food supply or the economic well-being of domestic animal industries. Payment of a depopulation incentive under this section is limited by the availability of funds for this purpose.

(b) Limits.--A depopulation incentive payment shall not exceed $2,000 with respect to any individual domestic animal. A depopulation incentive payment plus the salvage value and any other compensation received from other sources shall not exceed 90% of the appraised value of the domestic animal or other property that is the subject of the depopulation incentive payment. Notwithstanding the definition of "owner" in section 2303 (relating to definitions), depopulation incentive payments made under this section shall be made only to those persons who have an actual ownership interest in the domestic animal or other property that is the subject of the depopulation incentive payment.

(c) Cats and dogs.--The department may not make depopulation incentive payments for cats and dogs.

(Dec. 9, 2002, P.L.1495, No.190, eff. imd.)

2002 Amendment. Act 190 amended subsec. (a). Section 7 of Act 190 provided that the amendment shall apply to cleanup costs and disposal costs incurred on or after October 1, 2001.

Cross References. Section 2332 is referred to in section 2333 of this title.



Section 2333 - Restriction on payment of indemnification and depopulation incentive

§ 2333. Restriction on payment of indemnification and depopulation incentive.

(a) Generally.--Notwithstanding any other provision of law, indemnification under section 2331 (relating to indemnification) and depopulation incentive under section 2332 (relating to depopulation incentive) shall be paid only for domestic animals.

(b) Avian influenza.--Notwithstanding any other provision of law, whether a domestic animal, domestic animal product or other property is condemned by the department and slaughtered or destroyed under section 2331 or voluntarily slaughtered or destroyed by the owner under section 2332 to eradicate or prevent the spread of avian influenza, the amount payable by the department shall in all cases be the same percentage of appraised value as determined by the department. All other provisions of sections 2331 and 2332 shall apply to any payment under this subsection.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.)



Section 2334 - Report on insurance or cost-sharing program

§ 2334. Report on insurance or cost-sharing program.

On or before 12 months from the effective date of this chapter, the department shall submit to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives a report on the feasibility of establishing an insurance or other cost-sharing program in lieu of indemnification under section 2331 (relating to indemnification) to compensate owners of domestic animals which are condemned and destroyed by the department to prevent the spread of disease or contamination.



Section 2335 - Contract growers

§ 2335. Contract growers.

On or before 12 months from the effective date of this chapter, the department shall submit to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives a report regarding the feasibility of paying a portion of the indemnification or depopulation incentive to a person who raises domestic animals under contract for the owner of such animals and a portion to the owner when the domestic animals are condemned and destroyed to prevent the spread of a transmissible disease or hazardous substance. In preparing the report, the department shall consider ways in which the owner and the person under contract to the owner would share the indemnification or the depopulation incentive in proportion to the loss which each incurred.



Section 2341 - General authority

§ 2341. General authority.

The department shall have authority to regulate the activities, facilities and equipment of domestic animal or dead domestic animal dealers, agents and haulers for the purpose of assuring the sanitary handling of dead domestic animals and the sanitary handling, marketing and exchange of domestic animals.



Section 2342 - License of dealers and haulers

§ 2342. License of dealers and haulers.

(a) Requirement.--No person shall engage in or carry on the business of a dealer or hauler of domestic animals or of dead domestic animals or act as an agent for a dealer or hauler, unless such person is duly licensed by the department. With respect to dealers of dogs, the requirements of this subchapter are in addition to the requirements under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law.

(b) Application.--Application for a dealer's or hauler's license shall be made on a form furnished by the department. The form shall contain such information as the department may reasonably require to determine the applicant's identity, competency and eligibility.



Section 2343 - Licensure of agents

§ 2343. Licensure of agents.

(a) General rule.--Except as provided in subsection (b), a domestic animal or dead domestic animal dealer or hauler who applies for or holds a dealer's or hauler's license may designate any person to act as an agent on behalf of that dealer or hauler. The designation shall be made either on the domestic animal or dead domestic animal dealer's or hauler's license application form or by a written notice to the department requesting the issuance of an agent's license. The department may require such additional information as is necessary to determine the identity, competency and eligibility of an applicant for an agent's license. A dealer or hauler shall be accountable and responsible for contracts made by any of its licensed agents.

(b) Exception.--Notwithstanding subsection (a), a dealer of dogs may not designate a person to act as an agent on behalf of the dealer.



Section 2344 - Verification of application

§ 2344. Verification of application.

An applicant for a license under this subchapter shall sign the license application, and such signature shall serve to affirm that the information contained in the application is true and correct. An application and the information contained therein for licensure under this chapter shall be subject to the provisions of 18 Pa.C.S. § 4904 (relating to unsworn falsification to authorities).



Section 2345 - License fees

§ 2345. License fees.

The fee for a domestic animal or dead domestic animal dealer's or hauler's license is $50. If a person is a dealer of dogs and is licensed under the act of December 7, 1982 (P.L.784, No.225), known as the Dog Law, there shall be no fee for licensure under this section. The fee for an agent's license is $25. These fees shall be paid prior to the issuance of a license by the department. The department may change these license fees through regulations.



Section 2346 - Term of license

§ 2346. Term of license.

A license issued under this subchapter shall expire at the end of the calendar year for which it was issued, except that licensure shall be continued, pending renewal or denial by the department if the renewal application is received by the department no later than December 1 of the preceding calendar year.



Section 2347 - Posting and display of license

§ 2347. Posting and display of license.

Any person licensed under this subchapter and conducting business under such a license shall post a copy of the license furnished by the department in or at the place of business of the licensee. The license shall be posted and exposed for viewing by those persons conducting the business which is the subject of the license and for inspection by the department. The licensee and any agents of the licensee shall carry a license verification card issued by the department at all times when acting as a dealer, agent or hauler. This license verification card shall be exhibited to persons when negotiating with or soliciting business from them and to the department upon request.



Section 2348 - Denial, suspension or revocation of license

§ 2348. Denial, suspension or revocation of license.

The department may, after due notice and an opportunity for a hearing, deny, suspend, revoke or modify a license issued under this subchapter if the department finds that the applicant or licensee has violated any provision of this chapter or its related regulations or finds the existence of any of the following:

(1) the applicant or licensee has violated the laws of the United States or this Commonwealth or official regulations governing the interstate or intrastate movement, shipment or transportation of animals;

(2) the applicant or licensee has made false or misleading statements or has fraudulently misrepresented the health or physical condition of domestic animals with regard to official tests or quantity of domestic animals or in the buying or receiving of domestic animals or in the receiving, selling, exchanging or shipping of domestic animals, including soliciting or negotiating the sale, resale, exchange or shipment of domestic animals;

(3) the applicant or licensee has engaged in a continued course of dealings of such a nature as to satisfy the department of the inability or unwillingness of the applicant or licensee to properly conduct the business of a dealer, hauler or agent in accordance with the requirements of this chapter;

(4) the applicant or licensee has failed to practice measures of sanitation prescribed by the department for premises or conveyances used for the confining, stabling, yarding, housing, holding or transporting of domestic animals; or

(5) the applicant or licensee has failed to keep records required by the department or by law or has refused to allow inspections or to produce books, accounts or records of transactions in the carrying on of the business for which such license is requested or granted.



Section 2349 - Records and inspections

§ 2349. Records and inspections.

Every dealer, agent and hauler shall keep such accounts, records and memoranda as are determined by the department to be sufficient to identify all living or dead domestic animals handled and their origin and disposition to fully and clearly disclose all transactions involved in his business, including the true ownership of such business by stockholders or otherwise. Every dealer, agent and hauler shall also keep records of such health certifications and sanitary measures as are required under the provisions of this chapter or its regulations. The department may investigate the records of any applicant or licensee under this subchapter. The applicant or licensee shall provide its records upon the department's request. Information unrelated to the purpose of the investigation and relating to the general business of the applicant or licensee shall be deemed to be of confidential nature by the department. The department shall conduct such inspections as are necessary to assure the sanitary and humane handling of domestic animals.



Section 2351 - General authority

§ 2351. General authority.

The department shall have the authority and the duty to cause the sanitary and safe disposal of dead domestic animals, domestic animal products and domestic animal parts, tissues, excrement and other wastes to prevent the spread of transmissible diseases or dangerous transmissible diseases or the spread of contamination by hazardous substances. This subchapter shall not apply to the disposal of carcasses of domestic animals slaughtered for human food nor to the premises or the rendering operations on the premises of a licensed slaughter establishment subject to official Federal or State inspection, provided that such inspection includes inspection of the rendering operations.



Section 2352 - Disposal of dead domestic animals

§ 2352. Disposal of dead domestic animals.

(a) Requirements.--The following requirements shall be met regarding the disposal of the bodies of dead domestic animals:

(1) Persons owning or possessing domestic animals that they know to have died of dangerous transmissible disease shall report the occurrence of the disease to the department and dispose of the domestic animals under the supervision and instruction of the department.

(2) Persons caring for or owning domestic animals that have died shall prevent exposure of the carcasses of such dead domestic animals to other living animals, domestic animals and the public and shall dispose of the carcass within 48 hours after the domestic animal dies. Disposal shall be accomplished in accordance with the requirements of this chapter.

(3) Dead domestic animals, parts of dead domestic animals, offal and animal waste may not be transported on public highways for any purpose unless such materials are transported in a manner that precludes contamination of the environment or danger to animal or public health.

(4) Dead domestic animals, parts of dead domestic animals, offal and animal waste shall be disposed of only in accordance with one of the following methods or a method hereafter approved by the department:

(i) Burial in accordance with regulations governing water quality.

(ii) Incineration in accordance with regulations governing air quality.

(iii) Processing by rendering, fermenting, composting or other method according to procedures and product safety standards established by the department.

(b) Feeding restricted.--No uncooked dead animal or uncooked dead domestic animal parts, including offal of any description, shall be fed to domestic animals unless processed in accordance with regulations adopted by the department.

(c) Importation restricted.--No dead domestic animal, offal or parts of dead domestic animals may be transported into this Commonwealth unless transported directly to a diagnostic laboratory or consigned and delivered to a dead domestic animal disposal plant licensed by the department.



Section 2353 - Disposal of animal waste

§ 2353. Disposal of animal waste.

Animal waste known or suspected to have been exposed to a dangerous transmissible disease or hazardous substance shall be disposed of in accordance with regulations attendant to this chapter.



Section 2354 - Licensure requirement of dead domestic animal disposal businesses.

§ 2354. Licensure requirement of dead domestic animal disposal businesses.

Any person who purchases or receives for disposal a dead domestic animal, domestic animal part or potentially infectious animal waste shall be deemed to be in the business of dead domestic animal disposal and shall be licensed by the department to engage in and conduct such activity.



Section 2355 - Licensing procedure

§ 2355. Licensing procedure.

(a) Applications and fees.--Any person intending to operate a dead domestic animal disposal business within this Commonwealth shall, prior to the commencement of business, file an application with the department for the issuance of a dead domestic animal disposal business license. The application shall be made on a form provided by the department. A license fee of $100 shall be submitted to the department for each dead domestic animal disposal plant to be operated by the applicant within this Commonwealth. This license fee may be changed by the department through regulations.

(b) Term of license and renewal.--A license issued under this subchapter shall expire as of the end of the calendar year for which it was issued, except that licensure shall be continued pending renewal or denial by the department if the renewal application is received by the department no later than December 1 immediately preceding the calendar year for which license renewal is sought.



Section 2356 - Conditions of licensure

§ 2356. Conditions of licensure.

(a) Inspections.--As a precondition to the issuance of a license under this subchapter and as a continuing condition of such licensure, the department shall inspect an applicant's or licensee's dead domestic animal disposal plants, facilities, equipment or vehicles for compliance with this chapter and its attendant regulations.

(b) Disposal methods.--All carcasses, domestic animal parts, offal or other animal waste received or generated by a licensee under this subchapter shall be processed in accordance with such time limits, sanitation standards, personnel requirements and biosecurity standards as are necessary to prevent the spread of transmissible disease or dangerous transmissible disease. The department may formalize these limits or standards through regulation.

Cross References. Section 2356 is referred to in section 2357 of this title.



Section 2357 - Denial, suspension or revocation of license

§ 2357. Denial, suspension or revocation of license.

An application or license under this subchapter may be denied, suspended or revoked if the department determines that any of the conditions of licensure set forth in section 2356 (relating to conditions of licensure) have been violated or if the department determines that a deficiency or violation on the applicant's or licensee's part had not been corrected within the time limit set forth in a written notice of deficiency or violation issued to the applicant or licensee by the department.



Section 2361 - General authority

§ 2361. General authority.

The department shall have authority to regulate the destruction, slaughter or processing of domestic animals in order to assure the proper treatment of domestic animals and the safety and quality of food of domestic animal origin. The department may:

(1) Establish standards for the humane slaughter of domestic animals.

(2) Regulate the slaughter and processing of domestic animals for human or animal consumption and may require the licensure of slaughter and processing establishments.

(3) Establish minimum standards regarding the health and quality of domestic animals permitted to be processed for human consumption or animal feed.



Section 2362 - Humane methods of slaughtering domestic animals

§ 2362. Humane methods of slaughtering domestic animals.

(a) Humane methods required.--

(1) Humane methods shall be used in the handling of domestic animals for slaughter and in the actual bleeding and slaughter of domestic animals.

(2) The use of a manually operated hammer, sledge or poleax by slaughterers, packers or stockyard operators during slaughtering operations is not a humane method of slaughter.

(b) Ritual slaughter.--Subsection (a) shall not apply to the operator of a commercial establishment with respect to the positioning and ritual slaughter of cows, poultry and sheep until one year after the department finds and notifies the operator that there is available at reasonable cost a ritually acceptable, practicable and humane method of handling or otherwise preparing conscious calves, poultry and sheep for slaughter.

(c) Exception.--Subsection (a) shall not apply to a farmer or other person slaughtering domestic animals owned by the farmer or person.

(d) Construction of section.--This section shall not be construed to prohibit, abridge or in any way hinder the religious freedom of any person or group.

(e) Review.--Determinations made by the department under authority of this section shall be subject to review in the manner provided by 2 Pa.C.S. Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).

(f) Applicability.--Where the slaughtering operations of slaughterers, packers or stockyard operators who would otherwise be subject to the requirements of this section are subject to inspection by the United States Department of Agriculture, applicable Federal law shall control, and the determination of whether slaughter is conducted by humane methods shall be made by the United States Department of Agriculture in accordance with Federal authority on the subject of humane methods of slaughter.



Section 2371 - Licensure requirement

§ 2371. Licensure requirement.

Any person who feeds garbage to domestic animals shall be deemed to be engaged in the garbage feeding business. It shall be the duty of any such person to obtain a license from the department as a precondition to operating a garbage feeding business within this Commonwealth and to thereafter maintain a current license while such business is in operation.



Section 2372 - Application and fee

§ 2372. Application and fee.

Any person intending to operate a garbage feeding business or plant within this Commonwealth shall, prior to the commencement of operation, file an application with the department for the issuance of a garbage feeding business license. The application shall be made on a form provided by the department. A license fee of $100 shall be submitted to the department for each garbage feeding business to be operated by the applicant within this Commonwealth. This license fee may be changed by the department through regulations. The Commonwealth, political subdivisions and charitable or religious institutions shall not be required to pay this license fee.



Section 2373 - Issuance of license

§ 2373. Issuance of license.

The department shall issue a license under this subchapter when all of the following are met:

(1) Approval of the application.

(2) Receipt of the appropriate license fee, if any is required.

(3) Inspection of the premises designated on the application as the place of business.

(4) Approval of the buildings, equipment and sanitary conditions.

(5) Such other requirements as the department may deem necessary.



Section 2374 - Term of license and renewal

§ 2374. Term of license and renewal.

A license issued under this subchapter shall expire at the end of the calendar year for which it is issued, except that licensure shall be continued pending renewal or denial by the department if the renewal application is received by the department no later than December 1 immediately preceding the calendar year for which the license renewal is sought.



Section 2375 - Posting of license

§ 2375. Posting of license.

Any person licensed under this section and operating a garbage feeding business shall post a copy of the license in a conspicuous place in or at the place of business.



Section 2376 - Heating certain garbage before feeding

§ 2376. Heating certain garbage before feeding.

All garbage that may contain animals, animal parts or animal products shall be heated thoroughly to a temperature of at least 212 degrees Fahrenheit for a period of at least 30 minutes before being fed to domestic animals, unless the garbage has been treated in some other manner that has been approved by the department. Each lot, batch or unit of garbage shall be heated in its entirety to the required temperature and for the required length of time. A true and accurate record of garbage so processed shall be kept and maintained by the operator of a garbage feeding business or plant for a period of not less than one year. This record shall be made available to the department upon its request.



Section 2377 - Prohibitions and conditions

§ 2377. Prohibitions and conditions.

(a) Sanitation.--All garbage feeding businesses shall be maintained in a reasonably sanitary condition. Approved methods to exterminate flies, vermin and rodents shall be employed regularly.

(b) Slaughter of certain domestic animals prohibited.--It shall be unlawful to slaughter domestic animals for human consumption on any premises used as a garbage feeding business or in any building located on any such premises.

(c) Construction and management.--

(1) Feeding shall be done on water-tight floors, properly drained and constructed so as to be maintained in a sanitary condition.

(2) Any place where feeds are mixed and prepared and any building connected with garbage feeding operations shall be maintained in a sanitary condition and good repair.

(3) Manure and other refuse and rubbish shall not be allowed to accumulate within the buildings or upon the premises of a garbage feeding business to create unsightly or unsanitary conditions.

(4) The facility shall be constructed so that domestic animals are unable to have access to untreated garbage or materials that have come into contact with untreated garbage.



Section 2378 - Inspections

§ 2378. Inspections.

As a precondition to the issuance of a garbage feeding business license and as a continuing condition of such licensure, the department may inspect an applicant's or licensee's facilities for compliance with this chapter and its attendant regulations.



Section 2379 - Notice to remedy and denial, suspension or revocation of license

§ 2379. Notice to remedy and denial, suspension or revocation of license.

The department shall provide an applicant or licensee under this subchapter with written notice of any violation of this subchapter or any regulation relating to garbage feeding businesses. The written notice shall set forth the time within which the applicant or licensee must correct the condition. If an applicant or licensee fails to correct or eliminate such a violation within the time set forth in the written notice, the department may deny, suspend or revoke the license and seek other penalties as are authorized by this chapter.



Section 2380.1 - Definitions

§ 2380.1. Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Applicant." A person applying for a license.

"Cervid." Any member of the Cervidae family and any hybrid.

"Cervidae livestock family." Members of the Cervidae family including deer, elk, moose, reindeer, caribou and hybrids of these animals owned and maintained by a licensee under this subchapter. The term also includes the germ plasm, embryos and fertile ova of these animals.

"Cervidae livestock operation." A normal agricultural operation which contains behind fences privately owned members of the Cervidae livestock family involved in the production, growing, breeding, using, harvesting, transporting, exporting, importing or marketing of Cervidae species or Cervidae products. The term does not include an animal slaughter facility regulated under Subchapter F (relating to slaughter and processing of domestic animals) or a menagerie permitted under 34 Pa.C.S. § 2964 (relating to menagerie permits).

"Harvesting." Any lethal or nonlethal means of collecting cervids or products from cervids on Cervidae livestock operations.

"License." A license issued by the Department of Agriculture to operate a Cervidae livestock operation.

"Licensee." A person that holds a license.

"Normal agricultural operation." As defined under section 2 of the act of June 10, 1982 (P.L.454, No.133), entitled "An Act protecting agricultural operations from nuisance suits and ordinances under certain circumstances."

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. Act 51 amended the def. of "license" and added the defs. of "cervid," "cervidae livestock family," "cervidae livestock operation," "harvesting" and "normal agricultural operation." See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.2 - License required

§ 2380.2. License required.

A person may not operate a Cervidae livestock operation within this Commonwealth unless the person has a license. A separate license is required for each Cervidae livestock operation.

Effective Date. Section 9(1) of Act 190 of 2002 provided that section 2380.2 shall take effect in 120 days.



Section 2380.3 - Application

§ 2380.3. Application.

(a) Form.--An application for licensure, including license renewal, must be made on a form prescribed by the department.

(b) Fee.--An application for a license or for renewal of a license shall be accompanied by a fee of $150. Notwithstanding any other provision of this chapter to the contrary, license fees collected under this section shall be deposited in the Cervidae Livestock Operation Account, which is established as a restricted account in the State Treasury. Moneys in the Cervidae Livestock Operation Account are appropriated on a continuing basis to the department for the purpose of administering this subchapter. All interest and earnings received from investment or deposit of the moneys in the Cervidae Livestock Operation Account shall be paid into the account for the purpose authorized by this subsection. Any unexpended moneys and any interest or earnings on the money in the Cervidae Livestock Operation Account may not be transferred or revert to the General Fund but shall remain in the account to be used by the department for the purpose specified in this subsection.

(Nov. 23, 2010, P.L.1142, No.116, eff. 60 days)



Section 2380.4 - Issuance

§ 2380.4. Issuance.

(a) Inspection.--The department shall inspect the premises of and investigate each applicant. An inspection under this subsection may be made by the department or an agent of the department, including a licensed doctor of veterinary medicine accredited by the department.

(b) Issuance.--Subject to subsection (c)(3), the department shall issue a license if it determines, after inspection of the premises and investigation of the applicant, all of the following:

(1) The premises, including fences, buildings, equipment and sanitary conditions, comply with this subchapter and regulations of the department under this subchapter.

(2) The applicant is able to conduct a Cervidae livestock operation in compliance with this subchapter and regulations of the department under this subchapter.

(c) Provisional license.--

(1) A Cervidae livestock operation which is in operation on the effective date of this subsection but which was not, prior to the effective date of this subsection, subject to licensure shall be granted a provisional license.

(2) Within one year of the effective date of this subsection, the department shall, for each provisional licensee:

(i) perform the investigation and inspection under this section; and

(ii) either issue a license or deny the application.

(3) If the department does not comply with the time requirement under paragraph (2) for a license application by a provisional licensee, a license shall be deemed to be issued.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.

Cross References. Section 2380.4 is referred to in section 2380.5 of this title.



Section 2380.5 - Term; renewal

§ 2380.5. Term; renewal.

(a) Term.--A license is valid for a period of two years from the date of:

(1) issuance under section 2380.4(b) (relating to issuance);

(2) deemed issuance under section 2380.4(c)(3); or

(3) renewal under subsection (b).

(b) Renewal.--A license shall be renewed upon application if the department determines all of the following:

(1) The licensee has not been cited for a violation of this subchapter or a regulation of the department under this subchapter.

(2) There is no reason to believe that the licensee is unable to conduct a Cervidae livestock operation in compliance with this subchapter and regulations of the department under this subchapter.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.6 - Keeping and handling of cervids

§ 2380.6. Keeping and handling of cervids.

(a) Pens and enclosures.--The department shall adopt regulations concerning the type of pens and enclosures used for Cervidae livestock operations. Regulations shall ensure that all of the following apply:

(1) The fenced enclosure surrounds the outside perimeter of the operation and is designed to protect the public and confine the privately owned cervids. Regulations under this paragraph may require a fence height of not greater than ten feet from the ground to the top.

(2) The premises is adequate to provide for the health and comfort of the cervids.

(b) Marking cervids contained at Cervidae livestock operations.--A person may not transfer possession of a cervid unless that cervid is marked by both of the following:

(1) At least one permanent unique identifier, such as a legible tattoo, United States Department of Agriculture (USDA) approved ear tag, breed registration or other department-approved identification method. If a microchip is used, the cervid owner must provide the necessary reader.

(2) At least one temporary identifier.

(c) Live Cervidae.--Cervids may be brought onto the premises through interstate or intrastate commerce and may be removed from the premises or relocated to another premises in a manner consistent with this chapter and regulations promulgated by the department. On delivery of a live cervid, the Cervidae livestock operation shall prepare and deliver to the shipper, purchaser or consignee a receipt, detailed invoice or consignment document including the date, name and address of purchaser or person to whom sold or consigned, the quantity, sex and species of the cervid and the name and address of the Cervidae livestock operation.

(d) Dead Cervidae.--Cervids and cervid products may be removed from the premises or relocated to another premises in a manner consistent with this chapter and regulations promulgated by the department. Prior to delivery and removal from the Cervidae livestock operation premises, the Cervidae livestock operation shall place the dead cervid or part of a cervid in a package or container or shall attach a label to it. The package, container or label shall have printed upon it the name, address and telephone number of the Cervidae livestock operation who produced the cervid. The Cervidae livestock operation shall also issue a receipt, detailed invoice or consignment document including the date of shipment or sale, the name of the shipper, purchaser or consignee, the quantity and sex and species of the cervid so shipped or sold and the name and address and license number of the Cervidae livestock operation shipping, consigning or selling cervids. A dead cervid produced under the authority of the Cervidae livestock operation may not be removed from its package or container or have removed from it the label provided for in this subsection until final consumption or disposal.

(e) Receipt for shipping cervids.--Each shipment of cervids, living or dead, or parts of cervids raised or held on a Cervidae livestock operation shall be accompanied by a receipt, detailed invoice or consignment document issued by the Cervidae livestock operation describing the shipment and stating the origin of the shipment, date, what is being shipped, destination and any other information required by the department. The receipt, detailed invoice or consignment document shall be available for examination during normal business hours until the shipment reaches its final destination, at which time it becomes part of the consignee's record. The consignee's record shall be retained for three years.

(f) Records.--A Cervidae livestock operation shall maintain records of acquisitions and disposals of cervids as well as cervids born and slaughtered on the premises. Records shall be in ink, written in English, and include the full name and address of the person with whom a transaction is conducted. Records shall be available for inspection at reasonable hours. Entries shall be made on the day of transaction. The records shall be kept for three years and shall be the basis of any reports required by the department.

(g) Importation.--Before importing a cervid, the licensee must first obtain an importation permit from the department. An application for an importation permit must state the name and address of the applicant, name and address of the person supplying the cervid, common and scientific name and number of cervids to be covered by the permit, purpose for which the cervid is being imported, qualifications of the applicant to use the cervid for the stated purpose and the location where the cervid will be housed or retained. The application must be received by the department at least ten days prior to the proposed import date. If the cervid is to be purchased at auction, the name and address of the person supplying the cervid and number of cervids purchased shall be reported to the department by telephone, fax or electronic means on the date of purchase. The permittee must receive a confirmation number before the animal is imported. A copy of the completed permit shall be forwarded to the permittee.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. Act 51 amended subsecs. (a), (c) and (d). See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2380.7 - Periodic inspections

§ 2380.7. Periodic inspections.

During regular business hours, the department is authorized to inspect the premises of a licensee for compliance with this subchapter and regulations under this subchapter.



Section 2380.8 - Violations by licensees

§ 2380.8. Violations by licensees.

(a) Notice.--The department must provide a licensee with written notice of a violation of this subchapter or a regulation under this subchapter. The notice must provide a time period within which to correct the violation.

(b) Sanctions.--

(1) If the licensee does not correct a violation specified in a notice under subsection (a) within the specified time period, the department may take the following actions:

(i) Suspend the license.

(ii) Revoke the license.

(iii) Seek enforcement under section 2383 (relating to enforcement and penalties).

(2) Paragraph (1)(i) and (ii) are subject to 2 Pa.C.S. Chs. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and 7 Subch. A (relating to judicial review of Commonwealth agency action).



Section 2380.9 - Game and Wildlife Code and regulations

§ 2380.9. Game and Wildlife Code and regulations.

(a) Code.--The provisions of 34 Pa.C.S. (relating to game) are repealed insofar as they are inconsistent with this subchapter.

(b) Regulations.--

(1) The provisions of 58 Pa. Code Pt. III (relating to Game Commission) are abrogated insofar as they are inconsistent with this subchapter.

(2) Notwithstanding any other provision of law, the Pennsylvania Game Commission has no authority to promulgate regulations on Cervidae livestock operations.

(June 29, 2006, P.L.206, No.51, eff. 60 days)

2006 Amendment. See the preamble to Act 51 in the appendix to this title for special provisions relating to legislative intent.



Section 2381 - Cooperation

§ 2381. Cooperation.

In order to extend the efficiency of the department with regard to the administration and implementation of this chapter, the department is authorized to cooperate with the appropriate regulatory agencies of the Federal Government, any other state or foreign nation.



Section 2382 - Regulations

§ 2382. Regulations.

(a) General authority.--The department shall promulgate and adopt rules and regulations necessary for the administration and implementation of this chapter.

(b) Preexisting regulations.--Except to the extent that they are inconsistent with any provision of this chapter, regulations in effect on the effective date of this chapter shall continue in effect unless subsequently modified by regulations promulgated by the department.

(c) Fees.--The department may impose licensure and user fees to recover costs of supplies, equipment, administration and other fixed overhead costs to provide services and voluntary programs to the domestic animal industry. Unless otherwise specified in this chapter, such fees shall be established by the department through regulations.



Section 2383 - Enforcement and penalties

§ 2383. Enforcement and penalties.

(a) Criminal penalties.--Unless otherwise specified, any person who violates any of the provisions of this chapter or any rule, regulation or order made under this chapter:

(1) For a first offense, commits a summary offense and shall, upon conviction, be sentenced for each offense to pay a fine of not less than $100 nor more than $300 and costs of prosecution and, in default of payment of such fine and costs, shall be sentenced to undergo imprisonment for a period of not more than 90 days.

(2) For a subsequent offense committed within three years of a prior conviction for any violation of this chapter or any rule, regulation or order made under this chapter, commits a misdemeanor of the second degree and shall, upon conviction, be sentenced to pay a fine of not less than $1,000 nor more than $5,000 or to imprisonment for not more than two years, or both, at the discretion of the court.

(b) Civil penalties.--

(1) In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted thereunder or any order issued pursuant thereto, the department may assess a civil penalty of not more than $10,000 upon an individual or business for each offense.

(2) No civil penalty shall be assessed unless the person charged shall have been given notice and opportunity for a hearing on such charge in accordance with law.

(3) In determining the amount of the penalty, the department shall consider the gravity of the violation. The department may issue a warning in lieu of assessing a penalty.

(4) In cases of inability to collect such civil penalty or failure of any person to pay all or such portion of the penalty as the department may determine, the department may refer the matter to the Office of Attorney General, which shall recover such amount by action in the appropriate court.

Cross References. Section 2383 is referred to in sections 2380.8, 2386 of this title.



Section 2384 - Disposition of fees, fines and civil penalties

§ 2384. Disposition of fees, fines and civil penalties.

All moneys derived from fees, fines and civil penalties collected or imposed under this chapter shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture to administer the provisions of this chapter.



Section 2385 - Interference with officer or employee of department

§ 2385. Interference with officer or employee of department.

A person who willfully or intentionally interferes with an employee or officer of the department in the performance of duties or activities authorized under this chapter commits a misdemeanor of the third degree and shall, upon conviction, be subject to a term of imprisonment of not more than one year or a fine of not more than $2,500, or both.



Section 2386 - Civil remedy

§ 2386. Civil remedy.

In addition to any other remedies provided for in this chapter, the Attorney General, at the request of the department, may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business an action in equity for an injunction to restrain any and all violations of this chapter or the rules and regulations promulgated under this chapter or any order issued pursuant to this chapter from which no timely appeal has been taken or which has been sustained on appeal. In any such proceeding, the court shall, upon motion of the Commonwealth, issue a preliminary injunction if it finds that the defendant is engaging in conduct that is unlawful under this chapter or is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with such proceedings. In addition to an injunction, the court in such equity proceedings may levy civil penalties under section 2383 (relating to enforcement and penalties).



Section 2387 - Inapplicability of penal cruelty to animals statutes

§ 2387. Inapplicability of penal cruelty to animals statutes.

No action taken by the department or decision not to act made by the department or condition or action required of another by the written instruction of the department shall be construed as cruelty to animals under any penal statute of this Commonwealth provided that such an action, decision or condition is taken, made or required under the authority of this chapter and its attendant regulations.



Section 2388 - Exemption for governmental entities

§ 2388. Exemption for governmental entities.

All agencies or commissions of the Federal Government and the Commonwealth shall be exempt from the licensure requirements of Subchapters D (relating to dealers, agents and haulers of domestic animals or dead domestic animals), E (relating to disposal of dead domestic animals and animal waste) and G (relating to garbage feeding business).



Section 2389 - Preemption of local laws and regulations

§ 2389. Preemption of local laws and regulations.

This chapter and its provisions are of Statewide concern and shall have eminence over any ordinances, resolutions and regulations of political subdivisions which pertain to transmissible diseases of domestic animals as defined in this chapter; the whole field of regulation regarding the identification of domestic animals; the detection, containment or eradication of dangerous transmissible diseases and hazardous substances; the licensure of domestic animal or dead domestic animal dealers, agents and haulers; the procedure for disposal of dead domestic animals and domestic animal waste; the procedure for the slaughter and processing of domestic animals; humane husbandry practices and the licensure and conditions of garbage feeding businesses.



Section 2390 - Regulation of swine hunting preserves

§ 2390. Regulation of swine hunting preserves.

(a) Promulgation.--The department shall promulgate regulations for swine hunting preserves consistent with section 14 of the department's General Quarantine Order on the Importation and Intrastate Movement of Swine, published at 39 Pa.B. 5442 (September 19, 2009).

(b) Time.--The department shall promulgate the regulations under subsection (a) within two years of the effective date of this subsection.

(c) Sterilization of male swine.--On and after the effective date of this section, it shall be unlawful to release onto a swine hunting preserve a male swine that has not been sterilized.

(d) Pennsylvania Game Commission.--Notwithstanding any other law, the Pennsylvania Game Commission shall have no authority to promulgate regulations on swine hunting preserves, and no regulation promulgated under this section shall be construed to be governed by 34 Pa.C.S. (relating to game).






Chapter 25 - Animal Exhibition Sanitation

Section 2501 - Definitions

§ 2501. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Adequate hand-cleansing facility." A facility which has:

(1) running water and soap or other hand-cleansing methods approved by the department; and

(2) hand-drying equipment or disposable towels.

The term does not include a communal basin.

"Advertise." To notify the public of an event by:

(1) publication in a newspaper, magazine or other publication of general circulation;

(2) announcement on television or radio;

(3) public mailing or distribution of written material; or

(4) posting of written material at a location other than the animal exhibition grounds.

"Agricultural fair." An agricultural exhibition which is conducted in a manner to make it eligible for a grant under the act of July 8, 1986 (P.L.437, No.92), known as the Pennsylvania Agricultural Fair Act.

"Animal." A living nonhuman organism having sensation and the power of voluntary movement and requiring for its existence oxygen and organic food. The term does not include a fish or an aquatic animal.

"Animal exhibition." As follows:

(1) The term shall include:

(i) an agricultural fair;

(ii) a petting zoo;

(iii) an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if the operator advertises the event;

(iv) an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if the operator charges an admission fee for access to the animals; or

(v) an event where animals are displayed on animal exhibition grounds for view and physical contact with humans, if there is a retail food establishment on the grounds.

(2) The term shall not include:

(i) an event, other than an agricultural fair, sponsored by an agricultural organization and held for not more than two days per year;

(ii) an event authorized by a farmer to permit individuals to view or have contact with animals the farmer is raising or keeping in the course of "normal agricultural operation" as defined in the act of June 10, 1982 (P.L.454, No.133), entitled "An act protecting agricultural operations from nuisance suits and ordinances under certain circumstances," which is not held on animal exhibition grounds where there is a retail food establishment;

(iii) an event performed or authorized in the normal course of operation of an equine boarding, riding or training enterprise by the person that operates the enterprise;

(iv) an event performed or authorized on the premises of a pet store by the person that operates the store;

(v) an event sponsored by or authorized by a recognized dog or cat breed association, dog or cat club or recognized kennel association;

(vi) an event performed or authorized by an animal rescue organization, a humane society or association for the prevention of cruelty to animals; or

(vii) an event excluded by regulation of the department.

"Animal exhibition grounds." The premises on which an animal exhibition is conducted.

"Interstate certificate of veterinary inspection." A legible official document that is:

(1) made on a form issued by the chief livestock health official of the state of origin or the United States Department of Agriculture;

(2) prepared by an accredited veterinarian of the state of origin certifying the health of the animal described in the certificate; and

(3) validated by the chief livestock health official of the state of origin.

"Operator." A person that conducts an animal exhibition. The term includes a person that contracts with another to conduct an animal exhibition.

"Pennsylvania health certificate." A legible official document that is:

(1) made on a form (AAI-13) provided by the department; and

(2) prepared by an accredited Pennsylvania veterinarian or a representative of the department certifying the health of animals described in the certificate according to the health requirements established under Chapter 23 (relating to domestic animals) and regulations promulgated under Chapter 23.

"Veterinarian consultation relationship." A relationship in which the owner or caretaker of the animal has assumed responsibility to consult a veterinarian and has agreed to follow the instructions of the veterinarian in relation to zoonotic diseases and implementing best management practices intended to reduce and prevent diseases.

"Zoonotic disease." A disease which is transmissible from an animal to a human being.

(June 27, 2013, P.L.172, No.31, eff. imd.)

2013 Amendment. Act 31 amended the def. of "veterinarian-client-patient relationship" and added the defs. of "interstate certificate of veterinary inspection" and "Pennsylvania health certificate."



Section 2502 - Sanitation standards

§ 2502. Sanitation standards.

(a) Minimum.--The following sanitation standards are required to minimize the risk of contracting a zoonotic disease at an animal exhibition:

(1) An operator shall promote public awareness of the risk of contracting a zoonotic disease at the animal exhibition and of the measures necessary to minimize the risk of contraction by posting appropriate notices at the animal exhibition.

(2) An adequate hand-cleansing facility for adults and children shall be conveniently located on the animal exhibition grounds. The operator shall post appropriate notices which designate the location of the hand-cleansing facility required by this paragraph and encourage the cleansing of hands after touching animals, using the restroom and before eating.

(3) A person may not bring an animal to an animal exhibition unless the person provides the operator with one of the following:

(i) Except as provided under subparagraph (ii), a valid Pennsylvania health certificate or interstate certificate of veterinary inspection.

(ii) A signed statement by the person attesting that a veterinarian consultation relationship exists with regard to each animal to be exhibited, if a Pennsylvania health certificate or interstate certificate of veterinary inspection is not specifically required under Chapter 23 (relating to domestic animals) and regulations promulgated under Chapter 23.

(b) Additional.--The department may promulgate additional sanitation standards through regulations.

(June 27, 2013, P.L.172, No.31, eff. imd.)

2013 Amendment. Act 31 amended subsec. (a)(3).



Section 2503 - Administration

§ 2503. Administration.

The department shall do all of the following:

(1) Access the Department of Health's aggregate data reports and other information relating to the occurrence of zoonotic diseases.

(2) In consultation with the Department of Health, promote public education and physician awareness of the risk, and the sanitation standards necessary to minimize the risk, of contracting a zoonotic disease. The primary emphasis of this paragraph shall be the need to cleanse hands after contact with animals to reduce the risk of contracting a zoonotic disease.

(3) Promulgate regulations necessary to administer this chapter.

(4) Implement and enforce this chapter.



Section 2504 - Penalty

§ 2504. Penalty.

(a) Imposition.--The department may assess an administrative penalty of up to $500 for each violation of this chapter or a regulation promulgated under this chapter.

(b) Procedure.--A penalty assessed under subsection (a) shall be subject to 2 Pa.C.S. Ch. 5 Subch. A (relating to practice and procedure of Commonwealth agencies) and Ch. 7 Subch. A (relating to judicial review of Commonwealth agency action).






Chapter 27 - Taxidermists

Section 2701 - Definitions

§ 2701. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Specimen." Any of the following which are protected under this title, 30 Pa.C.S. (relating to fish) or 34 Pa.C.S. (relating to game):

(1) A bird or a part of a bird.

(2) An animal or a part of an animal.

(3) A fish or a part of a fish.

(4) A reptile or a part of a reptile.



Section 2702 - Registration

§ 2702. Registration.

Any person who holds himself out to the public as a taxidermist or mounts any specimen shall register with the department on a form prescribed by the department. The registration shall include at a minimum the person's name, the business name, the address and telephone number and the person's or business tax identification number. For purposes of this section, the tax identification number may include any of the following:

(1) Federal employer identification number.

(2) Unemployment compensation account number.

(3) Social Security number.

(4) State personal income tax identification number.

(5) State sales tax number.

(6) Corporation tax number.

(7) State employer withholding number.

(8) Any other identification number acceptable to the department.



Section 2703 - Unlawful acts

§ 2703. Unlawful acts.

A person commits a summary offense of the second degree and shall be subject to the penalty imposed under 34 Pa.C.S. § 925(b)(5) (relating to jurisdiction and penalties) if the person does any of the following:

(1) If the person is a taxidermist, mounts any specimen which was not lawfully killed or raised under authority of a propagating permit unless the owner of the specimen presents the taxidermist with a permit obtained from the Pennsylvania Game Commission or the Pennsylvania Fish Commission and, in the case of migratory birds, the required Federal permit.

(2) Mounts any specimen unless the owner of the specimen presents the person with a copy of a permit issued by the Pennsylvania Game Commission or the Pennsylvania Fish Commission. A taxidermist may accept a specimen for safekeeping and, after notifying the nearest Pennsylvania Game Commission or Pennsylvania Fish Commission officer, hold it until the owner obtains the necessary permit or for a period not to exceed 60 days.

(3) Violates the provisions of this chapter.



Section 2704 - Preemption

§ 2704. Preemption.

Nothing in this chapter shall preempt the requirements of any other Federal or State law.



Section 2705 - Duties

§ 2705. Duties.

The department shall:

(1) Upon request, provide the Department of Revenue and the Department of Labor and Industry with information about registered taxidermists.

(2) Charge taxidermy registrants an annual fee of $100 to cover the costs of administering the registration system.



Section 2706 - Recordkeeping

§ 2706. Recordkeeping.

A person registered under this chapter shall maintain an accurate record of all specimens that they mount. The record shall include the type of specimen mounted and the location where the specimen was harvested. The registrant shall make these records available to the department for inspection upon request by the Bureau of Animal Health and Diagnostic Services.



Section 2707 - Reporting

§ 2707. Reporting.

A person registered under this chapter shall report an unmarked Convention on International Trade in Endangered Species or threatened or endangered special specimen to the proper authority within 72 hours of receiving notice of the specimen.






Chapter 41 - Weights and Measures

Section 4101 - Short title of chapter

§ 4101. Short title of chapter.

This chapter shall be known and may be cited as the Consolidated Weights and Measures Act.



Section 4102 - Definitions

§ 4102. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bureau." The Bureau of Ride and Measurement Standards in the Department of Agriculture.

"Certified Examiner of Weights and Measures." An individual who has successfully completed the training course or courses prescribed by the National Institute of Standards and Technology and who complies with certification standards promulgated under section 4110(a)(4) (relating to specific powers and duties of department; regulations).

"Certified parking meter inspector." An individual who is certified by the Department of Agriculture to inspect and certify the accuracy of parking meters.

"Commodity." Anything such as goods, wares, merchandise, compound mixture or preparation, products of manufacture or any tangible personal property which may be lawfully kept, sold or offered for sale or any product being transported by vehicle and sold or priced by weight or any service priced by weight.

"Commodity in package form." Commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale, exclusive, however, of any auxiliary shipping container enclosing packages that individually conform to the requirements of this chapter. An individual item or lot of any commodity not in package form as defined in this section but on which there is a marked selling price based on an established price per unit of weight or measure shall be construed to be commodity in package form.

"Consumer package" or "package of consumer commodity." A commodity in package form that is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions and which usually is consumed or expended in the course of the consumption or use.

"Cord." When used in connection with wood intended for fuel purposes, the amount of wood that is contained in a space of 128 cubic feet when the wood is racked and well stowed.

"Director." The Director of the Bureau of Ride and Measurement Standards in the Department of Agriculture.

"Domestic consumers." Those in residences, apartment houses, stores, churches, office buildings and similar edifices, as distinguished from industrial plants.

"Inspector." A State inspector of weights and measures.

"Intrastate commerce." Any and all commerce or trade that is begun, carried on and/or completed wholly within the limits of this Commonwealth.

"Introduced into intrastate commerce." The time and place at which the first sale and/or delivery of a commodity is made within this Commonwealth, the delivery being made either directly to the purchaser or to a common carrier for shipment to the purchaser.

"Light fuel oils." Kerosene, number one fuel oil, number two fuel oil, number three fuel oil and any similar oil used for domestic heating as distinguished from heavy industrial oils.

"Local government unit." Any city, borough, township or town or any home rule municipality, optional charter municipality or similar general purpose unit of government which may be created or authorized by statute.

"Nonconsumer package" or "package of nonconsumer commodity." Any commodity in package form other than a consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution only.

"Sealer." A sealer or deputy sealer of weights and measures of a city, county or joint city-county jurisdiction.

"Sell" or "sale." Barter and exchange.

"Solid fuel." Anthracite, semianthracite, bituminous, semibituminous or lignite coal, briquettes, boulets, coke, gas-house coke, petroleum coke, carbon, charcoal or any other natural, manufactured or patented fuel not sold by liquid or metered measure.

"Type." A class the individual objects of which are similar to another in design, construction, size and material.

"Use in trade or commerce." Buying or selling goods, wares, merchandise or services.

"Vehicle." Any device in, upon or by which any property, produce, commodity or article is or may be transported or drawn.

"Weights and measures." All weights and measures of every kind, instruments and devices for weighing and measuring and any appliances and accessories associated with any or all such instruments and devices. The term shall include, but not be limited to, the following: parking meters, postal scales and other scales used to determine shipping charges, pill counters, coin-operated person weighers, coin-operated air dispensers and coin-operated axle and vehicle scales. The term shall also include Price Look Up (PLU) devices and Universal Product Code (UPC) scanning systems in food establishments required to be licensed in accordance with the act of July 7, 1994 (P.L.421, No.70), known as the Food Act. The term shall not be construed to include portable scales used to determine compliance with 75 Pa.C.S. Ch. 49 (relating to size, weight and load), meters for the measurement of electricity, gas, natural or manufactured, steam, coolant or water or the counting or timing of telephone calls when the same are operated in a public utility system or taxi meters. Such portable scales, electricity, gas, steam, coolant, water and telephone meters and taxi meters are hereby specifically excluded from the purview of this chapter, and none of the provisions of this chapter shall be construed to apply to such meters or to any appliances or accessories associated therewith.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment. Act 169 added the defs. of "certified parking meter inspector" and "local government unit."

References in Text. The act of July 7, 1994 (P.L.421, No.70), known as the Food Act, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter B of Chapter 57 of this title.

Cross References. Section 4102 is referred to in section 4139 of this title.



Section 4105 - Systems of weights and measures

§ 4105. Systems of weights and measures.

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and one or both of these systems shall be used for all commercial purposes in this Commonwealth. The definitions of basic units of weight and measure, the tables of weight and measure and weights and measures equivalents as published by the National Institute of Standards and Technology are recognized and shall govern weighing and measuring equipment and transactions within this Commonwealth.

Cross References. Section 4105 is referred to in section 4139 of this title.



Section 4106 - State standards of weight and measure

§ 4106. State standards of weight and measure.

Such weights and measures in conformity with the standards of the United States as have been supplied to the Commonwealth by the Federal Government or otherwise obtained by the Commonwealth for use as State standards shall, when the same have been certified as being satisfactory for use as such by the National Institute of Standards and Technology, be the State standards of weight and measure. The State standards shall be kept in a safe and suitable place in the State Metrology Laboratory, shall not be removed except for repairs or for certification and shall be submitted at least once in ten years to the National Institute of Standards and Technology for certification. The State standards shall be used only in verifying the office standards and for scientific purposes. The Department of General Services shall, within six months of the effective date of this section, submit to the chairperson and minority chairperson of the Agriculture and Rural Affairs Committee of the Senate and the chairperson and minority chairperson of the Agriculture and Rural Affairs Committee of the House of Representatives a plan to obtain full National Institute of Standards and Technology accreditation for the State Metrology Laboratory. Such plan shall include recommendations to solve the space, facility and equipment deficiencies of the laboratory.

Cross References. Section 4106 is referred to in section 4107 of this title.



Section 4107 - Office and working standards and equipment

§ 4107. Office and working standards and equipment.

In addition to the State standards provided for in section 4106 (relating to State standards of weight and measure), there shall be supplied by the Commonwealth at least one complete set of copies of the State standards to be kept in the office or laboratory of the bureau and to be known as "office standards" and also such "field standards" and such equipment as may be found necessary to carry out the provisions of this chapter. The office standards and field standards shall be verified upon their initial receipt and, at least once each year thereafter, the office standards by direct comparison with the State standards and the field standards by comparison with the office standards.



Section 4108 - Director and inspectors of weights and measures

§ 4108. Director and inspectors of weights and measures.

There shall be a director of weights and measures and inspectors of weights and measures and necessary technical and clerical personnel who shall be appointed by the department and who shall collectively comprise the State Bureau of Ride and Measurement Standards, of which the director shall be the chief. The department shall be allowed such sums for salaries for the director, the inspectors and the necessary technical and clerical employees, for necessary equipment and supplies and for traveling and contingent expenses as shall be appropriated by the General Assembly.



Section 4109 - General powers and duties of department

§ 4109. General powers and duties of department.

The State Metrology Laboratory shall have the custody of the State standards of weight and measure and of the other standards and equipment provided for by this chapter and shall keep accurate records of the same. The department shall enforce the provisions of this subchapter and keep a general supervision over the weights and measures offered for sale, sold or in use in this Commonwealth.



Section 4110 - Specific powers and duties of department; regulations

§ 4110. Specific powers and duties of department; regulations.

(a) Regulations.--The department shall issue from time to time regulations for the enforcement and administration of this subchapter, which regulations, upon being promulgated pursuant to law, shall have the force and effect of law. These regulations may include:

(1) Standards of net weight, measure, count and standards of fill for any commodity in package form.

(2) Rules governing the technical and reporting procedures to be followed and the report and record forms and marks of approval and rejection to be used by inspectors of weights and measures in the discharge of their official duties.

(3) Exemptions from the sealing or marking requirements of section 4119 (relating to disposition of correct and incorrect apparatus) with respect to weights and measures of such character or size that such sealing or marking would be inappropriate, impracticable or damaging to the apparatus in question.

(4) Institution of a program containing standards whereby individuals shall be department-certified as Certified Examiners of Weights and Measures. Certification under such program may be for a given category or categories of measuring or weighing devices or for a particular type of device except for commercially used truck-mounted fuel oil meters and retail motor fuel dispensers. The department shall certify only such individuals who:

(i) successfully complete the appropriate training course or courses prescribed by the National Institute of Standards and Technology for the type of certification sought and who comply with departmental certification standards promulgated under this paragraph; and

(ii) are not the owner or lessee of the devices tested and inspected or an employee or agent of the owner or lessee of the devices tested and inspected.

Any program instituted under this paragraph shall include testing and inspection performance standards, reporting procedures, random inspection and testing by inspectors of a sample of devices inspected and tested by Certified Examiners of Weights and Measures and any other type of standards or procedures the department deems necessary to implement the program.

(b) Specifics.--These regulations shall include specifications, tolerances and regulations for weights and measures of the character of those specified in section 4112 (relating to general testing and inspections) designed to eliminate from use, without prejudice to apparatus that conforms as closely as practicable to the official standards, those:

(1) that are not accurate;

(2) that are of such construction that they are faulty, that is, that are not reasonably permanent in their adjustment or will not repeat their indications correctly; or

(3) that facilitate the perpetration of fraud.

The specifications, tolerances and regulations for commercial weighing and measuring devices, together with amendments thereto as recommended by the National Institute of Standards and Technology and published in National Institute of Standards and Technology Handbook 44, and supplements thereto, or in any publication revising or superseding Handbook 44, shall be the specifications, tolerances and regulations for commercial weighing and measuring devices of the Commonwealth except insofar as specifically modified, amended or rejected by a regulation issued by the department. For the purposes of this subchapter, apparatus shall be deemed to be correct when it conforms to all applicable requirements promulgated as specified in this section; other apparatus shall be deemed to be incorrect.

(c) Method.--Regulations shall be promulgated in the manner prescribed by law.

(d) Reports.--On or before March 1 of each year after the effective date of this subsection, the department shall submit a report to the Agriculture and Rural Affairs Committee of the Senate and the Agriculture and Rural Affairs Committee of the House of Representatives which shall describe all relevant activities of inspectors, Certified Examiners of Weights and Measures and city and county sealers of weights and measures for the preceding calendar year. The report shall contain, at a minimum, the following:

(1) An identification of the regions of this Commonwealth served by inspectors and city and county sealers of weights and measures and the number of such inspectors and city and county sealers of weights and measures in each region.

(2) The number of inspections made by each inspector, Certified Examiners of Weights and Measures and city and county sealers of weights and measures.

(3) The number and nature of enforcement actions initiated by each inspector and city and county sealers of weights and measures.

(4) The disposition of each enforcement action, including the number and nature of warnings issued by each inspector and city and county sealers of weights and measures.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment. Act 169 amended subsecs. (a)(4) and (d).

Cross References. Section 4110 is referred to in sections 4102, 4112, 4119, 4142 of this title.



Section 4111 - Testing and inspections of standards

§ 4111. Testing and inspections of standards.

The State Metrology Laboratory at least once every five years shall test the standards of weight and measure procured by any city or county for which a sealer of weights and measures has been appointed, shall approve the same when found to be correct and shall inspect such standards at least once every two years.

Cross References. Section 4111 is referred to in section 4121 of this title.



Section 4112 - General testing and inspections

§ 4112. General testing and inspections.

(a) Schedule.--When not otherwise provided by law, the department shall have the powers to inspect and test to ascertain if they are correct all weights and measures kept, offered or exposed for sale. It shall be the duty of the department within a 12-month period, or less frequently if in accordance with a schedule issued by it or more frequently if deemed necessary, to assure that all weights and measures commercially used:

(1) in determining the weight, measurement or count of commodities or things sold, offered or exposed for sale on the basis of weight, measure or count; or

(2) in computing the basic charge or payment for services rendered on the basis of weight, measure or count or of devices utilized to dispense services on time;

are inspected and tested to ascertain if they are correct. With respect to single-service devices, that is, devices designed to be used commercially only once and to be then discarded, and with respect to devices uniformly mass produced, as by means of a mold or die and not susceptible to individual adjustment, tests may be made on representative samples of such devices and the lots of which such samples are representative shall be held to be correct or incorrect upon the basis of the results of the inspections and tests on such samples.

(b) Inspections.--Notwithstanding subsection (a), it shall be the duty of the department at intervals not greater than 18 months, to assure that all commercially used vehicle scales, truck-mounted fuel oil meters, truck-mounted liquid petroleum gas meters, compressed natural gas meters and retail motor fuel dispensers are inspected and tested to ascertain if they are correct. The department may accept reports of Certified Examiners of Weights and Measures as sufficient to meet the inspection and testing regulations promulgated under section 4110(a)(4) (relating to specific powers and duties of department; regulations), provided such inspection and testing is performed in accordance with all applicable standards and procedures adopted under section 4110(a)(4), provided that inspectors shall conduct inspection and testing of a sample of devices inspected and tested by Certified Examiners of Weights and Measures.

(b.1) Time.--Unless the department is responding to a consumer complaint, the department shall conduct inspections of truck-mounted fuel oil meters at a mutually agreed upon time. The mutually agreed upon time shall not unreasonably interfere with the delivery of fuel oil during winter months. Both parties shall make a good faith effort to schedule the inspections.

(b.2) Inspection of parking meters.--Notwithstanding subsections (a) and (b), if a local government unit, authority organized by a local government unit or person makes use of parking meters, it shall be the duty of the local government unit, the appropriate authority or the person at intervals not greater than 60 months to assure that all such parking meters are inspected and tested to ascertain if they are correct. The local government unit, appropriate authority or person may accept reports of certified parking meter inspectors as sufficient to meet the inspection and testing requirements of this subsection. The department shall make investigations of parking meters under section 4116 (relating to investigations).

(c) General testing and inspection of scanning devices.--Notwithstanding any other provision of this chapter to the contrary, the department shall test and inspect all commercially used Universal Product Code scanning systems and Price Look Up devices at intervals not greater than 36 months to ascertain if they are correct. A city or county may test and inspect such devices and systems if specified in its memorandum of understanding entered into with the department in accordance with section 4125 (relating to division of responsibilities). Such devices and systems shall be exempt from the triennial testing and inspection requirements of this subsection if the device or system is inspected at least annually on an unannounced basis as part of a private certification program which conforms with the examination procedures for price verification as adopted by the National Conference of Weights and Measures.

(d) Interim procedures.--In order to facilitate the speedy implementation of subsection (c), the department shall promulgate, adopt and use guidelines to provide for the certification of individuals to test and inspect all commercially used Universal Product Code scanning systems and Price Look Up devices. The guidelines shall be published in the Pennsylvania Bulletin. The guidelines shall not be subject to review pursuant to section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, and sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act, and shall be effective for a period of not more than two years. After the expiration of the two-year period, the guidelines shall expire and shall be replaced by regulations which shall be promulgated, adopted and published as provided by law. Nothing in this chapter shall be construed to relieve the department of the responsibility, prior to June 30, 1999, to conduct tests and inspections of all commercially used Universal Product Code scanning systems and Price Look Up devices on a periodic basis and in response to complaints and to initiate appropriate enforcement actions.

(Mar. 24, 1998, P.L.217, No.39, eff. imd.; Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

2012 Amendment. Act 169 amended subsecs. (b) and (c) and added subsecs. (b.1) and (b.2).

1998 Amendment. Act 39 amended subsec. (c) and added subsec. (d).

Cross References. Section 4112 is referred to in sections 4110, 4114, 4120, 4121, 4122, 4142 of this title.



Section 4113 - Registration of sellers, installers and repairers of weighing and measuring devices

§ 4113. Registration of sellers, installers and repairers of weighing and measuring devices.

The department shall have the authority to establish, by regulation, a program requiring the registration of persons engaged in the business of selling, installing, servicing and repairing various types of commercial weighing and measuring devices. The program may prescribe minimum field standards to be maintained by those persons to adequately test and place weighing and measuring devices into commercial service. The program may also require that those persons give adequate notice to the responsible weights and measures jurisdiction of the installation of a commercial weighing and measuring device.



Section 4114 - Registration and report of inspection and testing of weighing and measuring devices used for commercial purposes

§ 4114. Registration and report of inspection and testing of weighing and measuring devices used for commercial purposes.

The department shall establish, by regulation, a program requiring the registration and reporting of inspection and testing of weighing and measuring devices which are required to be tested and inspected on an annual basis in accordance with section 4112 (relating to general testing and inspections). A food establishment shall register its weighing and measuring devices at the same time it submits its annual registration under the act of July 7, 1994 (P.L.421, No.70), known as the Food Act. A public eating and drinking place shall register its weighing and measuring devices at the same time it submits its annual license fee under the act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law. A commercial feed facility shall register its weighing and measuring devices at the same time it submits its annual license fee under section 5103 (relating to licensing). The department shall exempt from the registration requirement of this section any establishment engaged in the retail sale of gasoline for use in the fuel supply tanks of motor vehicles which is required to obtain an annual liquid fuels permit from the Department of Revenue in accordance with the act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act. The department shall enter into a memorandum of understanding with the Department of Revenue which shall specify procedures for the collection of data relating to establishments engaged in the retail sale of gasoline. Nothing in this section shall be construed to authorize the department to impose a fee for the registration of any weighing and measuring device.

References in Text. The act of May 21, 1931 (P.L.149, No.105), known as The Liquid Fuels Tax Act, referred to in this section, was repealed by the act of April 17, 1997 (P.L.6, No.3). The subject matter is now contained in Chapter 90 of Title 75 (Vehicles).

The act of May 23, 1945 (P.L.926, No.369), referred to as the Public Eating and Drinking Place Law, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter A of Chapter 57 of this title.

The act of July 7, 1994 (P.L.421, No.70), known as the Food Act, referred to in this section, was repealed by the act of November 23, 2010 (P.L.1039, No.106). The subject matter is now contained in Subchapter B of Chapter 57 of this title.



Section 4115 - Training program

§ 4115. Training program.

(a) Inspectors and county and city sealers.--The department shall establish by regulation minimum training which shall be required to be met by all inspectors and county and city sealers. The department shall adopt the training program prescribed by the National Institute of Standards and Technology for inspectors and sealers of weights and measures.

(b) Certified parking meter inspectors.--The department shall promulgate regulations that establish training and certification requirements and procedures for certified parking meter inspectors. Prior to the promulgation of regulations under this subsection, the department may issue a temporary order establishing training and certification requirements and procedures for certified parking meter inspectors. A temporary order shall not be effective until on or after it is published in the Pennsylvania Bulletin and shall remain in effect for no more than one year, unless reissued or supplanted sooner by regulations.

(Oct. 24, 2012, P.L.1332, No.169, eff. imd.)

Cross References. Section 4115 is referred to in section 4121 of this title.



Section 4116 - Investigations

§ 4116. Investigations.

The department shall investigate complaints made to it concerning violations of the provisions of this subchapter and shall, upon its own initiative, conduct such investigations as it deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of the provisions of this subchapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.

Cross References. Section 4116 is referred to in sections 4112, 4120, 4121, 4122, 4187.6 of this title.



Section 4117 - Inspection of packages

§ 4117. Inspection of packages.

The department shall, from time to time, weigh or measure and inspect packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery to determine whether the same contain the amounts represented and whether they are kept, offered or exposed for sale or sold in accordance with law, and, when such packages or amounts of commodities are found not to contain the amounts represented or are found to be kept, offered or exposed for sale in violation of law, the department may order them off sale and may so mark or tag them as to show them to be illegal. In carrying out the provisions of this section, the department shall use the National Institute of Standards and Technology Handbook 133, latest edition, containing any amendments or supplements thereto, or which may be superseded by a new handbook, except insofar as specifically modified, amended or rejected by a regulation issued by the department. No person shall:

(1) sell or keep, offer or expose for sale in intrastate commerce any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section unless and until such package or amount of commodity has been brought into full compliance with all legal requirements; or

(2) dispose of any package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section and that has not been brought into compliance with legal requirements in any manner except with the specific approval of the department.

Cross References. Section 4117 is referred to in sections 4121, 4122 of this title.



Section 4118 - Stop-use, stop-removal and removal orders

§ 4118. Stop-use, stop-removal and removal orders.

(a) Orders.--The department shall have the power to issue stop-use orders, stop-removal orders and removal orders with respect to weights and measures being commercially used and to issue stop-removal orders and removal orders with respect to packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery, whenever, in the course of the department's enforcement of the provisions of this subchapter, the department deems it necessary or expedient to issue such orders.

(b) Prohibitions.--No person shall use, remove from the premises specified or fail to remove from the premises specified any weight, measure or package or amount of commodity contrary to the terms of a stop-use order, stop-removal order or removal order issued under the authority of this section.

(c) Appeal.--Whenever an aggrieved person shall appeal or seek to enjoin enforcement of any order issued by the department pursuant to this section, such proceeding shall be brought in the court of common pleas of the judicial district in which the weight, measure or commodity was located at the time of the issuance of the department's order.

Cross References. Section 4118 is referred to in sections 4121, 4122 of this title.



Section 4119 - Disposition of correct and incorrect apparatus

§ 4119. Disposition of correct and incorrect apparatus.

(a) Approval and disapproval.--The department shall approve for use and seal or mark with appropriate devices such weights and measures as it finds upon inspection and test to be correct as defined in section 4110 (relating to specific powers and duties of department; regulations) and shall reject and mark or tag "rejected" such weights and measures as it finds upon inspection or test to be incorrect as defined in section 4110. The sealing or marking shall not be required with respect to such weights and measures as may be exempted therefrom by regulation of the department issued under the authority of section 4110.

(b) Seizure and disposition.--Weights and measures that have been rejected may be confiscated and may be destroyed by the department if not corrected as required by section 4126 (relating to duty of owners of incorrect apparatus) or if used or disposed of contrary to the requirements of section 4126.

Cross References. Section 4119 is referred to in sections 4110, 4121, 4122, 4142 of this title.



Section 4120 - Police powers; right of entry and stoppage

§ 4120. Police powers; right of entry and stoppage.

(a) Seizure without warrant.--With respect to the enforcement of this chapter and any other acts dealing with weights and measures, the department may seize for use as evidence without formal warrant, incorrect or unsealed weights and measures or amounts or packages of commodity found, prior to seizure, to be used, retained, offered or exposed for sale or sold in violation of law.

(b) Compliance.--In exercising its powers under section 4112 (relating to general testing and inspections) or 4116 (relating to investigations), the department is authorized to enter and go into or upon, without formal warrant, any structure, vehicle or premises and to stop any person whosoever and to require him to proceed with or without any vehicle of which he may be in charge to the nearest available testing apparatus tested and approved by the department, a city or a county.

(c) Method.--The department shall utilize the method of sale of commodities as stated in the National Institute of Standards and Technology Handbook 130, except insofar as specifically modified, amended or rejected by a regulation issued by the department.

Cross References. Section 4120 is referred to in sections 4121, 4122, 4187.6 of this title.



Section 4121 - Powers and duties of director and inspector

§ 4121. Powers and duties of director and inspector.

(a) Powers and duties.--The powers and duties given to and imposed upon the department by sections 4111 (relating to testing and inspections of standards), 4112 (relating to general testing and inspections), 4115 (relating to training program), 4116 (relating to investigations), 4117 (relating to inspection of packages), 4118 (relating to stop-use, stop-removal and removal orders), 4119 (relating to disposition of correct and incorrect apparatus), 4120 (relating to police powers; right of entry and stoppage), 4124 (relating to concurrent jurisdiction) and 4192 (relating to temporary or permanent injunctions) are hereby given to and imposed upon the director and inspector also when acting under the instructions and at the direction of the department.

(b) Delegation of powers and duties.--The department may delegate to city and county sealers appointed pursuant to the provisions of section 4122 (relating to city and county sealers and deputy sealers of weights and measures; appointment, powers and duties) the powers and duties, or any portion thereof, given to and imposed upon it by sections 4112, 4116, 4117, 4118, 4119, 4120 and 4192, provided that the division of inspection responsibilities and other conditions of such delegation are fully delineated as part of the memorandum of understanding required pursuant to section 4125 (relating to division of responsibilities).

Cross References. Section 4121 is referred to in sections 4122, 4123, 4124, 4125 of this title.



Section 4122 - City and county sealers and deputy sealers of weights and measures; appointment, powers and duties

§ 4122. City and county sealers and deputy sealers of weights and measures; appointment, powers and duties.

(a) Appointment.--The mayors of cities of the second and third class, and the several boards of county commissioners, may, respectively, appoint one or more persons to serve as sealers of weights and measures in the respective county or city. In cities of the first class, the sealers shall be appointed by the county commissioners of the county in which the said city may be located. Nothing in this section shall be construed to prevent two or more counties, or any county and city, from combining the whole or any part of their jurisdictions, as may be agreed upon by the board of county commissioners and mayors of cities, with one set of standards and one sealer upon the written consent of the department. Any sealer appointed pursuant to an agreement for such combination shall, subject to the terms of his appointment, have the same authority and duties as if he had been appointed by each of the authorities who are parties to the agreement.

(b) Powers and duties.--The sealer of a city or of a county and his deputy sealers, when acting under his instructions and at his direction, shall, but only to the extent delegated by the department pursuant to section 4121 (relating to powers and duties of director and inspector) and memorialized in a memorandum of understanding executed pursuant to section 4125 (relating to division of responsibilities), have the same powers and shall perform the same duties within the city or the county for which appointed as are granted to and imposed upon the director by sections 4112 (relating to general testing and inspections), 4116 (relating to investigations), 4117 (relating to inspection of packages), 4118 (relating to stop-use, stop-removal and removal orders), 4119 (relating to disposition of correct and incorrect apparatus), 4120 (relating to police powers; right of entry and stoppage) and 4192 (relating to temporary or permanent injunctions).

Cross References. Section 4122 is referred to in section 4121 of this title.



Section 4123 - City and county standards and equipment

§ 4123. City and county standards and equipment.

(a) Procurement of standards.--The mayor of each city and the board of county commissioners of each county to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector) shall:

(1) Procure at the expense of the city or county, as the case may be, such standards of weight and measure and such additional equipment to be used for the enforcement of the provisions of this subchapter in such city or county as may be prescribed by the department.

(2) Provide a suitable office for the sealer.

(3) Make provisions for the necessary clerical services, supplies and transportation and for defraying contingent expenses incident to the official activities of the sealer in carrying out the provisions of this subchapter.

(b) Official.--When the standards of weight and measure required by this section to be provided by a city or county shall have been examined and approved by the department, they shall be the official standards for the city or county.

(c) Comparisons.--It shall be the duty of the sealer to make or to arrange to have made, at least as frequently as once a year, comparisons between his field standards and appropriate standards of a higher order belonging to his city or county, as the case may be, or to the Commonwealth in order to maintain the field standards in accurate condition.

Cross References. Section 4123 is referred to in section 4178 of this title.



Section 4124 - Concurrent jurisdiction

§ 4124. Concurrent jurisdiction.

In cities and counties to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector), the department shall have concurrent authority to enforce the provisions of this chapter.

Cross References. Section 4124 is referred to in section 4121 of this title.



Section 4125 - Division of responsibilities

§ 4125. Division of responsibilities.

(a) Agreements; local inspection.--The department shall enter into memorandums of understanding with counties and with cities to which a delegation of powers and duties has been effected pursuant to section 4121 (relating to powers and duties of director and inspector) for a division of inspection responsibilities for the enforcement of this chapter and any rules, regulations and standards promulgated under this chapter, provided that such counties or cities satisfy the standards and requirements established by the department to assure uniform Statewide enforcement of this chapter. Each memorandum of understanding shall be reviewed and updated annually and may be revoked in whole or in part by the department in the event the department determines that the city or county sealer enforcement program does not satisfy the standards and requirements established by the department as necessary to assure uniform Statewide enforcement of this chapter. In reaching agreements to enter into memorandums of understanding with counties and cities employing sealers of weights and measures, the provisions of this chapter and its regulations shall be considered as establishing uniform requirements, regulations and standards for weights and measures and weighing and measuring devices throughout this Commonwealth.

(b) Reports.--Each city and county sealer shall annually and at such other times as the department may require submit to the department a written report of the work performed by him, of the weights, measures and weighing and measuring devices inspected or tested by him and the results of such inspection or test, of all prosecutions instituted by him for violations of the provisions of this chapter and of all other matters and things pertaining to his duties or which may be required by the department.

Cross References. Section 4125 is referred to in sections 4112, 4121, 4122 of this title.



Section 4126 - Duty of owners of incorrect apparatus

§ 4126. Duty of owners of incorrect apparatus.

(a) Rejected apparatus.--Weights and measures that have been rejected under the authority of the department or of a sealer shall remain subject to the control of the rejecting authority until such time as suitable repair or disposition thereof has been made as required by this section.

(b) Corrections.--The owners of rejected weights and measures shall cause the same to be made correct within 30 days or such longer period as may be authorized by the rejecting authority or, in lieu of this, may dispose of the same but only in such manner as is specifically authorized by the rejecting authority.

(c) Reexamination.--Weights and measures that have been rejected shall not again be used commercially until they have been officially reexamined and found to be correct or until specific written permission for use is issued by the rejecting authority.

Cross References. Section 4126 is referred to in section 4119 of this title.



Section 4127 - Method of sale of commodities

§ 4127. Method of sale of commodities.

(a) Liquid commodities.--General commodities in liquid form shall be sold only by liquid measure or by weight, and, except as otherwise provided in this subchapter, commodities not in liquid form shall be sold only by weight, measure of length or area or by count. Liquid commodities may be sold by weight, and commodities not in liquid form may be sold by count only if such methods give accurate information as to the quantity of commodity sold.

(b) Applicability.--The provisions of this section shall not apply to:

(1) commodities when sold for immediate consumption on the premises where sold;

(2) vegetables when sold by the head or bunch;

(3) commodities in containers standardized by Federal or State law;

(4) commodities in package form when there exists a general consumer usage to express the quantity in some other manner;

(5) concrete aggregates, concrete mixtures and loose solid materials such as earth, soil, gravel, crushed stone and the like when sold by cubic measure; or

(6) unprocessed vegetable and animal fertilizer when sold by cubic measure.

(c) Regulations.--The department may issue such reasonable regulations as are necessary to assure that amounts of commodity sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative to all parties at interest. In issuing these regulations, the department shall recognize the method of sale of commodities as stated in the National Institute of Standards and Technology Handbook 130, except as otherwise modified, amended or rejected by regulation.



Section 4128 - Packages; declarations of quantity and origin; variations; exemptions

§ 4128. Packages; declarations of quantity and origin; variations; exemptions.

(a) Declarations.--Except as otherwise provided in this subchapter, any commodity in package form introduced or delivered for introduction into or received in intrastate commerce kept for the purpose of sale or offered or exposed for sale in intrastate commerce shall bear on the outside of the package such definite, plain and conspicuous declarations of:

(1) The identity of the commodity in the package unless the same can easily be identified through the wrapper or container.

(2) The net quantity of the contents in terms of weight, measure or count.

(3) In the case of any package kept, offered or exposed for sale or sold any place other than on the premises where packed, the name and place of business address of the manufacturer, packer or distributor as may be prescribed by regulation issued by the department, provided that, in connection with the declaration required under paragraph (2), neither the qualifying term "when packed" or any words of similar import nor any term qualifying a unit of weight, measure or count (for example, "jumbo," "giant," "full" and the like) that tends to exaggerate the amount of commodity in a package shall be used.

(b) Reasonable variations.--Under subsection (a)(2), the department shall, by regulation, establish:

(1) Reasonable variations to be allowed which may include variations below the declared weight or measure caused by ordinary and customary exposure only after the commodity is introduced into intrastate commerce to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure.

(2) Exemptions as to small packages.

(3) Exemptions as to commodities put up in variable weights or sizes for sale intact and either customarily not sold as individual units or customarily weighed or measured at time of sale to the consumer.

(c) Other commodities.--All commodities not considered as commodities in package form within the meaning of this chapter or labeled as to net contents at the time of sale shall be counted, measured or weighed in full view of the purchaser at the time of sale on a weighing or measuring device approved by the department and inspected as to accuracy by several State, county and city inspectors of weights and measures, and a statement of result of such count, measure or weight shall be made to the purchaser by the person making the sale. All commodities not considered as commodities in package form within the meaning of this chapter or labeled as to net contents at the time of sale, and which shall be ordered by telephone or in some manner wherein the purchaser is not present at the time the commodities are weighed, measured or counted, shall have marked plainly thereon by the seller or his agent the contents either by weight, measure or count, or a written memorandum of the same shall be delivered with the commodity to purchaser.

Cross References. Section 4128 is referred to in section 4129 of this title.



Section 4129 - Declarations of unit price on random packages

§ 4129. Declarations of unit price on random packages.

In addition to the declarations required by section 4128 (relating to packages; declarations of quantity and origin; variations; exemptions), any commodity in package form, the package being one of a lot containing random weights, measures or counts of the same commodity and bearing the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure or count.



Section 4130 - Misleading packages

§ 4130. Misleading packages.

(a) Packaging.--No commodity in package form shall be so wrapped nor shall it be in a container so made, formed or filled as to mislead the purchaser as to the quantity of the contents of the package.

(b) Contents.--The contents of a container shall not fall below such reasonable standard of fill as may have been prescribed for the commodity in question by the department.



Section 4131 - Advertising packages for sale

§ 4131. Advertising packages for sale.

(a) Quantity of contents.--Whenever a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with such statement of price a declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package.

(b) Exaggerations prohibited.--In connection with the declaration required under this section, there shall be declared neither the qualifying term "when packed" nor any other words of similar import nor any term qualifying a unit of weight, measure or count (for example, "jumbo," "giant," "full" and the like) that tends to exaggerate the amount of commodity in the package.

(c) Dual declaration.--Where the law or regulation requires a dual declaration of net quantity to appear on the package, only the smaller of the two units of weight or measure need appear in the advertisement.



Section 4132 - Sale by net weight

§ 4132. Sale by net weight.

The word "weight" as used in this subchapter in connection with any commodity shall mean net weight. Whenever any commodity is sold on the basis of weight, the net weight of the commodity shall be employed, and all contracts concerning commodities shall be so construed.



Section 4133 - Misrepresentation of price

§ 4133. Misrepresentation of price.

(a) Pricing.--Whenever any commodity or service is sold or is offered, exposed or advertised for sale by weight, measure or count, the price shall not be misrepresented nor shall the price be represented in any manner calculated or tending to mislead or deceive an actual or prospective purchaser.

(b) Unit of weight.--Whenever an advertised, posted or labeled price per unit of weight, measure or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed, and the numeral or numerals expressing the fraction shall be immediately adjacent to, of the same general design and style as and at least one-half the height and width of the numerals representing the whole cents.



Section 4134 - Meat, poultry and seafood

§ 4134. Meat, poultry and seafood.

Except for immediate consumption on the premises where sold or as one of several elements comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold, all meat, meat products, poultry (whole or parts) and all seafood, except shellfish offered or exposed for sale or sold as food, shall be offered or exposed for sale and sold by weight. The following may be sold by weight, measure or count:

(1) Items sold for consumption on the premises.

(2) Items sold as one of three or more different elements, excluding condiments, comprising a ready-to-eat meal sold as a unit for consumption elsewhere than on the premises where sold.

(3) Ready-to-eat chickens and chicken parts cooked on the premises but not packaged in advance of sale.

(4) Sandwiches when offered or exposed for sale on the premises where packed or produced and not intended for resale.



Section 4135 - Butter, oleomargarine and margarine

§ 4135. Butter, oleomargarine and margarine.

Butter, oleomargarine and margarine shall be offered and exposed for sale and sold by weight and only in units of one-quarter pound, one-half pound or one pound. Butter may be sold in multiples of one pound. Tub butter packaged on the premises where sold and in advance of sale may be sold in random weights.



Section 4136 - Fluid dairy products

§ 4136. Fluid dairy products.

(a) Quantities.--All fluid dairy products, including, but not limited to, whole milk, skimmed milk, cultured milk, sweet cream, sour cream and buttermilk, shall be packaged for retail sale only in units of one gill, one-half liquid pint, ten fluid ounces, 12 fluid ounces, one liquid pint, one-third liquid quart, one liquid quart or multiples of one liquid quart, one-half gallon, one gallon or multiples of one gallon.

(b) Small packages.--Packages in units of less than one gill shall be permitted.

(c) Metric.--Metric equivalent packages of fluid dairy products shall only be units of 125 milliliters, 250 milliliters, 500 milliliters, 1 liter or multiples of 1 liter.



Section 4137 - Flour, cornmeal and hominy grits

§ 4137. Flour, cornmeal and hominy grits.

(a) Increments of weight.--When in package form and when packed, kept, offered or exposed for sale or sold, wheat flour, whole wheat flour, graham flour, self-rising wheat flour, phosphated wheat flour, bromated flour, enriched flour, enriched self-rising flour, enriched bromated flour, corn flour, cornmeal and hominy grits shall be packaged only in units of 3, 5, 10, 25, 50 or 100 pounds of avoirdupois weight.

(b) Small packages.--Packages in units of less than three pounds or more than 100 pounds shall be permitted.



Section 4138 - Potatoes

§ 4138. Potatoes.

(a) Increments of weight.--All potatoes packed for sale, offered or exposed for sale in this Commonwealth shall be packaged in containers of net weights of any increment.

(b) Exceptions.--The provisions of this section shall not apply to:

(1) potatoes offered to the consumer at retail from bulk stock;

(2) the sale of potatoes to processors or for export;

(3) the sale of peeled, cut or sliced potatoes, or frozen or dehydrated potatoes, or precooked dehydrated or dried potatoes;

(4) the sale of seed potatoes; or

(5) the sale of sweet potatoes or yams.

(Dec. 18, 2013, P.L.1241, No.124, eff. 60 days)

2013 Amendment. Act 124 amended subsec. (a).



Section 4139 - Construction of contracts

§ 4139. Construction of contracts.

Fractional parts of any unit of weight or measure shall mean like fractional parts of the value of such unit as prescribed or defined in sections 4102 (relating to definitions) and 4105 (relating to systems of weights and measures), and all contracts concerning the sale of commodities and services shall be construed in accordance with this requirement.



Section 4140 - Hindering or obstructing officer; penalties

§ 4140. Hindering or obstructing officer; penalties.

Any person who shall hinder or obstruct in any way the department, the director or any one of the inspectors or a sealer or deputy sealer in the performance of his official duties shall, upon conviction, be subject to criminal penalties in accordance with section 4191(a) (relating to offenses and penalties).



Section 4141 - Impersonation of officer; penalties

§ 4141. Impersonation of officer; penalties.

Any person who shall impersonate in any way the department, the director or any one of the inspectors or a sealer or deputy sealer by the use of his seal or a counterfeit of his seal or in any other manner commits a misdemeanor and, upon conviction, shall be subject to criminal penalties in accordance with section 4191(a) (relating to offenses and penalties).



Section 4142 - Prohibited acts

§ 4142. Prohibited acts.

(a) General rule.--It shall be unlawful:

(1) To use or have in possession for the purpose of using for any commercial purpose specified in section 4112 (relating to general testing and inspections), sell, offer or expose for sale or hire or have in possession for the purpose of selling or hiring an incorrect weight or measure or any device or instrument used to or calculated to falsify any weight or measure.

(2) To use or have in possession for the purpose of current use for any commercial purpose specified in section 4112 a weight or measure that does not bear a seal or mark such as specified in section 4119 (relating to disposition of correct and incorrect apparatus) unless such weight or measure has been exempted from testing by provisions of section 4112 or by regulation of the department issued under the authority of section 4110 (relating to specific powers and duties of department; regulations).

(3) To dispose of any rejected or condemned weight or measure in a manner contrary to law or regulation.

(4) To remove from any weight or measure contrary to law or regulation any tag, seal or mark placed thereon by the appropriate authority.

(5) To sell, offer or expose for sale less than the represented quantity of any commodity, thing or service, provided, however, that, if a commodity is prepackaged by someone other than the possessor, the possessor shall not be deemed to have made a representation within the purview of this subsection if the representation appears on the label of the prepackaged commodity.

(6) To take more than the quantity he represents of any commodity, thing or service when, as buyer, he furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined.

(7) To keep for the purpose of sale, advertise, offer or expose for sale or sell any commodity except commodities prepackaged by someone other than the possessor, or service in a condition or manner contrary to law or regulation.

(8) To use in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that its indications may be accurately read and the weighing or measuring operation observed from some position which may be reasonably assumed by a customer.

(9) To violate any provision of this subchapter or of the regulations promulgated under the provisions of this subchapter for which a specific penalty has not been prescribed.

(b) Offenses by inspectors and sealers of weights and measures.--It shall be unlawful for any inspector or sealer:

(1) To use any tests or standards, or to attempt to use the same, in ascertaining the correctness or accuracy of weights and measures until such comparisons are made and their accuracy established and a certificate of conformance issued therefor as provided by this chapter.

(2) To manufacture, sell or offer to sell any weighing or measuring device used in the sale of commodities.

(3) To repair, adjust or offer to repair or adjust any weighing or measuring device.

Cross References. Section 4142 is referred to in section 4191 of this title.



Section 4143 - Presumptive evidence

§ 4143. Presumptive evidence.

For the purposes of this subchapter, proof of the existence of a weight or measure or a weighing or measuring device in or about any building, enclosure, stand or vehicle in which or from which it is shown that buying or selling is commonly carried on shall be presumptive proof of the regular use of such weight or measure or weighing or measuring device for commercial purposes and of such use by the person in charge of such building, enclosure, stand or vehicle.



Section 4150 - Enforcement and regulations

§ 4150. Enforcement and regulations.

(a) General rule.--The director is authorized and directed to enforce the provisions of this subchapter and to adopt, with the approval of the department, such rules and regulations as are deemed necessary to carry out the provisions of this subchapter.

(b) Nonapplication.--The provisions of this chapter shall not be applicable to the weighing of vehicles when conducting an investigation for compliance with the provisions of 75 Pa.C.S. Ch. 49 (relating to size, weight and load). The provisions of this chapter shall not apply to a qualified Commonwealth employee, as defined in 75 Pa.C.S. § 4102 (relating to definitions), engaged in the inspection, weighing or measuring of vehicles as required by 75 Pa.C.S. § 4704 (relating to inspection by police or Commonwealth personnel), 4981 (relating to weighing and measurement of vehicles) or 8302 (relating to powers and duties of department).



Section 4151 - Licenses

§ 4151. Licenses.

(a) Requirement.--Except as otherwise provided in this subchapter, no person shall make or issue a weighmaster's certificate unless licensed by the department. Application for a license shall be made upon a form prescribed by the department. The application shall contain the following:

(1) The name and address of the business or businesses for which the public weighmaster will be conducting weighing.

(2) The name and address of the residence of the applicant.

(3) The scale locations where weighing will be conducted by the weighmaster.

(b) Referral.--The department may refer any application for a license as a weighmaster to any city or county inspector of weights and measures for a report as to the accuracy of the statements made on the application, the suitability of the scale or scales to be used by the applicant and such other information as the department may require.

(c) Fee.--The applicant shall pay to the department a license fee of $60, which shall be remitted to the State Treasurer through the Department of Revenue. The license shall be for a period of two years from the date of issue. A license may be renewed at the discretion of the department for successive periods of not more than two years upon payment to the department of a license fee of $60, which shall be remitted to the State Treasurer through the Department of Revenue.

(d) Display.--Each license or a duplicate thereof shall be kept conspicuously displayed at the place where the weighmaster is engaged in weighing. In the event of the change of any name or address appearing on any application, the licensed weighmaster shall notify the department of the change within 48 hours.

(e) Suspension or revocation.--After a hearing and upon due notice to the licensee, a license may be suspended or revoked by the department for dishonesty, incompetency, inaccuracy or failure to notify the department of any change of name or address stated in the application, and a license may be revoked by the department without hearing if the licensed weighmaster has been found guilty of any violation of the provisions of this subchapter or if the licensed weighmaster has ceased to be employed at the places of weighing for which the license has been issued.

(f) Records.--The department shall keep a record of all applications received and of all licenses issued.

(g) Rules.--The department may adopt rules for determining the qualifications of an applicant for a license as a licensed public weighmaster.



Section 4152 - Weighmasters' certificates

§ 4152. Weighmasters' certificates.

The original weighmaster's certificate shall be typewritten or made out in ink or indelible pencil, and the original and each copy of the certificate shall show all of the following:

(1) The kind and size of the commodity.

(2) The name and address of the seller.

(3) The name and address of the purchaser.

(4) The license number of the vehicle and trailer or other means of permanent identification.

(5) The signature and license number of the licensed weighmaster who weighed the commodity and who issued the weighmaster's certificate.

(6) The date and hour when weighed.

(7) The gross weight in avoirdupois pounds of the vehicle and the load, the tare weight and net weight of the commodity, and, where the load is divided into lots, the net weight of each lot. All the information under the paragraph must be determined by the same weighmaster in accordance with the rules and regulations of the department.

(8) A sequential serial number.



Section 4153 - Preparation of weighmaster's certificate

§ 4153. Preparation of weighmaster's certificate.

A licensed public weighmaster shall not enter on a weighmaster's certificate issued by the weighmaster any weight values which the weighmaster has not personally determined, and the weighmaster shall make no entries on a weighmaster's certificate issued by another person. A weighmaster's certificate shall be so prepared as to show clearly what weight or weights were actually determined. If the certificate form provides for the entry of gross, tare and net weights in any case in which only the gross, the tare or the net weight is determined by the weighmaster, he shall strike through or otherwise cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weighmaster's certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weighmaster shall identify on the certificate the scale used for determining each weight and the date of each determination.



Section 4154 - Use of approved weighing device required

§ 4154. Use of approved weighing device required.

When making a weight determination as provided for by this subchapter, a licensed public weighmaster shall use a weighing device approved by the bureau in accordance with Subchapter D (relating to device type approval) which is of a type suitable for the weighing of the amount and kind of material to be weighed and which has been tested and approved for use by a weights and measures officer of this Commonwealth preceding the date of the weighing.



Section 4155 - Scale requirement

§ 4155. Scale requirement.

A licensed public weighmaster shall not use a scale to weigh a load which exceeds the normal or rated capacity of the scale, nor shall the public weighmaster engage in multiple-draft weighing where the vehicle exceeds the length of the scale.



Section 4156 - Disposition of copies of certificates

§ 4156. Disposition of copies of certificates.

The original copy of a weighmaster's certificate shall be delivered to the purchaser of the commodity specified in the certificate at the time of delivery. One copy of the certificate shall be retained at the place of weighing, and one copy may be retained by the business selling or delivering the commodity. Copies of weighmasters' certificates in possession of licensed weighmasters shall be retained for a period of two years and, during business hours, shall be subject to inspection or subpoena for use as evidence by any State, county or city inspector of weights and measures.



Section 4157 - License required; definition

§ 4157. License required; definition.

(a) License required.--No person shall assume the title "licensed public weighmaster" or any title of similar import, perform the duties or acts to be performed by a licensed public weighmaster under this subchapter, hold himself or herself out as a licensed public weighmaster, issue any weighmaster's certificate, ticket memorandum or statement or engage in the full-time or part-time business of public weighing unless he holds a valid license as a licensed public weighmaster.

(b) Definition.--As used in this section, the term "public weighing" means the weighing of any commodity for any commercial purpose.



Section 4158 - Suspension or revocation of licenses

§ 4158. Suspension or revocation of licenses.

(a) Authorization.--The department is authorized to suspend or revoke the license of any licensed public weighmaster:

(1) when it is satisfied, after a hearing, upon ten days' notice to the licensee, that the licensee has violated any provision of this subchapter or of any valid regulation of the department affecting licensed public weighmasters; or

(2) when a licensed public weighmaster has been convicted in any court of competent jurisdiction of violating any provision of this subchapter or any regulation issued under authority of this subchapter.

(b) Petition for hearing de novo.--Any licensee whose license is suspended or revoked may, within 30 days after notice of the suspension or revocation, file a petition in the Commonwealth Court for a hearing de novo to determine whether the action of the department is lawful and reasonable. The court shall hear the petition and may make any appropriate order or decree.



Section 4159 - Prohibited acts

§ 4159. Prohibited acts.

(a) General rule.--It shall be unlawful:

(1) For a weighmaster to issue a false or incorrect weighmaster's certificate.

(2) For a person to solicit a weighmaster to issue a false or incorrect weighmaster's certificate.

(3) For a person to use or issue a weighmaster's certificate except one prepared on a form issued or approved by the department.

(4) For a person to print or distribute any forms of weighmaster's certificates unless authorized to do so by the department.

(5) For a person to use a false or incorrect weighmaster's certificate or a weighmaster's certificate not bearing the signature and license number of a licensed weighmaster and the license number of the vehicle and trailer or other means of permanent identification.

(6) For a weighmaster knowingly to permit a weighmaster's certificate to be issued or used which purports to bear the weighmaster's signature and which was not in fact signed by the weighmaster at a time of weighing or which expresses a gross, tare or net weight not ascertained by the weighmaster.

(7) For a person to deliver solid fuel without an official weighmaster's certificate.

(8) For a person to furnish a false name or address of a purchaser to the licensed weighmaster at the time of weighing.

(9) For a person to permit any diminution of a load before its delivery to the purchaser or purchasers of the load.

(10) Except as otherwise provided in this subchapter, for a person to fail, neglect or refuse to deliver a correct and lawful weighmaster's certificate to the purchaser of a commodity whose name and address appears on the weighmaster's certificate.

(11) For a person to otherwise directly or indirectly violate a provision of this subchapter.

(b) Prima facie evidence of short weight.--Whenever any commodity is sold and delivered to the purchaser named in the approved weighmaster's certificate and the seller or the seller's representative neglects, fails or refuses to deliver an approved weighmaster's certificate at the time of delivery or the net weight of the commodity is determined to be less than the net amount stated on the approved weighmaster's certificate or as otherwise represented to the purchaser, prima facie evidence of short weight shall exist, and the seller may be prosecuted under this section for short weight.

(c) Prima facie evidence of diminution of load.--Whenever the gross weight of a vehicle and load and the tare weight and net weight of a commodity have been determined in accordance with the provisions of this subchapter and the net weight of the commodity is determined to be less than that stated in a weighmaster's certificate, proof of the determination shall constitute prima facie evidence of the diminution of the load of the commodity before delivery to the purchaser.



Section 4160 - Sales by weight

§ 4160. Sales by weight.

Any commodity shall be duly weighed by a licensed weighmaster of this Commonwealth on accurate scales which are suitable for weighing the tare and gross weight of the vehicle or vehicle and trailer transporting the commodity and which are located in this Commonwealth and have been tested and approved by an official empowered by law to test the scales. Weighing shall be done by a licensed weighmaster at the time of sale or delivery.



Section 4161 - Separation required

§ 4161. Separation required.

When more than one type of solid fuel or other commodity is sold or delivered to a consumer, the vehicle making the delivery shall have a partition separating each type of solid fuel or other commodity, and each type shall be accompanied by a weighmaster's certificate, except as otherwise provided for in this subchapter.



Section 4162 - Substitution of another purchaser in weighmaster's certificate

§ 4162. Substitution of another purchaser in weighmaster's certificate.

If a person is, for practical reasons, unable to deliver a commodity to the purchaser originally designated in the weighmaster's certificate, the person may substitute the name and address of another purchaser, provided that a report of the substitution is made to the licensed weighmaster within 24 hours.



Section 4163 - Authorization to inspect and direct to nearest scales

§ 4163. Authorization to inspect and direct to nearest scales.

Any State, county or city inspector of weights and measures who finds any commodity ready for or in process of delivery may inspect the commodity as to its weight and may direct the person in charge of the delivery of the commodity to convey the commodity to the nearest available scales operated by a weighmaster designated by the inspector. The inspector shall determine the gross weight of the commodity and the vehicle on which it is carried and shall direct the person in charge to return to the scales immediately upon unloading the commodity. Upon return of the vehicle, the inspector shall determine the weight of the vehicle without load and determine the net weight of the load delivered. The person in charge of a vehicle containing such a commodity or from which the commodity has been unloaded shall not fail to take the vehicle, upon the direction of the inspector of weights and measures, to the scales required in this section and shall not refuse to permit the commodity or vehicle to be weighed.



Section 4164 - Weighmaster's certificate required

§ 4164. Weighmaster's certificate required.

(a) General rule.--No person shall sell, transport over a public highway, deliver or cause to be delivered or start out to deliver any solid fuel in a lot or lots in amounts exceeding 100 pounds without each lot in each separate compartment of the vehicle or vehicle and trailer being accompanied by a weighmaster's certificate issued by a licensed weighmaster of this Commonwealth. This subsection does not apply when weighing takes place at the point of delivery or sale.

(b) Exception.--This section shall not apply to a producer of solid fuel who furnishes proof, satisfactory to the department or to an inspector of weights and measures, that the solid fuel being transported comes from the producer's own mine, is the producer's own property and is being transported for a purpose other than for sale.

Cross References. Section 4164 is referred to in sections 4165, 4166 of this title.



Section 4165 - Small lots

§ 4165. Small lots.

When solid fuel is sold in lots not exceeding 100 pounds, the provisions of section 4164(a) (relating to weighmaster's certificate required) shall not apply if the solid fuel is delivered in closed containers or closed bags and the net contents of the bag or container, expressed in avoirdupois pounds, the type of solid fuel and the name, address, city, state and zip code of the seller are plainly stamped or printed on the containers or bags or upon a tag securely attached to the containers or bags.



Section 4166 - Exception for boatloads or railroad carloads

§ 4166. Exception for boatloads or railroad carloads.

Section 4164(a) (relating to weighmaster's certificate required) shall not apply to the sale of a boatload or railroad carload of solid fuel delivered directly from the boat or car to a purchaser and accepted as to weight by the purchaser on the bill of lading or other voucher issued by the carrier.



Section 4167 - Rules and regulations

§ 4167. Rules and regulations.

The department shall have the power to adopt and promulgate rules and regulations necessary to carry out the provisions of this subchapter. All previous rules and regulations shall remain in full force and effect until new or amended rules and regulations are adopted by the department.



Section 4168 - Sales by employer-producer to employees

§ 4168. Sales by employer-producer to employees.

In any case where under the provisions of a contract it is provided that solid fuel be sold at cost by an employer-producer to his employees for their own use and consumption, the solid fuel may be sold by cubic contents instead of weight, but no solid fuel so sold shall be transported over the highways of this Commonwealth from the place of production to the residence of the employee unless the operator of the vehicle possesses a certificate of origin. The certificates of origin shall contain such information as may be prescribed by the department and shall be signed by the producer or the producer's agent, and a copy of each certificate shall be kept at the place of production for at least two years.



Section 4169 - Existing licenses

§ 4169. Existing licenses.

A person who holds a valid license issued under the act of July 19, 1935 (P.L.1356, No.427), referred to as the Solid Fuel Weight Regulation Law, or the act of April 28, 1961 (P.L.135, No.64), known as the Public Weighmaster's Act, immediately prior to the effective date of this subchapter shall, on the effective date of this subchapter, be deemed licensed by the department under this subchapter, and existing licenses shall continue to be valid until their respective expiration dates, unless sooner suspended or revoked.

References in Text. The act of July 19, 1935 (P.L.1356, No.427), referred to as the Solid Fuel Weight Regulation Law, referred to in this section, was repealed by the act of December 18, 1996 (P.L.1028, No.155). The subject matter is now contained in Chapter 41 (Weights and Measures).

The act of April 28, 1961 (P.L.135, No.64), known as the Public Weighmaster's Act, referred to in this section, was repealed by the act of December 18, 1996 (P.L.1028, No.155). The subject matter is now contained in Chapter 41 (Weights and Measures).



Section 4170 - Approval of types of weights and measures and weighing and measuring devices

§ 4170. Approval of types of weights and measures and weighing and measuring devices.

The bureau is authorized to pass upon each type of weight and measure and weighing and measuring device manufactured, offered or exposed for sale or sold or given away for the use in trade or commerce or used in trade or commerce in this Commonwealth, and to approve or disapprove of each type. The bureau shall approve each type of weight and measure and weighing and measuring device submitted to it for approval by any person if such type is so designed and constructed that it conforms to or gives correct results in terms of standard weights or measures or in terms of values derived therefrom, and is reasonably permanent in its indication and adjustment, and does not facilitate the perpetration of fraud; otherwise, the bureau shall disapprove the same. Certificates of conformance issued under the National Type Evaluation Program (NTEP), as administered by the National Conference of Weights and Measures, shall be recognized by the bureau. The director of the bureau may require any weight or measure or any weighing or measuring instrument or device to be issued a certificate of conformance, as issued by the National Institute of Standards and Technology, prior to use for commercial or law enforcement purposes. Weighing and measuring devices sold within this Commonwealth and designed to calculate a service for a charge shall only be subject to provisions of this subchapter upon issuance of a rule or regulation by the department, specifically designating which services and types of devices would be subject to type approval by the bureau. When issuing such rules or regulations, the department may grandfather by exemption devices already installed and used for calculating a service.



Section 4171 - Submission of types for approval

§ 4171. Submission of types for approval.

The submission of a type may be by sample or by specifications if, in the best judgment of the bureau, such specifications are adequate or in such other manner as may be prescribed by the rules and regulations promulgated under the authority of this subchapter.



Section 4172 - Certificates of approval; notice of disapproval; appeals

§ 4172. Certificates of approval; notice of disapproval; appeals.

When a type of weight or measure or weighing or measuring device is approved, the bureau shall issue a certificate of approval to the person submitting such type. When a type is disapproved, the bureau shall notify the person submitting the same of its decision, setting out the reasons therefor, together with such information and references as may be useful in judging of the propriety of the disapproval, and shall give the person an opportunity to be heard in support of his application for approval. The bureau shall then reconsider its decision. If the new decision is adverse to the person and he is dissatisfied with the same, he may take an appeal from this decision to the department, which shall examine the matter and decide whether the type should be approved or disapproved. If the person is dissatisfied with the decision of the department, he may appeal in accordance with the law.



Section 4173 - Manufacture, sale or use of unapproved weights, measures and devices

§ 4173. Manufacture, sale or use of unapproved weights, measures and devices.

It shall be unlawful for any person to manufacture, offer or expose for sale or sell or give away for use in trade or commerce or to use in trade or commerce any weight or measure or weighing and measuring device of a type not approved in accordance with the provisions of this subchapter.



Section 4174 - Marking of approved weights and measures

§ 4174. Marking of approved weights and measures.

It shall be unlawful to manufacture, offer or expose for sale or sell or give away for use in trade or commerce or to use in trade or commerce any weight or measure or weighing or measuring device unless it shall be conspicuously, clearly and permanently marked for purposes of identification with the name, initials or trademark of the manufacturer, and with the manufacturer's designation, which positively identifies the pattern or the design of the device and in such manner as may be prescribed by rules and regulations authorized by this subchapter, provided, however, that, whenever it shall appear to the satisfaction of the bureau that any type of weight or measure or weighing or measuring device is such as to render it impracticable to mark it as required by this section, the bureau shall furnish a certificate to that effect to any manufacturer applying for the same, and such weights and measures and weighing and measuring devices need not be marked as required by the provisions of this section.



Section 4175 - Marking of weights and measures "not legal for trade."

§ 4175. Marking of weights and measures "not legal for trade."

It shall be conclusively presumed that a weight or measure or weighing or measuring device is intended for use in trade or commerce if it is manufactured, offered or exposed for sale or sold for use in this Commonwealth, or is used therein, unless it shall bear a plain, legible, conspicuous and permanent statement to this effect: "Not legal for trade." It shall be unlawful to use in trade or commerce any weight or measure or weighing or measuring device which is marked as described above, provided, however, that, whenever it shall appear to the satisfaction of the bureau that any type of weight or measure or weighing or measuring device is such as to render it impracticable to mark it as required by this section or is of such design and construction that it is obviously not intended for use in trade or commerce, the bureau shall furnish a certificate to that effect to any manufacturer applying for the same, and such types of weights and measures and weighing and measuring devices need not be marked as required by the provisions of this section.



Section 4176 - Rules and regulations

§ 4176. Rules and regulations.

Rules and regulations for the carrying out and enforcement of the provisions of this subchapter, not inconsistent with the provisions thereof, shall be adopted by the department, which rules and regulations shall include reasonable variations or tolerances which may be allowed on weights and measures and weighing and measuring devices included within the provisions of this subchapter, and also specifications for such weights and measures and weighing and measuring devices for the guidance of manufacturers in the design and construction of such weights and measures and weighing and measuring devices.



Section 4177 - Sealing of approved weights and measures

§ 4177. Sealing of approved weights and measures.

Inspectors of weights and measures of this Commonwealth and sealers of the several counties and cities of this Commonwealth may seal, for use in trade or commerce, all weights and measures and weighing and measuring devices, the type of which has been approved as required by the provisions of this subchapter or specifically exempted from the necessity of approval by the provisions of this subchapter when they find that the same are within the tolerances prescribed under the rules and regulations, provided, however, that this shall not be construed as meaning that the approval of a type shall be taken as evidence of the correctness of any individual weight or measure or weighing or measuring device of that type or prevent any such inspector or sealer of weights and measures from prohibiting the use of or confiscating any individual weight or measure or weighing or measuring device which is found to be inaccurate or otherwise defective or unlawfully used.



Section 4178 - Fees

§ 4178. Fees.

The Department of General Services shall charge and collect fees for actual metrology laboratory calibration, type evaluation and any other testing services which may be rendered. The department shall establish and alter these fees by regulation. Agencies of this Commonwealth shall be exempt from the fee requirements of this section. A city or county which is required to procure standards of weights and measures and any additional equipment in accordance with section 4123 (relating to city and county standards and equipment) to enforce the provisions of this chapter shall be exempt from the fee requirements of this section with respect to the calibration, evaluation or other testing of those standards and equipment.



Section 4179 - Enforcement

§ 4179. Enforcement.

It shall be the duty of the bureau and the sealers of weights and measures of the several counties and cities who shall find satisfactory evidence of any violation of the provisions of this subchapter to cause appropriate proceedings to be commenced and prosecuted, without delay, for the enforcement of the penalties as provided for in this chapter.



Section 4180 - Meter required

§ 4180. Meter required.

(a) Metered vehicle.--No person shall deliver light fuel oils to any domestic consumer unless the vehicle by which such light fuel oils are delivered is equipped with a meter of a type capable of furnishing a printed delivery ticket approved under provisions of Subchapter D (relating to device type approval). Each meter-printed delivery ticket shall bear a printed nonrepetitive serial number. All deliveries of light fuel oil to such consumers shall be made by the use of a meter and a meter-printed delivery ticket rendered the customer at the time of delivery or with the invoice. The seller or deliverer shall maintain the receipts for two years in an orderly and retrievable manner.

(b) Delivery tickets.--The delivery tickets required under subsection (a) shall be of a type approved by the department and shall include the following information:

(1) The vendor's name and address.

(2) The date and time of delivery.

(3) The purchaser's name and address.

(4) Product identification.

(5) The driver's signature or employee number.

(6) The delivery vehicle's permanently assigned company truck number.

(7) The price per gallon.

(8) The volume in terms of gallons to the nearest one-tenth of a gallon.



Section 4181 - Small deliveries

§ 4181. Small deliveries.

Fuel oil deliveries of 50 gallons or less may be delivered without being metered, provided that the delivery be made in standard measures of not less than five gallons capacity and provided further that only such measures as approved by Subchapter D (relating to device type approval) be used.



Section 4182 - Exceptions

§ 4182. Exceptions.

The provisions of this subchapter shall not apply to deliveries of heavy fuel oils nor to deliveries of light fuel oils to industrial plants, nor where either the entire truck tank load of light fuel or the entire load of light fuel oil in one compartment of the truck tank is delivered to a single domestic consumer, provided such tank truck is of a type approved under provisions of Subchapter D (relating to device type approval).



Section 4183 - Enforcement of chapter, rules and regulations

§ 4183. Enforcement of chapter, rules and regulations.

(a) Duties.--It shall be the duty of the department and the sealers of weights and measures of the several counties and cities to enforce the provisions of this subchapter.

(b) Regulations.--The department shall have power to adopt and promulgate such rules and regulations not inconsistent with the provisions of this subchapter as may be deemed necessary to carry into effect the intent and purpose of this subchapter.



Section 4187.1 - Scope of subchapter

§ 4187.1. Scope of subchapter.

This subchapter relates to automotive fuel testing and disclosure.



Section 4187.2 - Definitions

§ 4187.2. Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"American Society for Testing and Materials International" or "ASTM." A member-based, international standards organization that develops and publishes voluntary consensus technical standards and test methods for a variety of materials and products, including automotive fuel and other petroleum products, or any successor organization.

"Automotive fuel." Any liquid or gaseous matter used for the generation of power in an internal combustion engine. The term shall include, but may not be limited to, the following:

(1) Automotive spark-ignition engine fuel, which includes, but is not limited to:

(i) Gasoline.

(ii) Gasohol, a mixture of unleaded gasoline and at least 10% denatured ethanol.

(iii) Fuels developed to comply with the Clean Air Act (69 Stat. 1, 42 U.S.C. § 7401 et seq.), such as reformulated gasoline and oxygenated gasoline.

(2) Alternative liquid automotive fuels, including, but not limited to:

(i) Methanol, denatured ethanol and other alcohols.

(ii) Mixtures of gasoline containing 85% or more by volume of methanol, denatured ethanol and other alcohols.

(iii) Liquefied natural gas.

(iv) Liquefied petroleum gas.

(v) Coal-derived liquid fuels.

"Automotive fuel rating." For gasoline, the octane rating, or, for alternative liquid automotive fuel, the commonly used name of the fuel with a disclosure of the amount, expressed as a minimum percent by volume, of the principal components of the fuel.

"Consumer." A person who purchases automotive fuel for purposes other than resale.

"Dispenser" or "dispensing system." A device designed to measure and deliver automotive fuel into the fuel supply tank of a motor vehicle.

"Distributor." A person who receives automotive fuel in this Commonwealth for subsequent distribution to another person other than the consumer.

"EPA." The United States Environmental Protection Agency.

"FTC." The United States Federal Trade Commission.

"Fueling dispensers." Individual fueling points, recognized by price and volume displays for a dispenser's points of sale.

"Octane rating" or "octane number." The rating of the antiknock characteristics of a grade or type of automotive fuel as determined by dividing by two the sum of the research octane number plus the motor octane number unless another procedure is determined by the Department of Agriculture to be more appropriate for the purposes of this subchapter.

"Oxygenate." A substance which, when added to gasoline, increases the amount of oxygen in the gasoline blend.

"Oxygenate blender." A person who owns, leases, operates, controls or supervises an oxygenate blending facility.

"Oxygenate blending facility." A refinery, bulk terminal, bulk plant, other facility or truck or another place at which oxygenated gasoline is produced or blended.

"Oxygenated gasoline." Gasoline which contains at least 2% oxygen by weight.

"Producer." A person who purchases component elements and blends them to produce or market automotive fuel.

"Program." The Automotive Fuel Testing and Disclosure Program.

"Refiner." A person engaged in the manufacture, production or importation of automotive fuel.

"Reformulated gasoline." Any gasoline which is certified by the United States Environmental Protection Agency as complying with the requirements of 42 U.S.C. § 7545 (relating to regulation of fuels) and any regulations promulgated under the Clean Air Act (69 Stat. 1, 42 U.S.C. § 7401 et seq.).

"Research octane number" and "motor octane number." The terms shall have the meanings given to them in the specifications of the American Society for Testing and Materials International entitled "Standard Specifications for Automotive Spark Engine Fuel," designated D4814 or any subsequent updated specification, and, with respect to any grade or type of automotive fuel, are determined in accordance with the test methods set forth in American Society for Testing and Materials International standard test methods for research octane number and motor octane number as may be adopted by the Federal Trade Commission.

"Retailer." A person who sells or offers for sale automotive fuel to the general public for ultimate consumption.



Section 4187.3 - Automotive Fuel Testing and Disclosure Program

§ 4187.3. Automotive Fuel Testing and Disclosure Program.

(a) Authorization.--The department may establish and implement the Automotive Fuel Testing and Disclosure Program to provide for the testing of automotive fuel on a random, unannounced basis.

(b) Duties of department.--The department may enforce the provisions of this subchapter and shall have the following authority:

(1) Take samples of automotive fuel for testing of its octane rating wherever it is offered or exposed for sale or use or sold by a retailer in this Commonwealth. When testing occurs, it shall be coordinated with the testing required for proper volumes of gasoline.

(2) Inspect and test on a random, unannounced basis and upon consumer complaint. If the octane rating of a tested automotive fuel does not match the octane rating as displayed on the fueling dispenser, the automotive fuel sample shall be tested in accordance with the methods of the ASTM or other test methods adopted by the FTC under the Petroleum Marketing Practices Act (Public Law 95-297, 15 U.S.C. § 2801 et seq.) to ensure that the motor fuel sample is in compliance with the motor fuel specifications of the ASTM.

(3) Maintain records of all inspections.

(4) Inspect the labeling of automotive fuel dispensers and storage tanks at retail businesses or locations where the products are sold or offered or exposed for sale or use.

(5) Enter into contractual agreements with qualified laboratories as a cost-saving measure for the purpose of analyzing automotive fuel samples, if the octane level of the automotive fuel is questioned.

(6) Promulgate regulations as necessary for the enforcement and administration of this subchapter. All regulations adopted by the FTC under the Petroleum Marketing Practices Act to govern the certification, disclosure, posting and labeling of automotive fuel before, on or after the effective date of this section are adopted as regulations in this Commonwealth and shall remain in effect unless subsequently modified by regulations promulgated by the department.

(c) Sealers of weight and measures.--

(1) The department may enter into agreements with any city or county for which a sealer has been appointed for the enforcement of provisions of this subchapter and of rules or regulations promulgated under this subchapter.

(2) The sealer of a city or county shall have the same authority and shall perform the same duties within the city or county as are granted to and imposed upon the department with respect to the inspection, testing and taking of automotive fuel samples.

(3) The agreement shall provide that any revenues generated pursuant to enforcement activities carried out by the sealer of the city or county shall be retained by the city or county.



Section 4187.4 - Standards for automotive fuel

§ 4187.4. Standards for automotive fuel.

(a) Adoption of standards.--The department shall adopt the latest standards for automotive spark ignition engines based on the latest standards of the ASTM as determined by the FTC. The standards shall be published as a notice in the Pennsylvania Bulletin.

(b) Automotive fuel.--Automotive fuel sold, offered or exposed for sale or stored or held for distribution in this Commonwealth shall comply with all of the following:

(1) Volatility requirements promulgated by the EPA under 40 CFR Pt. 80 (relating to regulation of fuels and fuel additives) or any supplement thereto or revisions thereof.

(2) The Uniform Engine Fuels, Petroleum Products and Automotive Lubricants Regulation as adopted by the National Conference on Weights and Measures in the National Institute of Standards and Technology Handbook 130 and any supplements and revisions of the regulation.

(c) Records and compliance review.--Each distributor, producer or retailer who distributes, produces, blends, transports, stores, sells or offers or exposes for sale automotive fuel in this Commonwealth shall maintain for one year original copies of all bills, manifests, delivery tickets and invoices for the purpose of compliance review.

Cross References. Section 4187.4 is referred to in sections 4187.6, 4187.7 of this title.



Section 4187.5 - Automotive fuel rating, disclosure and labeling requirements

§ 4187.5. Automotive fuel rating, disclosure and labeling requirements.

(a) Disclosure requirements.--Each distributor, producer or refiner who sells or offers or exposes for sale or delivers, distributes, blends or produces automotive fuel in this Commonwealth shall provide, at the time of delivery, a bill, shipping manifest or other type of written invoice to the person who receives the automotive fuel. The bill, shipping manifest or other written invoice shall state the automotive fuel rating.

(b) Posting and labeling requirements.--

(1) Each retailer of automotive fuel in this Commonwealth shall label in a clear and conspicuous manner each automotive fuel dispenser which is used to sell or offer or expose for sale automotive fuel, with the automotive fuel rating of the fuel, which shall be consistent with the automotive fuel rating certified to the retailer by the refiner, distributor or oxygenate blender, as the case may be.

(2) In the case of gasoline which is blended with other gasoline, the automotive fuel rating shall be the average, weighted by volume, of the octane rating certified to the retailer by the distributor or refiner for each gasoline in the blend or consistent with the lowest octane rating for any gasoline in the blend as certified to the retailer by a refiner or distributor.

(c) Oxygenated gasoline labeling requirements.--A person who sells or offers or exposes oxygenated gasoline for sale shall clearly and conspicuously label the dispenser which is used to sell oxygenated gasoline at retail or to dispense oxygenated gasoline into the fuel supply tanks of motor vehicles with a notice stating that the gasoline is oxygenated.

(d) (Reserved).

Cross References. Section 4187.5 is referred to in sections 4187.6, 4187.7 of this title.



Section 4187.6 - Investigations

§ 4187.6. Investigations.

(a) General rule.--The department may conduct investigations to determine compliance with this subchapter. Investigations shall be conducted in accordance with sections 4116 (relating to investigations) and 4120 (relating to police powers; right of entry and stoppage). Inspections may be performed during normal business hours and may include the collection and removal of samples for laboratory testing if the quality or reliability of the automotive fuel is questioned.

(b) Entry upon premises.--

(1) The department may enter the premises and access records of any establishment where automotive fuel is stored, held, produced, distributed, offered or exposed for sale or sold in this Commonwealth to:

(i) Inspect the automotive fuel in storage tanks and take samples from the tanks and the dispensing system connected to the storage tanks. The retailer or distributor may request a second sample to be taken by the inspector at the same time the initial sample is drawn. All costs of the second sample shall be paid by the retailer or distributor, as the case may be, making the request. If the request for a second sample is made by the retailer in accordance with procedures established through an agreement with the distributor, producer or refiner, all costs of drawing, handling and shipping the sample shall be borne by the distributor, producer or refiner who supplied the automotive fuel to the retailer. If the request for a second sample is made by the distributor in accordance with procedures established through an agreement with the producer or refiner, all costs of drawing, handling and shipping the sample shall be borne by the producer or refiner who supplied the automotive fuel to the distributor.

(ii) Inspect automotive fuel dispensing systems and related equipment, oxygenate labels, reformulated labels and octane labels.

(iii) Make copies of automotive fuel shipping, receiving and invoice documents and records to determine compliance with sections 4187.4 (relating to standards for automotive fuel) and 4187.5 (relating to automotive fuel rating, disclosure and labeling requirements).

(2) The department shall limit inspections, compliance reviews and copying under this subsection to information and data relating to product quantity, quality, oxygen content, octane, source and other information as may be reasonably requested.

(c) Remedies.--If the department determines that an automotive fuel sample does not conform with the standards set forth in section 4187.4 or that a label displayed on a dispensing system, storage tank or other dispensing device does not conform with the requirements of section 4187.5, the department may initiate any or all of the following actions to prohibit sale of the nonconforming automotive fuel or to prohibit the use of the nonconforming dispensing system, storage tank or other dispensing device:

(1) Reject and mark as rejected the dispensing system, storage tank or other dispensing device from which the sample was obtained or on which the nonconforming label is attached.

(2) Seal and mark as sealed the storage tanks from which the sample was drawn or the nonconforming label attached.

(3) Initiate criminal proceedings under section 4187.7(d) (relating to violations and penalties).

(4) Issue a citation.

(5) Issue a stop-sale notice under subsection (d).

(6) Advise the retailer or distributor that the automotive fuel must be blended with another automotive fuel to bring it into compliance, provided that the product does not endanger public health or safety or adversely affect the emissions characteristics of the motor vehicles in which it is used.

(7) Issue a written warning directing the retailer or distributor to correct the nonconforming label.

(d) Stop-sale notice.--

(1) The department may immediately seize and seal, in order to prevent further sales, any dispensing system, storage tank or other dispensing device from which automotive fuel is sold or offered or exposed for sale in violation of the provisions of this subchapter and to issue a stop-sale notice to the retailer or distributor if the department has reason to believe the retailer or distributor willfully or intentionally violated this subchapter or the regulations promulgated in accordance with this subchapter.

(2) No automotive fuel subject to a stop-sale notice may be sold, exposed, offered for sale or transported unless the retailer or distributor has received approval from the department.

(3) No automotive fuel which has been seized and sealed by the department for violation of section 4187.4 or 4187.5 may be offered or exposed for sale until the department has been fully satisfied that the automotive fuel has been blended, refined or properly labeled to meet the requirements of this subchapter and the retailer or distributor has been notified of the department's decision to permit the sale or relabeling of the fuel.

(e) Posting of stop-sale notice.--The department shall post, in a conspicuous place on the premises where a dispensing system, storage tank or other dispensing device has been sealed, a notice stating that sealing has taken place and warning that it shall be unlawful to break, mutilate or destroy the seal or to remove the contents of the dispensing system, storage tank or other dispensing device without the approval of the department.

(f) Notice required to remove seal.--

(1) A retailer, distributor or producer who owns an automotive fuel dispensing system, storage tank or other dispensing device which has been sealed by the department shall obtain the approval of the department before the fuel is removed or a proper label attached.

(2) A written notice of any corrective action taken shall be submitted to the department within three working days.

(3) The department may reinspect the automotive fuel dispensing system, storage tank or other dispensing device to determine compliance. The retailer, distributor, producer or refiner that owns the system or device which has been sealed shall provide documentation of the corrective action taken, including any applicable shipping papers or bills of lading showing the disposal or final disposition of the automotive fuel and any other information necessary to permit the department to audit and confirm that the corrective action was as previously approved by the department.

(4) No retailer, distributor, producer or refiner may remove a seal, except when given specific approval by the department.



Section 4187.7 - Violations and penalties

§ 4187.7. Violations and penalties.

(a) Retail violations.--The department may assess a civil penalty of not more than $5,000 upon a retailer who sells or offers or exposes for sale automotive fuel from any dispensing system, storage tank or other dispensing device which has not been labeled in accordance with the provisions of this subchapter or who sells or offers or exposes for sale any automotive fuel which does not meet or exceed the required standards for the automotive fuel rating displayed on the label attached to the dispensing system, storage tank or other dispensing device or who sells or offers or exposes for sale automotive fuel which has been contaminated.

(b) Distributor, producer or refiner violations.--The department may assess a civil penalty of not more than $5,000 upon a distributor, producer or refiner who sells or offers or exposes for sale automotive fuel which does not meet the automotive fuel rating certified by the distributor, producer or refiner or who sells or offers or exposes for sale automotive fuel which does not meet the requirements of section 4187.4 (relating to standards for automotive fuel).

(c) Knowledge of deceptive practice.--In addition to any civil penalty imposed for violations of subsection (a) or (b), the department may assess a distributor, producer, refiner or retailer with an additional civil penalty equal to:

(1) the difference between the price per gallon charged to the consumer for the automotive fuel in question and the price per gallon charged to the consumer for the lowest octane grade at the retail dispensing facility at the time of the violation; and

(2) multiplied by the capacity of the storage tank from which the product in question was dispensed;

if the distributor, producer, refiner or retailer violates any provisions of this subchapter with actual knowledge that the act or practice underlying the violation is unfair or deceptive.

(d) Repeat violations.--In addition to any civil penalty assessed in accordance with the provisions of this section, the department may initiate criminal proceedings for a second or subsequent violation of sections 4187.4 and 4187.5 (relating to automotive fuel rating, disclosure and labeling requirements). A second or subsequent violation shall constitute a misdemeanor of the third degree.

(e) Removal of seals.--The department may assess a civil penalty of not less than $1,000 nor more than $5,000 on any person, other than a person designated by the department, who:

(1) breaks, mutilates or destroys any seal placed upon a dispensing system, storage tank or other dispensing device used to deliver or store automotive fuel;

(2) removes automotive fuel from a dispensing system, storage tank or other dispensing device which has been sealed; or

(3) defaces or removes a posted notice of sealing.

(f) Hearings.--No civil penalty shall be assessed under this section unless the person charged has been given notice and opportunity for hearing in accordance with 2 Pa.C.S. (relating to administrative law and procedure).

(g) Innocent sellers exemption.--The department shall not impose a civil penalty for a violation of subsection (a) regarding labeling if the retailer labeled the dispensing system, storage tank or other dispensing device in reasonable reliance on documentation provided by the distributor, producer or refiner certifying the standards for automotive fuel rating.

(h) Private action by retailer.--If a retailer unknowingly and without deception sells or offers or exposes for sale automotive fuel which does not conform with the provisions of this subchapter, the distributor, producer, oxygenate blender or refiner, as the case may be, of the nonconforming automotive fuel shall be liable in damages to the retailer for any ascertainable loss of money or property.

(i) Acts or practices constituting unfair trade.--It shall be an unfair method of competition and an unfair or deceptive act or practice in or affecting trade and commerce in this Commonwealth within the meaning of section 3 of the act of December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer Protection Law, for any retailer, producer, distributor, oxygenate blender or refiner to violate the provisions of this subchapter or any regulations promulgated under this subchapter.

Cross References. Section 4187.7 is referred to in section 4187.6 of this title.



Section 4187.8 - (Reserved)

§ 4187.8. (Reserved).



Section 4190 - Rules and regulations

§ 4190. Rules and regulations.

The department shall have the power to adopt and promulgate rules and regulations necessary to carry out the provisions of this chapter. All previous rules and regulations shall remain in full force and effect until new or amended rules and regulations are adopted by the department.



Section 4191 - Offenses and penalties

§ 4191. Offenses and penalties.

(a) Criminal penalties.--A person who violates any provision of this chapter or any rule, regulation, standard or order made under this chapter commits a summary offense for the first or second offense. A person who violates any provision of this chapter or any rule, regulation, standard or order made under this chapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(b) Civil penalties.--In addition to proceeding under any other remedy available at law or in equity for a violation of a provision of this chapter or a rule or regulation adopted or any order issued under this chapter, the department may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the civil penalty, the department shall consider the gravity of the violation. Whenever the department finds a violation which did not cause harm to the public interest, the department may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the department may determine, the department may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(c) Offenses by inspectors or sealers.--Any inspector or sealer who violates section 4142(b) (relating to prohibited acts) commits a misdemeanor of the second degree.

Cross References. Section 4191 is referred to in sections 4140, 4141 of this title.



Section 4192 - Temporary or permanent injunctions

§ 4192. Temporary or permanent injunctions.

In addition to any other remedies provided in this chapter, the department may apply to the Commonwealth Court or to any other court having jurisdiction for a temporary or permanent injunction restraining a person from violating any provision of this chapter or any regulation adopted under this chapter, regardless of whether there exists an adequate remedy at law.

Cross References. Section 4192 is referred to in sections 4121, 4122 of this title.



Section 4193 - Disposition of funds

§ 4193. Disposition of funds.

(a) Deposit in State Treasury.--When the proceeding is instituted by the department, moneys received from fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government appropriations of the Department of Agriculture for administering the provisions of this chapter.

(b) Local share.--Notwithstanding subsection (a), if the proceeding is instituted by a city or county which has entered into a memorandum of understanding with the department to enforce the provisions of this chapter, moneys received from fines and civil penalties shall be paid to the city or county.

(c) Department of General Services.--Moneys received from fees imposed and collected by the Department of General Services for inspection and testing services provided by the State Metrology Laboratory shall be paid into the State Treasury and shall be credited to the general government appropriations of the Department of General Services for the operation and maintenance of the State Metrology Laboratory.



Section 4194 - Validity of prosecutions

§ 4194. Validity of prosecutions.

Prosecutions for violation of any provision of this chapter are declared to be valid and proper notwithstanding the existence of any other valid general or specific act of this Commonwealth dealing with matters that may be the same as or similar to those covered by this chapter.






Chapter 42 - Aquacultural Development

Section 4201 - Short title of chapter

§ 4201. Short title of chapter.

This chapter shall be known and may be cited as the Aquacultural Development Law.



Section 4202 - Purpose

§ 4202. Purpose.

The purposes of this chapter are as follows:

(1) To encourage aquacultural operators to make a long-term commitment to aquaculture by offering them the same protections afforded other agricultural practices.

(2) To reduce the amount of governmental agencies with jurisdiction over aquaculture by transferring authority over commercial aquacultural operations to the Department of Agriculture.

(3) To encourage further development of the aquacultural industry by including aquaculture in any and all promotional and other economic developmental programs which are made available to other industry sectors.



Section 4203 - Definitions

§ 4203. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Account." The Aquaculture Development Account.

"Advisory committee." The Aquaculture Advisory Committee in the Department of Agriculture.

"Aquaculture." A form of agriculture which is the controlled cultivation of aquatic plants, animals and microorganisms.

"Aquarium species." Any aquatic species which may not be propagated in open air facilities within this Commonwealth under normal circumstances and are primarily kept indoors in glass aquariums for their aesthetic value.

"Aquatic organism." Any plant or animal that grows or lives in or upon the water.

"Artificial propagation." Rearing any species of fish during any stage of the species' life cycle from inception by natural or artificial means to the adult stage of the species.

"Baitfish." The following fish, unless otherwise provided by departmental regulation:

(1) All forms of the minnow family (Cyprinidae) except carp and goldfish.

(2) Suckers, chubs, fallfish, lampreys and eels measuring less than eight inches in length.

(3) All forms of darters, killifish and madtoms (otherwise known as stonecats).

"Commission." The Pennsylvania Fish and Boat Commission.

"Department." The Department of Agriculture of the Commonwealth.

"Finfish." True fish which are any number of strictly aquatic craniate vertebrates that include the teleosts, elasmobranches and cyclostomes. These fish typically have an elongated, spindle-shaped body terminating in a caudal fin.

"Fish." When used as a noun, the term includes all game fish, fish bait, baitfish, amphibians, reptiles and aquatic organisms.

"Hobby breeder." Any person who keeps and propagates aquatic animals on a small scale. A small scale is gross annual sales of less than $1,000.

"Ornamental species." Any aquatic organism kept primarily for its aesthetic value which can be propagated in open-air facilities within this Commonwealth under normal circumstances.

"Pet store." A commercial outlet engaged in the retail sale of pets and related products to the public.

"Secretary." The Secretary of Agriculture of the Commonwealth.

"Watershed." One of the five major watersheds located within this Commonwealth:

(1) Lake Erie.

(2) Ohio.

(3) Delaware.

(4) Susquehanna.

(5) Potomac.

Smaller watersheds not considered as part of these five shall be identified by the Pennsylvania Fish and Boat Commission as annexes to one of the five listed.

(Mar. 28, 2000, P.L.34, No.9, eff. 60 days)

2000 Amendment. Act 9 added the def. of "pet store."



Section 4204 - Applicability

§ 4204. Applicability.

This chapter does not apply to a pet store making a purely retail sale or offer for sale of species of fish legally approved for sale in this Commonwealth.

(Mar. 28, 2000, P.L.34, No.9, eff. 60 days)

2000 Amendment. Act 9 added section 4204.



Section 4211 - Designation of aquaculture as agriculture

§ 4211. Designation of aquaculture as agriculture.

Aquaculture is hereby designated as a normal farming operation within this Commonwealth for all purposes. This designation shall be recognized by all agencies of State and local government.



Section 4212 - Wetlands

§ 4212. Wetlands.

Aquacultural facilities licensed pursuant to this chapter are not wetlands under 25 Pa. Code Ch. 105 Subch. A (relating to general provisions) so long as such facilities were created and have been continuously operating for any purpose, including effluent mitigation, prior to September 23, 1985. Facilities created on or after September 23, 1985, are not wetlands under any statute or regulation of this Commonwealth so long as the facilities are or were not created nor are currently maintained on wetlands. Normal maintenance and improvements on facilities created prior to September 23, 1985, are permissible notwithstanding any statutory provision relating to wetlands. Permits issued by the Commonwealth for normal maintenance and improvements of facilities created prior to September 23, 1985, are not required.



Section 4213 - Requirements for discharge of water

§ 4213. Requirements for discharge of water.

(a) General permit.--Except as provided in subsection (b), aquacultural facilities, including those existing facilities which discharge into high quality or exceptional value waters, licensed under this chapter may be eligible for inclusion under a National Pollutant Discharge Elimination System (NPDES) general permit issued pursuant to regulations of the Department of Environmental Protection.

(b) Permitting system.--The Department of Environmental Protection is directed to develop an NPDES general permit for aquacultural facilities. Net effluent limitation, monitoring type and frequency of pollutants shall be determined in consultation with the Department of Agriculture and the advisory committee. The fee for an applicant seeking coverage to discharge pursuant to the terms and conditions of the general permit shall not exceed $100 per facility during a period of five years.

(c) Consolidation of permitting.--All agencies of the Commonwealth are directed to work with the Department of Environmental Protection to develop a consolidated permitting process for aquacultural facilities. This consolidated permitting process shall result in one permit to replace potentially several permits necessary for an applicant to file. This consolidated permitting process shall be developed and implemented on or before January 1, 2000.

Cross References. Section 4213 is referred to in section 4218 of this title.



Section 4214 - Aquacultural marketing programs

§ 4214. Aquacultural marketing programs.

The department may develop voluntary aquacultural marketing programs. The department may request nominal payment by participants to cover costs of these programs.



Section 4215 - Aquacultural plan

§ 4215. Aquacultural plan.

(a) Development of plan.--The department shall develop a plan to promote and develop aquacultural industry in this Commonwealth. Economic development and exportation of products from this Commonwealth shall be components of this plan. The advisory committee shall advise the department in development of the plan. The department must obtain the consent of the advisory committee for the plan.

(b) Implementation of plan.--The department shall, in the manner provided by law, promulgate the plan as regulations of the department.



Section 4216 - Aquaculture Advisory Committee

§ 4216. Aquaculture Advisory Committee.

(a) Establishment and composition.--The Aquaculture Advisory Committee is hereby established as a departmental advisory board within the department. The advisory committee shall consist of 21 members of whom the following 12 shall be members ex officio:

(1) The secretary.

(2) The Secretary of Environmental Protection.

(3) The Secretary of Community and Economic Development.

(4) The Executive Director of the Pennsylvania Fish and Boat Commission.

(5) The chairman and minority chairman of the Agriculture and Rural Affairs Committee of the Senate.

(6) The chairman and minority chairman of the Agriculture and Rural Affairs Committee of the House of Representatives.

(7) The chairman and minority chairman of the Game and Fisheries Committee of the Senate.

(8) The chairman and minority chairman of the Game and Fisheries Committee of the House of Representatives.

Ex officio members may designate a substitute for membership. Ex officio members cast votes at committee meetings.

(b) Appointments by secretary.--The remaining nine members shall be appointed by the secretary as follows:

(1) Three appointees must be active, resident cold or cool water aquaculture producers.

(2) One appointee must be an active, resident warm water aquaculture producer.

(3) One appointee must be an active, resident indoor aquaculture producer.

(4) One appointee must be an active, resident servicer or supplier to the aquaculture industry.

(5) One appointee must be an active, resident aquacultural wholesaler, food broker or food merchant.

(6) One appointee must be an active, resident aquarium or ornamental species aquacultural merchant.

(7) One appointee must be a representative of recreational sport fishing.

(c) Tenure and convention.--All appointed members shall serve terms of three years. Ex officio members shall serve so long as the official continues to serve in an official position. The advisory committee shall convene at the discretion of the secretary or his designee, who shall serve as chairman of the committee.

(d) Responsibility of committee.--The advisory committee shall draft and submit an aquacultural plan to the secretary on or before December 31, 1999. The focus of the plan shall be economic development to include recommendations for regulations necessary to foster development of aquaculture. The advisory committee shall also advise the secretary on matters relating to aquacultural production and development.



Section 4217 - Biennial survey of aquaculture

§ 4217. Biennial survey of aquaculture.

The department shall cooperate with the Pennsylvania Agricultural Statistics Service to compile biennially a survey of this Commonwealth's aquacultural industry. Persons licensed under sections 4220 (relating to registration for artificial propagation) and 4222 (relating to registration for dealers of live aquatic animals) whose businesses involve the sale of fish shall submit annually at the conclusion of each calendar year a summary report of sales specifying the amount or weight of each species sold and gross receipts. The contents shall be used by the department solely for statistics. The individual summary reports are not public records and shall not be made public without written consent of the party submitting that report.

Cross References. Section 4217 is referred to in section 4218 of this title.



Section 4218 - Aquaculture Development Account

§ 4218. Aquaculture Development Account.

(a) Establishment of account.--There is hereby established a separate account in the State Treasury to be known as the Aquaculture Development Account. Moneys in this account shall be used to stimulate the growth of the aquacultural industry in this Commonwealth.

(b) Sources of funds.--Except for fees generated pursuant to section 4213 (relating to requirements for discharge of water), all fees and charges generated under this chapter shall be deposited in the account.

(c) Use of funds.--Moneys in the account shall be used for administration of aquaculture programs in the department, including the biennial survey of aquaculture in section 4217 (relating to biennial survey of aquaculture). Up to 10% of the moneys deposited in the account on a fiscal year basis may be available for aquaculture research. After administrative costs are covered, the remainder of the account may be used to provide low-interest loans to aquacultural producers for development, expansion and modernization of facilities.



Section 4219 - Permissible propagation

§ 4219. Permissible propagation.

(a) Species.--The commission shall determine which species of fish are allowed to be propagated in each watershed. On or before January 31 of each year, the commission shall supply the department a current list of species approved for propagation and the conditions under which each species may be cultured. As the commission approves a new species for propagation throughout the year, it shall notify the department of the species and watersheds. Except triploid and other nonreproducing forms, species may be propagated in the same watersheds within which they are allowed to be stocked.

(b) Initial list of approved species.--Except for those species of fish allowed for stocking only in a triploid or other nonreproducing form, the initial list of approved species shall include all species approved for artificial propagation or stocking by watershed as listed by the commission on January 1, 1995. Requirements for special conditions to culture certain species will be retained until modified. The initial list shall be submitted to the department within 60 days of the effective date of this chapter.

(c) Closed systems.--Special regulations shall be promulgated regarding the cultural methods for species of fish allowed to be propagated in systems which do not discharge water into waters of this Commonwealth. Systems whose discharge of water is rendered incapable of containing self-perpetuating living organisms may be registered for any species of fish with approval by the department.

Cross References. Section 4219 is referred to in section 4221 of this title.



Section 4220 - Registration for artificial propagation

§ 4220. Registration for artificial propagation.

(a) Application.--Application to register for artificial propagation shall be made on forms, prepared by the department, which relate to the size, character and purpose of the facility to be used for propagation. The species of fish to be propagated and each separate propagation facility as well as any other information required by the department shall also be indicated on the forms.

(b) Registration and fees.--The department may register applicants for artificial propagation upon receipt of a written application signed by the applicant after the applicant has paid a fee of $150 to the department. Registration allows the registered operator to propagate all approved species of fish. The department shall establish a system to provide unique identification to a facility for the duration of that facility's continuous commercial existence. A registration shall expire five years after the initial date of registration. A registration may be renewed for an additional five-year period upon payment of the fee.

Cross References. Section 4220 is referred to in sections 4217, 4221, 4222, 4223 of this title.



Section 4221 - Activities under registration for artificial propagation

§ 4221. Activities under registration for artificial propagation.

(a) Sale of certain species.--

(1) Only species of fish approved for propagation and stocking under section 4219 (relating to permissible propagation) taken from waters wholly within this Commonwealth or legally taken in waters outside of this Commonwealth and received in interstate commerce are permitted to be purchased, sold or offered for sale.

(2) A registrant selling species of fish shall furnish to the consumer a receipt specifying the date of sale, identification of the registered facility and the amount of species sold by count or weight. The holder of the receipt must display it upon demand to anyone authorized to enforce laws of this Commonwealth. The receipt authorizes sale or possession of the purchased species for a period of 15 days after the date on the receipt. The period of 15 days, however, is inapplicable to species stocked in regulated fishing areas as well as ornamental, aquarium and baitfish species which may be held by dealers until disposed.

(b) Water obstruction.--A person registered under section 4220 (relating to registration for artificial propagation) must obtain prior written approval from the Department of Environmental Protection to erect or place a dam, pond or other device which will prevent the free migration of finfish. This subsection permits dams, ponds and other devices erected prior to January 1, 1980, and used continuously since then to be maintained.

(c) Authorized activities by registrants.--Registration under section 4220 authorizes the registrant to:

(1) carry on the business of propagation and sale of species of fish and eggs thereof which are specified in the registration;

(2) catch and kill the specified species of fish in the specified facility or facilities in the registration by any means except explosives or poison; and

(3) sell, transport or dispose of species of fish and eggs thereof which are specified in the registration. Public transportation companies are authorized to receive and transport species and eggs.

(d) Unauthorized activities by registrants.--

(1) Registration under section 4220 does not authorize registrants to catch species of fish out of natural streams flowing over property of a registrant nor from other waters within this Commonwealth. Transportation of species of fish neither cultivated nor purchased by the registrant is not permitted.

(2) Species of fish or eggs thereof taken from waters within this Commonwealth unoccupied, unowned or uncontrolled by a registrant and uncovered by his registration shall neither be stocked nor maintained in any manner. This paragraph, however, allows the exchange of eggs or the fry of any species of fish with the department and the commission.

Cross References. Section 4221 is referred to in section 4223 of this title.



Section 4222 - Registration for dealers of live aquatic animals

§ 4222. Registration for dealers of live aquatic animals.

(a) Registration for dealing.--A resident or nonresident who does not propagate live aquatic animal species but deals in those species shall register with the department. The department may register applicants upon receipt of a written application signed by the applicant and the payment of a $50 registration fee. Registration shall expire five years after the initial date of registration and may be renewed upon payment of the fee.

(b) Records to be kept.--Registrants shall keep records of all transactions, buying and selling, and shall record the date, amount by count or weight of species of fish, source of species, registration identification and place of sale.

(c) Approval.--

(1) Distribution by dealers is limited to those species of fish approved by the department.

(2) Transportation of species of fish into this Commonwealth is limited to sources of species whose health inspection reports have already been approved by the department. Sources may be preapproved by the department for an entire calendar year. Denials shall be restricted to those sources where diseases are nonendemic to this Commonwealth and for any diseases designated by the department upon recommendation of the advisory committee.

(d) Exemption from registration.--Dealers who are registered under section 4220 (relating to registration for artificial propagation) are exempt from licensure under this section for those species of fish. Compliance with subsection (c) is, however, required.

Cross References. Section 4222 is referred to in section 4217 of this title.



Section 4223 - Prohibited propagation and penalties

§ 4223. Prohibited propagation and penalties.

(a) Prohibited propagation.--Except for hobby breeders, artificial propagation of any species of fish is limited to those who have registered under section 4220 (relating to registration for artificial propagation). Artificial propagation by anyone, whether or not registered, is limited to those species of fish approved under this chapter, approved by law or approved by regulation of the department.

(b) Penalties.--Any person who sells, offers to sell or purchases fish with a market value or sale price of $50 or more in violation of section 4221(a)(1) (relating to activities under registration for artificial propagation) commits a misdemeanor of the third degree. Any other violation of this subchapter as well as a violation of section 4221(a)(1) where the market value or sale price is not shown or is less than $50 is a summary offense of the first degree as described in 30 Pa.C.S. § 923 (relating to classification of offenses and penalties).






Chapter 45 - Agricultural Commodities Marketing

Section 4501 - Short title of chapter

§ 4501. Short title of chapter.

This chapter shall be known and may be cited as the Agricultural Commodities Marketing Act.



Section 4502 - Definitions

§ 4502. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity." Agricultural, aquacultural, horticultural, viticultural and dairy products, livestock and the products thereof, ranch-raised furbearing animals and the products thereof, the products of poultry and bee raising, forestry and forestry products and any and all products raised or produced on farms intended for human consumption and the processed or manufactured products thereof intended for human consumption, transported or intended to be transported in commerce.

"Commodity marketing board" or "board." The persons who are appointed by the Secretary of Agriculture from among producers whose commodities are subject to an issued marketing program.

"Cooperative association." Any cooperative marketing association of producers which the Secretary of Agriculture determines, after application by the cooperative association:

(1) to be qualified under the provisions of the Cooperative Marketing Association Act (42 Stat. 388, 7 U.S.C. §§ 291 and 292) and organized as a cooperative agricultural association under the laws of this Commonwealth and any other state; and

(2) to have full authority in the sale of affected agricultural commodity of its members and to be engaged in making collective sales of or marketing the commodity or its products for its members.

"Marketing contract." A contract or agreement between a commodity marketing board and a person for the performance of services relating to advertising, marketing, promotion, research or other objectives in furtherance of a marketing program.

"Marketing program." A program established pursuant to this chapter governing the collection of fees and administration of budgets to implement projects to benefit producers in this Commonwealth during any specified period or periods.

"Person." An individual, firm, corporation, association or any other business unit.

"Producer." A person engaged within this Commonwealth or a production area within this Commonwealth in the business of producing agricultural commodities or causing agricultural commodities to be produced.

"Sales agent." Any person, including individuals, partnerships, corporations, cooperative associations and unincorporated cooperative associations, who purchases or handles or receives or sells or contracts to sell an affected agricultural commodity.



Section 4503 - Powers and duties of secretary

§ 4503. Powers and duties of secretary.

(a) Administration and enforcement of chapter.--Subject to the provisions contained in this chapter, the secretary shall administer and enforce the provisions of this chapter and shall have and shall exercise all administrative powers necessary to effectuate the purposes of this chapter, including the issuance of marketing programs, the appointment of members to commodity marketing boards as provided in section 4504 (relating to commodity marketing board) and the providing of personnel, staff, legal counsel and office facilities required for the administration and enforcement of marketing programs.

(b) Grounds for public hearing.--Whenever the secretary has reason to believe that the issuance of a marketing program or amendments to an existing marketing program will tend to effectuate this chapter, the secretary shall, either upon his own motion or upon application of any producer or any organization of producers, give due notice of an opportunity for a public hearing upon a proposed marketing program or amendments to an existing marketing program.

(c) Publication of notice of hearing.--Notice of any hearing called for this purpose shall be given by the secretary by publishing a notice of the hearing, for a period of not less than five consecutive publication days, in a daily newspaper of general circulation published in the capital of the Commonwealth and in any other newspaper or newspapers as the secretary may prescribe. No public hearing shall be held prior to 20 days after the last day of the period of publication.

(d) Mailing to producers.--The secretary shall also mail a copy of the notice of a hearing and a copy of the proposed marketing program or proposed amendments to all producers whose names and addresses appear upon lists of such persons which shall be compiled in the department.

(e) Specifics of notice.--The notice of hearing shall set forth the date and place of the hearing and the area covered by the proposed marketing program or the proposed amendments and a statement that the secretary will receive at the hearing, in addition to testimony and evidence as to the proposed marketing program, testimony and evidence as to other necessary and relevant matters, including rate of assessment, and with respect to the accuracy and sufficiency of lists on file with the secretary which show the names and addresses of producers and the quantities of agricultural commodities produced by the producers in the marketing season next preceding the hearing.

(f) Hearing requirements.--The hearing shall be public, and all testimony shall be received under oath. A full and complete record of all proceedings at the hearings shall be made and maintained on file in the office of the secretary. At hearings the secretary shall receive, in addition to other necessary and relevant matters, testimony and evidence regarding the rate of assessment and testimony and evidence with respect to the accuracy and sufficiency of the lists on file with the secretary which show the names of the producers and the quantities of agricultural commodities produced by the producers in the marketing season next preceding the hearing.

(g) Issuance of marketing program.--After notice and hearing, the secretary may issue a marketing program if the secretary finds and sets forth in the marketing program that the program will tend to effectuate the purposes of this chapter.



Section 4504 - Commodity marketing board

§ 4504. Commodity marketing board.

(a) Establishment of commodity marketing board.--

(1) Each marketing program issued pursuant to this chapter shall provide for the establishment of a commodity marketing board, which shall have primary decision-making authority relative to marketing contracts and other projects in furtherance of the program. The number, representation, qualifications and terms of board members and the schedule of regular board meetings and procedure for calling special board meetings shall be established in the issued marketing program. No marketing program shall be issued to establish a commodity board of less than five members, one of whom shall be the secretary or the secretary's designee. The other board members shall be appointed by the secretary from among the agricultural producers whose commodities shall be subject to the marketing program. In making these appointments, the secretary shall consider nominations submitted by the producers. No decision by the board shall be effective unless, pursuant to regular or special meetings, a majority of board members were present and a majority of those present voted in support of the decision. All decisions rendered by the board shall be recorded in written minutes of the meeting, and the recorded minutes shall be made available to the secretary and to the producers whose commodities are subject to the marketing program.

(2) If the secretary requires sales agents to collect producer charges under section 4510(b) (relating to collection of fees), an additional member shall be appointed to the board by the secretary. This member shall represent these sales agents who are subject to the marketing program collection agreement. In making the appointment, the secretary shall consider nominations by the sales agents.

(b) Board members.--No member of a commodity marketing board shall receive a salary, but each shall be entitled to actual expenses incurred while engaged in performing the duties authorized by this chapter. Any marketing program established under this chapter may authorize a payment not to exceed $100 per day and expenses for each day in which a board member or subcommittee member is performing a duty necessary to the function of the board.

(c) Powers and duties of board.--In administering the marketing program the board shall have the following powers and duties:

(1) To determine all matters pertaining to the marketing program issued by the secretary.

(2) To hire and employ personnel which the board deems necessary for the proper administration of the marketing program and to fix the compensation and terms of employment of personnel. The hiring, employment, compensation and terms of employment of personnel under this paragraph shall not be subject to the provisions of the act of April 9, 1929 (P.L.177, No.175), known as The Administrative Code of 1929.

(3) To adopt written procedures for acquiring and disposing of property and, subject to these procedures, to acquire, own, use, hire, lease, operate and dispose of personal property, real property and interests in real property.

(4) To make and enter into all contracts and agreements, in accordance with the provisions of the law, which the board deems necessary or incidental to the furtherance of the marketing program or performance of duties and powers under this chapter. Marketing contracts and the procedures and decisions related to contracts shall not be subject to competitive bidding requirements of any other statute or other requirements prescribed in The Administrative Code of 1929. The board shall adopt written procurement procedures for all marketing contracts. Procedures shall include:

(i) The method or methods which the board may use to invite proposals for marketing contracts and the manner of notice to be given to prospective contracting parties.

(ii) The minimum qualifications of a prospective contracting party necessary for consideration by the board in marketing contracts.

(iii) The manner in which a contract offer is accepted and a marketing contract is awarded by the board. Notwithstanding any other requirement of this subsection, the board may make sole source procurements when there is only one source for the required service and may make emergency procurements when the board determines in writing that the procedure is necessary due to the urgency of the particular situation.

(5) To receive, account for and disburse all moneys collected pursuant to the issued marketing program.

(6) To prepare a budget for the administration, operating costs and expenses of the program.

(7) To receive and report to the secretary complaints or violations of the marketing program and to assist and cooperate with the secretary in the enforcement thereof.

(8) To establish committees or subcommittees to carry out assigned duties and functions and to designate board members and nonboard members to serve on such committees and subcommittees.

(9) To collect and gather information and data relevant to the proper administration of the marketing program.

(10) To charge fees and to assist the secretary in the imposition of fees and the collection of fees and revenues under this chapter.

(11) To issue an annual report on the operation of the program.

(12) To recommend amendments to the marketing program and amendments to this chapter and regulations issued under this chapter.

(d) Limitation.--No financial obligation shall be incurred by any board beyond the extent to which money shall have been provided under the authority of this chapter. No obligation or liability of any type incurred by a board created pursuant to this chapter shall be an obligation or liability of the Commonwealth, and no board shall have the power to pledge the credit or taxing power of the Commonwealth nor to make its debts payable out of any moneys except those provided for by this chapter.

(e) Dairy industry marketing program.--Any marketing program issued under this chapter specifically for the dairy industry shall provide for the establishment of a board of 21 members who shall include the secretary or his designee and 20 persons appointed by the secretary who are active in the production of milk, including, but not limited to, representatives of milk cooperatives and farming associations, producer-handlers of milk and independent dairy farmers. In addition to the powers and duties contained in subsection (c), the commodity marketing board of the dairy promotion program shall have the power to elect or appoint from the membership of the board a chairman, vice chairman, secretary and treasurer and to hold special meetings at the request of the chairman or upon request of one-third of the members of the board.

Cross References. Section 4504 is referred to in section 4503 of this title.



Section 4505 - Provisions of marketing programs

§ 4505. Provisions of marketing programs.

Subject to the legislative restrictions and limitations set forth in this chapter, any marketing program issued by the secretary pursuant to this chapter may contain any or all of the following provisions:

(1) Provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for agricultural commodities grown or produced in this Commonwealth. Plans shall be directed toward increasing the sale of such commodities without reference to any particular firm's or individual's brand or trade name. No advertising or sales promotion program shall be issued by the secretary which shall make use of false or unwarranted claims on behalf of any product or disparage the quality, value, sale or use of any other agricultural commodity.

(2) Provisions for the establishment of research programs designed to benefit producers or for agriculture in general.

(3) Provisions establishing or providing authority for establishing an information and service program designed to acquaint producers and other interested persons with quality standards and quality improvements.

(4) Provisions allowing the secretary and the commodity marketing board to cooperate with any other state or Federal agency or other organization whose activities may be deemed beneficial to the purpose of this chapter.

(5) Provision may be made in the program to exempt or allow suitable adjustments or credits in connection with an agricultural commodity on which a mandatory checkoff for market development is required under the authority of any Federal law.



Section 4506 - Effecting marketing programs

§ 4506. Effecting marketing programs.

(a) Referendum required.--No marketing program or amendment thereto shall become effective unless and until the secretary determines by a referendum whether or not the affected producers assent to the proposed action.

(b) Majority vote.--The secretary shall conduct the referendum among the affected producers, and the affected producers shall be deemed to have assented to the proposed program if, of those voting, a majority by number and a majority by volume assent to the proposed program.

(c) Vote of cooperative association.--In determining whether a marketing program or an amendment to the marketing program has been approved by producers, the secretary shall consider the vote of a cooperative association as the votes of its members, providing the cooperative has first notified its members in writing at least 30 days in advance of its intention to cast a representative vote. The notice shall inform the producer of the right to cast a vote individually and shall include the following wording in boldface type: WARNING - IF YOU DO NOT EXERCISE YOUR RIGHT TO VOTE, YOUR COOPERATIVE HAS THE RIGHT TO VOTE FOR YOU. Each producer shall receive a ballot from the secretary. The ballot shall contain the following wording in boldface type: WARNING - IF YOU DO NOT EXERCISE YOUR RIGHT TO VOTE, YOUR COOPERATIVE HAS THE RIGHT TO VOTE FOR YOU. If the producer votes individually, the vote shall be deducted from the cooperative representative vote.

(d) Procedure.--Any referendum required under this chapter shall be conducted in accordance with reasonable rules and regulations to be established and promulgated by the secretary.

(e) Pennsylvania Dairy Products Promotion Program.--The secretary may establish without a referendum a Pennsylvania Dairy Products Promotion Program, provided that the program is financed by voluntary contributions credited against assessments payable to the National Dairy Promotion and Research Board pursuant to the Dairy and Tobacco Adjustment Act of 1983 (Public Law 98-180, 97 Stat. 1128). This program shall terminate, unless continued by referendum as provided in this section, not later than six months following the disapproval of the Federal Dairy Promotion Program by a majority of producers voting in a nationwide referendum. The establishment, termination, amendment and management of the Pennsylvania Dairy Products Promotion Program shall, except as provided in this subsection, be conducted pursuant to the provisions of this chapter.



Section 4507 - Terminating marketing programs

§ 4507. Terminating marketing programs.

Subject to approval of the appropriate commodity marketing board, the secretary shall suspend or terminate any marketing program or any provisions of any marketing program whenever the secretary finds that the provisions or program does not tend to effectuate this chapter within the standards and subject to the limitations and restrictions imposed in this chapter. A suspension or termination shall not be effective until the expiration of the current marketing season. If the secretary finds that the termination of any marketing program is requested in writing by more than 33 1/3% of the affected producers who produce for market more than 50% of the volume of agricultural commodities produced within the designated production area for market, the secretary shall terminate or suspend for a specified period the marketing program or provisions thereof. The termination shall be effective only if announced on or before the date as may be specified in the program. If 10% of the producers in a commodity group of over 2,000 affected producers or 15% of the producers in a commodity group of less than 2,000 affected producers request in writing that a referendum be held on the question of terminating the program, the secretary must announce and conduct a referendum within a reasonable period of time, and, in any case, within one year of the request a marketing program shall be terminated if so voted by a majority of those voting.



Section 4508 - Marketing program review and amendments

§ 4508. Marketing program review and amendments.

(a) Review.--Every five years the secretary shall call a referendum of affected producers within each agricultural commodity group for which a marketing program exists to determine whether or not a majority of those voting still desire a marketing program.

(b) Referendum on amendments.--The secretary shall call for a referendum on amendments to a marketing program within a reasonable period of time, upon the request of the advisory board or with written request of 10% of the producers in a commodity group of over 2,000 affected producers or 15% of the producers in a commodity group of less than 2,000 affected producers. In voting on an amendment to the marketing program, the vote shall be only on the amendment and shall not terminate the program.



Section 4509 - Notice of issuance

§ 4509. Notice of issuance.

Upon the issuance of any marketing program or any suspension, amendment or termination thereof, a notice shall be published in a newspaper of general circulation published in the capital of the Commonwealth and in such other newspapers as the secretary may prescribe. No program or any suspension, amendment or termination thereof shall become effective until the termination of a period of 20 days from the date of the publication. It shall also be the duty of the secretary to mail a copy of the notice of the issuance to all producers directly affected by the terms of the program, suspension, amendment or termination whose names and addresses may be on file in the office of the secretary and to every person who files in the office of the secretary a written request for notice.



Section 4510 - Collection of fees

§ 4510. Collection of fees.

(a) General rule.--Any marketing program issued pursuant to this chapter shall provide for the collection of fees to defray the necessary expenses incurred in the formation, issuance, administration and enforcement of the marketing program and shall include the amount, time, method and condition of payment. Fees to be charged shall not be in excess of that which will generate revenues of 5% of the gross market value of production and marketing of the commodity subject to the marketing program. Each and every producer affected by any marketing program issued under this chapter shall pay to the secretary at the time and in the manner as prescribed by the program as adopted the charges provided by this subsection.

(b) Collection by sales agents.--For the convenience of making collections of any producer charges established pursuant to this section, the secretary shall have the authority and may, by regulation, upon the request of a commodity marketing board, require sales agents to collect producer charges upon the sale of the agricultural commodity.

(c) Appropriation.--Any money collected by the secretary under this chapter is hereby specifically appropriated to the department for the administration of the marketing programs for which they were collected. When a marketing program is discontinued, the surplus money shall be made available for the administration of this chapter or of future marketing programs involving the same commodity.

(d) Auditing standards.--Each board shall adopt and publish a set of auditing standards, consistent with generally accepted auditing standards, against which the moneys it collects pursuant to this chapter and expends in accordance with the terms of this chapter can be audited. Each board shall engage an outside auditing firm to conduct annually an audit of its collections and expenditures. An audit under Federal law or regulation may be accepted by the board as long as it meets the minimum standards established under this section.

Cross References. Section 4510 is referred to in section 4504 of this title.



Section 4511 - Rules and regulations for enforcement

§ 4511. Rules and regulations for enforcement.

The secretary shall, with the advice of the commodity marketing board, make and promulgate rules and regulations as may be necessary to effectuate this chapter and to enforce the provisions of any marketing program, all of which shall have the force and effect of law. The secretary may institute an action at law or in equity and may establish penalties as may appear necessary to enforce compliance with this chapter or any rule or regulation or marketing program committed to the secretary's administration in addition to any other remedy under this chapter.



Section 4512 - Advance deposits

§ 4512. Advance deposits.

Prior to the issuance of any marketing program, the secretary may require the applicant therefor to deposit an amount as the secretary may deem necessary to defray the expense of preparing and making the marketing program effective. Funds shall be received, deposited and disbursed by the secretary in accordance with the provisions of handling funds in this chapter. The secretary may reimburse the applicant in the amount of the deposit from any funds received through the adopting of a marketing program pursuant to this chapter.



Section 4513 - Severability

§ 4513. Severability.

The provisions of this chapter are severable. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application.






Chapter 46 - Pennsylvania Preferred® Trademark

Section 4601 - Short title of chapter

§ 4601. Short title of chapter.

This chapter shall be known and may be cited as the Pennsylvania Preferred Act.



Section 4602 - Definitions

§ 4602. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity." Any of the following:

(1) Agricultural, apicultural, aquacultural, horticultural, floricultural, silvicultural, viticultural and dairy products.

(2) Livestock and the products thereof.

(3) Ranch-raised furbearing animals and the products thereof.

(4) Poultry and the products of poultry.

(5) Products commonly raised or produced on farms which are:

(i) intended for human consumption; or

(ii) transported or intended to be transported in commerce.

(6) Processed or manufactured products of products commonly raised or produced on farms which are:

(i) intended for human consumption; or

(ii) transported or intended to be transported in commerce.

"Department." The Department of Agriculture of the Commonwealth.

"FDA." The Food and Drug Administration of the Department of Health and Human Services of the United States.

"Licensee." A qualified entity that is subject to a current Pennsylvania Preferred® trademark license agreement with the department.

"Pennsylvania Preferred® trademark." One or more trademarks that consist of the phrase "Pennsylvania Preferred" or "PA Preferred," and that may include specific graphic designs or artwork as part of the trademark registration.

"Person." An individual, partnership, corporation, association or any other legal entity.

"Qualified entity." A person that produces, processes, prepares, sells, offers for sale, markets, promotes or is involved with any aspect of production, processing, preparation, promotion, marketing, sale or offering for sale of Pennsylvania-produced agricultural commodities.

"USDA." The United States Department of Agriculture.



Section 4603 - Pennsylvania Preferred® trademark

§ 4603. Pennsylvania Preferred® trademark.

The department shall take all actions necessary and appropriate to acquire, create, establish, register, maintain, license, promote and protect a Pennsylvania Preferred® trademark for use on or in connection with the sale, marketing or promotion of a Pennsylvania-produced agricultural commodity.



Section 4604 - Licensee qualification

§ 4604. Licensee qualification.

A qualified entity shall meet at least one of the following requirements to become a licensee:

(1) Be a person that produces an agricultural commodity:

(i) that is entirely harvested from a Pennsylvania location or is grown at a Pennsylvania location for at least 75% of the commodity's production cycle; and

(ii) that, if inspected by the department, the USDA, the FDA or an independent certifying agency approved by the department, is approved by the inspecting authority as meeting all applicable quality, sanitation, safety and labeling standards of that inspecting authority.

(2) Be a person that processes an agricultural commodity:

(i) in whole or in part at a facility which is located within this Commonwealth; and

(ii) in whole or in part at a facility, which, if the agricultural commodity is intended for human consumption, is in compliance with Subchapter B of Chapter 57 (relating to food safety) and all applicable Federal and State food quality, sanitation, safety and labeling standards regulations; and

(iii) the use of which, to the maximum extent possible given production season restrictions or market availability, is a Pennsylvania-produced agricultural commodity.

(3) Be a person that promotes or markets an agricultural commodity from a person that meets the provisions of paragraph (1) or (2).

(4) Be a public eating and drinking place licensed under and in compliance with Subchapter A of Chapter 57 (relating to retail food facility safety) or under the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law, which offers a menu item that includes an agricultural commodity from a person that meets the provisions of paragraph (1) or (2).

(5) Be a person approved by the department to use and promote the use of the Pennsylvania Preferred® trademark to constituencies in furthering the purposes of this chapter.



Section 4605 - Duties and authority of department

§ 4605. Duties and authority of department.

(a) Department authority to enter into trademark license agreements.--

(1) The department may enter into a trademark license agreement with a qualified entity.

(2) The department shall establish the terms and conditions under which a person may be licensed to use the Pennsylvania Preferred® trademark. Terms and conditions shall require a licensee to produce, process, promote or market an agricultural commodity in a manner acceptable to the department which protects the reputation of the Pennsylvania Preferred® trademark.

(3) The department may periodically review a licensing agreement to determine if the terms are being met.

(b) Cooperative activities.--The department may engage in cooperative activities to implement and advance the purposes of this chapter.



Section 4606 - Trademark license agreement, application and licensure process

§ 4606. Trademark license agreement, application and licensure process.

(a) General rule.--

(1) A qualified entity may apply to be licensed to use the Pennsylvania Preferred® trademark.

(2) An application shall be on a form prepared by the department and shall require identification information and other information the department deems necessary to determine if an applicant is a qualified entity.

(3) The application form shall be provided by the department upon request.

(4) The department shall have the discretion to determine whether a person is a qualified entity for purposes of this chapter.

(5) If the department determines that an applicant is a qualified entity, it shall offer that qualified entity a trademark license agreement.

(6) A trademark license agreement under this chapter shall be effective for one year from the date upon which an agreement is executed and may be renewed. An agreement shall contain provisions allowing for the termination of the license agreement by the department or a licensee upon 60 days' advance written notice to the other party.

(b) Preexisting trademark license agreements.--A trademark license agreement that is in effect prior to the effective date of this section and that authorizes the use of a Pennsylvania Preferred® trademark shall remain in effect until it is terminated or until the end of the current contract year, whichever occurs first.



Section 4607 - Costs

§ 4607. Costs.

Reimbursement of costs are as follows:

(1) The department may charge a licensee for costs incurred by the department in connection with that licensee's participation in any activity, trade show, exhibition or other promotional event conducted or facilitated by the department. A charge shall reasonably reflect the costs incurred by the department in facilitating the licensee's participation and may include such costs as proportional shares of event registration fees, equipment rental fees, display area rental fees and related costs.

(2) The department may charge a licensee for costs of Pennsylvania Preferred® promotional materials provided by the department at the request of the licensee.

Cross References. Section 4607 is referred to in section 4608 of this title.



Section 4608 - Pennsylvania Preferred® Trademark Licensing Fund

§ 4608. Pennsylvania Preferred® Trademark Licensing Fund.

(a) Establishment.--There is established in the State Treasury a special fund which shall be an interest-bearing restricted revenue account to be known as the Pennsylvania Preferred® Trademark Licensing Fund. The following money shall be deposited into the fund:

(1) Money as is appropriated, given, granted or donated for the purpose established under this chapter by the Federal Government, the Commonwealth or any other government or private agency or person.

(2) Funds derived from the costs established under section 4607 (relating to costs).

(3) Funds derived from civil penalties collected by the department under section 4609 (relating to civil penalties).

(b) Appropriation.--Money in the fund is appropriated on a continuing basis to the department for the purpose of administering this chapter. All interest and earnings received from investment or deposit of the money in the fund shall be paid into the account for the purpose authorized by this section. Any unexpended money and any interest or earnings on the money in the fund may not be transferred or revert to the General Fund, but shall remain in the account to be used by the department for the purpose specified under this section.

(c) Use.--Money deposited in the fund shall be used as follows:

(1) To promote the licensure and use of the Pennsylvania Preferred® trademark with respect to Pennsylvania-produced agricultural commodities.

(2) To promote the Pennsylvania Preferred® trademark as an identification of origin and quality.

(3) To promote Pennsylvania-produced agricultural commodities with respect to which the Pennsylvania Preferred® trademark is licensed.

(4) To pay costs associated with monitoring the use of the Pennsylvania Preferred® trademark, prohibiting the unlawful or unauthorized use of the trademark and enforcing rights in the trademark.

(5) To otherwise fund the department's costs in administering and enforcing this chapter.



Section 4609 - Civil penalties

§ 4609. Civil penalties.

In addition to any other remedy available at law or in equity for a violation of a provision of this chapter or a trademark license agreement established under this chapter, the department may assess a civil penalty upon the person responsible for the violation. The civil penalty assessed shall not exceed $10,000 and shall be payable to the Commonwealth and collectible in any manner provided under law for the collection of debt.

Cross References. Section 4609 is referred to in sections 4608, 4610 of this title.



Section 4610 - Injunctive relief

§ 4610. Injunctive relief.

In addition to any other remedies provided for under this chapter, the Attorney General, at the request of the department, may initiate, in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business, an action in equity for an injunction to restrain violations of this chapter or a trademark license agreement. In the proceeding, the court shall, upon motion of the Commonwealth, issue a preliminary injunction if it finds that the defendant is engaging in unlawful conduct under this chapter or is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with the proceedings. In addition to an injunction, the court, in equity proceedings, may levy civil penalties as provided under section 4609 (relating to civil penalties).



Section 4611 - Rules and regulations

§ 4611. Rules and regulations.

The department shall promulgate rules and regulations necessary to promote the efficient, uniform and Statewide administration of this chapter. For two years from the effective date of this section, the department shall have the power and authority to promulgate, adopt and use guidelines to implement the provisions of this chapter. The guidelines shall be published in the Pennsylvania Bulletin but shall not be subject to review under section 205 of the act of July 31, 1968 (P.L.769, No.240), referred to as the Commonwealth Documents Law, sections 204(b) and 301(10) of the act of October 15, 1980 (P.L.950, No.164), known as the Commonwealth Attorneys Act, or the act of June 25, 1982 (P.L.633, No.181), known as the Regulatory Review Act. All guidelines shall expire no later than December 31, 2013, and shall be replaced by regulations which shall have been promulgated, adopted and published as provided under law.






Chapter 47 - Crop Insurance

Section 4701 - Short title of chapter

§ 4701. Short title of chapter.

This chapter shall be known and may be cited as the Crop Insurance Act.



Section 4702 - Purpose of chapter

§ 4702. Purpose of chapter.

The purpose of this chapter is to establish a program within the department to encourage producers of agricultural commodities to purchase Federal crop insurance and adopt risk management practices and to provide crop insurance financial assistance, subject to the availability of funding, to eligible producers for crop insurance premium costs.



Section 4703 - Definitions

§ 4703. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Agricultural commodity." Any of the following, transported or intended to be transported in commerce:

(1) Agricultural, aquacultural, horticultural, floricultural, viticultural or dairy products.

(2) Agricultural crops.

(3) Livestock and products of livestock.

(4) Poultry and products of poultry.

(5) Ranch-raised furbearing animals and the products of ranch-raised furbearing animals.

(6) The products of bee raising.

(7) Forestry and forestry products.

(8) Any products raised or produced on farms intended for on farm or human consumption and the processed or manufactured products of such products intended for human consumption.

"Eligible producer." A producer who has applied for and has received Federal crop insurance for the crop year for which crop insurance financial assistance is sought.

"Producer." Any person engaged within this Commonwealth in the business of producing an agricultural commodity or causing agricultural commodities to be produced.



Section 4704 - Establishment of program

§ 4704. Establishment of program.

The department shall establish a program to educate producers on the benefits of Federal crop insurance and risk management practices. The program shall promote the purchase of Federal crop insurance and may provide financial assistance to eligible producers to partially offset Federal crop insurance premiums. The provision of financial assistance shall be subject to the availability of funding.



Section 4705 - Powers and duties of department

§ 4705. Powers and duties of department.

(a) Administration of chapter.--Subject to the conditions contained in this chapter, the department shall administer this chapter and shall exercise all administrative powers necessary to effectuate the purposes of this chapter, including, but not limited to, drafting and entering into agreements necessary to implement this chapter, establishing eligibility criteria for crop insurance financial assistance and developing an application and application procedure for crop insurance financial assistance, including time frames for the submission, review and approval of applications.

(b) Drafting and entering agreements.--The department is authorized to draft and enter into agreements with Federal agencies, other Commonwealth agencies and private entities as necessary to implement this chapter.

(c) Regulations.--The department is authorized to promulgate any regulations that may be necessary to implement this chapter.



Section 4706 - Crop insurance financial assistance

§ 4706. Crop insurance financial assistance.

The department may provide crop insurance financial assistance to eligible producers for Federal crop insurance in an amount up to 10% of the cost of the insurance premiums in years in which funds are appropriated or made available to the department. If sufficient funds are not available to provide for up to 10% of the cost of the insurance premiums, the department shall prorate the available funds among all the producers of agricultural commodities who applied for and received Federal crop insurance for that crop year.



Section 4707 - Funding

§ 4707. Funding.

The department is authorized to use funds specifically appropriated by the General Assembly for the purposes of this chapter and any funds, contributions or payments which may be made available to the department by another State agency, the Federal Government or any public or private source for the purpose of implementing this chapter.



Section 4708 - Report

§ 4708. Report.

The department shall submit annually to the chairman and minority chairman of the Agriculture and Rural Affairs Committee of the Senate and the chairman and minority chairman of the Agriculture and Rural Affairs Committee of the House of Representatives a report that provides details of the department's expenditures, including administrative expenditures, under this chapter.






Chapter 51 - Commercial Feed

Section 5101 - Short title of chapter

§ 5101. Short title of chapter.

This chapter shall be known and may be cited as the Commercial Feed Act.



Section 5102 - Definitions

§ 5102. Definitions.

The following words and phrases when used in this chapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Brand name." Any word, name, symbol or device or any combination thereof identifying the commercial feed of a distributor and distinguishing it from that of others.

"Commercial feed." All materials distributed or intended to be distributed for use as feed or for mixing in feed. The term does not include unmixed whole seeds and physically altered entire unmixed seeds when the seeds are not adulterated within the meaning of section 5106 (relating to adulteration). The department by regulation may exempt from this definition or specific provisions of this chapter specific commodities, individual chemical compounds or substances when the commodities, compounds or substances are not mixed with other materials and are not adulterated within the meaning of section 5106.

"Contract feed." Commercial feed provided to a contract feeder.

"Contract feeder." A person who as an independent contractor feeds commercial feed to animals pursuant to a contract whereby the commercial feed is supplied, furnished or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product.

"Customer-formula feed." Commercial feed consisting of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

"Distribute." To offer for sale, sell or barter commercial feed or customer-formula feeds or to supply, furnish or otherwise provide commercial feed or customer-formula feed to a contract feeder.

"Distributor." Any person who distributes commercial feed or customer-formula feed.

"Drug." Any article intended for use in the prevention, diagnosis, cure, mitigation or treatment of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

"Exempted material." Any commodity, individual chemical compound or substance specifically exempted from the definition of commercial feed.

"Facility." Each separate mill or plant, fixed or mobile, or distributor of commercial feed or customer-formula feed.

"Feed ingredient." Each of the constituent materials making up a commercial feed.

"Guarantor." The person, including a manufacturer or distributor, whose name appears on the label of commercial feed.

"Label." A display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed or customer-formula feed is distributed.

"Labeling." All labels and other written, printed or graphic matter:

(1) appearing upon a commercial feed or any of its containers or wrappers; or

(2) used in promoting the distribution of commercial feed.

"Manufacture." To grind, mix, blend, repackage or further process a commercial feed for distribution.

"Mineral feed." A substance or mixture of substances designed or intended to supply primarily mineral elements or inorganic nutrients.

"Official sample." Any sample of feed taken by the department in accordance with section 5108 (relating to inspection, sampling and analysis).

"Percentage." Percentage by weight.

"Pet." Any domesticated animal normally maintained in or near the household of the owner thereof.

"Pet food." Any commercial feed prepared and distributed for consumption by pets.

"Portable grinding mill." An apparatus or machine, so constructed as to be moved from place to place and not located in a permanent place, used and employed as a food or feed grinder or mill to manufacture commercial feed.

"Product name." The name of the commercial feed which identifies it as to kind, class or specific use.

"Repackage." To change the container, wrapper or labeling of any commercial feed package to further its distribution from the original place of manufacture.

"Sale." Includes exchange.

"Ton." A net weight of 2,000 pounds avoirdupois.



Section 5103 - Licensing

§ 5103. Licensing.

(a) General rule.--Every person engaged in the manufacture of commercial feed or customer-formula feed to be distributed in this Commonwealth and each guarantor of the feed shall, on January 1 of each year or prior to manufacture or distribution of the feed, obtain a license for each manufacturing facility located in this Commonwealth and for each guarantor by completing a form furnished by the department and paying a $25 application fee. Upon approval by the department, a copy of the license shall be furnished to the applicant and, in the case of manufacturers, displayed in the facility. The department may require an applicant for a license or a current licensee to submit any labeling the applicant is using or intends to use for commercial feed.

(b) Denial of license.--The department may refuse the license of any person not in compliance with the provisions of this chapter or cancel the license of any person found not in compliance with any provision of this chapter. A license may not be refused or canceled until the applicant or licensee has been given an opportunity to be heard before the department.

Cross References. Section 5103 is referred to in section 4114 of this title.



Section 5104 - Labeling

§ 5104. Labeling.

(a) Commercial feed labeling.--Any commercial feed distributed in this Commonwealth shall be accompanied by a legible label bearing the following information:

(1) The net weight.

(2) The product name and brand name, if any, under which the commercial feed is distributed.

(3) The guaranteed analysis stated in such terms as the secretary by regulation determines is required to advise the user of the composition of the feed to support the claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods from generally recognized sources such as the methods published by the Association of Official Analytical Chemists.

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed. The department may by regulation permit the use of a collective term for a group of ingredients which perform a similar function or it may exempt such commercial feeds or any group thereof from this requirement of an ingredient statement if it finds that such statement is not required in the interest of consumers.

(5) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed.

(6) Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the department may require by regulation as necessary for their safe and effective use.

(7) Such warning or caution statements as the department by regulation determines are necessary for the safe and effective use of the commercial feed.

(b) Customer-formula feed labeling.--Customer-formula feed shall be accompanied by a label, invoice, delivery slip or other shipping document bearing the following information:

(1) The name and address of the manufacturer.

(2) The name and address of the purchaser.

(3) The date of delivery.

(4) The product name and brand name, if any, the net weight of each commercial feed used in the mixture and the net weight of each other ingredient used.

(5) Adequate directions for use of all customer-formula feeds containing drugs and for such other feeds as the department may require by regulation as necessary for their safe and effective use.

(6) Warning or caution statements as the department by regulation determines are necessary for the safe and effective use of the customer-formula feed.

Cross References. Section 5104 is referred to in section 5107 of this title.



Section 5105 - Inspection fees

§ 5105. Inspection fees.

(a) Imposition.--There shall be paid to the department for all commercial feeds distributed in this Commonwealth an inspection fee at the rate of 10¢ per ton annually. Customer-formula feeds and contract feeds are exempted if the inspection fee is paid on the commercial feeds which are used as ingredients therein. Commercial feeds which are distributed to manufacturers and used as ingredients in the manufacture of commercial feeds other than customer-formula feeds and contract feeds are exempted from the inspection fee, but in no case shall the inspection fee paid annually amount to less than $25. The department, having determined after a public hearing following notice to the licensees that moneys derived from the license and inspection fees are either greater or less than that required to administer this chapter, may by regulation reduce or increase the inspection fee so as to maintain revenues sufficient to administer this chapter, but the inspection fee shall not be changed by more than 2¢ in one year, and the inspection fee shall not exceed 20¢ per ton.

(b) Annual statement and records.--Except as otherwise provided, every guarantor who distributes commercial feed in this Commonwealth shall:

(1) File not later than February 15 of each year an annual statement, under oath, setting forth the number of net tons of commercial feeds distributed in this Commonwealth during the preceding calendar year. Upon filing the statement, the guarantor shall pay the inspection fee at the rate stated in subsection (a) or at the rate established by the department by regulation promulgated under subsection (a). When more than one guarantor is involved in the distribution of commercial feed, the guarantor who distributed the feed last is responsible for reporting the tonnage and paying the inspection fee unless the report and payment have been made by a prior guarantor of the feed or feed ingredient. Inspection fees which are due and owing and have not been remitted to the Commonwealth by the due date shall have a penalty fee of 10% or a minimum of $25 added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the Commonwealth from taking other actions as provided in this chapter.

(2) Keep such records as may be necessary or required by the department to indicate accurately the tonnage of commercial feeds distributed in this Commonwealth. The department may examine these records to verify statements of tonnage.

(c) Cancellation of license.--Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided in this section shall constitute sufficient cause for the cancellation of the license.



Section 5106 - Adulteration

§ 5106. Adulteration.

No person shall distribute adulterated feed. A commercial feed, customer-formula feed or exempted material shall be deemed to be adulterated if it meets any of the following criteria:

(1) It bears or contains any poisonous or deleterious substance which may render it injurious to the health of humans or animals. If the substance is not an added substance, the commercial feed shall not be considered adulterated under this paragraph if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health.

(2) It bears or contains any added poisonous, added deleterious or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040, 21 U.S.C. § 301 et seq.) other than a pesticide chemical in or on a raw agricultural commodity or a food additive.

(3) It is, bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act.

(4) It is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act. Where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the Federal Food, Drug, and Cosmetic Act and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide chemical remaining in or on the processed feed shall not be deemed unsafe if the residue has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity. If the feeding of the processed feed will result or is likely to result in a pesticide residue in the edible product of the animal which is unsafe within the meaning of section 408(a) of the Federal Food, Drug, and Cosmetic Act, it shall be deemed adulterated.

(5) It is, bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act.

(6) It is, bears or contains any new animal drug which is unsafe within the meaning of section 512 of the Federal Food, Drug, and Cosmetic Act.

(7) Any valuable constituent has been, in whole or in part, omitted or abstracted therefrom or any less valuable substance substituted therefor.

(8) Its composition or quality falls below or differs from that which it is purported or represented to possess by its labeling.

(9) It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing or packaging do not conform to current good manufacturing practice regulations promulgated by the department to assure that the drug meets the requirements of this chapter as to safety, identity and strength, quality and purity characteristics which the drug purports or is represented to possess. In promulgating these regulations, the department shall adopt the current good manufacturing practice regulations for Type A medicated articles and Type B and Type C medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act unless it determines that they are not appropriate to the conditions which exist in this Commonwealth.

(10) It contains viable weed seeds in amounts exceeding the limits which the department establishes by regulation.

Cross References. Section 5106 is referred to in section 5102 of this title.



Section 5107 - Misbranding

§ 5107. Misbranding.

No person shall distribute misbranded feed. A commercial feed or customer-formula feed shall be deemed to be misbranded if it meets any of the following criteria:

(1) Its labeling is false or misleading in any particular.

(2) It is distributed under the name of another feed.

(3) It is not labeled as required in section 5104 (relating to labeling) and in regulations prescribed under this chapter.

(4) It purports to be or is represented as a feed ingredient or it purports to contain or is represented as containing a feed ingredient unless the feed ingredient conforms to the definition of identity, if any, prescribed by regulation of the department. In adopting such regulation, the department shall give due regard to commonly accepted definitions such as those issued by the Association of American Feed Control Officials.

(5) Any word, statement or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



Section 5108 - Inspection, sampling and analysis

§ 5108. Inspection, sampling and analysis.

(a) Inspection.--For purposes of enforcement of this chapter, the department may inspect during business hours any facility, warehouse or establishment in which commercial feeds are manufactured, processed, packed or held for distribution. It may also enter and inspect any vehicle being used to transport or hold feeds. The inspector shall give written notice to the owner or person in charge of the facility, warehouse, establishment or vehicle prior to inspection. The inspection may include the verification of only those records and production and control procedures as may be necessary to determine compliance with this chapter. A separate notice shall be given for each inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified. If the employee making the inspection of a factory, warehouse or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises the employee shall give to the owner, operators or agent in charge a receipt describing the samples obtained.

(b) Warrant.--If the owner of any factory, warehouse or establishment described in subsection (a) or his agent refuses to permit the department to inspect in accordance with subsection (a), the department may obtain from any court of competent jurisdiction a warrant directing the owner or his agent to submit the premises described in the warrant to inspection.

(c) Samples and records.--For the purpose of the enforcement of this chapter, the department may enter upon any public or private premises, including any vehicle of transport, during business hours to have access to and to obtain samples, including exempted materials and labeling for commercial feeds, and to examine and copy records relating to the manufacture and distribution of commercial feeds and exempted materials.

(d) Sampling and analysis methods.--Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists or in accordance with other generally recognized methods.

(e) Disposition of official samples.--In determining for administrative purposes whether a commercial feed is deficient in any component, the department shall be guided solely by the official sample obtained and analyzed as provided for in subsection (d). The result of analyses of official samples shall be forwarded by the department to the guarantor. Upon request, the department shall furnish to the guarantor a portion of the sample concerned. The request must be made within 30 days from the date of the official report.

Cross References. Section 5108 is referred to in section 5102 of this title.



Section 5109 - Rules and regulations

§ 5109. Rules and regulations.

The department is charged with the enforcement of this chapter and after due publicity and due public hearing may promulgate and adopt such reasonable rules and regulations as may be necessary in order to secure the efficient administration of this chapter. Publicity concerning the public hearing shall be reasonably calculated to give interested parties adequate notice and adequate opportunity to be heard.



Section 5110 - Detained commercial feeds

§ 5110. Detained commercial feeds.

(a) "Withdrawal from distribution" orders.--When the department has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or of any of the prescribed regulations under this chapter, it may issue and enforce a written or printed "withdrawal from distribution" order warning the distributor not to dispose of the lot of feed in any manner until written permission is given by the department or a court of competent jurisdiction. The department shall release the lot of commercial feed so withdrawn when the provisions and regulations have been complied with. If compliance is not obtained within 30 days, the department may begin or upon request of the distributor shall begin proceedings for condemnation.

(b) Condemnation and confiscation.--Any lot of commercial feed not in compliance with the provisions and regulations shall be subject to seizure on complaint of the department to a court of competent jurisdiction in the area in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of this Commonwealth. In no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.



Section 5111 - Criminal penalties

§ 5111. Criminal penalties.

(a) Conviction.--Any person who violates any of the provisions of this chapter or the rules and regulations issued thereunder or who impedes, obstructs, hinders or otherwise prevents or attempts to prevent the department in performance of its duty in connection with the provisions of this chapter commits a summary offense and shall, upon conviction, be sentenced to pay a fine of not less than $50 nor more than $100 for the first violation and not less than $500 nor more than $1,000 for a subsequent violation in any one year. In all prosecutions under this chapter involving the composition of a lot of commercial feed, a certified copy of the official analysis signed by the secretary shall be accepted as prima facie evidence of the composition.

(b) Minor violations.--Nothing in this chapter shall be construed as requiring the department to report a violation and to institute seizure proceedings as a result of minor violations of the chapter when it believes that the public interest will be best served by a suitable notice of warning in writing.

(c) District attorney.--It is the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the department reports a violation for such prosecution, an opportunity shall be given the person to present his view to the department.

(d) Trade secrets.--Any person who uses to his own advantage or reveals to anyone other than the department or to the courts when relevant in any judicial proceeding any information acquired under the authority of this chapter concerning any method, records, formulations or processes which as a trade secret is entitled to protection commits a misdemeanor of the third degree and shall, upon conviction, be sentenced to pay a fine of not less than $500 or to imprisonment for not less than one year, or both. This prohibition shall not be deemed as prohibiting the department from exchanging information of a regulatory nature with duly appointed officials of the Federal Government or of other states who are similarly prohibited by law from revealing this information.



Section 5112 - Civil penalties

§ 5112. Civil penalties.

In addition to any other remedy available at law or in equity for a violation of this chapter, the department may assess a civil penalty upon a person for a violation of this chapter. The department shall give notice to the person and shall provide an opportunity for a hearing. The hearing shall be conducted in accordance with Title 2 (relating to administrative law and procedure). The civil penalty assessed shall not exceed $2,500. The civil penalty shall be payable to the department and shall be collectible in any manner provided by law for the collection of debt. If any person liable to pay a civil penalty neglects or refuses to pay it after demand, the amount of the civil penalty, together with interest and any other costs that may accrue, shall be a lien in favor of the Commonwealth upon the real and personal property of the person after the lien has been entered and docketed of record by the prothonotary of the county where the property is situated. It is the duty of each prothonotary, upon receipt of the certified copy of the lien, to enter and docket the lien in the records of his office and to index the lien as judgments are indexed without requiring the payment of costs as a condition precedent to entry.



Section 5113 - Civil remedy

§ 5113. Civil remedy.

In addition to any other remedies provided for in this chapter, the Attorney General, at the request of the secretary, may initiate in the Commonwealth Court or the court of common pleas of the county in which the defendant resides or has his place of business an action in equity for an injunction to restrain any and all violations of this chapter or the regulations promulgated under this chapter or any order issued pursuant to this chapter from which no timely appeal has been taken or which has been sustained on appeal. In any such proceeding, the court shall upon motion of the Commonwealth issue a preliminary injunction if it finds that the defendant is engaging in conduct which is causing immediate or irreparable harm to the public. The Commonwealth shall not be required to furnish bond or other security in connection with these proceedings. In addition to an injunction, the court may levy civil penalties as provided by this chapter.



Section 5114 - Publications

§ 5114. Publications.

The department shall publish at least annually, in such form as it deems proper, information concerning the sales of commercial feeds, together with such data on their production and use as it may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold in this Commonwealth as compared with the analyses guaranteed on the label. The information concerning production and use of commercial feeds shall not disclose the operations of any person.



Section 5115 - Disposition of funds

§ 5115. Disposition of funds.

Moneys received from license fees, inspection fees, fines and civil penalties shall be paid into the State Treasury and shall be credited to the general government operations appropriation of the Department of Agriculture for administering the provisions of this chapter.






Chapter 57 - Food Protection

Section 5701 - Short title of chapter

§ 5701. Short title of subchapter.

This subchapter shall be known and may be cited as the Retail Food Facility Safety Act.



Section 5702 - Definitions

§ 5702. Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Bed and breakfast homestead or inn." A private residence which contains ten or fewer bedrooms used for providing overnight accommodations to the public and in which breakfast is the only meal served and is included in the charge for the room.

"Employee." The license holder, person in charge, person having supervisory or management duties, person on the payroll, family member, volunteer, person performing work under contractual agreement or other person working in a retail food facility.

"Food employee." An individual working with unpackaged food, food equipment or utensils or food contact surfaces.

"License." A grant to a proprietor to operate a retail food facility.

"Licensor." Any of the following:

(1) The county department of health or joint-county department of health whenever a retail food facility is located in a political subdivision under the jurisdiction of a county department of health or joint-county department of health.

(2) The health authorities of cities, boroughs, incorporated towns and first class townships whenever a retail food facility is located in a city, borough, incorporated town or first class township not under the jurisdiction of a county department of health or joint-county department of health.

(3) The health authorities of second class townships and second class townships which have adopted a home rule charter which elect to issue licenses under this subchapter whenever a retail food facility is located in a second class township or second class township which has adopted a home rule charter not under the jurisdiction of a county department of health or joint-county department of health.

(4) The Department of Agriculture whenever a retail food facility is located in any other area of this Commonwealth.

"Organized camp." A combination of programs and facilities established for the primary purpose of providing an outdoor group living experience for children, youth and adults, with social, recreational and educational objectives, and operated and used for five or more consecutive days during one or more seasons of the year.

"Person in charge." A person designated by a retail food facility operator to be present at a retail food facility and responsible for the operation of the retail food facility at the time of inspection.

"Potentially hazardous food." The term shall have the same meaning as defined in the 2009 edition of the Food Code published by the Department of Health and Human Services, Food and Drug Administration, or any successor document approved by regulation of the department.

"Proprietor." A person, partnership, association or corporation conducting or operating a retail food facility within this Commonwealth.

"Public eating or drinking place." A place within this Commonwealth where food or drink is served to or provided for the public, with or without charge. The term does not include dining cars operated by a railroad company in interstate commerce or a bed and breakfast homestead or inn.

"Raw agricultural commodity." As defined under section 5722 (relating to definitions).

"Retail food establishment." An establishment which stores, prepares, packages, vends, offers for sale or otherwise provides food for human consumption and which relinquishes possession of food to a consumer directly, or indirectly, through a delivery service such as home delivery of grocery orders or delivery service provided by common carriers. The term does not include dining cars operated by a railroad company in interstate commerce or a bed and breakfast homestead or inn.

"Retail food facility." A public eating or drinking place or a retail food establishment.

Cross References. Section 5702 is referred to in sections 5722, 6502 of this title.



Section 5703 - License required

§ 5703. License required.

(a) Unlawful conduct.--Except as provided in subsection (b), it shall be unlawful for any proprietor to conduct or operate a retail food facility without first obtaining a license for each retail food facility as provided in this subchapter.

(b) Exempt retail food facilities.--

(1) A licensor may exempt the following retail food facilities from the license requirements of this section:

(i) A food bank owned by a charitable nonprofit entity and operated for charitable or religious purposes.

(ii) A soup kitchen owned by a charitable nonprofit entity and operated for charitable or religious purposes.

(iii) A retail food facility that operates on no more than three days each calendar year.

(iv) A school cafeteria.

(v) A retail food facility that is owned by a charitable nonprofit entity and that is one or more of the following:

(A) Managed by an organization which is established to promote and encourage participation or support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis. This subparagraph does not apply to organized camps.

(B) Offers only foods that are nonpotentially hazardous foods or beverages.

(vi) A retail food facility in which food or beverages are sold only through a vending machine.

(vii) A retail food facility which is owned by a church, association of churches or other religious order, body or institution which:

(A) Qualifies for exemption from taxation under section 501(c)(3) or (d) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501).

(B) Is not subject to unrelated business income taxation under sections 511, 512 or 513 of the Internal Revenue Code of 1986 for activities undertaken under this chapter.

If the licensor is the department, the exemption shall be accomplished by order of the secretary and published in the Pennsylvania Bulletin. If the licensor is an entity other than the department, the exemption shall be accomplished by order of the local government unit or units having jurisdiction over the licensor. A retail food facility that is exempted from the license requirements under this section shall remain subject to inspection and all other provisions of this subchapter.

(2) A licensor shall exempt the following retail food facilities from the license requirements of this section:

(i) A retail food facility in which only prepackaged, nonpotentially hazardous food or beverages are sold.

(ii) A retail food facility that sells only raw agricultural commodities.

(iii) A retail food facility that is in compliance with the act of July 20, 1974 (P.L.537, No.184), referred to as the Honey Sale and Labeling Act, and in which 100% of the regulated products offered for human consumption are produced or processed on the farm on which the retail food facility is located.

A retail food facility that is exempted from the license requirements under this section shall remain subject to inspection and all other provisions of this subchapter.

(c) Issuance of license.--A retail food facility license shall be issued by the licensor having jurisdiction. A license shall specify the date of expiration, the period for which the license is valid, the name of the licensee and the place licensed. Licenses shall be conspicuously displayed at all times in the place thereby licensed. Licenses shall not be transferable.

(d) Application requirement.--Any person owning or operating or desiring to operate a retail food facility within this Commonwealth shall make application for a license to the licensor on forms furnished by the licensor. The forms shall, at a minimum, set forth such information as the department may require and any additional information a licensor that is not the department may require under the authority of the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law. Application forms shall include the name and address of the applicant, together with all the other information deemed necessary to identify the applicant, provide contact information for the applicant, identify the location of the retail food facility that is the subject to the application and facilitate the licensor's processing of the application.

(e) Inspection.--

(1) No license shall be issued until inspection of the retail food facility has been made by the licensor and the retail food facility meets the requirements of both this subchapter and one of the following:

(i) The rules and regulations of the department.

(ii) The rules and regulations adopted under the authority of the First Class City Home Rule Act or the Local Health Administration Law.

(2) Rules and regulations adopted by a licensor who is not the department shall meet and shall not exceed the requirements of this subchapter and the rules and regulations of the department.

(f) Reports.--If the licensor is an entity other than the department, the licensor shall provide the department a copy of any inspection report resulting from any inspection conducted under authority of this subchapter within 30 days of the inspection date. This copy may be sent by electronic methods, as approved by the department. The department may, by regulation, require that inspection reports be submitted in a specific electronic format.

(g) Term of license.--

(1) Except as provided in paragraph (2), licenses shall expire on the day after the original license anniversary date at intervals of one year, or for any other license period that is established by the department through regulation and that uses risk-based factors identified in the current edition of the Food Code, published by the United States Department of Health, Food and Drug Administration, as a basis for determining the appropriate license interval. An application for renewal shall be made one month before the expiration of an existing license. A license granted under the provisions of this subchapter shall be renewed if the most recent inspection by the licensor was conducted within the preceding license period and determined that requirements specified in this chapter with respect to the retail food facility were met.

(2) A temporary license for a retail food facility that operates on no more than 14 days in one calendar year or for a retail food facility operating at a fair, festival or similar temporary event shall be granted with respect to the calendar year in which it is issued if the retail food facility meets the requirements of this subchapter.

(h) Sales and use tax license.--No license shall be issued until the proprietor exhibits proof that the proprietor has applied for or received a sales and use tax license or exemption certificate from the Department of Revenue.

(i) Denial or revocation of license.--

(1) A licensor shall state in writing to the proprietor the reason for the refusal to issue a license.

(2) (i) If a retail food facility licensed by the department is in violation of a provision of this subchapter, or of a regulation promulgated under authority of this subchapter, or of any other act related to public health and being applicable to retail food facilities, the department may suspend or revoke the license. If a retail food facility licensed by an entity other than the department is in violation of a provision of this subchapter, or of a regulation promulgated under authority of this subchapter, or of any other act related to public health and being applicable to retail food facilities, or of the regulations of the licensor pertaining to retail food facilities, the licensor may suspend or revoke the license. The suspension of a license shall be terminated when the violation for which it was imposed has been found, upon inspection by the licensor, to have been corrected. Whenever a license is suspended or revoked, no part of the fee paid therefore shall be returned to the proprietor.

(ii) A licensor may, as an alternative to suspending or revoking a license, provide a licensee a reasonable interval within which to correct conditions that constitute a violation that would result in the suspension or revocation of the license, provided that the health and safety of the employees, occupants and patrons of the retail food facility can be reasonably assured during that interval.

(j) Fees.--The fees that may be charged under this subchapter are as established by the licensor, if the licensor is an entity other than the department, and shall be paid into the city, borough, incorporated town, township or county treasury. If the licensor is the department, the fees shall be paid to the State Treasury through the department and are as follows:

(1) For licensure of a retail food facility that has not been previously licensed and that is owner operated and that has a seating capacity of less than 50: $103.

(2) For licensure of a retail food facility that has not been previously licensed and that is not described in paragraph (1): $241.

(3) For a renewal of a license or for issuing a license to reflect a change of ownership: $82.

(4) For a duplicate license, for each retail food facility location: $14.

(5) For a temporary license under subsection (g)(2): $14.

(6) For conducting a follow-up inspection to review whether changes have been made to correct violations which resulted in noncompliant status determined by a prior inspection:

(i) For the second follow-up inspection during the licensure period: $150.

(ii) For a third or subsequent follow-up inspection during the licensure period: $300.

(7) For conducting an inspection that is not otherwise required by the department but that is conducted at the behest of the proprietor of the retail food facility: $150.

(8) For any license described in paragraph (1), (2), (3), (4) or (5) that is issued for a period of greater than one year by regulation of the department in accordance with subsection (g), the license fee otherwise prescribed under those paragraphs shall be prorated for the license period.

(k) Multiple retail food facilities.--Whenever any proprietor maintains more than one retail food facility within this Commonwealth, the proprietor shall be required to apply for and procure a license for each retail food facility.

(Oct. 24, 2012, P.L.1434, No.180, eff. 60 days)

2012 Amendment. Act 180 amended subsec. (b)(2).

Cross References. Section 5703 is referred to in section 5707 of this title.



Section 5704 - Inspection, sampling and analysis

§ 5704. Inspection, sampling and analysis.

(a) Inspection.--For purposes of enforcement of this subchapter, a licensor is authorized, upon presenting appropriate credentials to the person in charge:

(1) To enter at reasonable times any retail food facility.

(2) To inspect at reasonable times, within reasonable limits and in a reasonable manner, the retail food facility.

(3) To obtain a sample of any food at a retail food facility for analysis as may be necessary to determine compliance with this subchapter if the licensor, upon completion of the inspection and prior to leaving the facility, provides the person in charge a receipt describing the sample obtained.

(b) Billing.--A retail food facility from which a sample was collected may bill the licensor for the fair market value of the sample.

(c) Report.--Upon completion of an inspection of a retail food facility and prior to leaving the premises, a licensor shall give to the person in charge a written report of the findings of the inspection. Results from the analysis of any samples taken shall be provided to the person in charge within 30 days of receipt.



Section 5705 - (Reserved)

§ 5705. (Reserved).



Section 5706 - (Reserved)

§ 5706. (Reserved).



Section 5707 - Powers of department

§ 5707. Powers of department.

(a) Rules and regulations.--The department shall make such reasonable rules and regulations as may be deemed necessary for carrying out the provisions and intent of this subchapter. In promulgating regulations, the department shall be guided by the most current edition of the Food Code, published by the United States Department of Health, Food and Drug Administration. The regulatory standards established by the department under this section shall be the standards followed and applied by any licensor with respect to retail food facilities.

(b) Food service at schools and organized camps.--

(1) The department shall provide for the inspection of a food service at a school and for the training of school food service personnel in accordance with the standards applied to retail food facilities for schools located in areas in which the department is the licensor. Upon request, the department shall provide training to school food service personnel or inspections of a food service at a school located in areas in which the department is not the licensor.

(2) The department shall provide for the inspection of a food service at organized camps and for the training of food service personnel at organized camps in accordance with the standards applied to retail food facilities for organized camps located in areas in which the department is the licensor. Upon request, the department shall provide training to organized camp food service personnel or inspections of a food service at organized camps located in areas in which the department is not the licensor.

(c) Inspection.--If a licensor fails to inspect a retail food facility as required under section 5703(e) (relating to license required), the department shall have the authority to license and inspect all retail food facilities under that licensor's jurisdiction, and the licensor that failed to comply with the inspection requirement shall not charge or collect any fee for licensing subject retail food facilities. If the department conducts an inspection, it shall, within 30 days, provide the licensor a copy of the inspection report.

(d) Interagency coordination.--The department shall provide inspection reports or test results that indicate human illness related to food consumption or food handling practices, or to other threats to the safety of the food supply, to the Department of Health, the Department of Environmental Protection or any other Commonwealth agency as necessary to develop a comprehensive, coordinated interagency approach to protecting public health and safeguarding the food supply.



Section 5708 - Infectious persons

§ 5708. Infectious persons.

No proprietor shall allow any food employee to be in a retail food facility if that person has an infectious or communicable disease, as prohibited under the act of April 23, 1956 (1955 P.L.1510, No.500), known as the Disease Prevention and Control Law of 1955, and its attendant regulations related to restrictions on food handlers. In consultation with the Department of Health, the department may promulgate regulations with respect to specific illnesses as related to operations in a retail food facility as it deems necessary for the protection of public health.



Section 5709 - Linens, equipment and utensils

§ 5709. Linens, equipment and utensils.

No proprietor shall utilize any linens, equipment or utensils unless the linens, equipment or utensils have been thoroughly cleansed and sanitized in the manner prescribed by regulation of the department.



Section 5710 - Retail food facility and employee cleanliness

§ 5710. Retail food facility and employee cleanliness.

All retail food facilities, kitchens, dining rooms and all places where foods are prepared, kept or stored shall be kept in a clean and sanitary condition and be protected from dust, dirt, insects and vermin in the manner prescribed by the regulations of the department. The clothing and hands of employees shall at all times be clean and sanitary. Except when washing fruits and vegetables or when approved by the department, food employees may not contact exposed, ready-to-eat food with their bare hands and shall use suitable utensils such as deli tissue, spatulas, tongs, single-use gloves or dispensing equipment. No domestic pets or other animals shall be permitted where food or drink is prepared, handled or stored unless specifically permitted or required under the Americans with Disabilities Act of 1990 (Public Law 101-336, 104 Stat. 327) or other Federal or State law. No person shall be permitted to use for living or sleeping purposes any room or place in any retail food facility which is regularly and customarily used for the preparation, handling, storing or serving of food.



Section 5711 - Toilets, sinks and drains

§ 5711. Toilets, sinks and drains.

All toilets, hand-wash sinks, tubs, sinks and drains used in or in connection with any retail food facility shall at all times be kept in a clean and sanitary condition.



Section 5712 - Applicability

§ 5712. Applicability.

This subchapter shall not apply to food that meets all of the following requirements:

(1) The food is not potentially hazardous food.

(2) The food is prepared in a private home.

(3) The food is used or offered for human consumption by any of the following organizations:

(i) A tax-exempt organization under section 501(c)﻿(3) of the Internal Revenue Code of 1986 (Public Law 99-514, 26 U.S.C. § 501(c)(3)).

(ii) A volunteer fire company or ambulance, religious, charitable, fraternal, veterans, civic, sportsmen, agricultural fair or agricultural association or any separately chartered auxiliary of any of these associations, on a not-for-profit basis.

(iii) An organization that is established to promote and encourage participation and support for extracurricular recreational activities for youth of primary and secondary public, private and parochial school systems on a not-for-profit basis.

(4) The organization that uses or offers the food for human consumption informs consumers that the organization uses or offers food that has been prepared in private homes that are not licensed or inspected.

(5) The food is donated to an organization described under paragraph (3).



Section 5713 - School cafeterias and organized camps

§ 5713. School cafeterias and organized camps.

Officials of schools and organized camps shall cooperate with the department in the conduct of cafeteria health and safety inspections and shall participate in inspection services and training programs made available by the department in areas where the department is the licensor. Upon request, the department shall provide training to school or organized camp food service personnel or inspections of a food service at a school or organized camp located in areas in which the department is not the licensor.



Section 5714 - Penalties

§ 5714. Penalties.

(a) Retail food facilities under jurisdiction of department.--For retail food facilities under the jurisdiction of the department, penalties are as follows:

(1) A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a summary offense for the first or second offense and shall be subject to a fine not less than $100 but not more than $300. A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(2) In addition to proceeding under any other remedy available at law or in equity for a violation of this subchapter or a rule or regulation adopted or any order issued under this subchapter, the secretary may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the penalty, the secretary shall consider the gravity of the violation. Whenever the secretary finds a violation which did not cause harm to human health, the secretary may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the secretary may determine, the secretary may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(b) Retail food facilities under other jurisdiction.--Penalties shall be established by the licensor for retail food facilities under the jurisdiction of a licensor that is not the department.



Section 5721 - Short title of subchapter

§ 5721. Short title of subchapter.

This subchapter shall be known and may be cited as the Food Safety Act.



Section 5722 - Definitions

§ 5722. Definitions.

The following words and phrases when used in this subchapter shall have the meanings given to them in this section unless the context clearly indicates otherwise:

"Color additive." A material which is a dye, pigment or other substance made by a process of synthesis or similar artifice or extracted, isolated or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral or other source and when added or applied to a food is capable, alone or through reaction with other substances, of imparting color thereto. The term includes black, white and intermediate grays. The term does not include:

(1) Any material which the Secretary of Agriculture, by regulation, determines is used or intended to be used solely for a purpose or purposes other than coloring.

(2) Any pesticide chemical, soil or plant nutrient or other agricultural chemical solely because of its effect in aiding, retarding or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

"Federal acts." The Wholesome Meat Act (Public Law 90-201, 21 U.S.C. § 601 et seq.), the Federal Food, Drug, and Cosmetic Act (52 Stat. 1040, 21 U.S.C. § 301 et seq.), the Poultry Products Inspection Act (Public Law 85-172, 21 U.S.C. § 451 et seq.), the Fair Packaging and Labeling Act (Public Law 89-755, 15 U.S.C. § 1451 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stat. 163, 7 U.S.C. § 136 et seq.) and the Nutrition Labeling and Education Act of 1990 (Public Law 101-535, 104 Stat. 2353).

"Food." An article used for food or drink by humans, including chewing gum and articles used for components of any article. The term does not include medicines and drugs.

"Food additive." A substance, the intended use of which results or may reasonably be expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food if the substance is not generally recognized among experts qualified by scientific training and expertise to evaluate its safety, as having been adequately shown through scientific procedures or, in the case of a substance used in food prior to January 1, 1958, through either scientific procedures or experience based on common use in food to be safe under the conditions of its intended use. The term does not include the following:

(1) A pesticide chemical in or on a raw agricultural commodity.

(2) A pesticide chemical to the extent that it is intended for use or is used in the production, storage or transportation of any raw agricultural commodity.

(3) A color additive.

(4) Any substance used in accordance with a sanction or approval granted prior to the enactment of this paragraph pursuant to a statute repealed by this act, pursuant to the Poultry Products Inspection Act (Public Law 85-172, 21 U.S.C. § 451 et seq.) or pursuant to the Wholesome Meat Act (Public Law 90-201, 21 U.S.C. § 601 et seq.).

(5) A new animal drug.

As used in this definition, the term "substance" includes any substance intended for use in producing, manufacturing, packaging, processing, preparing, treating, transporting or holding food and any source of radiation intended for any use.

"Food establishment." A room, building or place or portion thereof or vehicle maintained, used or operated for the purpose of commercially storing, packaging, making, cooking, mixing, processing, bottling, baking, canning, freezing, packing or otherwise preparing, transporting or handling food. The term excludes retail food facilities, retail food establishments or public eating and drinking places and those portions of establishments operating exclusively under milk or milk products permits.

"Imitation food." A food that is a substitute for and resembles another food but is nutritionally inferior to that food.

"Label." A display of written, printed or graphic matter upon the immediate container of any food. The term "immediate container" does not include package liners.

"Labeling." All labels and other written, printed or graphic matter upon a food or any of its containers or wrappings.

"Package." Any container or wrapping in which food is enclosed for delivery or display to retail purchasers. The term does not include the following:

(1) Shipping containers or wrappings for the transportation of food in bulk or quantity to manufacturers, packers or processors or to wholesale or retail distributors.

(2) Shipping containers or wrappings used by retailers to ship or deliver food to retail customers, if the containers or wrappings bear no printed matter pertaining to food.

(3) Containers used for tray pack displays in retail establishments.

(4) Transparent containers or wrappings which do not bear written, printed or graphic matter which obscures information required to be displayed on the label.

"Pesticide chemical." A substance used in the production, storage or transportation of raw agricultural commodities which, alone or in chemical combination or formulation with one or more other substances, is a pesticide within the meaning of the act of March 1, 1974 (P.L.90, No.24), known as the Pennsylvania Pesticide Control Act of 1973.

"Potentially hazardous food." As defined in section 5702 (relating to definitions).

"Principal display panel." A part of a label that is most likely to be displayed, presented, shown or examined under normal and customary conditions of display for retail sale and is large enough to accommodate all the mandatory information required to be placed on the label.

"Public eating or drinking place." As defined in section 5702 (relating to definitions).

"Raw agricultural commodity." A food in its raw or natural state, including all fruits which are washed, colored or otherwise treated in their unpeeled, natural form prior to marketing.

"Retail food establishment." As defined in section 5702 (relating to definitions).

"Retail food facility." As defined in section 5702 (relating to definitions).

"Secretary." Includes an authorized representative, employee or agent of the Department of Agriculture.

Cross References. Section 5722 is referred to in sections 5702, 5733 of this title.



Section 5723 - Prohibited acts

§ 5723. Prohibited acts.

The following acts are prohibited:

(1) Manufacture, sale, delivery, consignment, bailment, holding or offering for sale of any food that is adulterated or misbranded, except where a person in good faith delivers or offers to deliver the food and furnishes shipping documents to the secretary.

(2) Adulteration or misbranding of any food.

(3) Knowingly receiving in commerce any food which is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise.

(4) Sale, delivery for sale, holding for sale or offering for sale any article in violation of section 5731 (relating to poisonous or deleterious substances and tolerances).

(5) Refusal to permit during normal business hours entry to, inspection of or taking of a sample or access to or copying of any record at a food establishment as authorized under section 5732(a)(2) and (3) (relating to inspection, sampling and analysis).

(6) Removal or disposal of a detained or embargoed food article in violation of section 5726 (relating to detention and condemnation).

(7) Alteration, mutilation, destruction, obliteration or removal of the whole or any part of the labeling of a food or the doing of any other act with respect to a food, if the act is done while the food is held for sale and results in the food being adulterated or misbranded.

(8) Forging, counterfeiting, simulating, falsely representing or using without proper authority any mark, stamp, tag, label or other identification device authorized or required by regulation promulgated under this subchapter.

(9) Use by any person to his own advantage or revealing, other than to the secretary or the courts when relevant in any judicial proceeding under this subchapter, of any information acquired under authority of this subchapter concerning any method or process which, as a trade secret or confidential trade information, is entitled to protection.

(10) Holding of any potentially hazardous food at unsafe temperatures in violation of an applicable regulation issued under this chapter.

(11) Failure to register with the department under the provisions of section 5734 (relating to registration of food establishments).

(12) Use of wording which incorrectly indicates or implies that a label or product has received approval of the department. A food establishment may not claim registration either upon its label or package or otherwise, except as provided in section 5735 (relating to product registration).

(13) Sale of confectionery containing alcohol at a level above one-half of 1% by volume.

(14) Failure by a carrier to make records showing the movement in commerce of any food or the holding thereof during or after the movement and the quantity, shipper and consignee thereof available for one year after the initial date of movement of the food in commerce.



Section 5724 - Temporary or permanent injunctions

§ 5724. Temporary or permanent injunctions.

In addition to any other remedies provided in this subchapter, the secretary may apply to the Commonwealth Court or to any other court having jurisdiction for a temporary or permanent injunction restraining a person from violating this subchapter or any regulation adopted under this subchapter.



Section 5725 - Penalties

§ 5725. Penalties.

(a) Criminal penalties.--A person who violates any provision of this subchapter or any rule, regulation, standard or order made under this subchapter commits a summary offense for the first or second offense. A person who violates this subchapter or any rule, regulation, standard or order made under this subchapter commits a misdemeanor of the third degree if the violation is a third or subsequent offense and if the violation occurs within two years of the date of the last previous offense.

(b) Civil penalties.--In addition to proceeding under any other remedy available at law or in equity for a violation of this subchapter, or a rule or regulation adopted or any order issued under this subchapter, the secretary may assess a civil penalty not to exceed $10,000 upon an individual or business for each offense. No civil penalty shall be assessed unless the person charged has been given notice and opportunity for a hearing in accordance with law. In determining the amount of the penalty, the secretary shall consider the gravity of the violation. Whenever the secretary finds a violation which did not cause harm to human health, the secretary may issue a warning in lieu of assessing a penalty. In case of inability to collect the civil penalty or failure of any person to pay all or any portion of the penalty as the secretary may determine, the secretary may refer the matter to the Attorney General, who shall recover the amount by action in the appropriate court.

(c) Guaranty.--

(1) No prosecution shall be sustained under the provisions of this subchapter for the manufacture, delivery, consignment, bailment, holding or sale of or offering for sale, exposing for sale or having in possession with intent to sell any adulterated or misbranded article against a person from whom the article of food, sample or portion was obtained by the department if the person can establish a guaranty to the effect that the article of food is not adulterated or misbranded within the meaning of this subchapter, was adulterated or misbranded prior to coming into the possession of the person and the person did not know or have reason to know of the adulteration or misbranding or was adulterated or misbranded after it left the possession and control of the person. The guaranty must be signed by the supplier, manufacturer, wholesale dealer, jobber or distributor from whom the articles of food were purchased or procured.

(2) The guaranty to afford protection shall contain the name and address of the supplier, manufacturer, wholesale dealer, jobber or distributor making the sale of the article of food to the person holding the guaranty. A supplier, manufacturer, wholesale dealer, jobber or distributor giving a guaranty under the provisions of this subchapter may be held responsible and may be proceeded against for the adulteration or misbranding of any article of food sold under the guaranty and shall be subject to the penalties provided for violation of this subchapter. A guaranty shall not operate as a defense to prosecution for a violation of the provisions of this subchapter if the person holding the guaranty continues to sell the same food after written or printed notice from the secretary that the article is adulterated or misbranded within the meaning of this subchapter. However, if the person violated the provisions of this subchapter by having stored, transported, exposed or kept the article in a way or manner to render it diseased, contaminated or unwholesome, the person may be proceeded against for a violation.

(d) Minor violations.--Nothing in this subchapter shall be construed as requiring prosecution or institution of a proceeding under this subchapter for minor violations of this subchapter if the secretary believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(e) Food establishments subject to local inspections.--Penalties shall be established by the county, borough, incorporated town or township for food establishments that are subject to local inspection under section 5733(b) (relating to rules and regulations).



Section 5726 - Detention and condemnation

§ 5726. Detention and condemnation.

(a) Marking detained food.--Whenever the secretary has probable cause to believe that food is adulterated or misbranded, the secretary shall affix to the container or wrapping a tag or other marking. The tag or marking shall give notice that:

(1) The food may be adulterated or misbranded and shall be detained.

(2) It is unlawful to remove the food from the food establishment or to dispose of it without approval of the secretary.

(b) Determination and appeal.--The secretary shall determine whether a food detained under this subchapter may be sold, delivered, consigned, held or offered for sale as is or whether it shall be relabeled, reprocessed or destroyed within 40 days of issuance of the detention order. Any determination by the secretary that the food shall be relabeled, reprocessed or destroyed shall be subject, within 30 days of the determination, to appeal by the owner or operator of the food establishment or the manufacturer or owner of the food to the court of common pleas of the county in which the food was located. The detention order shall expire after five working days from the issuance of the order, unless the secretary confirms the order. The order shall clearly and concisely state the facts on which it is based.

(c) Relabeling.--If the secretary determines that the adulteration or misbranding can be corrected by a proper label or reprocessing and the determination is not appealed within the time permitted, the secretary may direct that the food be released to the claimant to label or process under the supervision of the secretary. The relabeled or reprocessed food shall not be released into the market until the secretary has executed an order indicating that the food is no longer in violation of this subchapter.

(d) Order for destruction.--Food detained under this subchapter shall be destroyed by the owner under the supervision of the secretary, if the secretary determines that the food is unfit for human consumption and the food cannot be reconditioned so as to be made fit for human consumption and the determination is not appealed within the time permitted. Food detained under this subchapter may be used as animal feed or for other beneficial use, provided that such use is in compliance with other applicable statutes, rules, regulations, standards and orders. The owner shall pay all costs of destruction.

Cross References. Section 5726 is referred to in section 5723 of this title.



Section 5727 - Temporary permits

§ 5727. Temporary permits.

Temporary permits granted by Federal agencies for interstate shipment of experimental packs of food varying from the requirements of definitions and standards of identity in Federal acts shall be effective in this Commonwealth under the conditions provided in the permits. The secretary may issue intrastate permits where they are necessary to the completion of an investigation and where the interests of consumers are safeguarded for foods not complying with definitions, standards of identity and State laws and regulations. The permits shall be for a period not to exceed one year, although the permit may be extended for a period of up to one additional year if a new standard of identity has been applied for under section 5733 (relating to rules and regulations). The secretary may revoke a permit after notice to the affected party if the application contains misleading statements or if the secretary determines that unfair competitive advantage is gained through the issuance of the permit or that the need no longer exists for the permit.



Section 5728 - Adulteration of food

§ 5728. Adulteration of food.

A food shall be deemed adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health. However, if the substance is not an added substance, the food shall not be considered adulterated under this section if the quantity of the substance in the food does not ordinarily render it injurious to health.

(2) If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 5731 (relating to poisonous or deleterious substances and tolerances). This paragraph does not apply to a pesticide chemical in or on a raw agricultural commodity, a food additive or a color additive.

(3) If it is a raw agricultural commodity and bears or contains a pesticide chemical which is unsafe within the meaning of section 5731, except that, where a pesticide chemical has been used in or on a raw agricultural commodity with an exemption granted or tolerance prescribed under section 5731 or under any of the Federal acts and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide remaining in or on the processed food shall, notwithstanding the provisions of section 5731 and this paragraph, not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed food when ready to eat is not greater than the tolerance prescribed for the raw agricultural commodity.

(4) If it bears or contains any food additive which is unsafe within the meaning of section 5731 or under any of the Federal acts.

(5) If it consists, in whole or in part, of any diseased, contaminated, filthy, putrid or decomposed substance or is otherwise unfit for food.

(6) If it has been produced, prepared, packed or held under unsanitary conditions so that it may have become contaminated with filth or may have been rendered diseased, unwholesome or injurious to health.

(7) If it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter.

(8) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health, unless the container is fabricated or manufactured with good manufacturing practice as that standard is defined and delineated by any of the Federal acts and their regulations.

(9) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect under section 5731 or under one of the Federal acts.

(10) If:

(i) any valuable constituent has been, in whole or in part, omitted or abstracted therefrom;

(ii) any substance has been substituted wholly or in part;

(iii) damage or inferiority has been concealed in any manner; or

(iv) any substance has been added thereto or mixed or packed so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is.

(11) If it bears or contains any color additive which is unsafe within the meaning of section 5731 or under one of the Federal acts.

(12) If it bears or contains eggs processed by or egg products derived from a manufacturing, processing or preparing method wherein whole eggs are broken using a centrifuge-type egg breaking machine that separates the egg's liquid interior from the shell.

Cross References. Section 5728 is referred to in section 5731 of this title.



Section 5729 - Misbranding of food

§ 5729. Misbranding of food.

(a) General rule.--A food shall be misbranded:

(1) If its labeling is false or misleading in any way.

(2) If it is offered for sale under the name of another food.

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food that is simulated.

(4) If its container is so made, formed or filled as to be misleading.

(5) If it is in a package that does not bear a label containing:

(i) The name and place of business of the manufacturer, packer or distributor.

(ii) An accurate statement of the quantity of the contents in terms of weight, measure or numerical count.

Reasonable variations are permitted and exemptions as to small packages shall be established in regulations promulgated by the secretary.

(6) If it is represented as a food for which a definition and standard of identity has been prescribed by regulation under this subchapter or under any of the Federal acts, unless it conforms to the definition and standard and its label bears the name of the food specified in the definition and standard and the common names of optional ingredients, other than spices, flavoring and coloring, present in the food.

(7) Unless its label bears the following:

(i) The common or usual name of the food, if any.

(ii) If made from two or more ingredients, the common or usual name of each ingredient is listed in descending order of predominance by weight, except that spices, flavorings and colorings not required to be certified under any of the Federal acts, other than those sold as such, may be designated as spices, flavorings and colorings without naming each.

(8) If it is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as determined by regulation to be necessary and in order to inform purchasers as to its value for such use.

(9) If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact. Exemptions shall be established by regulations to the extent that compliance with requirements of this paragraph is impracticable. The provisions of this paragraph or paragraphs (6) and (7) with respect to artificial coloring shall not apply in the case of butter, cheese or ice cream. The provisions of this paragraph with respect to chemical preservatives shall not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil.

(10) If it is a raw agricultural commodity bearing or containing a pesticide chemical applied after harvest, unless the shipping container of the commodity bears labeling which declares the presence of the chemical and the common or usual name and function of the chemical. A declaration shall not be required when the commodity is removed from the shipping container and is held or displayed for sale at retail in accordance with the custom of the trade.

(11) If it is a color additive, unless its packaging and labeling are in conformity with the packaging and labeling requirements applicable to color additives in department regulations.

(12) If, at the site of purchase of the particular food, a sign, placard or other graphic matter relating to the food is false or misleading in any particular.

(b) Exceptions.--The provisions of subsection (a)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10) and (11) shall not apply to the following:

(1) Bakery goods sold at retail by the bakery directly to the consumer in a store or market stand operated by the bakery. The bakery goods must be made by the bakery, the bakery must guarantee that they are in compliance with this act in all other respects and the required information in subsection (a)(1), (2), (3), (4), (5), (6), (7), (8) and (9) must be available to the public at the point-of-sale.

(2) Bakery goods sold to the operators of retail food facilities when the required information in subsection (a)(1), (2), (3), (4), (5), (6), (7), (8), (9), (10) and (11) is available to the public on the premises of the retail food facility.

(c) Nonpackaged food.--Food offered for retail sale in other than package form shall be accompanied by a sign, placard or notice listing the ingredients in descending order of predominance by weight.



Section 5730 - Regulations to exempt certain labeling requirements

§ 5730. Regulations to exempt certain labeling requirements.

The department shall promulgate regulations exempting from any labeling requirement food which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed if the food is not adulterated or misbranded under this subchapter upon removal from the processing, labeling or repacking establishments.



Section 5731 - Poisonous or deleterious substances and tolerances

§ 5731. Poisonous or deleterious substances and tolerances.

(a) Additions to food.--A poisonous or deleterious substance added to a food, except where the substance is required in its production and cannot be avoided by good manufacturing practice, shall be deemed to be unsafe unless added in compliance with the Federal acts.

(b) Pesticide chemicals in or on raw agricultural commodities.--A poisonous or deleterious pesticide chemical, or any chemical which is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of pesticide chemicals as safe for use, added to a raw agricultural commodity shall be deemed unsafe unless added in compliance with the Federal acts.

(c) Unsafe food additives.--A food additive shall, with respect to any particular use or intended use, be deemed to be unsafe for the purposes of the application of section 5728(4) (relating to adulteration of food) unless it and its intended use conform to the terms of an exemption which is in effect under this section or unless there is in effect, and it and its intended use are in conformity with, a regulation issued under this section prescribing the conditions under which the additive may be safely used. A food which is in compliance with a regulation relating to a food additive shall not, by reason of bearing or containing an additive in accordance with the regulations, be considered adulterated within the meaning of section 5728(4).

Cross References. Section 5731 is referred to in sections 5723, 5728 of this title.



Section 5732 - Inspection, sampling and analysis

§ 5732. Inspection, sampling and analysis.

(a) Inspection.--For purposes of enforcement of this subchapter, the secretary is authorized, upon presenting appropriate credentials to the owner, operator or agent in charge:

(1) To enter at reasonable times any factory, warehouse or food establishment in which food is or was manufactured, processed, packed or held for introduction into commerce or to enter any vehicle used to transport or hold the food in commerce.

(2) To inspect at reasonable times, within reasonable limits and in a reasonable manner, the factory, warehouse, food establishment or vehicle and all pertinent materials, containers and labeling and to obtain samples necessary to administer this subchapter.

(3) To have access to and to copy all records of carriers showing the movement in commerce of any food or the holding thereof during or after the movement, and the quantity, shipper and consignee thereof, if the secretary has probable cause to believe that the movement or holding of food is in violation of this subchapter or department regulations.

(b) Report of inspection.--Upon completion of an inspection of a factory, warehouse or other food establishment and prior to leaving the premises, the secretary shall give to the owner, operator or agent in charge a written report of the findings of the inspection.

(b.1) Interagency coordination.--The department shall share inspection reports or tests results that indicate human illness related to food consumption or food handling practices, or to other threats to the safety of the food supply, with the Department of Health, the Department of Environmental Protection or any other Commonwealth agency as necessary to develop a comprehensive, coordinated interagency approach to protecting public health and safeguarding the food supply.

(c) Collection of samples.--During an inspection of a factory or other food establishment where food is manufactured, processed, packed, stored or offered for sale, the secretary may obtain a sample of any food for such analysis as is necessary to determine compliance with this subchapter.

(d) Receipt for samples.--If the secretary has obtained any sample in the course of the inspection, the secretary shall, upon completion of the inspection and prior to leaving the premises, give to the owner, operator or agent in charge a receipt describing the sample obtained.

(e) Payment of samples.--The food establishment from which samples are collected may bill the secretary for the fair market value of the samples.

Cross References. Section 5732 is referred to in section 5723 of this title.



Section 5733 - Rules and regulations

§ 5733. Rules and regulations.

(a) Nature of rules.--The secretary shall be charged with the enforcement of this subchapter and shall promulgate rules, regulations and food standards necessary for its proper enforcement. The rules, regulations and food standards shall conform and shall be construed to conform with the purposes expressed in section 5736 (relating to construction of subchapter).

(b) Local inspection.--Nothing in this subchapter shall prohibit any county, city, borough, incorporated town or township which was licensing food establishments in accordance with the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law, on September 2, 1994, from continuing to license such food establishments in accordance with the First Class City Home Rule Act or the Local Health Administration Law. No county, city, borough, incorporated town or township shall ordain or enforce requirements of any kind or description with respect to food establishments related to sanitation, food safety, inspections, standards and labeling other than those promulgated by the secretary in accordance with this subchapter or adopted in accordance with subsection (f).

(c) Reciprocal inspection.--The secretary is authorized to enter into reciprocal agreements with other jurisdictions to ensure inhabitants of this Commonwealth that food sold in this Commonwealth complies with this subchapter and its regulations. The agreements may be for reciprocal inspection and labeling review. The secretary may approve or accept inspection and labeling requirements of other jurisdictions with respect to food.

(d) Uniform regulation.--In reaching reciprocal agreements with other jurisdictions, the provisions of this subchapter and its regulations shall be considered as establishing uniform requirements and regulations for food establishments throughout this Commonwealth as defined in section 5722 (relating to definitions).

(e) Interagency agreements.--Nothing in this subchapter shall prohibit a Commonwealth agency which is regulating and inspecting retail food facilities in accordance with Subchapter A (relating to retail food facility safety) from continuing to regulate and inspect retail food facilities in accordance with Subchapter A.

(f) Adoption of Federal regulations.--All regulations and supplements thereto or revisions thereof adopted under the Federal acts which relate to food on, before or after the effective date of this subchapter are adopted as regulations in this Commonwealth and shall remain in effect unless subsequently modified or superseded by regulations promulgated by the secretary.

(g) Water standards.--If a food establishment uses or supplies water for human consumption, the water shall be in compliance with the primary and secondary Maximum Contaminant Levels (MCL), treatment techniques and Maximum Residual Disinfectant Levels (MRDL) required by the act of May 1, 1984 (P.L.206, No.43), known as the Pennsylvania Safe Drinking Water Act, and its attendant regulations.

(h) Definitions.--As used in this section, the phrase "other jurisdictions" shall mean the United States of America or any state, territory or possession thereof or any other country.

Cross References. Section 5733 is referred to in sections 5725, 5727 of this title.



Section 5734 - Registration of food establishments

§ 5734. Registration of food establishments.

(a) General rule.--Subject to the rules and regulations adopted by the secretary, it shall be the duty of every person operating a food establishment within this Commonwealth to register with the secretary as a food establishment. This registration requirement shall not be construed to exempt food establishments from licensing requirements of any county, city, borough, incorporated town or township in accordance with the act of April 21, 1949 (P.L.665, No.155), known as the First Class City Home Rule Act, or the act of August 24, 1951 (P.L.1304, No.315), known as the Local Health Administration Law.

(b) Application.--The application for registration shall be made on a form to be supplied by the secretary upon request of the applicant.

(c) Fee.--The registration fee shall be $35 per food establishment per year.

(d) Exceptions.--All of the following shall be exempt from the provisions of this section:

(1) Vehicles used primarily for the transportation of any consumer commodity in bulk or quantity to manufacturers, packers, processors or wholesale or retail distributors.

(2) A food establishment that is in compliance with the act of July 20, 1974 (P.L.537, No.184), referred to as the Honey Sale and Labeling Act, and in which 100% of the regulated products offered for human consumption are produced or processed on the farm on which the food establishment is located.

(e) Single food establishment.--For purposes of this section, food establishments which are located at the same address and operated by the same person shall be deemed to be a single food establishment.

(Oct. 24, 2012, P.L.1434, No.180, eff. 60 days)

2012 Amendment. Act 180 amended subsec. (d).

Cross References. Section 5734 is referred to in sections 5723, 5735 of this title.



Section 5735 - Product registration

§ 5735. Product registration.

The secretary may promulgate regulations allowing food establishments to label their food products as having been registered by the department. "Reg. Penna. Dept. Agr." shall be the approved abbreviation. This registration label shall be limited to food products prepared or packed in a food establishment registered under section 5734 (relating to registration of food establishments).

Cross References. Section 5735 is referred to in section 5723 of this title.



Section 5736 - Construction of subchapter

§ 5736. Construction of subchapter.

(a) General rule.--The provisions of this subchapter and the regulations promulgated under this subchapter shall be construed in a manner that is consistent with the Federal acts and regulations promulgated under those acts. The secretary shall not ordain or enforce requirements relating to sanitation, food safety, food standards and labeling requirements of any kind or description other than those provided for in the Federal acts unless the proposed regulation meets all of the following:

(1) is justified by compelling and unique local conditions;

(2) protects an important public interest that would otherwise be unprotected;

(3) relates to subject matter that is primarily local in nature and the Federal agency with responsibility over the subject matter is not exercising its jurisdiction with respect to the subject matter;

(4) would not cause a food to be in violation of any applicable requirements under the Federal acts; and

(5) would not unduly burden interstate commerce.

(b) Secretary to participate in rulemaking.--The secretary is encouraged to participate in rulemaking under the Federal acts and, if necessary, to pursue Federal rulemaking as is deemed necessary for the protection of the citizens of this Commonwealth through the Federal petition and rulemaking process.

Cross References. Section 5736 is referred to in section 5733 of this title.







